Exhibit 10.10

MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT

among

XL Capital Ltd; XL Insurance (Bermuda) Ltd; XL Reinsurance America Inc.; X.L.
Global
Services, Inc.; XL Services (Bermuda) Ltd and X.L. America, Inc.;

Security Capital Assurance Ltd; XL Financial Assurance Ltd.; XL Capital
Assurance Inc.; XL
Financial Administrative Services Inc.; SCA Bermuda Administrative Ltd.; XL
Capital
Assurance (U.K.) Limited; and Certain Portfolio Trusts that are Affiliates of XL
Capital
Assurance Inc. and may become party to this Agreement from time to time;

and

Counterparties to Credit Default Swap Agreements with XL Capital Assurance Inc.
and
Affiliates of XL Capital Assurance Inc. that may become party to this Agreement
from time to
time.

Dated as of July 28, 2008

--------------------------------------------------------------------------------



 

 

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01

 

Certain Defined Terms

 

8

Section 1.02

 

Definitions

 

17

Section 1.03

 

Interpretation and Rules of Construction

 

17

 

 

 

 

 

ARTICLE II

 

COMMUTATION AND RELEASE

 

Section 2.01

 

Commutation and Release of Reinsurance Agreements

 

18

Section 2.02

 

Termination of the Other Terminated Agreements

 

18

Section 2.03

 

Commutation and Release of Quota Share Treaty

 

18

Section 2.04

 

Commutation and Amendment of Other Reinsurance Agreements

 

18

Section 2.05

 

Mutual Releases

 

19

Section 2.06

 

Consideration

 

23

Section 2.07

 

Closing

 

23

Section 2.08

 

Closing Deliveries by the SCA Parties

 

23

Section 2.09

 

Closing Deliveries by the XL Parties

 

24

Section 2.10

 

Escrow

 

25

 

 

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SCA PARTIES

 

Section 3.01

 

Organization, Authority and Qualification of the SCA Parties

 

26

Section 3.02

 

No Conflict

 

26

Section 3.03

 

Governmental Consents and Approvals

 

27

Section 3.04

 

Financial Information

 

27

Section 3.05

 

Compliance with Laws

 

28

Section 3.06

 

Effect of Commutations

 

28

Section 3.07

 

Litigation

 

28

Section 3.08

 

Placement of Stock Consideration

 

28

Section 3.09

 

Regulatory Approvals

 

29

Section 3.10

 

MLI CDS Agreements

 

30

Section 3.11

 

Financial Security Master Facultative Commutation Agreement

 

30

Section 3.12

 

Third-Party Agreements

 

30

Section 3.13

 

Brokers

 

30


--------------------------------------------------------------------------------



 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE XL PARTIES

 

Section 4.01

 

Organization and Authority of the XL Parties

 

31

Section 4.02

 

No Conflict

 

31

Section 4.03

 

Governmental Consents and Approvals

 

31

Section 4.04

 

Capitalization

 

32

Section 4.05

 

XL Owned SCA Common Shares

 

32

Section 4.06

 

Litigation

 

32

Section 4.07

 

Regulatory Approvals

 

32

Section 4.08

 

Brokers

 

33

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE CDS COUNTERPARTIES

 

Section 5.01

 

Status

 

33

Section 5.02

 

Powers

 

33

Section 5.03

 

No Violation or Conflict

 

33

Section 5.04

 

Consents

 

33

Section 5.05

 

Obligations Binding

 

33

Section 5.06

 

Absence of Litigation

 

33

Section 5.07

 

Consent to Transactions

 

34

Section 5.08

 

Ownership of Insurance Instruments

 

34

Section 5.09

 

Brokers

 

34

 

 

 

 

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.01

 

Public Disclosure and Confidentiality

 

34

Section 6.02

 

Regulatory and Other Authorizations; Notices and Consents

 

36

Section 6.03

 

Notice of Developments

 

37

Section 6.04

 

MLI ABS CDO Credit Default Swap Agreements

 

37

Section 6.05

 

Third-Party Reinsurance Agreements

 

37

Section 6.06

 

Ownership of Insurance Instruments

 

38

Section 6.07

 

Compliance with Securities Laws

 

38

Section 6.08

 

Passive Investor

 

38

Section 6.09

 

XL Owned SCA Common Shares Covenant

 

38

Section 6.10

 

Forbearance

 

38

Section 6.11

 

Control of Litigation and Cooperation

 

40

Section 6.12

 

CDS Counterparty Restructuring

 

41

Section 6.13

 

Restriction on Commutations

 

42

Section 6.14

 

Treatment of Public Finance Business

 

42

Section 6.15

 

Further Action

 

43

-3-

--------------------------------------------------------------------------------



 

 

 

 

 

Section 6.16

 

Resignation of XL Nominees

 

43

Section 6.17

 

Disclosure Schedules; Supplementation and Amendment of Schedules

 

43

Section 6.18

 

SCA Shareholder Entity

 

43

Section 6.19

 

Portfolio Trust

 

44

Section 6.20

 

BlackRock

 

44

Section 6.21

 

XLFA Merger

 

44

Section 6.22

 

Collipulli Temuco and Banco de Brasil Policies

 

44

Section 6.23

 

XLFA Redomestication

 

45

 

 

 

 

 

ARTICLE VII

 

CONDITIONS TO CLOSING

 

Section 7.01

 

Conditions to Obligations of the SCA Parties

 

45

Section 7.02

 

Conditions to Obligations of the XL Parties

 

46

Section 7.03

 

Conditions to Obligations of the CDS Counterparties

 

47

Section 7.04

 

Frustration of Closing Conditions

 

48

 

 

 

 

 

ARTICLE VIII

 

TERMINATION AND WITHDRAWAL

 

Section 8.01

 

Termination

 

48

Section 8.02

 

Effect of Termination

 

49

Section 8.03

 

CDS Counterparty Withdrawal

 

50

 

 

 

 

 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.01

 

Expenses

 

50

Section 9.02

 

Notices

 

50

Section 9.03

 

Severability

 

51

Section 9.04

 

Joinder of CDS Counterparties and Additional SCA Parties

 

52

Section 9.05

 

Entire Agreement

 

52

Section 9.06

 

Assignment

 

52

Section 9.07

 

Amendment

 

52

Section 9.08

 

Waiver

 

52

Section 9.09

 

No Third-Party Beneficiaries

 

53

Section 9.10

 

Rights and Remedies

 

53

Section 9.11

 

Indemnification

 

53

Section 9.12

 

No Survival

 

54

Section 9.13

 

Several Liability of the CDS Counterparties

 

54

Section 9.14

 

Governing Law and Jurisdiction

 

54

Section 9.15

 

Waiver of Jury Trial

 

55

Section 9.16

 

Fully Negotiated Agreement

 

55

-4-

--------------------------------------------------------------------------------



 

 

 

 

 

Section 9.17

 

Currency

 

55

Section 9.18

 

Counterparts

 

55

EXHIBITS

 

 

 

Exhibit No.

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

1.01(a)

 

2001 Facultative Quota Share Commutation Agreement

1.01(b)

 

Adverse Development Cover Commutation Agreement

1.01(c)

 

Joinder Agreement

1.01(d)

 

Excess of Loss Commutation Agreement

1.01(e)

 

Facultative Master Certificate Commutation Agreement

1.01(f)

 

Quota Share Treaty Commutation Agreement

1.01(g)

 

Subscription Agreement

1.01(h)

 

XL Stock Resale and Registration Rights Agreement

1.01(i)

 

SCA Shareholder Entity Agreement

1.01(j)

 

SCA Registration Rights Agreement

1.01(k)

 

Transition Agreement Amendment

2.06

 

Securities Law Representations of the SCA Shareholder Entity

6.18

 

Form of SCA Shareholder Entity Trust Agreement

 

 

 

SCHEDULES

 

Schedule

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

1.01(a)

 

MLI ABS CDO Credit Default Swap Agreements

1.01(b)

 

Other Terminated Agreements

1.01(c)

 

Knowledge of SCA

1.01(d)

 

Terms of the Escrow Agreement

2.01

 

Commuted Reinsurance Agreements

2.04

 

Other Reinsurance to be Commuted or Amended

2.05

 

Schedule 2.05 Agreements

2.06(a)

 

SCA Parties Receiving a Portion of the Cash Consideration Amount

2.06(b)

 

SCA Parties Receiving a Portion of the Stock Consideration

9.02

 

Addresses for the CDS Counterparties

 

 

 

SCA PARTIES’ DISCLOSURE SCHEDULE

 

Section

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 3.02

 

Conflicts

Section 3.03

 

Governmental Consents and Approvals

Section 3.05

 

Compliance with Laws

-5-

--------------------------------------------------------------------------------



 

 

 

XL PARTIES’ DISCLOSURE SCHEDULE

 

Section

 

Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Section 4.02

 

Conflicts

Section 4.03

 

Governmental Consents and Approvals

Section 4.04(a)

 

Capitalization

-6-

--------------------------------------------------------------------------------



PREAMBLE

                    MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT,
dated as of July 28, 2008, is entered into by and among:

                    (a) XL CAPITAL LTD, an exempted limited company incorporated
under the Laws of Cayman Islands (“XL”), XL INSURANCE (BERMUDA) LTD (formerly
known as X.L. Insurance Ltd), a Bermuda exempted company (“XLI”), XL REINSURANCE
AMERICA INC., a New York insurance corporation (“XLRA”), X.L. GLOBAL SERVICES,
INC., a service company incorporated under the Laws of Delaware (“XLGS”), XL
SERVICES (BERMUDA) LTD, a service company incorporated under the Laws of Bermuda
(“XLBS”) and X.L. AMERICA, INC., a company incorporated under the Laws of
Delaware (“XLA”);

                    (b) SECURITY CAPITAL ASSURANCE LTD, a Bermuda exempted
company (“SCA”), XL FINANCIAL ASSURANCE LTD., a Bermuda exempted company
(“XLFA”), XL CAPITAL ASSURANCE INC., a New York insurance company (“XLCA”), XL
FINANCIAL ADMINISTRATIVE SERVICES INC., a company incorporated under the Laws of
Delaware (“XLFAS”), SCA BERMUDA ADMINISTRATIVE LTD., a company incorporated
under the Laws of Bermuda (“SCAB”), XL CAPITAL ASSURANCE (U.K.) LIMITED, an
insurance company regulated by the Financial Services Authority and incorporated
under the Laws of England and Wales (“XLCAUK”), and those portfolio trusts that
are Affiliates of XLCA and become a Party to this Agreement from time to time
pursuant to the execution of a joinder agreement in the form attached hereto as
Exhibit 1.01(c); and

                    (c) Such counterparties to credit default swap agreements
with XLCA or Affiliates of XLCA that may become a Party to this Agreement from
time to time pursuant to the execution of a joinder agreement in the form
attached hereto as Exhibit 1.01(c).

RECITALS

                    WHEREAS, XLI is the record and beneficial owner of
approximately forty-six percent (46%) of SCA’s issued and outstanding common
shares (the “XL Owned SCA Common Shares”);

                    WHEREAS, certain XL Parties and SCA Parties have entered
into the Excess of Loss Agreement, the Adverse Development Cover, the
Facultative Master Certificate and the 2001 Facultative Quota Share Treaty (all
as defined in Article I);

                    WHEREAS, XLCA and XLFA previously entered into a Facultative
Quota Share Reinsurance Treaty, dated as of October 6, 1999, as amended and
restated by an Amended and Restated Facultative Quota Share Reinsurance Treaty,
dated as of June 22, 2001, as further amended and restated by a Second Amended
and Restated Facultative Quota Share Reinsurance Treaty, dated as of May 1,
2004, and as further amended and restated by a Third Amended and Restated
Facultative Quota Share Reinsurance Treaty, dated as of June 29, 2006 and
effective July 1, 2006 (the “Quota Share Treaty”);

--------------------------------------------------------------------------------



                    WHEREAS, XLI guarantees the obligations of XLFA to XLCA
under the Quota Share Treaty pursuant to the Reinsurance Agreement Guarantee,
dated as of October 6, 1999, as amended as of June 22, 2001, as further amended
as of May 1, 2004, and as further amended as of August 4, 2006 (the
“Guarantee”);

                    WHEREAS, XLFA and XLCA wish to (i) commute the Quota Share
Treaty and all individual risk cessions thereunder and (ii) fully and finally
extinguish all rights and obligations thereunder and thereby render the
Guarantee null and void;

                    WHEREAS, the XL Parties and the SCA Parties wish to (i)
commute the Excess of Loss Agreement, the Adverse Development Cover, the
Facultative Master Certificate and all individual risk cessions thereunder, and
the 2001 Facultative Quota Share Treaty and all individual risk cessions
thereunder and (ii) fully and finally extinguish all the Parties’ rights and
obligations under all such agreements;

                    WHEREAS, the XL Parties and the SCA Parties have previously
entered into those agreements listed on Schedule 1.01(b) and now wish to (i)
terminate such agreements listed in Part I of Schedule 1.01(b) and (ii) fully
and finally extinguish all the Parties’ rights and obligations under such
agreements, except as may be explicitly set forth in this Agreement; and

                    WHEREAS, certain CDS Counterparties now and, on or prior to
the Closing Date, additional CDS Counterparties may, wish to enter into this
Agreement and agree to consent to the Transactions on the terms and conditions
set forth in this Agreement relating to the restructuring of SCA and its
Affiliates.

                    NOW, THEREFORE, in consideration of the payments, covenants,
conditions, promises and releases contained herein, and for other fair and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

                    Section 1.01 Certain Defined Terms. For purposes of this
Agreement:

                    “1505 Application” means an application filed under Section
1505 of the New York Insurance Laws.

                    “2001 Facultative Quota Share Commutation Agreement” means
the 2001 Facultative Quota Share Commutation Agreement to be executed by XLFA
and XLI and delivered at the Closing, in the form of Exhibit 1.01(a).

                    “2001 Facultative Quota Share Treaty” means the Facultative
Quota Share Reinsurance Agreement, dated as of August 17, 2001, as amended by
Amendment No. 1 to the Facultative Quota Share Reinsurance Agreement, dated as
of August 4, 2006, between XLFA and XLI.

-8-

--------------------------------------------------------------------------------



                    “ABS CDO CDSs” means the asset backed securities
collateralized debt obligation credit default swaps between XLCA or an Affiliate
of XLCA and a CDS Counterparty that are listed on an official schedule held by
the SCA Parties and the CDS Financial Advisor.

                    “Action” means any judicial, administrative or arbitral
action, suit, or proceeding by or before any Governmental Authority.

                    “Adverse Development Cover” means the Adverse Development
Reinsurance Agreement, dated as of August 4, 2006, between XLCA and XLRA, and
the Indemnification Agreement, dated as of August 4, 2006, between XLFA and XLI.

                    “Adverse Development Cover Commutation Agreement” means the
Adverse Development Cover Commutation Agreement to be executed by XLCA, XLRA,
XLFA and XLI delivered at the Closing, in the form of Exhibit 1.01(b).

                    “Affiliate” means, with respect to any Person, any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such Person, provided, that none of the SCA Parties shall be deemed
to be an Affiliate of any XL Party.

                    “Agreement” or “this Agreement” means this Master
Commutation, Release and Restructuring Agreement among the Parties (including
the Exhibits and Schedules hereto, the SCA Parties’ Disclosure Schedule and the
XL Parties’ Disclosure Schedule) and all amendments or waivers hereto made in
accordance with the provisions of Sections 9.07 or 9.08 and joinder agreements
hereto made in accordance with the provisions of Sections 9.04.

                    “Ancillary Agreements” means the 2001 Facultative Quota
Share Commutation Agreement, the Excess of Loss Commutation Agreement, the
Adverse Development Cover Commutation Agreement, the Facultative Master
Certificate Commutation Agreement, the Quota Share Treaty Commutation Agreement,
the Subscription Agreement, the XL Stock Resale and Registration Rights
Agreement and the SCA Shareholder Entity Agreement.

                    “Banco de Brasil Policy” means the Financial Guaranty
Insurance Policy No. CA00127A, dated December 27, 2001, issued by XLCA in favor
of MLI, together with any endorsements thereto, relating to payments that are
required to be paid by FF Trust 2 to MLI in accordance with the original terms
of a Single Transaction ISDA Master Agreement and Schedule thereto, dated as of
December 27, 2001 between FF Trust 2 and MLI.

                    “BlackRock” means BlackRock Financial Management, Inc.

                    “BMA” means the Bermuda Monetary Authority.

                    “Business Day” means any day that is not a Saturday, a
Sunday or other day on which banks are required or authorized by Law to be
closed in Bermuda or New York.

                    “CDS Counterparties” means those counterparties to credit
default swap agreements with XLCA or Affiliates of XLCA that may become a Party
to this Agreement from time to time on or prior to Closing by way of executing a
joinder agreement pursuant to

-9-

--------------------------------------------------------------------------------



Section 9.04 in the form of Exhibit 1.01(c), either collectively or
individually, as the context requires.

                    “CDS Financial Advisor” means FTI Consulting, Inc. or
another advisor designated by the Required Consenting Counterparties.

                    “Closing Date” means the date of the Closing.

                    “Control,” “Controlled,” or “Controlling,” with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
Person, whether through the ownership of voting securities, as trustee, as
personal representative or executor, by contract, by credit arrangement or
otherwise.

                    “Collipulli Temuco Policy” means the Financial Guaranty
Insurance Policy No. 10030-X, together with any endorsements thereto, relating
to up to UF 1,150,000 aggregate principal amount of outstanding borrowings under
the Contrato de Apertura de Línea de Crédito, dated as of July 27, 2005, between
Banco de Crédito e Inversiones and Ruta de la Araucanía Sociedad Concesionaria
S.A. and issued pursuant to the Insurance and Reimbursement Agreement, dated as
of November 29, 2005, between XLI and Banco de Crédito e Inversiones and Ruta de
la Araucanía Sociedad Concesionaria S.A.

                    “Credit Agreement” means that certain Credit Agreement,
dated as of August 1, 2006, among SCA, XLCA, and XLFA, the various lenders from
time to time party thereto and Citibank, N.A., as administrative agent (as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof).

                    “Declaration of Trust” means a trust agreement in the form
attached hereto as Exhibit 6.18 (with such reasonable changes thereto as the
trustee of the SCA Shareholder Entity or its counsel may require and that are
approved by counsel to the CDS Counterparties and counsel to the SCA Parties).

                    “EIB” means European Investment Bank, a non-profit bank
owned by the Member States of the European Union and established under the
Treaty of Rome.

                    “EIB Guarantees” means (i) the Financial Guaranty 10017-X,
dated July 5, 2001, issued by XLI in favor of EIB (Algarve), (ii) the Financial
Guaranty Number 10028-X, dated May 28, 2004, issued by XLI in favor of EIB
(Autovia del Camino, S.A.), (iii) the Financial Guaranty Number 10029-X, dated
October 28, 2004, issued by XLI in favor of EIB (Autovia del los Vinedos), (iv)
the Financial Guaranty Number 10023-X, dated June 8, 2005, issued by XLI in
favor of EIB (Transform School (North Lanarkshire) Funding plc), and (v) the
Financial Guaranty Number 10019-X, dated May 4, 2005, issued by XLI in favor of
EIB (Healthcare Support (Newcastle) Finance plc).

                    “EIB Policies” means (i) the Financial Guaranty Number
CA00041A, dated July 5, 2001, issued by XLCA in favor of EIB, (ii) the Financial
Guaranty Number CA00995A, dated May 28, 2004, issued by XLCA in favor of EIB and
the Financial Guaranty Number UK0003A, dated May 28, 2004 issued by XLCAUK in
favor of EIB, (iii) the Financial Guaranty Number

-10-

--------------------------------------------------------------------------------



CA01220A, dated October 28, 2004, issued by XLCA in favor of EIB and the
Financial Guaranty Number UK0004A, dated October 28, 2004, issued by XLCAUK in
favor of EIB, (iv) the Financial Guaranty Number CA02062A, dated June 8, 2005,
issued by XLCA in favor of EIB and the Financial Guaranty Number UK0008A, dated
June 8, 2005, issued by XLCAUK in favor of EIB and (v) the Financial Guaranty
Number CA01937A, dated May 4, 2005 issued by XLCA in favor of EIB and the
Financial Guaranty Number UK0007B, dated May 4, 2005, issued by XLCAUK in favor
of EIB.

                    “EIB Resolution Event” means (i) commutation of all of the
EIB Policies and full and final extinguishment of all Persons’ rights and
obligations thereunder, (ii) a general release in form reasonably acceptable to
the XL Parties by EIB of the XL Parties’ obligations with respect to all of the
EIB Guarantees or (iii) the provision by a creditworthy entity reasonably
acceptable to the XL Parties of a guaranty guaranteeing 100% of the XL Parties’
obligations under all of the EIB Guarantees.

                    “Escrow Agent” means HSBC Private Bank, Bermuda Trust
Company Limited.

                    “Escrow Agreement” means the agreement pursuant to which the
Escrow Agent will hold the XL Owned SCA Common Shares pursuant to terms
substantially the same as those set forth in Schedule 1.01(d), if the XL Owned
SCA Common Shares are transferred to the Escrow Agent pursuant to Section 2.10.

                    “Excess of Loss Agreement” means the Excess of Loss
Reinsurance Agreement by and between XLFA and XLI, dated as of October 3, 2001.

                    “Excess of Loss Commutation Agreement” means the Excess of
Loss Commutation Agreement to be executed by XLFA and XLI and delivered at the
Closing, in the form of Exhibit 1.01(d).

                    “Facultative Master Certificate” means the Facultative
Master Certificate effective as of November 1, 2002, as amended and restated
pursuant to the First Amended and Restated Facultative Master Certificate,
effective as of August 4, 2006, and as further amended and restated pursuant to
the Second Amended and Restated Facultative Master Certificate by and between
XLRA and XLCA, dated as of March 1, 2007.

                    “Facultative Master Certificate Commutation Agreement” means
the Facultative Master Certificate Commutation Agreement to be executed by XLCA
and XLRA and delivered at the Closing, in the form attached hereto as Exhibit
1.01(e).

                    “Financial Statements” means the GAAP Financial Statements,
the XLCA Statutory Financial Statements and the XLFA Statutory Financial
Statements.

                    “Financial Security” means Financial Security Assurance Inc.

                    “Financial Security Commutations” means the Financial
Security Master Facultative Commutation and the commutations of the Other
Financial Security Agreements.

-11-

--------------------------------------------------------------------------------



                    “Financial Security Agreements” means the Financial Security
Master Facultative Agreement and the Other Financial Security Agreements.

                    “Financial Security Guarantee” means the Reinsurance
Agreement Guarantee, dated November 3, 1998 and amended on July 5, 2006, issued
by X.L. Insurance Company, Ltd (later renamed XLI), guaranteeing XLFA’s
obligations to Financial Security under the Financial Security Master
Facultative Agreement.

                    “Financial Security Master Facultative Agreement” means the
Amended and Restated Master Facultative Reinsurance Agreement, dated as of
November 3, 1998, between Financial Security and XLFA; as amended by the First
Amendment to the Master Facultative Reinsurance Agreement, dated as of November
3, 1998, between Financial Security and XLFA; as amended by the First Amendment
to the Amended and Restated Master Facultative Reinsurance Agreement, dated as
of July 6, 2006, between Financial Security and XLFA.

                    “Financial Security Master Facultative Commutation” means
the commutation of the Financial Security Master Facultative Agreement pursuant
to a commutation and release agreement.

                    “GAAP” means United States generally accepted accounting
principles in effect from time to time.

                    “GAAP Financial Statements” means (i) the audited balance
sheet of each of SCA, XLFA and XLCA for the fiscal year ended December 31, 2007
and the related audited statements of income, retained earnings, stockholders’
equity and changes in financial position, together with all related notes and
schedules thereto and accompanied by the reports thereon of the SCA Parties’
accountants, and (ii) the unaudited balance sheet of each of SCA, XLFA and XLCA
for the three month period ended March 31, 2008 and the related unaudited
statements of income, retained earnings, stockholders’ equity and changes in
financial position, together with all related notes and schedules thereto.

                    “Governmental Authority” means any federal, national,
supranational, state, provincial, local, or similar government, governmental,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

                    “Governmental Order” means any order, writ, judgment,
injunction, decree, stipulation, determination or award issued or entered by or
with any Governmental Authority.

                    “Jeffco Policies” means (i) the Municipal Bond Insurance
Policy Number CA00370A, together with any endorsements thereto, relating to
$839,500,000 Jefferson County, Alabama, Sewer Revenue Refunding Warrants Series
2002-C, consisting of $74,450,000 Series 2002-C-1-A Warrants, $74,450,000 Series
2002-C-1-B Warrants, $74,450,000 Series 2002-C-1-C Warrants, $75,450,000 Series
2002-C-1-D Warrants, $73,700,000 Series 2002-C-2 Warrants, $98,300,000 Series
2002-C-3 Warrants, $73,700,000 Series 2002-C-4 Warrants, $98,300,000 Series
2002-C-5 Warrants, $147,600,000 Series 2002-C-6 Warrants and $49,100,000 Series
2002-C-7 Warrants; (ii) the Municipal Bond Insurance Policy Number CA00522A,
together with any endorsements thereto, relating to $300,000,000 Jefferson
County, Alabama Sewer Revenue Refunding Warrants, Series 2003-B, consisting of
$55,000,000 Series 2003-B-2 Warrants,

-12-

--------------------------------------------------------------------------------



$25,000,000 Series 2003B-3 Warrants, $25,000,000 Series 2003B-4 Warrants,
$75,000,000 Series 2003B-5 Warrants, $15,000,000 Series 2003B-6 and $105,000,000
Series 2003B-7 Warrants; and (iii) the Debt Service Reserve Insurance Policy
Number CA01568A, together with any endorsements thereto, relating to up to
$164,863,746.40 Parity Securities as defined in the Trust Indenture, dated as of
February 1, 1997, between Jefferson County, Alabama and The Bank of New York (as
successor to AmSouth Bank of Alabama), as trustee, as such Indenture has been
supplemented and amended.

                    “Knowledge of SCA” means the actual knowledge after due
inquiry of those Persons identified on Schedule 1.01(c).

                    “Law” means any federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule
(including any rules regarding discovery), code, order, requirement or rule of
law (including common law).

                    “Lien” means any lien, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any shareholder or similar agreement, encumbrance or any other restriction
or limitation whatsoever.

                    “Minimum Consenting CDS Counterparty Restructuring
Threshold” means (i) at least seventy-five percent (75%) in notional amount of
the aggregate sum of the notional amounts of (A) the ABS CDO CDSs and (B) the
collateralized debt obligation credit default swaps between XLCA or an Affiliate
of XLCA and a CDS Counterparty that are listed on an official schedule held by
the SCA Parties and the CDS Financial Advisor; (ii) at least sixty-six and
two-thirds percent (66 2/3%) in total notional amount of the ABS CDO CDSs; and
(iii) at least sixty-six and two-thirds percent (66 2/3%) in aggregate number of
the CDS Counterparties.

                    “MLI CDS Agreements” means the eight asset backed securities
collateralized debt obligation credit default swap agreements listed on Schedule
1.01(a).

                    “NYID” means the New York State Insurance Department.

                    “Other Financial Security Agreements” means all agreements
between any SCA Party and Financial Security, other than the Financial Security
Master Facultative Agreement, as to which the obligations of such SCA Parties
are secured by a letter of credit issued by the lenders pursuant to the Credit
Agreement for the benefit of Financial Security on September 19, 2006, as
heretofore amended, extended and renewed, bearing Citibank, N.A. reference
number 61652611.

                    “Other Terminated Agreements” means those agreements listed
on Schedule 1.01(b).

                    “Party” means any party to this Agreement.

-13-

--------------------------------------------------------------------------------



                    “Person” means an individual, corporation, partnership,
association, trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.

                    “Quota Share Treaty Commutation” means the commutation of
the Quota Share Treaty pursuant to the Quota Share Treaty Commutation Agreement.

                    “Quota Share Treaty Commutation Agreement” means the Quota
Share Treaty Commutation Agreement to be executed by XLFA and XLCA and delivered
at the Closing, in the form of Exhibit 1.01(f).

                    “Reinsurance Guarantees” means (i) the Guarantee, (ii) the
Financial Security Guarantee and (iii) the EIB Guarantees.

                    “Required Consenting CDS Counterparties” means greater than
50% of the total notional amount of all the credit default swaps between XLCA or
an Affiliate of XLCA and the CDS Counterparties.

                    “SCA Parties” means SCA, XLFA, XLCA, XLFAS, SCAB, XLCAUK and
each of the portfolio trusts that executes a joinder agreement pursuant to
Section 9.04 in the form attached hereto as Exhibit 1.01(c), either collectively
or individually, as the context requires.

                    “SCA Registration Rights Agreement” means a registration
rights agreement for the XL Owned SCA Common Shares in substantially the form
attached hereto as Exhibit 1.01(j).

                    “SCA Share Sale Proceeds” means the proceeds, together with
any interest that may accrue thereon, of any sale of the XL Owned SCA Common
Shares as owned by the SCA Shareholder Entity and any cash dividends or
distributions paid with respect to such shares during such time as the XL Owned
SCA Common Shares are owned by the SCA Shareholder Entity.

                    “SCA Shareholder Entity” means a special purpose trust or
other entity formed pursuant to the Declaration of Trust.

                    “SCA Shareholder Entity Agreement” means an agreement
substantially in the form attached hereto as Exhibit 1.01(i).

                    “SCA Shareholder Entity Formation Conditions” means (i) the
selection of a trustee of the SCA Shareholder Entity mutually acceptable to the
Required Consenting CDS Counterparties and the SCA Parties; (ii) the
establishment of the SCA Shareholder Entity; (iii) the delivery by the SCA
Shareholder Entity of a true and correct written copy of customary securities
Law representations and agreements set forth on Exhibit 2.06 to the XL Parties
(or to the Escrow Agent, with a copy to the XL Parties, if the XL Owned Common
Shares have been transferred to the Escrow Agent pursuant to Section 2.10); and
(iv) any required approval the NYID, the Delaware Insurance Department and the
UK FSA of the SCA Shareholder Entity’s acquisition of the XL Owned SCA Common
Shares will have been obtained.

-14-

--------------------------------------------------------------------------------



                    “SCA Shareholder Entity Formation Conditions Certificate”
means a certificate certified by the Secretaries of SCA, XLFA and XLCA stating
that the SCA Shareholder Entity Formation Conditions have been satisfied.

                    “Securities Act” means the Securities Act of 1933, as
amended.

                    “Subscription Agreement” means the Subscription Agreement to
be executed by XLFA and XL and delivered at the Closing, in the form of Exhibit
1.01(g).

                    “Subsidiary” or “Subsidiaries” means, with respect to a
specified Person, any corporation, partnership, limited partnership, limited
liability company or other entity as to which the specified Person, directly or
indirectly (including through one or more Subsidiaries), owns a majority of the
outstanding shares of stock or other ownership interests having voting power
under ordinary circumstances to elect directors of such corporation or other
Persons performing similar functions for such entity.

                    “Third-Party Reinsurance Agreements” means (i) the Financial
Security Master Facultative Agreement, and all individual risk cessions
thereunder and (ii) the EIB Policies.

                    “Transaction Documents” means this Agreement, the Ancillary
Agreements and any certificate, Financial Statement, report, list, writing or
other document delivered pursuant to this Agreement or the transactions
contemplated by this Agreement.

                    “Transactions” means all transactions contemplated by this
Agreement and the Ancillary Agreements.

                    “Transfer” means, with respect to a given security, any
transaction whereby a Person (a) offers, pledges, sells or contracts to sell any
option or contract to purchase, purchases any option or contract to sell, grants
any option, right or warrant to purchase, lends, or otherwise transfers or
disposes of, directly or indirectly, such security or any security convertible
into, or exercisable or exchangeable for, any or all of such security; or (b)
enters into any swap or other arrangement that transfers to another Person, in
whole or in part, any of the economic consequences of ownership of any or all of
the given security, whether any such transaction described in clause (a) or (b)
is to be settled by delivery of any or all of the given security or any other
security, in cash or otherwise. Notwithstanding the foregoing, in no event shall
any transfer or other transaction solely between or among the SCA Parties
constitute a “Transfer.”

                    “Transition Agreement” means the Transition Agreement, dated
as of August 4, 2006 and amended on May 3, 2007, among XL, XLI, XLA and SCA.

                    “Transition Agreement Amendment” means the Transition
Agreement Amendment No. 2 among XL, XLI, XLA and SCA in the form attached hereto
as Exhibit 1.01(k).

                    “Triggered Enforcement Rights” means a Party’s right to
accelerate, liquidate, close out, terminate, assess or demand damages or
termination payments under, withhold or set off payments under, alter the
payment terms of, demand collateral in respect of, or otherwise exercise
remedies or enforcement rights in respect of one or more transactions (including
swap

-15-

--------------------------------------------------------------------------------



transactions), agreements, policies, guarantees or treaties to which an SCA
Party or an Affiliate thereof is a party, other than in respect of the Credit
Agreement; provided, that, solely for purposes of Section 6.10(b), the
definition of “Triggered Enforcement Rights” includes the right of any
counterparty to a credit default swap agreement with XLCA or Affiliates of XLCA
to accelerate, liquidate, close out, terminate, assess or demand damages or
termination payments under, withhold or set off payments under, alter the
payment terms of, demand collateral in respect of, or otherwise exercise
remedies or enforcement rights in respect of one or more transactions (including
swap transactions), agreements, policies, guarantees or treaties to which an SCA
Party or an Affiliate thereof is a party, other than in respect of the Credit
Agreement.

                    “UK FSA” means the Financial Services Authority in the
United Kingdom.

                    “XLCA Statutory Financial Statements” means the annual
financial statements of XLCA filed with the NYID for the year ended December 31,
2007, the quarterly financial statements of XLCA filed with the NYID for the
quarter ended March 31, 2008 and the Statement of Actuarial Opinion of XLCA
filed with the NYID for the year ended December 31, 2007.

                    “XLFA Redomestication” means the discontinuance of XLFA as a
company existing under the Laws of Bermuda and its continuation as a Delaware
corporation and the contribution to XLCA by the SCA Parties of all of the common
shares and Series A Redeemable Preferred Shares of XLFA.

                    “XLFA Statutory Financial Statements” means the annual
financial statements of XLFA filed with the BMA for the year ended December 31,
2007, and the quarterly financial statements of XLFA filed with the BMA for the
quarter ended March 31, 2008, each prepared in accordance with Bermuda statutory
accounting principles applied on a basis consistent with past practices, and the
Statement of Actuarial Opinion of XLFA filed with the BMA for the year ended
December 31, 2007.

                    “XL Parties” means XL, XLI, XLRA, XLGS, XLBS and XLA, either
collectively or individually, as the context requires.

                    “XL Public Offering” means an offering of XL’s Class A
Ordinary Shares, par value $0.01 per share, and equity security units, in each
case, registered pursuant to the Securities Act.

                    “XL Stock Resale and Registration Rights Agreement” means
the Resale Registration Rights Agreement to be executed by XLFA and XL and
delivered at the Closing, in the form of Exhibit 1.01(h).

                    “XL/SCA Commutation Agreements” means (i) the 2001
Facultative Quota Share Commutation Agreement, (ii) the Excess of Loss
Commutation Agreement, (iii) the Adverse Development Cover Commutation Agreement
and (iv) the Facultative Master Certificate Commutation Agreement.

-16-

--------------------------------------------------------------------------------



                    Section 1.02 Definitions. The following terms have the
meanings set forth in the Sections set forth below:

 

 

 

 

Definition

 

Location

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Allocated Funds

 

Section 6.12

 

Cash Consideration Amount

 

Section 2.06

 

CDS Counterparty Restructuring

 

Section 6.12

 

Challenging Action

 

Section 6.11(a)

 

Closing

 

Section 2.07

 

Confidential Information

 

Section 6.01(b)

 

Consideration

 

Section 2.06

 

Guarantee

 

Recitals

 

Losses

 

Section 9.11(a)

 

MLI

 

Section 3.10

 

MLI Agreement

 

Section 3.10

 

Providing Group

 

Section 6.01(b)

 

Quota Share Treaty

 

Recitals

 

Receiving Group

 

Section 6.01(b)

 

SCA

 

Preamble

 

SCA Indemnitees

 

Section 9.11(a)

 

SCAB

 

Preamble

 

SEC

 

Section 3.08(e)

 

Stock Consideration

 

Section 2.06

 

XL

 

Preamble

 

XL Indemnitees

 

Section 9.11(b)

 

XL Owned SCA Common Shares

 

Recitals

 

XLA

 

Preamble

 

XLBS

 

Preamble

 

XLCA

 

Preamble

 

XLCAUK

 

Preamble

 

XLFA

 

Preamble

 

XLFAS

 

Preamble

 

XLGS

 

Preamble

 

XLI

 

Preamble

 

XLRA

 

Preamble

 

                    Section 1.03 Interpretation and Rules of Construction. In
this Agreement, except to the extent otherwise provided or that the context
otherwise requires:

                    (a) when a reference is made in this Agreement to an
Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or a Schedule or Exhibit to, this Agreement unless otherwise
indicated;

                    (b) the table of contents and headings for this Agreement
are for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

-17-

--------------------------------------------------------------------------------



                    (c) whenever the words “include,” “includes” or “including”
are used in this Agreement, they are deemed to be followed by the words “without
limitation”;

                    (d) the words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, refer to this Agreement as a
whole and not to any particular provision of this Agreement;

                    (e) all terms defined in this Agreement have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto, unless otherwise defined therein;

                    (f) the definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms;

                    (g) any Law defined or referred to herein or in any
agreement or instrument that is referred to herein means such Law or statute as
from time to time amended, modified or supplemented, including by succession of
comparable successor Laws;

                    (h) references to a Person are also to its successors and
permitted assigns; and

                    (i) the use of “or” is not intended to be exclusive unless
expressly indicated otherwise.

ARTICLE II

COMMUTATION AND RELEASE

                    Subject to the terms and conditions of this Agreement, at or
prior to the Closing:

                    Section 2.01 Commutation and Release of Reinsurance
Agreements. The SCA Parties and the XL Parties shall (i) commute the agreements
listed in Part I of Schedule 2.01 and (ii) fully and finally extinguish all the
Parties’ rights and obligations under all such agreements pursuant to the XL/SCA
Commutation Agreements.

                    Section 2.02 Termination of the Other Terminated Agreements.
The SCA Parties and the XL Parties shall terminate the Other Terminated
Agreements listed in Part I of Schedule 1.01(b) and, notwithstanding anything in
any of the Other Terminated Agreements listed in Part I of Schedule 1.01(b) that
provides that any term or condition survives termination, fully and finally
extinguish all rights and obligations of the Parties under all such agreements.

                    Section 2.03 Commutation and Release of Quota Share Treaty.
XLCA and XLFA shall (i) commute the Quota Share Treaty and (ii) fully and
finally extinguish all rights and obligations under the Quota Share Treaty
pursuant to the Quota Share Treaty Commutation Agreement.

                    Section 2.04 Commutation and Amendment of Other Reinsurance
Agreements. (a) The SCA Parties intend to, but shall not be obligated to,
commute or amend the reinsurance

-18-

--------------------------------------------------------------------------------



agreements the SCA Parties have with third parties that are identified on
Schedule 2.04; provided, that until October 15, 2008, no commutation or
amendment of any agreement listed on Schedule 2.04 may involve the payment of
cash or other consideration by any SCA Party. For the avoidance of doubt, no
commutation or amendment of any agreement listed on Schedule 2.04 shall involve
the payment of Allocated Funds.

                    (b) Notwithstanding the foregoing, (i) the Financial
Security Commutations, (ii) the commutations of each EIB Policy, (iii) the
general releases in a form reasonably acceptable to the XL Parties of the XL
Parties with respect to each EIB Guarantee or (iv) the provision by a
creditworthy entity reasonably acceptable to the XL Parties of a guarantee
guaranteeing 100% of the XL Parties’ obligations under each EIB Guarantee may
involve payment of cash or other consideration payable at any time by any SCA
Party.

                    Section 2.05 Mutual Releases. (a) As of the Closing Date:

 

 

 

         (i) each SCA Party, on behalf of itself and its respective
Subsidiaries, hereby irrevocably and unconditionally releases and forever
discharges each XL Party, its parents, Subsidiaries and Affiliates, and its
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, underwriters, and attorneys, from any
and all past, present and future actions, causes of action, suits, debts, Liens,
contracts, rights, agreements, obligations, promises, liabilities, claims,
counterclaims, demands, damages, controversies, losses, costs and expenses
(including attorneys’ fees and costs actually incurred) of any kind, character,
description or nature whatsoever, known or unknown to any of the SCA Parties,
suspected or unsuspected, reported or unreported, fixed or contingent, accrued
or unaccrued, liquidated or unliquidated, whether grounded in Law or equity or
sounding in tort or contract or otherwise, which the SCA Party now has, owns,
holds or claims to have, own, or hold, or at any time heretofore had, owned, or
held or claimed to have had, owned, or held, or may hereafter have, own, or hold
or claim to have, own, or hold, arising directly or indirectly out of, based
upon, or in any way related to or in connection with (A) (1) the Financial
Security Agreements; (2) the agreements, understandings, arrangements commuted
or terminated pursuant to Sections 2.01, 2.02 and 2.03, and Other Terminated
Agreements listed in Part II of Schedule 1.01(b); (3) any of the Reinsurance
Guarantees; (4) any commutation of an EIB Policy; (5) the commutation or
termination of any of the foregoing listed in clauses (1), (2), (3) and (4); or
(6) any commutation or amendment of any agreement listed on Schedule 2.04
pursuant to or in accordance with this Agreement; (B) conduct or other matters
occurring on or prior to the Closing, other than contractual obligations arising
under written agreements between any XL Party and any SCA Party (including those
described on Schedule 2.05, but excluding those expressly commuted or terminated
pursuant to this Agreement or any Ancillary Agreement) or (C) any tax liability,
whether stemming from policies issued by Subsidiaries of SCA prior to SCA’s IPO,
after SCA’s IPO or otherwise, that results from the XLFA Redomestication;
provided, however, with respect to both clauses (A) and (B), the provisions of
this paragraph shall not discharge any obligation of any of the XL Parties that
has been undertaken or imposed by the express terms of this Agreement or any
Ancillary Agreement.

-19-

--------------------------------------------------------------------------------



 

 

 

         (ii) each SCA Party hereby irrevocably and unconditionally releases and
forever discharges each CDS Counterparty, its parents, Subsidiaries and
Affiliates, and its respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, underwriters, and
attorneys, from any and all past, present and future actions, causes of action,
suits, debts, Liens, contracts, rights, agreements, obligations, promises,
liabilities, claims, counterclaims, demands, damages, controversies, losses,
costs and expenses (including attorneys’ fees and costs actually incurred) of
any kind, character, description or nature whatsoever, known or unknown to any
of the SCA Parties, suspected or unsuspected, reported or unreported, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, whether grounded
in Law or equity or sounding in tort or contract or otherwise, which the SCA
Party now has, owns, holds or claims to have, own, or hold, or at any time
heretofore had, owned, or held or claimed to have had, owned, or held, or may
hereafter have, own, or hold or claim to have, own, or hold, arising directly or
indirectly out of, based upon, or in any way related to or in connection with
(A) (1) the Financial Security Agreements; (2) the agreements, understandings,
arrangements commuted or terminated pursuant to Sections 2.01, 2.02 and 2.03,
and Other Terminated Agreements listed in Part II of Schedule 1.01(b); (3) any
of the Reinsurance Guarantees; (4) the commutation or termination of any of the
foregoing listed in clauses (1), (2) and (3); (5) any commutation of an EIB
Policy, any general release by EIB of the XL Parties’ obligations with respect
to an EIB Guarantee, or any guaranty by a creditworthy entity reasonably
acceptable to the XL Parties of the XL Parties’ obligations under any EIB
Guarantee, each in accordance with this Agreement; or (6) any commutation or
amendment of any agreement listed on Schedule 2.04 pursuant to or in accordance
with this Agreement or (B) conduct occurring on or prior to the Closing with
respect to this Agreement and the Transactions; provided, however, with respect
to both clauses (A) and (B), the provisions of this paragraph shall not
discharge any obligation of any of the CDS Counterparties that has been
undertaken or imposed by the express terms of this Agreement, any Ancillary
Agreement or any other agreement to which such CDS Counterparty is a party.

 

 

 

          (b) As of the Closing Date:

 

 

 

          (i) each XL Party, on behalf of itself and its respective
Subsidiaries, hereby irrevocably and unconditionally releases and forever
discharges each SCA Party, its parents, Subsidiaries and Affiliates, and its
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, underwriters, and attorneys, from any
and all past, present and future actions, causes of action, suits, debts, Liens,
contracts, rights, agreements, obligations, promises, liabilities, claims,
counterclaims, demands, damages, controversies, losses, costs and expenses
(including attorneys’ fees and costs actually incurred) of any kind, character,
description or nature whatsoever, known or unknown to any of the XL Parties,
suspected or unsuspected, reported or unreported, fixed or contingent, whether
grounded in Law or equity or sounding in tort or contract or otherwise, which
the XL Party now has, owns, holds or claims to have, own, or hold, or at any
time heretofore had, owned, or held or claimed to have had, owned, or held, or
may hereafter have, own, or hold or claim to have, own, or hold, arising
directly or indirectly out of, based upon, or in any way related to or in
connection with (A) (1) the Financial Security Agreements; (2) the agreements,

-20-

--------------------------------------------------------------------------------



 

 

 

understandings, arrangements commuted or terminated pursuant to Sections 2.01,
2.02 and 2.03, and Other Terminated Agreements listed in Part II of Schedule
1.01(b); (3) any of the Reinsurance Guarantees; (4) any commutation of an EIB
Policy; (5) the commutation or termination of any of the foregoing listed in
clauses (1), (2), (3) and (4); or (6) any commutation or amendment of any
agreement listed on Schedule 2.04 pursuant to or in accordance with this
Agreement or (B) conduct or other matters occurring on or prior to the Closing,
other than contractual obligations arising under written agreements between any
XL Party and any SCA Party (including those described on Schedule 2.05, but
excluding those expressly commuted or terminated pursuant to this Agreement or
any Ancillary Agreement); provided, however, with respect to both clauses (A)
and (B), the provisions of this paragraph shall not discharge any obligation of
any of the SCA Parties that has been undertaken or imposed by the express terms
of this Agreement or any Ancillary Agreement.

 

 

 

          (ii) each XL Party hereby irrevocably and unconditionally releases and
forever discharges each CDS Counterparty, its parents, Subsidiaries and
Affiliates, and its respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, underwriters, and
attorneys, from any and all past, present and future actions, causes of action,
suits, debts, Liens, contracts, rights, agreements, obligations, promises,
liabilities, claims, counterclaims, demands, damages, controversies, losses,
costs and expenses (including attorneys’ fees and costs actually incurred) of
any kind, character, description or nature whatsoever, known or unknown to any
of the XL Parties, suspected or unsuspected, reported or unreported, fixed or
contingent, accrued or unaccrued, liquidated or unliquidated, whether grounded
in Law or equity or sounding in tort or contract or otherwise, which the XL
Party now has, owns, holds or claims to have, own, or hold, or at any time
heretofore had, owned, or held or claimed to have had, owned, or held, or may
hereafter have, own, or hold or claim to have, own, or hold, arising directly or
indirectly out of, based upon, or in any way related to or in connection with
(A) (1) the Financial Security Agreements; (2) the agreements, understandings,
arrangements commuted or terminated pursuant to Sections 2.01, 2.02 and 2.03,
and Other Terminated Agreements listed in Part II of Schedule 1.01(b); (3) any
of the Reinsurance Guarantees; (4) the commutation or termination of any of the
foregoing listed in clauses (1), (2) and (3); (5) any commutation of an EIB
Policy, any general release by EIB of the XL Parties’ obligations with respect
to an EIB Guarantee, or any guaranty by a creditworthy entity reasonably
acceptable to the XL Parties of the XL Parties’ obligations under any EIB
Guarantee, each in accordance with this Agreement; or (6) any commutation or
amendment of any agreement listed on Schedule 2.04 pursuant to or in accordance
with this Agreement, or (B) conduct occurring on or prior to the Closing with
respect to this Agreement and the Transactions; provided, however, with respect
to both clauses (A) and (B), the provisions of this paragraph shall not
discharge any obligation of any of the CDS Counterparties that has been
undertaken or imposed by the express terms of this Agreement, any Ancillary
Agreement or any other agreement to which such CDS Counterparty is a party.

                    (c) As of the Closing Date, each CDS Counterparty hereby
irrevocably and unconditionally releases and forever discharges each SCA Party,
each XL Party, each of their respective parents, Subsidiaries and Affiliates,
and each of their respective predecessors,

-21-

--------------------------------------------------------------------------------



successors, assigns, officers, directors, agents, employees, shareholders,
representatives, underwriters, and attorneys, from any and all past, present and
future actions, causes of action, suits, debts, Liens, contracts, rights,
agreements, obligations, promises, liabilities, claims, counterclaims, demands,
damages, controversies, losses, costs and expenses (including attorneys’ fees
and costs actually incurred, except those costs and expenses expressly agreed in
writing to be paid by the SCA Parties) of any kind, character, description or
nature whatsoever, known or unknown to any of the CDS Counterparties, suspected
or unsuspected, reported or unreported, fixed or contingent, accrued or
unaccrued, liquidated or unliquidated, whether grounded in Law or equity or
sounding in tort or contract or otherwise, which the CDS Counterparty now has,
owns, holds or claims to have, own, or hold, or at any time heretofore had,
owned, or held or claimed to have had, owned, or held, or may hereafter have,
own, or hold or claim to have, own, or hold, arising directly or indirectly out
of, based upon, or in any way related to or in connection with (A) (1) the
Financial Security Agreements; (2) the agreements, understandings, arrangements
commuted or terminated pursuant to Sections 2.01, 2.02 and 2.03, and Other
Terminated Agreements listed in Part II of Schedule 1.01(b); (3) any of the
Reinsurance Guarantees; (4) the commutation or termination of any of the
foregoing listed in clauses (1), (2) and (3); (5) any commutation of an EIB
Policy, any general release by EIB of the XL Parties’ obligations with respect
to an EIB Guarantee, or any guaranty by a creditworthy entity reasonably
acceptable to the XL Parties of the XL Parties’ obligations under any EIB
Guarantee, each in accordance with this Agreement; or (6) commutation or
amendment of any agreement listed on Schedule 2.04 pursuant to or in accordance
with this Agreement; or (B) conduct occurring on or prior to the Closing with
respect to this Agreement and the Transactions; provided, however, that nothing
in this Section 2.05(c) releases any SCA Party or any XL Party from fraud or
intentional misconduct; provided, further, that with respect to both clauses (A)
and (B), the provisions of this paragraph shall not discharge any obligation of
any of the SCA Parties or XL Parties that has been undertaken or imposed by the
express terms of this Agreement, any Ancillary Agreement or any other written
agreement under which such CDS Counterparty has any rights (whether as a party
or otherwise) or otherwise amend existing credit default swaps to which such CDS
Counterparty is a party.

                    (d) The Parties acknowledge and agree that (A) the SCA
Parties shall not be responsible for the performance, or lack thereof, of any
other Party’s obligations pursuant to this Agreement or the Ancillary
Agreements, (B) the XL Parties shall not be responsible for the performance, or
lack thereof, of any other Party’s obligations pursuant to this Agreement or the
Ancillary Agreements and (C) a CDS Counterparty shall not be responsible for the
performance, or lack thereof, of any other Party’s obligations pursuant to this
Agreement or the Ancillary Agreements.

                    (e) Waiver of Statutory Rights. In connection with the
releases granted herein, each of the Parties hereby waives all rights conferred
by the provisions of California Civil Code Section 1542 and/or any similar state
or federal law. California Civil Code § 1542 provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST

-22-

--------------------------------------------------------------------------------



HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

The Parties understand and acknowledge the significance and consequence of their
waiver of § 1542 of the California Civil Code, as well as any other federal or
state statute or common law principle of similar effect, and acknowledge that
this waiver is a material inducement to and consideration for each Party’s
execution of this Agreement; provided, however, the provisions of this paragraph
shall not discharge any obligation of any of the Parties that has been
undertaken or imposed by the express terms of this Agreement, any Ancillary or
any other written agreement to which such Party is a party.

                    Section 2.06 Consideration. At the Closing, the XL Parties
shall (i) pay to the SCA Parties an aggregate amount (inclusive of any amounts
specified within the XL/SCA Commutation Agreements) equal to One Billion, Seven
Hundred and Seventy-Five Million Dollars ($1,775,000,000) (the “Cash
Consideration Amount”), which will be paid to each of the SCA Parties in the
amounts set forth on Schedule 2.06(a); (ii) issue and transfer to the SCA
Parties, free and clear of any Liens, an aggregate of eight million (8,000,000)
shares of XL’s Class A Ordinary Shares, par value $0.01 per share (the “Stock
Consideration”), which will be transferred to each of the SCA Parties in the
number of shares set forth on Schedule 2.06(b), pursuant to the terms of the
Subscription Agreement and the XL Stock Resale and Registration Rights
Agreement; and (iii) subject to Section 2.10, transfer to the SCA Shareholder
Entity, free and clear of any Liens, all of the XL Owned SCA Common Shares to be
held in accordance with the terms of the Declaration of Trust (the XL Owned SCA
Common Shares, together with the Cash Consideration Amount and the Stock
Consideration, the “Consideration”).

                    Section 2.07 Closing. (a) Subject to (i) satisfaction or
waiver of all conditions to the obligations of the parties set forth in Article
VII (other than those conditions anticipated to occur at Closing) and (ii) the
completion of an XL Public Offering, the closing of the commutations,
terminations and releases that are the subject of this Agreement (the “Closing”)
will be held at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New
York, NY 10153 at 10:00 a.m., New York time, on the same Business Day as the
completion of an XL Public Offering, or at such other place or at such other
time or on such other date as the Parties may mutually agree upon in writing.
Notwithstanding anything to the contrary contained herein, under no
circumstances will the XL Parties have any obligation to consummate any of the
Transactions required to be completed on or prior to the Closing until the
completion of an XL Public Offering.

                    (b) All of the actions to be taken at Closing will be deemed
to occur simultaneously, except that the Cash Consideration Amount to be
received by XLFA shall be received prior to the XLFA Redomestication, and the
commutation of the Quota Share Treaty shall occur after the XLFA
Redomestication.

                    Section 2.08 Closing Deliveries by the SCA Parties. (a) At
Closing, the SCA Parties shall deliver or cause to be delivered to the XL
Parties:

                    (i) receipt for the Cash Consideration Amount and the Stock
Consideration received by the applicable SCA Parties;

-23-

--------------------------------------------------------------------------------



                    (ii) the Subscription Agreement executed by each SCA Party
which is a party thereto;

                    (iii) the XL Stock Resale and Registration Rights Agreement
executed by each SCA Party which is a party thereto;

                    (iv) the 2001 Facultative Quota Share Commutation Agreement
executed by each SCA Party which is a party thereto;

                    (v) the Excess of Loss Commutation Agreement executed by
each SCA Party which is a party thereto;

                    (vi) the Adverse Development Cover Commutation Agreement
executed by each SCA Party which is a party thereto;

                    (vii) the Facultative Master Certificate Commutation
Agreement executed by each SCA Party which is a party thereto;

                    (viii) a true and complete original copy of a fully executed
Quota Share Treaty Commutation Agreement;

                    (ix) the Transition Agreement Amendment executed by each SCA
Party which is a party thereto; and

                    (x) an SCA Shareholder Entity Formation Conditions
Certificate, if the SCA Shareholder Entity Formation Conditions have been
satisfied.

                    (b) At Closing, the SCA Parties shall deliver or cause to be
delivered to the XL Parties and the CDS Counterparties a true and complete copy,
certified by the Secretary or Director of each of the SCA Parties, of the
resolutions duly and validly adopted by the Boards of Directors (or, in the case
of each portfolio trust that is an SCA Party, a direction letter authorized by
its unitholder) of each of the SCA Parties evidencing its authorization of the
execution and delivery of this Agreement and the Ancillary Agreements to which
it is a party and the consummation of the Transactions.

                    Section 2.09 Closing Deliveries by the XL Parties. (a) At
Closing, the XL Parties shall deliver to the SCA Parties:

 

 

 

          (i) the Cash Consideration Amount by wire transfer in immediately
available funds to a bank account or bank accounts of XLFA or XLCA (and, for the
avoidance of doubt, no other entity) as SCA may direct, consistent with the
allocation of the Cash Consideration Amount attached hereto as Schedule 2.06(a),
in writing to XL at least three days prior to Closing;

 

 

 

          (ii) stock certificates evidencing the Stock Consideration registered
in the names of those SCA Parties designated on Schedule 2.06(b), together with
an executed share transfer form evidencing the transfer of the XL Owned SCA
Common Shares;

-24-

--------------------------------------------------------------------------------



 

 

 

          (iii) the Subscription Agreement executed by each XL Party which is a
party thereto;

 

 

 

          (iv) the XL Stock Resale and Registration Rights Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (v) the 2001 Facultative Quota Share Commutation Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (vi) the Excess of Loss Commutation Agreement executed by each XL
Party which is a party thereto;

 

 

 

          (vii) the Adverse Development Cover Commutation Agreement executed by
each XL Party which is a party thereto;

 

 

 

          (viii) the Facultative Master Certificate Commutation Agreement
executed by each XL Party which is a party thereto; and

 

 

 

          (ix) the Transition Agreement Amendment executed by each XL Party
which is a party thereto.

                    (b) At Closing, the XL Parties shall deliver to the SCA
Parties and the CDS Counterparties a true and complete copy, certified by the
Secretary or Director of each of the XL Parties, of the resolutions duly and
validly adopted by the Boards of Directors of each of the XL Parties evidencing
its authorization of the execution and delivery of this Agreement and the
Ancillary Agreements to which it is a party and the consummation of the
Transactions.

                    (c) At Closing, but subject to Section 2.10, the XL Parties
shall cause the XL Owned SCA Common Shares (together with certificates
evidencing such XL Owned SCA Common Shares and stock powers duly endorsed in
blank to be transferred to the SCA Shareholder Entity, which will be owned and
managed pursuant to the terms of the Declaration of Trust.

                    Section 2.10 Escrow. Notwithstanding anything to the
contrary contained in this Agreement, if XL does not receive an SCA Shareholder
Entity Formation Conditions Certificate from the SCA Parties in accordance with
Section 2.08(a) at or prior to the Closing, the XL Parties shall, at Closing,
deposit with the Escrow Agent certificates evidencing all of the XL Owned SCA
Common Shares, free and clear of any Liens, together with stock powers duly
endorsed in blank, which are to be held by the Escrow Agent until released in
accordance with the Escrow Agreement. From and after delivery of such
certificates to the Escrow Agent at Closing, the XL Parties shall refrain from
exercising, and hereby irrevocably disclaim, any and all voting, economic or
other rights with respect to the XL Owned SCA Common Shares, and the XL Parties
will have no liability or further obligations to the SCA Parties or the CDS
Counterparties thereafter with respect to the XL Owned SCA Common Shares.

-25-

--------------------------------------------------------------------------------



ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SCA PARTIES

                    The SCA Parties hereby jointly and severally represent and
warrant to each of the XL Parties and CDS Counterparties as follows:

                    Section 3.01 Organization, Authority and Qualification of
the SCA Parties. Each of the SCA Parties is a corporation, company or business
entity duly organized, validly existing and in good standing under the Laws of
the jurisdiction of its incorporation or organization and has all necessary
power and authority to enter into this Agreement and the Ancillary Agreements to
which it may be a party, to carry out its obligations hereunder and thereunder
and to consummate the Transactions. Except as set forth in Section 3.01 of the
SCA Parties’ Disclosure Schedule, each of the SCA Parties is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary. The execution and delivery of this
Agreement and the Ancillary Agreements to which each SCA Party is a party, the
performance by each SCA Party of its obligations hereunder and thereunder and
the consummation by each SCA Party of the Transactions have been duly authorized
by all requisite action on the part of each SCA Party and its shareholders. This
Agreement, the Transition Agreement Amendment, the SCA Shareholder Entity
Agreement and each Transaction have been approved by an independent committee of
SCA’s Board of Directors that did not include any member that was nominated to
SCA’s Board by any of the XL Parties, and this Agreement and each Ancillary
Agreement and Transaction to which each other SCA Party is a party has been
approved by such SCA Party’s Board of Directors (or, in the case of each
portfolio trust that is an SCA Party, a direction letter authorized by its
unitholder) or other appropriate authorizing body or Person. This Agreement has
been, and, upon their execution, the Ancillary Agreements to which each SCA
Party is a party shall have been, duly executed and delivered by each SCA Party,
and, assuming due authorization, execution and delivery by each of the XL
Parties and CDS Counterparties and receipt of all consents and approvals by
Governmental Authorities as required by Law, this Agreement constitutes, and,
upon their execution, the Ancillary Agreements shall constitute, legal, valid
and binding obligations of the SCA Parties enforceable against each of the SCA
Parties in accordance with their respective terms, subject to remedies under
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights.

                    Section 3.02 No Conflict. Assuming the making and obtaining
of all filings, notifications, consents, approvals, authorizations and other
actions referred to in Section 3.03, the execution, delivery and performance by
each of the SCA Parties of this Agreement and the Ancillary Agreements to which
it is a party do not and will not (a) violate, conflict with or result in the
breach of any provision of the Certificate of Incorporation or Bye-Laws (or
similar organizational documents) of any SCA Party, (b) conflict with or violate
any Law or Governmental Order applicable to any of the SCA Parties or any of
their assets, properties or businesses or, (c) except as set forth in Section
3.02 of the SCA Parties’ Disclosure Schedule, conflict with, result in any
breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or

-26-

--------------------------------------------------------------------------------



cancellation of, any note, bond, mortgage, indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which any SCA Party is a party, which would adversely affect the ability of
any SCA Party to carry out its obligations under this Agreement or any Ancillary
Agreement or to consummate the Transactions.

                    Section 3.03 Governmental Consents and Approvals. (a) The
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which any SCA Party is a party by the SCA Parties does not and will
not require any consent, approval, authorization or other order of, action by,
filing with or notification to, any Governmental Authority, except as described
in Section 3.03 of the SCA Parties’ Disclosure Schedule.

                    (b) The SCA Parties sought and obtained (other than with
respect to obtaining confirmation from the NYID, the Delaware Insurance
Department and the UK FSA that they do not object to the transfer of the XL
Owned SCA Common Shares to the SCA Shareholder Entity, which confirmation will
be sought and is anticipated to be obtained promptly after the completion of the
documentation related to the Shareholder Entity) approval of this Agreement and
each commutation or other Transaction to which XLCA is a party from the NYID on
the grounds that (among other things) they are collectively, and each is
individually, fair and equitable. The SCA Parties have obtained (other than with
respect to obtaining confirmation from the NYID, the Delaware Insurance
Department and the UK FSA that they do not object to the transfer of the XL
Owned SCA Common Shares to the SCA Shareholder Entity, which confirmation will
be sought and is anticipated to be obtained promptly after the completion of the
documentation related to the Shareholder Entity) or completed all consents,
approvals, authorizations, orders, actions, filings or notifications listed on
Section 3.03 of the SCA Parties’ Disclosure Schedule. The SCA Parties have
provided true and correct copies of such approvals to the XL Parties. To the
Knowledge of SCA, approvals have not been rescinded, modified or amended in any
way.

                    Section 3.04 Financial Information. (a) True and complete
copies of the Financial Statements have been delivered by the SCA Parties to the
XL Parties and CDS Counterparties. The Financial Statements (i) were prepared in
accordance with the books of account and other financial records of the SCA
Parties and (ii) present fairly the financial condition and results of
operations of the SCA Parties as of the dates thereof or for the periods covered
thereby. The GAAP Financial Statements have been prepared in accordance with
GAAP applied on a basis consistent with past practices. The XLCA Statutory
Financial Statements have been prepared in accordance with New York State
statutory accounting principles applied on a basis consistent with past
practices. The XLFA Statutory Financial Statements have been prepared in
accordance with Bermuda statutory accounting principles applied on a basis
consistent with past practices.

                    (b) True and complete copies of all pro forma balance sheets
of the SCA Parties and any related statements of income, retained earnings,
stockholders’ equity, changes in financial position and related notes and
schedules thereto, prepared to reflect each of the SCA Parties’ financial
condition after giving effect to the Transactions and provided to the NYID, have
been delivered by the SCA Parties to the XL Parties and the CDS Counterparties.

-27-

--------------------------------------------------------------------------------



                    Section 3.05 Compliance with Laws. (a) There is no violation
of Law by any SCA Party that has, or, if known by an appropriate Governmental
Authority, could reasonably be expected to adversely affect the legality,
validity or enforceability of this Agreement, any Ancillary Agreement or the
consummation of the Transactions and (b) except as provided in Section 3.05 of
the SCA Parties’ Disclosure Schedule, there is no Governmental Order that is
applicable to any SCA Party that has or could reasonably be expected to
adversely affect the legality, validity or enforceability of this Agreement, any
Ancillary Agreement or the consummation of the Transactions.

                    Section 3.06 Effect of Commutations. As of the Closing, as a
result of (i) commutation of the Quota Share Treaty pursuant to the Quota Share
Commutation Agreement and (ii) commutation of the Financial Security Master
Facultative Agreement, the Guarantee and the Financial Security Guarantee shall
no longer have any force or effect and for all purposes shall be considered a
nullity. If any of the EIB Policies are commutated, then each EIB Guarantee that
guarantees XLCA’s obligations under each commuted EIB Policy will no longer have
any force or effect and will, for all purposes, be considered a nullity.

                    Section 3.07 Litigation. No Action by or against any of the
SCA Parties is pending or, to the Knowledge of SCA, threatened, which could
reasonably be expected to affect the legality, validity or enforceability of
this Agreement, any Ancillary Agreement or the consummation of the Transactions.

                    Section 3.08 Placement of Stock Consideration. Each of the
SCA Parties that will acquire a portion of the Stock Consideration:

                    (a) is acquiring the Stock Consideration for investment
purposes only and not with a view to or for distributing or reselling such Stock
Consideration or any part thereof, without prejudice, however, to such SCA
Party’s right, subject to the provisions of this Agreement, at all times to sell
or otherwise dispose of all or any part of such Stock Consideration pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities or “blue sky” Laws. Each such SCA Party understands that it
must bear the economic risk of this investment indefinitely, unless the Stock
Consideration is registered pursuant to the Securities Act and any applicable
state securities or “blue sky” Laws or an exemption from such registration is
available. None of the SCA Parties has any intention of participating in the
formulation, determination, or direction of the basic business decisions of any
of the XL Parties;

                    (b) at the time it was first offered the Stock Consideration
was, and at the date hereof is, an “accredited investor” as defined in Rule
501(a) under the Securities Act;

                    (c) understands that the Stock Consideration is being
offered and provided as partial consideration to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities or “blue sky” Laws, and that the XL Parties are relying upon the
truth and accuracy of, and such SCA Party’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such SCA Party set forth herein in order to determine the availability of such
exemptions and the eligibility of such SCA Party to acquire the Stock
Consideration;

-28-

--------------------------------------------------------------------------------



                    (d) has, either alone or together with its representatives,
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Stock Consideration, and has so evaluated the merits and risks
of such investment. Such SCA Party understands that an investment in the Stock
Consideration involves a high degree of risk that could result in complete loss,
is able to bear the economic risk of an investment in the Stock Consideration
and, at the present time, is able to afford a complete loss of such investment;

                    (e) is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
acquisition of the Stock Consideration. Such SCA Party acknowledges that it has
(i) access to XL’s disclosures about its Class A Ordinary Shares made in XL’s
filings with the Securities and Exchange Commission (“SEC”), including its
Annual Report on Form 10-K for its last completed fiscal year, its Quarterly
Reports on Form 10-Q for its latest fiscal quarters, and any Current Report on
Form 8-K filed by XL since the date of its last respective Annual Report on Form
10-K for its last completed fiscal year; (ii) access to information about XL and
its financial condition, results of operations, business, properties, management
and prospects contained in an offering memorandum related to the issuance of the
Stock Consideration provided to the SCA Parties; and (iii) adequate access and
opportunity to discuss the investment opportunity with the management of the XL
Parties;

                    (f) in connection with its acceptance of the Stock
Consideration, has not relied upon any representations made by, or other
information (whether oral or written) furnished by or on behalf of, any of the
XL Parties other than as set forth in this Agreement, the Ancillary Agreements
or XL’s filings with the SEC or an offering memorandum related to the issuance
of the stock consideration provided to the SCA Parties.

                    (g) acknowledges that the Stock Consideration was offered
and will be issued to the SCA Parties without any general solicitation or
general advertising, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising;

                    (h) understands that nothing in this Agreement or any other
materials presented by or on behalf of XL to the SCA Parties in connection with
the issuance of the Stock Consideration constitutes legal, tax or investment
advice. Each SCA Party has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its receipt of the Stock Consideration; and

                    (i) if located or domiciled outside the United States, has
complied with all Laws in each foreign jurisdiction in which it will receive or
be the record or beneficial owner of the Stock Consideration.

                    Section 3.09 Regulatory Approvals. The NYID has approved in
writing the terms of this Agreement and any Transaction to which XLCA is a
party, including the Quota Share Treaty Commutation Agreement, pursuant to
applicable Law, including Section 1505 of the New York Insurance Law. The BMA
has approved in writing the terms of this Agreement as

-29-

--------------------------------------------------------------------------------



they relate to XLFA prior to the XLFA Redomestication. The UK FSA has been
provided a copy of this Agreement and has raised no objection to XLCAUK entering
into this Agreement, and the UK FSA has confirmed in writing that the 14-day
waiting period applicable under the Letter of Undertaking, dated May 20, 2008,
will not apply to XLCAUK’s execution of this Agreement. A copy of each such
written approval has been delivered to the XL Parties and the CDS Counterparties
and such written approvals have not been withdrawn, rescinded, revoked, amended
or altered in any way. The SCA Parties have provided the NYID, the BMA and the
UK FSA with all information the SCA Parties deemed material and all information
requested by the NYID, the BMA or the UK FSA. All information provided by the
SCA Parties to the NYID, the BMA or the UK FSA was true, correct and complete in
all material respects. Notwithstanding anything to the contrary, the NYID, the
BMA and the UK FSA have not confirmed that they are not objecting to the
transfer of the XL Owned SCA Common Shares to the SCA Shareholder Entity but the
SCA Parties will seek to obtain such confirmations promptly and anticipate that
such confirmations will be obtained promptly after the completion of the
documentation related to the Shareholder Entity.

                    Section 3.10 MLI CDS Agreements. The SCA Parties have
entered into an agreement with Merrill Lynch International (“MLI”) pursuant to
which MLI will terminate the MLI CDS Agreements prior to or simultaneously with
the Closing (the “MLI Agreement”). A true and correct copy of the MLI Agreement
has been delivered to the XL Parties. The MLI Agreement remains in full force
and effect and has not been amended, waived, terminated or repealed in any way.
The amount of consideration for the termination of the MLI CDS Agreements
pursuant to the MLI Agreement is no greater than $500 million in the aggregate
together with the release of all claims related to such MLI CDS Agreements.

                    Section 3.11 Financial Security Master Facultative
Commutation Agreement. The SCA Parties have entered into an agreement with
Financial Security pursuant to which the Financial Security Master Facultative
Agreement will be commuted prior to, or simultaneously with, the Closing. A true
and correct copy of the Financial Security Master Facultative Commutation
Agreement has been delivered to the XL Parties. The Financial Security Master
Facultative Commutation Agreement remains in full force and effect and has not
been amended, waived, terminated or repealed in any way.

                    Section 3.12 Third-Party Agreements. None of the
transactions contemplated by Section 2.04 and listed on Schedule 2.04 is between
any SCA Party or any of its affiliates, officers, directors, employees, agents,
counsel, sub-contractors or other representatives or related parties, on the one
hand, and any other SCA Party or any of its affiliates, officers, directors,
employees, agents, counsel, sub-contractors or other representatives or related
parties, on the other hand.

                    Section 3.13 Brokers. Except for Rothschild & Sons Limited,
whose fees will be paid exclusively by the SCA Parties, no broker, advisor,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions based upon arrangements made
by or on behalf of the SCA Parties.

-30-

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE XL PARTIES

                    The XL Parties hereby jointly and severally represent and
warrant to each of the SCA Parties and the CDS Counterparties as follows:

                    Section 4.01 Organization and Authority of the XL Parties.
Each of the XL Parties is a corporation, company or business entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and has all necessary power
and authority to enter into this Agreement and the Ancillary Agreements to which
it may be a party, to carry out its obligations hereunder and thereunder and to
consummate the Transactions. Each of the XL Parties is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business makes such
licensing or qualification necessary. The execution and delivery of this
Agreement and the Ancillary Agreements to which each XL Party is a party, the
performance by each XL Party of its obligations hereunder and thereunder, and
the consummation by each XL Party of the Transactions have been duly authorized
by all requisite action on the part of each XL Party. This Agreement has been,
and, upon the execution of the Ancillary Agreements to which each XL Party is a
party, shall have been, duly executed and delivered by each XL Party, and,
assuming due authorization, execution and delivery by each of the SCA Parties
and CDS Counterparties and receipt of all consents and approvals by Governmental
Authorities as required by Law, this Agreement constitutes, and upon their
execution, the Ancillary Agreements shall constitute, legal, valid and binding
obligations of the XL Parties enforceable against each of the XL Parties in
accordance with their respective terms, subject to remedies under applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights.

                    Section 4.02 No Conflict. Assuming the making and obtaining
of all filings, notifications, consents, approvals, authorizations and other
actions referred to in Section 4.03, the execution, delivery and performance by
each of the XL Parties of this Agreement and the Ancillary Agreements to which
it is a party do not and will not (a) violate, conflict with or result in the
breach of any provision of the Certificate of Incorporation or Bye-Laws (or
similar organizational documents) of each XL Party, (b) conflict with or violate
any Law or Governmental Order applicable to any XL Party or (c) except as set
forth in Section 4.02 of the XL Parties’ Disclosure Schedule, conflict with, or
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, any note, bond,
mortgage, indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which any XL Party is a party,
which would adversely affect the ability of any XL Party to carry out its
obligations under this Agreement or any Ancillary Agreement and to consummate
the Transactions.

                    Section 4.03 Governmental Consents and Approvals. (a) The
execution, delivery and performance of this Agreement and each Ancillary
Agreement to which it is a party by each of the XL Parties does not and will not
require any consent, approval, authorization or

-31-

--------------------------------------------------------------------------------



other order of, action by, filing with or notification to any Governmental
Authority, except as described in Section 4.03 of the XL Parties’ Disclosure
Schedule.

                     (b) The XL Parties sought and obtained approval of this
Agreement and each commutation or other Transaction to which XLRA is a party
from the NYID on the grounds that (among other things) they are collectively,
and each is individually, fair and equitable. The XL Parties have provided true
and correct copies of such approval to the SCA Parties. To the knowledge of XL’s
executive officers, after due inquiry, such approval has not been rescinded,
modified or amended in any way.

                    Section 4.04 Capitalization. (a) Section 4.04(a) of the XL
Parties’ Disclosure Schedule sets forth the type and number of authorized equity
securities of XL and the type and number of such equity securities that are
issued and outstanding as at July 25, 2008.

                     (b) All issued and outstanding shares of XL’s capital stock
as at July 28, 2008 have been duly authorized for issuance, are validly issued
and are fully paid and nonassessable. The Stock Consideration has been duly
authorized and, upon issuance to the SCA Parties pursuant to the terms of this
Agreement and the Subscription Agreement, will be validly issued, fully paid and
nonassessable, free and clear of all Liens other than those contained in
applicable securities Laws.

                    Section 4.05 XL Owned SCA Common Shares. XLI is the record
and beneficial owner of the XL Owned SCA Common Shares, free and clear of any
and all Liens other than restrictions on transfer imposed by applicable
securities and insurance Laws, has all right, title and interest in and to the
XL Owned SCA Common Shares and has all requisite power and authority to sell,
assign, transfer and deliver the XL Owned SCA Common Shares, free and clear of
all Liens other than restrictions on transfer contained in applicable securities
or insurance Laws, or deposit with the Escrow Agent certificates evidencing all
of the XL Owned SCA Common Shares, free and clear of any Liens, together with
stock powers duly endorsed in blank pursuant to Section 2.10, as the case may
be, to the SCA Shareholder Entity.

                    Section 4.06 Litigation. No Action by or against any of the
XL Parties is pending or, to the actual knowledge of each of the XL Parties
after due inquiry, threatened, which could reasonably be expected to affect the
legality, validity or enforceability of this Agreement, any Ancillary Agreement
or the consummation of the Transactions.

                    Section 4.07 Regulatory Approvals. The NYID has approved in
writing the terms of this Agreement and any Transaction to which XLRA is a
party, including the Adverse Development Cover Commutation Agreement, pursuant
to applicable Law, including Section 1505 of the New York State Insurance Laws.
A copy of each such written approval has been delivered to the SCA Parties and
the CDS Counterparties and such written approvals have not been withdrawn,
rescinded, revoked, amended or altered. The XL Parties have provided the NYID,
the BMA and the UK FSA with all information the XL Parties deemed material and
all information requested by the NYID, the BMA or the UK FSA. All information
provided by the XL Parties to the NYID, the BMA or the UK FSA was true, correct
and complete in all material respects.

-32-

--------------------------------------------------------------------------------



                    Section 4.08 Brokers. Except for The Blackstone Group L.P.
whose fees will be paid exclusively by the XL Parties, no broker, advisor,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the Transactions (other than in respect of the
XL Public Offering) based upon arrangements made by or on behalf of the XL
Parties.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE CDS COUNTERPARTIES

                    Each of the CDS Counterparties hereby represents and
warrants as to itself only, and neither jointly nor jointly and severally with
the other CDS Counterparties, to each of the XL Parties and SCA Parties as
follows:

                    Section 5.01 Status. It is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, is in good standing.

                    Section 5.02 Powers. It has the power to execute this
Agreement and any other documentation relating to this Agreement (including the
Ancillary Agreements to which it is a party), to deliver this Agreement and any
other documentation relating to this Agreement that it is required by this
Agreement to deliver, and to perform its obligations under this Agreement, and
it has taken all necessary action to authorize such execution, delivery and
performance.

                    Section 5.03 No Violation or Conflict. Such execution,
delivery and performance do not violate or conflict with any law applicable to
it, any provision of its constitutional documents, any order or judgment of any
court or other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

                    Section 5.04 Consents. All governmental and other consents
that are required to have been obtained by it with respect to this Agreement
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with.

                    Section 5.05 Obligations Binding. Its obligations under this
Agreement constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms (subject to applicable bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights generally, and subject, as to enforceability, to equitable principles of
general application (regardless of whether enforcement is sought in a proceeding
in equity or at Law)).

                    Section 5.06 Absence of Litigation. There is no pending, and
it has not received written threat of any action, suit or proceeding at Law or
in equity or before any court, tribunal, governmental body, agency or official
or any arbitrator that is likely to affect the legality, validity or
enforceability of this Agreement against it or its ability to perform its
obligations under this Agreement.

-33-

--------------------------------------------------------------------------------



                    Section 5.07 Consent to Transactions. It consents to the
effect of the consummation of the covenants contained in this Agreement and the
Ancillary Agreements, including (i) the commutation of the Quota Share Treaty
pursuant to the Quota Share Commutation Agreement, (ii) the commutation of the
Financial Security Master Facultative Agreement, (iii) the commutation of any
EIB Policy in accordance with Section 6.05(c) and (iv) as a consequence of the
foregoing, the effective nullity of the Guarantee and the Financial Security
Guarantee and, if any EIB Policy is commuted, the EIB Guarantee that guarantees
XLCA’s obligation under such commuted EIB Policy, such that each has no further
force or effect.

 

 

 

          Section 5.08 Ownership of Insurance Instruments. (a) It has:

 

 

 

          (i) provided to the SCA Parties a written list (prepared in good faith
by, and reflecting the best belief of, an officer of such CDS Counterparty) of
(A) those credit default swap agreements with XLCA or Affiliates of XLCA to
which such CDS Counterparty is party, and of which such CDS Counterparty is a
beneficial owner, at the time it became a Party and (B) the notional amount of
each such credit default swap agreement; or

 

 

 

          (ii) confirmed in writing by an officer of such CDS Counterparty, to
the best belief of such confirming officer, a list provided by the SCA Parties
of (A) those credit default swap agreements with XLCA or Affiliates of XLCA to
which such CDS Counterparty is party, and of which such CDS Counterparty is a
beneficial owner, at the time it became a Party and (B) the notional amount of
each such credit default swap agreement.

                    (b) For an abundance of clarity, the foregoing
representations and warranties contained in Section 5.08(a) only reflect the
best belief of the officer of the CDS Counterparty preparing the list or
confirming a list prepared by SCA. The CDS Counterparty is not making any
representation or warranty that is not qualified by the best belief of such
officer, and it will not be bound by or subject to liability based on any
inaccuracy contained in any such list that ultimately results from such
officer’s best belief being inadvertently inaccurate.

                    Section 5.09 Brokers. Except for the CDS Financial Advisor
and BlackRock, whose fees will be paid exclusively by the SCA Parties, no
broker, advisor, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from it in connection with the Transactions
based upon arrangements made by or on behalf of any of the CDS Counterparties.

ARTICLE VI

ADDITIONAL AGREEMENTS

                    Section 6.01 Public Disclosure and Confidentiality. (a) No
SCA Party or XL Party shall make or permit any of its officers, employees,
agents, counsel, sub-contractors or other representatives to make any public
disclosure simultaneously with, or close in time to, the execution of this
Agreement or the Closing, other than in conjunction with an XL Public

-34-

--------------------------------------------------------------------------------



Offering (such information disclosed in conjunction with an XL Public Offering
to be pursuant to a Quarterly Report on Form 10-Q, a Current Report on Form 8-K,
a prospectus supplement, or other material that complies with the requirements
of the Securities Act, including any press release, other material or internet
postings) regarding the existence or terms of this Agreement, to any person or
company or to the public, without the prior written consent of the other Parties
subject to this Section 6.01, such consent not to be unreasonably withheld or
delayed; provided, further, that XL and any of its officers, employees, agents,
counsels, sub-contractors or other representatives (expressly including any
investment banks) may make disclosures relating to the existence and terms of
this Agreement and the Transactions to rating agencies and potential investors
in connection with the marketing of an XL Public Offering, including, for the
avoidance of doubt, information relating to the reinsurance agreements and
guarantees being terminated pursuant to this Agreement such as exposures,
valuations and other data; provided, further, that if a disclosure is required
by Law, the SCA Party or the XL Party so required may make such disclosure so
long as (i) it uses its reasonable best efforts to reasonably cooperate as to
the timing and content of such disclosure to the extent reasonably practicable
without violating any Law and (ii) other than with respect to press releases,
securities filings and similar public disclosure or disclosures in conjunction
with an XL Public Offering, it reasonably cooperates with any other SCA Party or
XL Party seeking to obtain a protective order concerning such disclosure if such
XL Party or SCA Party requesting cooperation shall pay for all reasonable fees
and expenses, including legal fees, associated with such cooperation.

                    (b) Past Confidential Information. The SCA Parties and their
officers, employees, agents, counsel, sub-contractors and other representatives,
as a group, and the XL Parties and their officers, employees, agents, counsel,
sub-contractors and other representatives, as a group, agree to keep
confidential within their groups any information received prior to Closing from
any Party in the other group pursuant to a confidentiality agreement,
arrangement or understanding in place prior to Closing between the SCA Parties
and the XL Parties that was commuted or terminated pursuant to Sections 2.01,
2.02 or 2.03 of this Agreement or set forth in Part II of Schedule 1.01(b)
(“Confidential Information”), including information about exposure, claims, mark
or other information related to an individual CDS Counterparty; provided, that
Confidential Information will not include any information that (i) was publicly
available prior to its disclosure to a member of the group receiving the
Confidential Information (a “Receiving Group”), (ii) was known to a member of
the Receiving Group prior to disclosure by a member of the group providing the
Confidential Information (a “Providing Group”) and was not received under
obligations of confidentiality or from a Person obligated to keep such
information confidential or (iii) is or becomes available to the Receiving Group
on a nonconfidential basis from a source other than the Providing Group or its
agents, provided, that such other Person is not bound by a confidentiality
agreement with the Providing Group, provided, further, that XL and any of its
officers, employees, agents, counsels, sub-contractors or other representatives
(expressly including any investment banks) may make disclosures relating to the
existence and terms of this Agreement and the transactions contemplated in this
Agreement to rating agencies and investors in connection with the marketing of
an XL Public Offering, including, for the avoidance of doubt, information
relating to the reinsurance agreements and guarantees being terminated pursuant
to this Agreement such as exposures, valuations and other data. In the event
that any Party subject to this Section 6.01(b), or such Party’s agents, becomes
legally compelled by deposition, subpoena, or other court or action by a
Governmental Authority to disclose any of the Confidential Information covered
by this Agreement, the Receiving Group with which such

-35-

--------------------------------------------------------------------------------



Party is associated is permitted to make such disclosure of Confidential
Information as it determines is reasonably necessary, upon consultation with
counsel, to comply with applicable Laws; provided, that such Receiving Group
makes a reasonable effort to provide the Providing Group with prompt written
notice to that effect and such Receiving Group reasonably cooperates with the
Providing Group if the Providing Group seeks to obtain a protective order
concerning such Confidential Information, provided, that the Providing Group
pays for all of the Receiving Group’s fees and expenses, including legal fees,
associated with such cooperation. Notwithstanding anything contained in any
other agreement, arrangement or understanding between the SCA Parties and the XL
Parties, (i) the XL Parties may disclose Confidential Information, as reasonably
needed, to any other XL Party, any nationally recognized rating agency then
providing a financial strength rating for any XL Party or any officer, employee,
agent, counselor, sub-contractor and other representative of any such agency or
any XL Party, (ii) the SCA Parties may disclose Confidential Information, as
reasonably needed, to any other SCA Party, any nationally recognized rating
agency then providing a financial strength rating for any SCA Party, or any
officer, employee, agent, counselor, sub-contractor and other representative of
any such agency or any SCA Party and (iii) this Section 6.01(b) supersedes all
prior confidentiality rights and obligations between the SCA Parties and the XL
Parties with respect to “Confidential Information,” as defined above.

                    (c) Regulatory Compliance. The SCA Parties will provide the
XL Parties, at the XL Parties’ sole cost and expense, upon reasonable notice and
during normal business hours, all documents, files, books and records and
reasonable access to, and will request reasonable cooperation from, all
employees of the SCA Parties, as the XL Parties may reasonably request from time
to time, for the limited use by the XL Parties in compliance with any legal,
regulatory, accounting, or audit requirement or examination. The XL Parties will
provide the SCA Parties, at the SCA Parties’ sole cost and expense, upon
reasonable notice and during normal business hours, all documents, files, books
and records and reasonable access to, and will request reasonable cooperation
from, all employees of the XL Parties, as the SCA Parties may reasonably request
from time to time, for the limited use by the SCA Parties in compliance with any
legal, regulatory, accounting, or audit requirement or examination. The XL
Parties and the SCA Parties will treat all information received pursuant to this
Section 6.01(c) as if it were Confidential Information subject to Section
6.01(b).

                    Section 6.02 Regulatory and Other Authorizations; Notices
and Consents. The SCA Parties and the XL Parties shall use their reasonable best
efforts to obtain and maintain all authorizations, consents, orders and
approvals of all Governmental Authorities and officials that may be or become
necessary for the execution and delivery of, and the performance of their
obligations pursuant to, this Agreement and the Ancillary Agreements, and will
reasonably cooperate with the other SCA Parties and XL Parties in promptly
seeking to obtain all such authorizations, consents, orders and approvals. Each
of the SCA Parties and XL Parties shall use reasonable best efforts to resolve
objections, if any, as may be asserted by any Governmental Authority with
respect to the Transactions under any Law. In connection therewith, if any
Action is instituted (or threatened to be instituted) challenging any
Transaction as violative of any Law, subject to and in accordance with Section
6.11, the SCA Parties and the XL Parties shall use their reasonable best efforts
and reasonably cooperate with one another to contest and resist any such Action
and to have vacated, lifted, reversed, or overturned any decree, judgment,
injunction or other order, whether temporary, preliminary or permanent, that is
in effect and that prohibits,

-36-

--------------------------------------------------------------------------------



prevents, or restricts consummation of the Transactions, including by pursuing
all available avenues of administrative and judicial appeal, unless, by mutual
agreement, the SCA Parties and the XL Parties decide that litigation is not in
their respective best interests.

                    Section 6.03 Notice of Developments. Prior to the Closing,
each Party shall promptly notify the other Parties in writing of all events,
circumstances, facts and occurrences arising subsequent to the date of this
Agreement which could reasonably be expected to result in any material breach of
a representation or warranty or covenant of such Party contained in this
Agreement or which could have the effect of making any material representation
or warranty of such Party contained in this Agreement untrue or incorrect in any
respect.

                    Section 6.04 MLI ABS CDO Credit Default Swap Agreements.
Prior to the Closing, the SCA Parties shall not amend, alter, waive or repeal
any of the terms of the MLI CDS Agreement without the prior written approval of
the XL Parties.

                    Section 6.05 Third-Party Reinsurance Agreements. (a) The SCA
Parties shall (i) provide the XL Parties with copies of all documents, files,
books and records relating to any Third-Party Reinsurance Agreement for so long
as it remains in force as reasonably requested by the XL Parties from time to
time, and reasonable access to, and will request reasonable cooperation from,
upon reasonable notice during normal business hours, all employees of the SCA
Parties whose employment responsibilities are related to any Third-Party
Reinsurance Agreement for so long as it remains in force and (ii) subject to any
applicable Law, pay all claims under any Third-Party Reinsurance Agreement for
so long as it remains in force as they become due, other than claims reasonably
contested by the SCA Parties in good faith.

                     (b) Prior to the Closing, the SCA Parties shall not amend,
alter, waive or repeal any of the terms of the Financial Security Master
Facultative Commutation Agreement without the prior written approval of the XL
Parties.

                     (c) The SCA Parties shall use their commercially reasonable
efforts to commute each of the EIB Policies and fully and finally extinguish
each Person’s rights and obligations thereunder pursuant to commutation and
release agreements in forms reasonably satisfactory to the XL Parties or
effectuate another EIB Resolution Event; provided, however, that the use of such
commercially reasonable efforts shall not require the SCA Parties to pay amounts
in excess of those set forth in a letter delivered concurrently herewith to the
XL Parties and the CDS Financial Advisor. Until an EIB Resolution Event occurs,
XLCA shall (i) refrain from novating or assigning the EIB Policies to any
Person, provided, that it may reinsure the EIB Policies as it sees fit and (ii)
refrain from selling, leasing, assigning, reinsuring or transferring in any way
(whether in one transaction or a series of related transactions) a majority of
its assets to any Person, unless either (A) the EIB Policies are sold, leased,
assigned, reinsured or transferred (as the case may be) with all or
substantially all of such assets to the Person purchasing, leasing, reinsuring,
or receiving all or substantially all of such assets or (B) the XL Parties
provide their consent, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, nothing in this paragraph shall in any
way restrict or limit the SCA Parties from selling, leasing, assigning,
reinsuring, transferring or otherwise disposing of, in any manner (whether in
one or more transactions) the public finance business of the SCA Parties.

-37-

--------------------------------------------------------------------------------



                    Section 6.06 Ownership of Insurance Instruments. (a) On and
as of the date hereof, and on the Closing Date (at a time prior to the Closing)
and as of the Closing, the SCA Parties shall provide written notice to the XL
Parties setting forth, to the Knowledge of SCA, the then current aggregate
notional value of all credit default swap agreements with XLCA or Affiliates of
XLCA of which the CDS Counterparties have either represented in writing to the
SCA Parties in accordance with Section 5.08 or confirmed in writing to the SCA
Parties in accordance with Section 5.08, as being a party thereto and a
beneficial owner thereof.

                     (b) Each CDS Counterparty, in respect of itself, agrees
that, prior to Closing, it will not sell or transfer in any way any right to or
title in any credit default swap agreement with XLCA or an Affiliate of XLCA in
which such CDS Counterparty has beneficial ownership, or to which it is party,
unless the transferee agrees to become a Party to this Agreement pursuant to
Section 9.04 by signing a joinder agreement immediately upon consummation of any
such sale or transfer.

                    Section 6.07 Compliance with Securities Laws. If any SCA
Party is or becomes the record or beneficial owner of any or all of the Stock
Consideration, it will comply with all Laws applicable to the Transfer of any or
all of the Stock Consideration.

                    Section 6.08 Passive Investor. For a period of two years
from the Closing, none of the SCA Parties will take any action to participate in
the formulation, determination or direction of the basic business decisions of
any of the XL Parties.

                    Section 6.09 XL Owned SCA Common Shares Covenant. If any CDS
Counterparty becomes the record or beneficial owner of any or all of the XL
Owned SCA Common Shares, it will comply with all Laws applicable to the Transfer
of any or all of the XL Owned SCA Common Shares.

                    Section 6.10 Forbearance. The Parties covenant and agree
with each other and their respective Affiliates, successors and assigns, that:

 

 

 

          (a) subsequent to the date hereof:

 

 

 

          (i) none of the SCA Parties shall hereinafter, for any reason
whatsoever, demand, claim, file suit or initiate any Action against any of the
XL Parties or the CDS Counterparties in respect of any rights released pursuant
to Section 2.05(a);

 

 

 

          (ii) none of the XL Parties shall hereinafter, for any reason
whatsoever, demand, claim, file suit or initiate any Action against any of the
SCA Parties or the CDS Counterparties in respect of any rights released pursuant
to Section 2.05(b); and

 

 

 

          (iii) none of the CDS Counterparties shall hereinafter, for any reason
whatsoever, demand, claim, file suit or initiate any Action against any of the
SCA Parties or the XL Parties in respect of any rights released pursuant to
Section 2.05(c).

                     (b) Subsequent to the date hereof and until the earlier of
(i) October 15, 2008 or (ii) the termination of this Agreement pursuant to
Section 8.01, no CDS Counterparty will exercise any Triggered Enforcement Right
to the extent triggered (or argued by any CDS

-38-

--------------------------------------------------------------------------------



Counterparty to be triggered) as a result of the fact that any of the SCA
Parties or any of their Affiliates (A) is or is becoming insolvent (either
because its financial condition is such that the sum of its debts is greater
than the fair market value of its assets, or because the fair saleable value of
its assets is less than the amount required to pay its probable liabilities on
its existing debts as they mature), (B) has or will have unreasonably small
capital with which to engage in its business, (C) has or will have incurred
debts beyond its ability to pay as they become due, (D) does not have or will
not have an excess of required reserves and other liabilities over admitted
assets, (E) has or will have insufficient assets to reinsure all outstanding
risks with other solvent authorized assuming insurers after paying all accrued
claims owed, (F) has a credit rating that has been downgraded or withdrawn by
any rating agency, or has sold credit protection or provided a guarantee with
respect to an asset-backed security or other reference obligation and the credit
rating with respect to such asset-backed security or other reference obligation
has been downgraded or withdrawn by any rating agency, (G) is a party to an
agreement with or for the benefit of a CDS Counterparty where a cross-default or
termination event has occurred or to the extent it results from the occurrence
of an event described in clauses (A) through (F), or (H) has admitted in writing
to any set of circumstances described in clauses (A) through (G); provided, that
if any counterparty to a credit default swap agreement with XLCA or Affiliates
of XLCA exercises a Triggered Enforcement Right in respect of such credit
default swap as a result of the occurrence of an event described in clauses (A)
through (E) or (H) (but solely with respect to clauses (A) through (E)), and the
CDS Counterparties representing the Minimum Consenting CDS Counterparty
Restructuring Threshold so elect in writing, this Section 6.10(b) shall no
longer apply to any CDS Counterparty; provided, further that this sentence shall
not apply with respect to any such Triggered Enforcement Right (x) withdrawn by
such counterparty or deemed ineffective by a Governmental Authority within five
(5) Business Days or (y) if the current payment obligation of the SCA Parties
arising from the exercise of such Triggered Enforcement Right does not exceed
$35 million with respect to any given counterparty. The SCA Parties shall give
notice to the CDS Counterparties promptly after receiving notice of the exercise
of a Triggered Enforcement Right.

                     (c) Subsequent to the date hereof and until the earlier of
(i) Closing or (ii) the termination of this Agreement pursuant to Section 8.01,
the XL Parties will not exercise any Triggered Enforcement Rights to the extent
triggered as a result of the fact that any of the SCA Parties or any of their
Affiliates (A) is or is becoming insolvent (either because its financial
condition is such that the sum of its debts is greater than the fair market
value of its assets or because the fair saleable value of its assets is less
than the amount required to pay its probable liabilities on its existing debts
as they mature), (B) has or will have unreasonably small capital with which to
engage in its business and (C) has or will have incurred debts beyond its
ability to pay as they become due, (D) does not have or will not have an excess
of required reserves and other liabilities over admitted assets, (E) has or will
have insufficient assets to reinsure all outstanding risks with other solvent
authorized assuming insurers after paying all accrued claims owed, (F) has a
credit rating that has been downgraded or withdrawn by any rating agency, or has
sold credit protection or provided a guarantee with respect to an asset-backed
security or other reference obligation and the credit rating with respect to
such asset-backed security or other reference obligation has been downgraded or
withdrawn by any rating agency, (G) is a party to an agreement with or for the
benefit of a CDS Counterparty where a cross-default or termination event has
occurred or to the extent it results from the occurrence of an event described
in clauses

-39-

--------------------------------------------------------------------------------



(A) through (F), or (H) has admitted in writing to any set of circumstances
described in clauses (A) through (G).

                     (d) For the avoidance of doubt, nothing herein shall
restrict or impair the exercise of Triggered Enforcement Rights by any CDS
Counterparty or by any XL Party in the event that any of the SCA Parties or any
of their Affiliates institutes or has instituted against it a proceeding
relating to its insolvency, bankruptcy, rehabilitation, liquidation, or
reorganization under any bankruptcy or insolvency Law or other similar Law
affecting creditors’ rights, or has a petition presented relating to its
winding-up, rehabilitation, insolvency, bankruptcy, reorganization or
liquidation, regardless of whether or not such proceeding or petition (i)
results in a judgment of insolvency or bankruptcy or the entry of an order
against it relating to any rehabilitation, insolvency, bankruptcy,
reorganization or liquidation or (ii) is not dismissed, discharged, stayed or
restrained. Further, for the avoidance of doubt, the CDS Counterparties may
submit claims on account of their credit default swaps, policies or other
agreements with any SCA Party to the SCA Parties as they become due in the
ordinary course, other than claims subject to forbearance pursuant to Section
6.10(b).

                    Section 6.11 Control of Litigation and Cooperation. (a) As
between the SCA Parties and the XL Parties, the XL Parties shall have the right
(but not the obligation) to control and direct, through counsel of its own
choosing, the defense and settlement of any Action against any SCA Party brought
by any Person that challenges the validity or enforceability of this Agreement
or any Ancillary Agreement, including any fraudulent conveyance Action or any
other Action under any bankruptcy or insolvency Law or other similar Law
affecting creditors’ rights (a “Challenging Action”). The SCA Parties and the XL
Parties shall promptly provide written notice to each other and the CDS
Counterparties upon becoming aware of any Challenging Action or threatened
Challenging Action. Subject to the first sentence of this Section 6.11(a), the
SCA Parties shall be entitled to participate fully in the defense of such
Challenging Action with internal counsel or with outside counsel (at the SCA
Parties’ own expense).

                     (b) The SCA Parties shall actively and in good faith
reasonably cooperate in any defense of a Challenging Action controlled by the XL
Parties. Such cooperation by the SCA Parties shall include (i) providing to the
XL Parties, upon their reasonable request, all documents and information
necessary to, or which could assist in, the defense, appeal or settlement of any
such Challenging Action, (ii) making the SCA Parties’ employees (and using its
commercially reasonable efforts to make the SCA Parties’ former employees) and
representatives available to be interviewed by the XL Parties upon reasonable
notice and at reasonable times and (iii) offering truthful deposition and trial
testimony upon the request of the XL Parties.

                     (c) The XL Parties and the SCA Parties shall actively and
in good faith reasonably cooperate in the defense of any third-party Actions
other than Challenging Actions brought or made against any such Party relating
to the subject matter of, or any Transactions consummated or to be consummated
under, this Agreement or any Ancillary Agreement. Such cooperation shall include
(i) providing to any such Party against which any such Action is made, upon such
Party’s reasonable request, all documents and information necessary to, or which
could assist in, the defense, appeal or settlement of any such Action, (ii)
making its employees (and using its commercially reasonable efforts to make its
former employees) and representatives

-40-

--------------------------------------------------------------------------------



available to be interviewed by the Party against which any such Action is made
upon reasonable notice and at reasonable times, (iii) offering truthful
deposition and trial testimony upon the request of the Party against which any
such Action is made and (iv) otherwise consulting with the Party against which
any such Action is made and, to the extent the Action is made against more than
one Party, coordinating, to the extent feasible, the handling and defense of any
such Action; provided, however, that nothing herein shall require disclosure by
any such Party of any information subject to the attorney-client privilege or in
conflict with any contractual confidentiality restriction to which such Party is
bound, except when a protective order issued by a Governmental Authority would
reasonably ensure Confidentiality of the disclosed.

                    Section 6.12 CDS Counterparty Restructuring. Following the
Closing Date (except to the extent the Allocated Funds, as defined below, are
paid to or for the benefit of the CDS Counterparties pursuant to clause (i) or
(ii) of this Section 6.12), XLCA shall segregate and hold an aggregate amount of
Eight Hundred and Twenty Million Dollars ($820,000,000) in cash (together with
any SCA Share Sale Proceeds and the premiums or other payments described in the
last sentence of this Section 6.12) separately in an interest bearing account or
otherwise invested as may be agreed in writing between the SCA Parties and the
Required Consenting CDS Counterparties (together with any interest earned
thereon, the “Allocated Funds”), it being understood that such interest bearing
account or other investment vehicle described in this sentence will be
maintained at Wilmington Trust Company, or, if maintained with a CDS
Counterparty or an Affiliate of a CDS Counterparty, such CDS Counterparty shall
have waived in writing its rights of set-off with respect to, and any security
interest or other lien on, the Allocated Funds, solely for purposes of (i)
commuting, terminating, amending and/or otherwise restructuring, as applicable,
existing agreements (a “CDS Counterparty Restructuring”) pursuant to an
agreement among the applicable SCA Parties and CDS Counterparties representing
not less than the Minimum Consenting CDS Counterparty Restructuring Threshold
and (ii) after October 15, 2008, the payment of any actual claims or losses on
existing agreements and insurance policies issued to or for the benefit of CDS
Counterparties and, it being understood that, such funds shall not be used for
any other purpose, except that, in the event that XLCA becomes subject to a
rehabilitation or liquidation proceeding, the Allocated Funds shall no longer be
separately held or segregated or limited in use to the purpose stated above and
shall be part of the general assets of XLCA. XLCA shall provide quarterly
reports to the CDS Counterparties setting forth an accounting, in reasonable
detail, with respect to the Allocated Funds and any investments maintained
therein; provided, that nothing in this Section 6.12, including the creation of
the Allocated Funds, shall (i) in any way limit the rights or claims of the CDS
Counterparties, the liabilities of the SCA Parties in respect of such claims, or
the rights of the CDS Counterparties in respect of other assets of the SCA
Parties or (ii) constitute a waiver of any defense the SCA Parties may have with
respect to any such claims or liabilities. Notwithstanding anything else herein,
no CDS Counterparty has any obligation to participate in the CDS Counterparty
Restructuring, including, for the avoidance of doubt, commuting, terminating,
amending and/or otherwise restructuring, as applicable, existing agreements. The
premiums or other payments that a CDS Counterparty makes in respect of its
credit default swap agreements with XLCA or Affiliates of XLCA during the period
that such CDS Counterparty forbears from exercising any Triggered Enforcement
Right under such credit default swap pursuant to Section 6.10(b) shall be
included in the Allocated Funds. After the Closing, the SCA Parties and the CDS
Counterparties will negotiate in good faith in an effort to reach agreement

-41-

--------------------------------------------------------------------------------



on a CDS Counterparty Restructuring on or prior to October 15, 2008 that is fair
and equitable to both the SCA Parties and the CDS Counterparties.

                    Section 6.13 Restriction on Commutations. Until October 15,
2008, the SCA Parties shall not effect any commutations, settlements,
restructurings or terminations of policies or contracts not expressly
contemplated by this Agreement that involve the payment of any consideration by
the SCA Parties, without the consent of CDS Counterparties representing the
Minimum Consenting CDS Counterparty Restructuring Threshold, provided, that
during such period the SCA Parties may effect any action (including
commutations) related to the EIB Policies in accordance with Section 6.05, may
consummate the Financial Security Commutations, and may effect commutations,
settlements, restructurings and terminations (i) that involve cash payments not
in excess of an aggregate amount set forth in a letter delivered concurrently
herewith to the XL Parties and the CDS Financial Advisor during such period (of
which (A) an amount set forth in such letter may not be used for the
commutation, settlement, restructuring or termination of any policy or contract
other than JeffCo Policies and (B) no more than an amount set forth in such
letter may be for CDS policies and contracts); provided, however, that no such
commutation, settlement, restructuring or termination (other than with respect
to JeffCo Policies) may involve payment by the SCA Parties of cash, debt or
other consideration in excess of the reserves (including case and unearned
premium reserves) related to the risks being commuted; (ii) of the reinsurance
contracts provided in Schedule 2.04 (in accordance with Section 2.04); (iii)
that are settlements required pursuant to the express terms of insurance
policies and contracts of the SCA Parties; and (iv) that are for cash
collateralization of up to $24 million of letters of credit issued under the
Credit Agreement; provided, that such outstanding letters of credit shall be
extended for one year; provided, further, that until October 15, 2008, prior to
effecting any commutation, settlement, restructuring or termination permitted
under Section 6.13(i) or (ii): (w) XLCA shall provide the CDS Financial Advisor
reasonable advance notice and such information as may be reasonably necessary to
evaluate such proposed commutation, settlement, restructuring or termination
(which advance notice and information shall be supplied to the CDS Financial
Advisor not later than five (5) Business Days prior to consideration of such
commutation, settlement, restructuring or termination by XLCA’s board of
directors as provided below); (x) at the option of the CDS Financial Advisor,
and no later than five (5) Business Days after being provided such notice and
information by XLCA regarding such proposed commutation, settlement,
restructuring or termination, the CDS Financial Advisor may provide XLCA with a
written response to such proposed commutation, settlement, restructuring or
termination; (y) XLCA shall provide such written response to its board of
directors for consideration at the XLCA board of directors meeting at which such
commutation, settlement, restructuring or termination will be presented for
approval; and (z) will obtain the approval of the XLCA board of directors for
such commutation, settlement, restructuring or termination after so providing
such response to the board. For the avoidance of doubt, no such commutation,
settlement, restructuring or amendment shall involve the payment of Allocated
Funds except to the extent provided in Section 6.12.

                    Section 6.14 Treatment of Public Finance Business. The SCA
Parties and the CDS Counterparties understand that the approval by the NYID of
any CDS Counterparty Restructuring will require addressing XLCA’s public finance
business to the satisfaction of the NYID. The SCA Parties and the CDS
Counterparties hereby agree to negotiate in good faith in an effort to reach an
agreement on the appropriate treatment of such public finance business in

-42-

--------------------------------------------------------------------------------



connection with the CDS Counterparty Restructuring (it being understood that
failure to reach such agreement, notwithstanding good faith negotiations, shall
not constitute a default hereunder or give rise to any cause of action against
any Party hereto). Without the consent of CDS Counterparties representing the
Minimum Consenting CDS Counterparty Restructuring Threshold, the SCA Parties
shall not transfer or otherwise dispose of such public finance business prior to
October 15, 2008, except for reinsurance cessions for risk management purposes
not intended to effectuate a transfer of the business in whole or any
substantial part or to the extent it is agreed between the NYID and the SCA
Parties that to transfer such public finance business is necessary and/or in the
public interest (as to which the CDS Counterparties reserve all rights to
challenge or object).

                    Section 6.15 Further Action. Subject to the next sentence,
each of the Parties shall use its reasonable best efforts to take, or cause to
be taken, all appropriate action, to do or cause to be done all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and the Ancillary Agreements to which it is a party and to
consummate and make effective the Transactions reasonably as requested by the
Parties, including the matters contemplated by Section 6.18. Notwithstanding
anything to the contrary herein or otherwise, the Parties agree that the XL
Parties have (i) complete and sole discretion whether or not any XL Public
Offering will be completed and (ii) no obligation to the SCA Parties or the CDS
Counterparties to complete any XL Public Offering.

                    Section 6.16 Resignation of XL Nominees. The XL Parties
shall use their reasonable best efforts to cause those four members of the SCA
Board of Directors nominated by any of the XL Parties to resign from SCA’s Board
of Directors effective as of the Closing. From and after the Closing, XL shall
refrain from exercising any rights granted to it under SCA’s Bye-Laws.

                    Section 6.17 Disclosure Schedules; Supplementation and
Amendment of Schedules. The SCA Parties may, at their option, include in the
Schedules items that are not material in order to avoid any misunderstanding,
and such inclusion, or any references to dollar amounts, shall not be deemed to
be an acknowledgement or representation that such items are material, to
establish any standard of materiality or to define further the meaning of such
terms for purposes of this Agreement. Information disclosed in the Schedules
shall constitute a disclosure for all purposes under this Agreement
notwithstanding any reference to a specific section, and all such information
shall be deemed to qualify the entire Agreement and not just such section. From
time to time, prior to the Closing, the SCA Parties shall have the right to
supplement or amend the Schedules with respect to any matter arising hereafter
or discovered after the delivery of the Schedules pursuant to this Agreement. No
such supplement or amendment shall have any effect on the satisfaction of the
condition to closing set forth in Section 7.01(a); provided, however, if the
Closing shall occur, then the Parties (other than the SCA Parties) shall be
deemed to have waived any right or claim pursuant to the terms of this Agreement
or otherwise, including pursuant to Section 9.11 hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment prior to the
Closing.

                    Section 6.18 SCA Shareholder Entity. The SCA Parties and the
CDS Counterparties agree to cause the SCA Shareholder Entity to be promptly
created, and in no

-43-

--------------------------------------------------------------------------------



event later than ten (10) days after the Closing, by taking all actions
reasonably necessary to cause a trustee to enter into the Declaration of Trust.
SCA and the SCA Shareholder Entity shall enter into the SCA Shareholder Entity
Agreement and the SCA Registration Rights Agreement concurrent with or promptly
after creation of the SCA Shareholder Entity. If the XL Owned SCA Common Shares
are transferred to the Escrow Agent pursuant to Section 2.10, then SCA and XLCA
shall promptly, but in no event later than two (2) Business Days following the
satisfaction of the SCA Shareholder Entity Formation Conditions, deliver a
written notice to the Escrow Agent conforming to the requirements of the Escrow
Agreement directing the Escrow Agreement to release all of the XL Owned SCA
Common Shares (together with the related certificates and stock powers) to the
SCA Shareholder Entity. The vacancies on the board of directors of SCA created
by the resignations as of the Closing of the four directors of SCA nominated by
the XL Parties shall be filled by appointment of the initial nominees of the SCA
Shareholder Entity to the board of directors of SCA in accordance with the SCA
Shareholder Entity Agreement. Each of the SCA Parties and the Required
Consenting CDS Counterparties will use their reasonable best efforts to take all
appropriate action and will cooperate fully with each other and their respective
officers, directors, employees, agents, counsel, accountants and other designees
in connection with any steps required to be taken to satisfy each of the SCA
Shareholder Entity Formation Conditions. Furthermore, the SCA Parties and the
CDS Counterparties shall work together in good faith to achieve the goals of the
SCA Parties and the CDS Counterparties as set forth in this Agreement and any
Ancillary Agreement to which an SCA Party and a CDS Counterparty is a party, and
those described in this Section 6.18. Notwithstanding Sections 9.07 and 9.08,
the SCA Shareholder Entity Formation Conditions may be amended and modified from
time to time upon the written agreement of SCA and the Required Consenting CDS
Counterparties.

                    Section 6.19 Portfolio Trust. The SCA Parties will direct
each portfolio trust that is a party to a credit default swap agreement with a
CDS Counterparty to execute a joinder agreement in the form attached hereto as
Exhibit 1.01(c) and become a Party to this Agreement promptly upon receiving
notice that such CDS Counterparty became a Party, and in no event later than the
earlier of (i) the Closing or (ii) three (3) Business Days after such CDS
Counterparty became a Party.

                    Section 6.20 BlackRock. The SCA Parties shall reasonably
cooperate with BlackRock, including providing BlackRock with reasonable access
to information and reasonable access to, and will request reasonable cooperation
from, personnel of the SCA Parties, in order to permit BlackRock to complete its
work as early in the month of August 2008 as is reasonably practicable.

                    Section 6.21 XLFA Merger. As soon as practicable following
the later of (i) the Closing and (ii) the occurrence of the XLFA
Redomestication, XLFA as continued in Delaware or its successor pursuant to the
XLFA Redomestication shall merge into and with XLCA.

                    Section 6.22 Collipulli Temuco and Banco de Brasil Policies.
(a) (i) The SCA Parties will provide the XL Parties with copies of all
documents, files, books and records relating to either the Collipulli Temuco
Policy or the Banco de Brasil Policy as reasonably requested by the XL Parties
from time to time, and reasonable access to, and will request reasonable
cooperation from, upon reasonable notice and during normal business hours, all
employees of the

-44-

--------------------------------------------------------------------------------



SCA Parties whose employment responsibilities are related to either the
Collipulli Temuco Policy or the Banco de Brasil Policy.

 

 

 

          (ii) The XL Parties will provide the SCA Parties with copies of all
documents, files, books and records relating to either the Collipulli Temuco
Policy or the Banco de Brasil Policy as reasonably requested by the SCA Parties
from time to time, and reasonable access to, and will request reasonable
cooperation from, upon reasonable notice and during normal business hours, all
employees of the XL Parties whose employment responsibilities are related to
either the Collipulli Temuco Policy or the Banco de Brasil Policy.

                    (b) The XL Parties will reasonably cooperate with the SCA
Parties in connection with the remediation of the Collipulli Temuco Policy and
will cause XLI to issue a replacement policy for the Collipulli Temuco Policy to
the new liquidity provider on substantially the same terms as the XLI policy
currently in force.

                    (c) Upon written direction of the SCA Parties, and only upon
written direction of the SCA Parties, the XL Parties will exercise any right,
power or authority provided to it with respect to the Collipulli Temuco
transaction, including the giving of consents, providing appropriate waivers and
taking any other actions related to the performance and enforcement of its
rights under the financing documents; provided, that the XL Parties are not
required to take any action that will be in violation of any Law, and may take
any action required by, or necessary to be in compliance with, any applicable
Law.

                    Section 6.23 XLFA Redomestication. Prior to the Closing, the
SCA Parties shall pre-clear the certificate that will effect the XLFA
Redomestication with the Delaware Secretary of State and provide evidence of
such pre-clearance to the other parties hereto. At the Closing, after XLFA
receives the Cash Consideration Amount to be received by it under Section 2.08,
the SCA Parties shall cause such pre-cleared certificate to be filed with the
Secretary of State of Delaware, thereby effecting the XLFA Redomestication.

ARTICLE VII

CONDITIONS TO CLOSING

                    Section 7.01 Conditions to Obligations of the SCA Parties.
The obligations of the SCA Parties to consummate the Transactions are subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the XL Parties contained in this Agreement (A)
that are not qualified by “materiality” will have been true and correct in all
material respects when made and will be true and correct in all material
respects as of the Closing with the same force and effect as if made as of the
Closing, and (B) that are qualified by “materiality” will have been true and
correct when made and will be true and correct as of the Closing with the same
force and effect as if made as of the Closing, except to the extent such
representations and warranties are as of another date, in which case such
representations and warranties will be true and correct as of that date, (ii)
the

-45-

--------------------------------------------------------------------------------



covenants and agreements contained in this Agreement to be complied with by the
XL Parties on or before the Closing will have been complied with in all material
respects, (iii) the representations and warranties of the CDS Counterparties
contained in this Agreement (A) that are not qualified by “materiality” will
have been true and correct in all material respects when made and will be true
and correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing, and (B) that are qualified by “materiality”
will have been true and correct when made and will be true and correct as of the
Closing with the same force and effect as if made as of the Closing, except to
the extent such representations and warranties are as of another date, in which
case such representations and warranties will be true and correct as of that
date, and (iv) the covenants and agreements contained in this Agreement to be
complied with by the CDS Counterparties on or before the Closing will have been
complied with in all material respects;

                    (b) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the Board of Directors of each of the
SCA Parties, after consulting with legal counsel, is likely to render it
impossible or unlawful to consummate such transactions;

                    (c) Outside Date. 10:00 a.m., New York time, on August 5,
2008, shall have passed;

                    (d) Closing Deliveries. All closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered;

                    (e) Financial Security Commutations. The Financial Security
Commutations shall have been consummated prior to or simultaneously with the
Closing;

                    (f) MLI CDS Agreements. Termination of the MLI CDS
Agreements will have occurred prior to, or will occur simultaneously with, the
Closing;

                    (g) Effectiveness of Board Resignations. All four directors
of SCA designated by the XL Parties shall have tendered their resignations
effective as of the Closing;

                    (h) Consents. None of the consents listed in Section 3.03 of
the SCA Parties’ Disclosure Schedule or Section 4.03 of the XL Parties’
Disclosure Schedule have been withdrawn, rescinded, revised, amended or altered
in any way; and

                    (i) Officers Certificate. Receipt of a certificate
simultaneously with the Closing of a duly authorized officer of each of the XL
Parties certifying in respect of such XL Party as to the matters set forth in
Sections 7.01(a)(i) and 7.01(a)(ii).

                    Section 7.02 Conditions to Obligations of the XL Parties.
The obligations of the XL Parties to consummate the Transactions are subject to
the fulfillment or written waiver, at or prior to the Closing, of each of the
following conditions:

                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the SCA Parties contained in this Agreement
(A) that are not qualified by

-46-

--------------------------------------------------------------------------------



“materiality” will have been true and correct in all material respects when made
and will be true and correct in all material respects as of the Closing with the
same force and effect as if made as of the Closing, and (B) that are qualified
by “materiality” will have been true and correct when made and will be true and
correct as of the Closing with the same force and effect as if made as of the
Closing, except to the extent such representations and warranties are as of
another date, in which case such representations and warranties will be true and
correct as of that date, (ii) the covenants and agreements contained in this
Agreement to be complied with by the SCA Parties on or before the Closing will
have been complied with in all material respects, (iii) the representations and
warranties of the CDS Counterparties contained in this Agreement (A) that are
not qualified by “materiality” will have been true and correct in all material
respects when made and will be true and correct in all material respects as of
the Closing with the same force and effect as if made as of the Closing, and (B)
that are qualified by “materiality” will have been true and correct when made
and will be true and correct as of the Closing with the same force and effect as
if made as of the Closing, except to the extent such representations and
warranties are as of another date, in which case such representations and
warranties will be true and correct as of that date, and (iv) the covenants and
agreements contained in this Agreement to be complied with by the CDS
Counterparties on or before the Closing will have been complied with in all
material respects;

                    (b) Financial Security Commutations. The Financial Security
Commutations shall have been consummated prior to or simultaneously with the
Closing;

                    (c) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the Board of Directors of each of the XL
Parties, after consulting with legal counsel, is likely to render it impossible
or unlawful to consummate such transactions;

                    (d) Consents. None of the consents listed in Section 3.03 of
the SCA Parties’ Disclosure Schedule or Section 4.03 of the XL Parties’
Disclosure Schedule have been withdrawn, rescinded, revised, amended or altered
in any way;

                    (e) Closing Deliveries. The closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered;

                    (f) MLI CDS Agreements. Termination of the MLI CDS
Agreements will have occurred prior to, or will occur simultaneously with, the
Closing; and

                    (g) Officers Certificate. Receipt of a certificate
simultaneously with the Closing of a duly authorized officer of each of the SCA
Parties certifying in respect of such SCA Party as to the matters set forth in
Sections 7.02(a)(i) and 7.02(a)(ii).

                    Section 7.03 Conditions to Obligations of the CDS
Counterparties. The obligations of each CDS Counterparty to consummate the
Transactions are subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:

                    (a) Representations, Warranties and Covenants. (i) The
representations and warranties of the SCA Parties contained in this Agreement
(A) that are not qualified by

-47-

--------------------------------------------------------------------------------



“materiality” will have been true and correct in all material respects when made
and will be true and correct in all material respects as of the Closing with the
same force and effect as if made as of the Closing, and (B) that are qualified
by “materiality” will have been true and correct when made and will be true and
correct as of the Closing with the same force and effect as if made as of the
Closing, except to the extent such representations and warranties are as of
another date, in which case such representations and warranties will be true and
correct as of that date, (ii) the covenants and agreements contained in this
Agreement to be complied with by the SCA Parties on or before the Closing will
have been complied with in all material respects, (iii) the representations and
warranties of the XL Parties contained in this Agreement (A) that are not
qualified by “materiality” will have been true and correct in all material
respects when made and will be true and correct in all material respects as of
the Closing with the same force and effect as if made as of the Closing, and (B)
that are qualified by “materiality” will have been true and correct when made
and will be true and correct as of the Closing with the same force and effect as
if made as of the Closing, except to the extent such representations and
warranties are as of another date, in which case such representations and
warranties will be true and correct as of that date, and (iv) the covenants and
agreements contained in this Agreement to be complied with by the XL Parties on
or before the Closing will have been complied with in all material respects;

                    (b) No Proceeding or Litigation. No Action will have been
commenced by any Governmental Authority against any of the Parties seeking to
restrain or materially and adversely alter the Transactions which, in the
reasonable, good faith determination of the CDS Counterparties, after consulting
with legal counsel, is likely to render it impossible or unlawful to consummate
such Transactions;

                    (c) Effectiveness of Board Resignations. All four directors
of SCA designated by the XL Parties shall have tendered their resignations
effective as of the Closing; and

                    (d) Closing Deliveries. The closing documents required to be
delivered under Section 2.08 and Section 2.09 hereof shall have been delivered.

                    Section 7.04 Frustration of Closing Conditions. None of the
XL Parties, the SCA Parties or any CDS Counterparty may rely on the failure of
any condition set forth in Section 7.01, Section 7.02 or Section 7.03, as the
case may be, to be satisfied if such failure was primarily caused by such
Party’s or Parties’ breach of any provision of this Agreement or failure to use
its or their reasonable best efforts to consummate the Transactions in
accordance with the terms of this Agreement.

ARTICLE VIII

TERMINATION AND WITHDRAWAL

                    Section 8.01 Termination. This Agreement may be terminated
at any time prior to the Closing:

                    (a) by the XL Parties, provided, that they are not in breach
of this Agreement, if between the date hereof and the Closing Date if: (i) any
of the representations and warranties of any of the SCA Parties or the CDS
Counterparties contained in this Agreement, (A) that are

-48-

--------------------------------------------------------------------------------



not qualified by “materiality,” were not true and correct in all material
respects when made, or, (B) that are qualified by “materiality,” were not true
and correct when made; (ii) any of the SCA Parties or the CDS Counterparties
failed to comply in any material respect with the covenants or agreements
contained in this Agreement to be complied with by it; or (iii) any of the SCA
Parties makes a general assignment for the benefit of its creditors or any
proceeding is instituted by or against any of the SCA Parties seeking to
adjudicate any one of them as bankrupt or insolvent, seeking the liquidation,
winding up or reorganization of any one of them, or seeking any arrangement,
adjustment, protection, relief or composition of its debts under any Law
relating to bankruptcy, insolvency, rehabilitation or reorganization as to any
one of them; provided, however, that prior to termination for any breach of this
Agreement described in the preceding subsection (i) or (ii), the XL Parties must
provide written notice of such breach to the SCA Parties and such breach must
remain outstanding without material cure for fifteen (15) days after delivery of
such notice;

                    (b) by the SCA Parties, provided, that they are not in
breach of this Agreement, if between the date hereof and the Closing Date if:
(i) any of the representations and warranties of any of the XL Parties or the
CDS Counterparties contained in this Agreement, (A) that are not qualified by
“materiality,” were not true and correct in all material respects when made, or,
(B) that are qualified by “materiality,” were not true and correct when made;
(ii) any of the XL Parties or the CDS Counterparties failed to comply in any
material respect with the covenants or agreements contained in this Agreement to
be complied with by it; or (iii) any of the XL Parties makes a general
assignment for the benefit of its creditors or any proceeding is instituted by
or against any XL Party seeking to adjudicate any one of them as bankrupt or
insolvent, seeking the liquidation, winding up or reorganization of any one of
them, or seeking any arrangement, adjustment, protection, relief or composition
of its debts under any Law relating to bankruptcy, insolvency, rehabilitation or
reorganization as to any one of them; provided, however, that prior to
termination for any breach of this Agreement described in the preceding
subsection (i) or (ii), the SCA Parties must provide written notice of such
breach to the XL Parties and such breach must remain outstanding without
material cure for fifteen (15) days after delivery of such notice;

                    (c) by the SCA Parties, as a group, or the XL Parties, as a
group, if the Closing shall not have occurred on or prior to August 15, 2008;
provided, however, that the right to terminate this Agreement under this Section
8.01(c) shall not be available to the SCA Parties, as a group, or the XL
Parties, as a group, if failure to fulfill any obligation under this Agreement
by any member of such group shall have been the cause of, or shall have resulted
in, the failure of the Closing to occur on or prior to such date;

                    (d) by any Party, in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the Transactions, and such
order, decree, ruling or other action shall have become final and
non-appealable; or

                    (e) by the mutual written consent of the SCA Parties and the
XL Parties.

                    Section 8.02 Effect of Termination. In the event of
termination of this Agreement as provided in Section 8.01, this Agreement shall
forthwith become void and there

-49-

--------------------------------------------------------------------------------



shall be no continuing obligations on the part of any Party hereto except (a) as
set forth in Sections 6.01, 9.01, 9.11, 9.12, 9.13 and 9.14, and (b) that
nothing herein shall relieve any Party from liability for any breach of this
Agreement prior to its termination.

                    Section 8.03 CDS Counterparty Withdrawal. If the Closing
does not take place on or prior to August 15, 2008, a CDS Counterparty may
withdraw from this Agreement and such CDS Counterparty shall have no obligations
or rights hereunder or in connection with the Transactions (including under
Sections 2.05(c) and 6.10(b) and notwithstanding any provision to the contrary
in Section 9.08 or otherwise), by providing notice of such withdrawal to all
Parties by August 20, 2008, and after such withdrawal, such CDS Counterparty
will no longer be deemed to be a “CDS Counterparty” for purposes of this
Agreement and any Ancillary Agreement.

ARTICLE IX

GENERAL PROVISIONS

                    Section 9.01 Expenses. Except as otherwise specified in this
Agreement or any other written agreement, all costs and expenses, including fees
and disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the Transactions, shall be paid by the Party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

                    Section 9.02 Notices. All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
by facsimile or electronic mail (upon electronic confirmation of delivery), or
by registered or certified mail (postage prepaid, return receipt requested), to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this Section
9.02):

          (a) if to any of the SCA Parties:

 

 

 

Address:

 

c/o XL Capital Assurance Inc.

 

 

1221 Avenue of the Americas

 

 

New York, NY 10020-1001

Facsimile:

 

212.478.3579

Electronic Mail:

 

susan.comparato@scafg.com

Attention:

 

Susan Comparato, General Counsel

 

 

 

with a copy to:

 

 

 

 

 

Address:

 

Weil, Gotshal & Manges

 

 

767 Fifth Avenue

 

 

New York, NY 10153

Facsimile:

 

212.310.8007

Electronic Mail:

 

gary.holtzer@weil.com

-50-

--------------------------------------------------------------------------------



 

 

 

Attention:

 

Gary T. Holtzer

 

 

 

                    (b) if to any of the XL Parties:

 

 

 

Address:

 

c/o XL Capital Ltd

 

 

XL House

 

 

One Bermudiana Road

 

 

Hamilton

 

 

Bermuda, HM 11

Facsimile:

 

441.294.7307

Electronic Mail:

 

kirstin.gould@xlgroup.com

Attention:

 

Kirstin Gould, General Counsel

 

 

 

with a copy to:

 

 

 

 

 

Address:

 

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, NY 10281

Facsimile:

 

212.504.6666

Electronic Mail:

 

louis.bevilacqua@cwt.com

Attention:

 

Louis J. Bevilacqua

                    (c) if to the CDS Counterparties, to the address, facsimile
or electronic mail address listed on Schedule 9.02 hereto, which shall be kept
on file by XL, and updated by XL from time to time (with copies of updates
provided to the SCA Parties and Davis Polk & Wardwell at the address listed
below) based on the execution and delivery of joinder agreements by additional
CDS Counterparties in accordance with Section 9.04 below:

 

 

 

with a copy to:

 

 

 

 

 

Address:

 

Davis Polk & Wardwell

 

 

450 Lexington Avenue

 

 

New York, NY 10017

Facsimile:

 

212.450.3092

Electronic Mail:

 

donald.bernstein@dpw.com

Attention:

 

Donald S. Bernstein

                    Section 9.03 Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced under any Law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to either Party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an

-51-

--------------------------------------------------------------------------------



acceptable manner so that the Transactions are consummated as originally
contemplated to the greatest extent possible.

                    Section 9.04 Joinder of CDS Counterparties and Additional
SCA Parties. Any counterparty to a credit default swap agreement with XLCA or an
Affiliate of XLCA or any portfolio trust that is an Affiliate of XLCA may become
a Party to this Agreement prior to the Closing by executing a joinder agreement
in the form attached hereto as Exhibit 1.01(c). Upon execution and delivery of
each joinder agreement pursuant to its terms, each party will be deemed to be a
CDS Counterparty or an SCA Party (as applicable) for all purposes related hereto
and shall be deemed, without limitation, to have made the releases set forth in
Section 2.05(c) hereof (with respect to the CDS Counterparties) or in Section
2.05(a) hereof (with respect to the SCA Parties).

                    Section 9.05 Entire Agreement. This Agreement and the
Ancillary Agreements constitute the entire agreement of the Parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between any of the Parties with respect to
the subject matter hereof and thereof.

                    Section 9.06 Assignment. This Agreement may not be assigned
by operation of Law or otherwise without the express written consent of all
Parties (which consent may be granted or withheld in the sole discretion of each
of the Parties) and any such assignment or attempted assignment without such
consent shall be void.

                    Section 9.07 Amendment. This Agreement may not be amended,
altered, supplemented or modified except (a) by an instrument in writing signed
by, or on behalf of, all Parties, or (b) by a waiver in accordance with Section
9.08; provided, that, notwithstanding anything to the contrary in this Section
9.07 or in Section 9.08 below, the following sections and definitions set forth
in this Agreement may not be amended, altered, supplemented, modified or waived
without the unanimous consent of the CDS Counterparties: the definitions of
“XLFA Redomestication,” “Minimum Consenting CDS Counterparty Restructuring
Threshold” and “Required Consenting CDS Counterparties,” and Sections 2.05,
2.06, 2.07(b), 2.10, 6.03, 6.04, 6.05, 6.06, 6.07, 6.10(b), 6.10(d), 6.12, 6.13,
6.14, 6.16, 6.18, 6.20, 6.21, 6.23, 9.07 and 9.08.

                    Section 9.08 Waiver. Subject to the provisions in Section
9.07 above, which provide that, notwithstanding anything to the contrary in
Section 9.07 or this Section 9.08, the following sections and definitions set
forth in this Agreement may not be amended, altered, supplemented, modified or
waived without the unanimous consent of the CDS Counterparties: the definitions
of “XLFA Redomestication,” “Minimum Consenting CDS Counterparty Restructuring
Threshold” and “Required Consenting CDS Counterparties,” and Sections 2.05,
2.06, 2.07(b), 2.10, 6.03, 6.04, 6.05, 6.06, 6.07, 6.10(b), 6.10(d), 6.12, 6.13,
6.14, 6.16, 6.18, 6.20, 6.21, 6.23, 9.07 and 9.08, the SCA Parties, acting
unanimously as a group, and the XL Parties, acting unanimously as a group, may
(a) extend the time for the performance of any of the obligations that one or
more members of another group owes to one or more of its members, (b) waive any
right that one or more of its members may have due to inaccuracies in the
representations and warranties made by any member of another group or contained
in any Transaction Document or (c) waive compliance with any of the agreements
of any member of another group, solely as they relate to the members of such
waiving group, or conditions to the

-52-

--------------------------------------------------------------------------------



obligations of the members of such waiving group contained herein. Any such
extension, waiver or amendment shall be valid only if set forth in an instrument
in writing signed by all of the SCA Parties and XL Parties to be bound thereby.
Any such extension, waiver or amendment will promptly be provided to all CDS
Counterparties in writing and, if any CDS Counterparty objects to such
extension, waiver or amendment, such CDS Counterparty will have five (5)
Business Days from receipt of such extension, waiver or amendment to provide
written notice to all other Parties that it intends to withdraw from this
Agreement. If such CDS Counterparty provides such timely notice, it will be
deemed to have withdrawn as a Party to this Agreement on the date that such
waiver, extension or amendment becomes effective and the terms hereof shall have
no further force or effect with regard to such CDS Counterparty; provided, that
(i) any release made by any CDS Counterparty withdrawing as a party to this
Agreement pursuant to this Section 9.08 and any release made by any SCA Party or
any XL Party with respect to such withdrawing CDS Counterparty, in each case to
the extent such releases shall have become effective prior to the time of such
withdrawal, shall in each case remain in full force and effect after such
withdrawal, and (ii) following such withdrawal, subject to the preceding clause
(i), such withdrawing CDS Counterparty shall cease to have any other obligations
or rights hereunder or in connection with the Transactions (including under
Sections 2.05(c) and 6.10(b)), and after such withdrawal, such CDS Counterparty
will no longer be deemed to be a “CDS Counterparty” for purposes of this
Agreement or any Ancillary Agreement. If the CDS Counterparty does not provide
such timely notice, it shall be deemed to have approved the waiver, extension or
amendment. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition or as a waiver of any other term or condition of this Agreement. The
failure of any Party hereto to assert any of its rights hereunder shall not
constitute a waiver of any other rights. All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

                    Section 9.09 No Third-Party Beneficiaries. This Agreement
shall be binding upon and inure solely to the benefit of the Parties and, except
as provided in Section 2.05, their respective successors and permitted assigns,
and nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit, remedy or right of action of
any nature whatsoever, arising directly or indirectly out of, based upon, or in
any way related to or in connection with this Agreement or the Ancillary
Agreements.

                    Section 9.10 Rights and Remedies. Each Party acknowledges
and agrees that each Party would be irreparably damaged if any of the provisions
of this Agreement are not performed in accordance with their specific terms and
that any material breach of this Agreement by another Party could not be
adequately compensated by monetary damages alone. Accordingly, in addition to
any other right or remedy to which such Party may be entitled, at Law or in
equity, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking. For
the avoidance of doubt, any liability of any CDS Counterparty that may arise in
connection with this Agreement shall neither be joint nor joint and several with
any other CDS Counterparty.

                    Section 9.11 Indemnification. (a) The XL Parties shall
jointly and severally indemnify and hold harmless each of the SCA Parties, and
their respective Subsidiaries,

-53-

--------------------------------------------------------------------------------



Affiliates, officers, directors, employees, agents, successors and permitted
assigns (collectively, “SCA Indemnitees”), for and against any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties (including attorneys’ and consultants’ fees and
expenses) actually suffered or incurred (including any action, claim, suit or
other proceeding brought or otherwise initiated by any of them) (“Losses”) by
any such SCA Indemnitee arising out of or resulting from the breach of any
provision of this Agreement prior to Closing by any of the XL Parties.

                    (b) The SCA Parties shall jointly and severally indemnify
and hold harmless each of the XL Parties, and their respective Subsidiaries,
Affiliates, officers, directors, employees, agents, successors and permitted
assigns (collectively, “XL Indemnitees”), for and against any and all Losses
incurred by any such XL Indemnitee arising out of or resulting from (i) the
breach of any provision of this Agreement prior to Closing by any of the SCA
Parties or (ii) any action taken pursuant to the written direction of the SCA
Parties under Section 6.22 or prohibited to be taken pursuant to Section 6.22.

                    Section 9.12 No Survival. None of the representations and
warranties other than those contained in Sections 3.01 (other than as to
enforceability for reasons other than fraud, ultra vires action, improper
authorization, or failure to be duly organized, validly existing or in good
standing in any applicable jurisdiction), 3.02, 3.03, 4.01, 4.02, 4.03, 4.04,
4.05, 5.01, 5.02 and 5.03 shall survive the Closing. The representations and
warranties contained in Sections 3.01 (other than as to enforceability for
reasons other than fraud, ultra vires action, improper authorization, or failure
to be duly organized, validly existing or in good standing in any applicable
jurisdiction), 3.02, 3.03, 4.01, 4.02, 4.03, 4.04, 4.05, 5.01, 5.02 and 5.03
shall survive for the statute of limitations for contracts of the nature of this
Agreement.

                    Section 9.13 Several Liability of the CDS Counterparties.
For the avoidance of doubt, the obligations of the CDS Counterparties under this
Agreement shall be several and not joint and several.

                    Section 9.14 Governing Law and Jurisdiction. This Agreement
shall be interpreted under and governed by the Laws of the State of New York
without giving effect to conflicts of law provisions thereof. In the event that
there is a dispute between or among the Parties arising under this Agreement,
other than with respect to events arising under the 2001 Facultative Quota Share
Commutation Agreement or the Excess of Loss Commutation Agreement, the Parties
(i) agree that the exclusive forum to seek remedy shall be to institute a legal
proceeding in the courts of the State of New York located in the City and County
of New York, (ii) hereby expressly submit to the personal jurisdiction and venue
of such courts for the purposes thereof and expressly waive any claim of lack of
personal jurisdiction and improper venue and any claim that such courts are an
inconvenient forum and (iii) agree that the prevailing Parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other Parties (in addition to any other relief to which the prevailing Parties
may be entitled). Each Party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address provided to the Parties in accordance with
Section 9.02, such service to become effective ten (10) days after such mailing.

-54-

--------------------------------------------------------------------------------



                    Section 9.15 Waiver of Jury Trial. Each of the Parties
hereby waives to the fullest extent permitted by applicable Law any right it may
have to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with this Agreement or the Transactions.
Each of the Parties hereby (i) certifies that no representative, agent or
attorney of any other Party has represented, expressly or otherwise, that such
other Party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it has been induced to enter into this
Agreement and the Transactions, as applicable, by, among other things, the
mutual waivers and certifications in this Section 9.15.

                    Section 9.16 Fully Negotiated Agreement. Each Party has had
the opportunity to negotiate the terms, consult with counsel, and modify the
provisions of this Agreement and the Ancillary Agreements. Therefore, the terms
of this Agreement and the Ancillary Agreements shall be considered and
interpreted without any presumption, inference or rule requiring construction or
interpretation of any provision of this Agreement against the interests of the
drafter of the Agreement.

                    Section 9.17 Currency. Unless otherwise specified in this
Agreement, all references to currency, monetary values and dollars set forth
herein shall mean United States (U.S.) Dollars and all payments hereunder shall
be made in United States Dollars.

                    Section 9.18 Counterparts. This Agreement may be executed
and delivered in multiple counterparts, each of which, when so executed and
delivered, shall be an original, but such counterparts shall together constitute
but one and the same instrument and agreement. A facsimile or Portable Document
Format copy of a signature shall have the same force and effect as an original
signature.

[NO FURTHER TEXT ON THIS PAGE]

-55-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the SCA Parties, XL Parties and CDS
Counterparties have caused this Agreement to be executed as of the date first
written above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By:

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Executive Vice President and Chief of Staff

 

 

 

 

XL INSURANCE (BERMUDA) LTD

 

 

 

 

By:

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Executive Vice President and Chief of Staff

 

 

 

 

XL REINSURANCE AMERICA INC.

 

 

 

 

By:

/s/ Steven P. Agosta

 

 

--------------------------------------------------------------------------------

 

 

Name: Steven P. Agosta

 

 

Title: Vice President, General Counsel and Secretary

 

 

 

 

X.L. GLOBAL SERVICES, INC.

 

 

 

 

By:

/s/ Kenneth P. Meagher

 

 

--------------------------------------------------------------------------------

 

 

Name: Kenneth P. Meagher

 

 

Title: Assistant Secretary

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL SERVICES (BERMUDA) LTD

 

 

 

 

By:

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Deputy Chairman

 

 

 

 

X.L. AMERICA, INC.

 

 

 

 

By:

/s/ Richard G. McCarty

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard G. McCarty

 

 

Title: Senior Vice President, General Counsel and Secretary

 

 

 

 

SECURITY CAPITAL ASSURANCE LTD

 

 

 

 

By:

/s/ Claude LeBlanc

 

 

--------------------------------------------------------------------------------

 

 

Name: Claude LeBlanc

 

 

Title: Executive Vice President

 

 

 

 

XL FINANCIAL ASSURANCE LTD.

 

 

 

 

By:

/s/ Thomas Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas Currie

 

 

Title: Senior Vice President

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL CAPITAL ASSURANCE INC.

 

 

 

 

By:

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Senior Vice President and General Counsel

 

 

 

 

XL FINANCIAL ADMINISTRATIVE SERVICES INC.

 

 

 

 

By:

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Managing Director and Secretary

 

 

 

 

SCA BERMUDA ADMINISTRATIVE LTD.

 

 

 

 

By:

/s/ Thomas Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas Currie

 

 

Title: Senior Vice President

 

 

 

 

XL CAPITAL ASSURANCE (U.K.) LIMITED

 

 

 

 

By:

/s/ Fredrick B. Hnat

 

 

--------------------------------------------------------------------------------

 

 

Name: Fredrick B. Hnat

 

 

Title: Managing Director and Chief Operating Officer

[SIGNATURE PAGE – COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT 1.01(a)

FORM OF 2001 FACULTATIVE QUOTA SHARE COMMUTATION AGREEMENT

Exhibit 1.01(a)

--------------------------------------------------------------------------------



COMMUTATION AND RELEASE AGREEMENT

                    This Commutation and Release Agreement (the “Agreement”)
dated as of ________, 2008, is made by and between XL Financial Assurance Ltd, a
company domiciled in Bermuda (the “Company”) and XL Insurance (Bermuda) Ltd,
formerly known as XL Insurance Ltd, a company also domiciled in Bermuda (the
“Reinsurer”). The Reinsurer and the Company are hereinafter referred to
collectively as the “Parties.”

RECITALS

                    WHEREAS, the Parties previously entered into a Facultative
Quota Share Reinsurance Treaty dated August 17, 2001, as amended, pursuant to
which the Reinsurer agreed to reinsure certain liabilities of the Company (the
“Reinsurance Agreement”); and

                    WHEREAS, the Parties are parties to that certain Master
Commutation, Release and Restructuring Agreement, dated as of July __, 2008, by
and among the Company, the Reinsurer, Security Capital Assurance Ltd and the
other parties thereto (the “Master Transaction Agreement”), pursuant to which
the Company and the Reinsurer have agreed to enter into this Agreement; and

                    WHEREAS, the Parties agree that it is in each of their best
interests to freely and voluntarily enter into this Agreement and to fully and
forever release and discharge each other from their respective existing and
future liabilities and obligations, including contingent and uncertain
liabilities, both known and unknown, under the Reinsurance Agreement and the
individual risk cessions thereunder and to compromise, resolve and settle all
amounts due, or which may become due, between each other arising out of, in
respect of, or relating to the Reinsurance Agreement and/or the individual risk
cessions thereunder; and

                    WHEREAS, Company and Reinsurer, or their affiliates, may be
parties to agreements other than the Reinsurance Agreement, and it is the intent
of the Parties that this Agreement will not have any effect upon such other
agreements.

                    NOW, THEREFORE, in consideration of the covenants,
conditions, promises and releases contained herein, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE I
PAYMENT

                     (a) The Reinsurer shall pay to the Company the sum of
Twenty Five Million Dollars ($25,000,000.00) (the “Commutation Amount”) via
direct wire transfer, in immediately available funds, in accordance with the
payment instructions set forth on Schedule A hereto on the Closing Date (as such
term is defined in the Master Transaction Agreement). The date on which the
Commutation Amount is paid and received shall be referred to hereinafter as the
“Effective Date.”

Exh. 1.01(a)-1

--------------------------------------------------------------------------------



                    (b) The Company shall accept the Commutation Amount in full
satisfaction of all of the Reinsurer’s liabilities and obligations under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE II
RELEASE

                    (a) Upon the Reinsurer’s payment of the Commutation Amount
to the Company, the Company, on behalf of itself and its shareholders, parents,
affiliates and subsidiaries, and their respective officers, directors, and
employees, hereby irrevocably and unconditionally releases and forever
discharges the Reinsurer, its parents, subsidiaries and affiliates, and their
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, and attorneys from any and all present
and future actions, causes of action, suits, debts, liens, contracts, rights,
agreements, obligations, promises, liabilities, claims, counterclaims, demands,
damages, controversies, losses, costs and expenses (including attorneys’ fees
and costs actually incurred) of any kind, character, description or nature
whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Company now
has, owns or holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Reinsurer, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement and/or the individual
risk cessions thereunder, whether grounded in law or equity, or sounding in tort
or contract or otherwise; provided, however, that the provisions of this Article
II(a) shall not discharge obligations of the Reinsurer, which have been
undertaken or imposed by the express terms of this Agreement or the Master
Transaction Agreement (including the Ancillary Agreements).

                    (b) Contemporaneous with the payment of the Commutation
Amount to the Company, the Reinsurer, on behalf of itself and its shareholders,
parents, affiliates and subsidiaries, and their respective officers, directors
and employees, hereby irrevocably and unconditionally releases and forever
discharges the Company, its shareholders, parents, subsidiaries and affiliates,
and their respective predecessors, successors, assigns, officers, directors,
agents, employees, shareholders, representatives, and attorneys from any and all
present and future actions, causes of action, suits, debts, liens, contracts,
rights, agreements, obligations, promises, liabilities, claims, counterclaims,
demands, damages, controversies, losses, costs and expenses (including
attorneys’ fees and costs actually incurred) of any kind, character, description
or nature whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Reinsurer
now has, owns, holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Company, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement and/or the individual
risk cessions thereunder, whether grounded in law or equity or sounding in tort
or contract or otherwise; provided, however, that the provisions of this Article
II(b) shall not discharge obligations of the

Exh. 1.01(a)-2

--------------------------------------------------------------------------------



Company, which have been undertaken or imposed by the express terms of this
Agreement or the Master Transaction Agreement (including the Ancillary
Agreements).

                    (c) The Parties understand that it is possible that unknown
losses or claims may exist, or that present or future losses or claims may be
underestimated in amounts or severity. Furthermore, the Parties expressly accept
and assume the risk that the factual or legal assumptions made by any Party in
connection with this Agreement may be found hereafter to be different from the
true facts or law, and the Parties agree that this Agreement shall be and shall
remain in full force and effect notwithstanding such differences in facts or
law. Each Party expressly takes all of the foregoing into account in determining
the amount of consideration to be given and paid for the giving of this
Agreement, and a portion of the said consideration, having been bargained for
between the Parties with the knowledge of the possibility of such unknown losses
and claims, is given in exchange for the full accord, satisfaction and discharge
of all such losses and claims.

                    (d) Full payment of the Commutation Amount shall be in
complete accord, satisfaction, settlement and commutation of any and all past,
current and future liabilities and obligations that each Party owes or may owe
to the other arising directly or indirectly out of or related to or in
connection with the Reinsurance Agreement and/or the individual risk cessions
thereunder and that upon payment of the Commutation Amount, the Reinsurance
Agreement shall be terminated as of the Effective Date and neither Party shall
have any further obligation or liability to the other Party under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE III
NON-RELIANCE

                    (a) This Agreement fully and finally resolves the rights,
duties and obligations of the Company and the Reinsurer under the Reinsurance
Agreement, and neither Party shall:

 

 

 

          (i) have any remedy in respect of any representation, warranty or
undertaking of the other that is not specifically set forth in this Agreement,
the Master Transaction Agreement, or the Ancillary Agreements commuting the
reinsurance agreements listed in Part I of Schedule 2.01 of the Master
Transaction Agreement, whether or not relied upon by the other Party; or

 

 

 

          (ii) seek to reopen or set aside this Agreement or the Reinsurance
Agreement on any basis whatsoever, including, without limitation, that this
Agreement or the Reinsurance Agreement is void or voidable due to a mistake or
change in law or a unilateral or mutual mistake of fact in any way related to
this Agreement or the Reinsurance Agreement.

                    (b) The Company and the Reinsurer have voluntarily entered
into this Agreement based: (i) upon their own independent assessment of the
relevant facts and their rights and obligations under the Reinsurance Agreement
and (ii) except as expressly set forth in Article III and Article IV of the
Master Transaction Agreement, not upon any representations that were made or
disclosures that were made by the other Party, their affiliates, officers,

Exh. 1.01(a)-3

--------------------------------------------------------------------------------



directors, shareholders, employees, representatives, agents, attorneys or their
respective heirs, administrators, predecessors, successors and assigns. Each
Party acknowledges that it has carefully read, and that it understands the scope
and effect of this Agreement and has had a full and fair opportunity to consult
with, and seek the advice and recommendations of its attorneys, actuaries and
other professional advisors prior to its execution of this Agreement.

                    (c) This Agreement and the negotiations and proceedings
leading to this Agreement shall not form the basis of any claim by either Party
against the other Party or against any officer, director, consultant,
professional or shareholder of the other Party, except with respect to an action
for enforcement of this Agreement or the Master Transaction Agreement (including
the Ancillary Agreements).

ARTICLE IV
EXCLUSIVE BENEFIT OF THE PARTIES AND BINDING EFFECT

                    The rights, duties and obligations set forth herein shall
inure to the benefit of and be binding upon the Company and the Reinsurer as
they are identified in this Agreement and their parents, subsidiaries and
affiliates, and their respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, and attorneys and
this Agreement is not intended to confer any rights or benefits upon persons or
entities other than the foregoing parties.

ARTICLE V
COMPROMISE

                    This Agreement sets forth a compromise and shall never at
any time for any purpose be considered as an admission of liability or
responsibility on the part of any party hereto regarding any aspect of the
Reinsurance Agreement. Neither this Agreement nor any of its terms shall be
admissible in any action, arbitration, or proceeding other than one to enforce
the terms of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements), including, but not limited to, the releases provided in
Article II.

ARTICLE VI
FURTHER ASSURANCES

                    The Parties, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to effect this Agreement.

ARTICLE VII
MISCELLANEOUS

                    (a) Should any part, term or provision of this Agreement,
except Article I or Article II, be declared or determined to be illegal or
invalid pursuant to a final and unappealable order of a court of competent
jurisdiction, the validity of the remaining parts, terms and provisions shall
not be affected thereby and such illegal or invalid part, term or provision
shall be deemed not to be part of this Agreement. If either Article I or Article
II is determined by a court

Exh. 1.01(a)-4

--------------------------------------------------------------------------------



of competent jurisdiction or regulatory authority to be unenforceable, either
Party, at its option, shall be entitled to rescind this Agreement, and the
Reinsurer shall be entitled to repayment of the Commutation Amount immediately
upon such rescission. Upon such rescission, the Reinsurance Agreement and all
rights, obligations and liabilities of the Parties under the Reinsurance
Agreement shall be reinstated as if this Agreement had never been executed.
Notwithstanding the foregoing, the releases given pursuant to Article II shall
remain in full force and effect as to the Parties’ officers, directors, agents,
employees, shareholders, representatives, advisors and attorneys.

                    (b) This Agreement and the Master Transaction Agreement
(including the Ancillary Agreements) set forth the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements or understanding between them pertaining to the subject matter
hereof. A facsimile copy of a signature shall have the same force and effect as
an original signature.

                    (c) This Agreement may not be amended, altered, supplemented
or modified, except by written agreement signed by the Parties.

                    (d) This Agreement may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument and agreement.

                    (e) For purposes of this Agreement, a “Business Day” is any
day other than a Saturday, Sunday or a public holiday in Bermuda.

                    (f) This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to principles of conflicts of
law or choice of law and the Parties submit to the exclusive jurisdiction of the
Supreme Court of Bermuda in respect of all disputes arising out of or in
connection with this Agreement.

                    (g) All notices under this Agreement shall be in writing and
shall be deemed to be duly given and received (i) upon delivery if delivered by
certified mail; or (ii) on the next Business Day if sent by overnight courier
(iii) on the date sent by facsimile if sent during the recipient’s normal
business hours or, if sent by facsimile outside such hours, on the next Business
Day; provided, that such notices are sent to a Party to its Address for Notices
set forth on Schedule B hereto or to such other address as either Party may have
furnished to the other in writing.

                    (h) For all purposes this Agreement shall be deemed to have
been drafted jointly by both Parties.

                    (i) This Agreement is an agreement solely between the
Company and the Reinsurer. No right of action against the Reinsurer shall accrue
to any insured, policyholder, or other contracting party of the Company unless
granted herein by virtue of this Agreement.

Exh. 1.01(a)-5

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have executed this Agreement
by their respective authorized officers as of the day and year first written
below.

 

 

 

 

 

Dated: 

 

 

XL FINANCIAL ASSURANCE LTD

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Dated: 

 

 

XL INSURANCE (BERMUDA) LTD

 

--------------------------------------------------------------------------------

 

FORMERLY KNOWN AS

 

 

 

XL INSURANCE LTD

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

Exh. 1.01(a)-6

--------------------------------------------------------------------------------



SCHEDULE A

WIRE TRANSFER INSTRUCTIONS

Transfer instructions for remitting funds to XL Financial Assurance Ltd

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

 

 

Rebecca O’Connell (VP & Assistant Treasurer) at SCA

Phone:

(212) 478-3629

Fax:

(212) 478-3587

E-mail:

rebecca.oconnell@xlgroup.com

Exh. 1.01(a)-7

--------------------------------------------------------------------------------



SCHEDULE B

ADDRESS FOR NOTICE

 

 

TO THE COMPANY:

 

 

XL Financial Assurance Ltd

 

A.S. Cooper Building

 

26 Reid Street, 4th Floor

 

Hamilton, Bermuda HM 11

 

Attn: President

 

Facsimile: 441-296-4351

 

 

 

and

 

 

 

XL Capital Assurance Inc.

 

1221 Avenue of the Americas

 

New York, New York 10022

 

Attn: General Counsel

 

Facsimile: 212-478-3579

 

 

TO THE REINSURER:

 

 

XL Insurance (Bermuda) Ltd

 

XL House

 

One Bermudiana Road

 

Hamilton HM 11

 

Bermuda

 

Attention: General Counsel

 

Facsimile: 441-295-2840

Exh. 1.01(a)-8

--------------------------------------------------------------------------------



EXHIBIT 1.01(b)

FORM OF ADVERSE DEVELOPMENT COVER COMMUTATION AGREEMENT

Exhibit 1.01(b)

--------------------------------------------------------------------------------



COMMUTATION AND RELEASE AGREEMENT

                    This Commutation and Release Agreement (the “Agreement”)
dated as of ________, 2008, is made by and among XL Capital Assurance Inc., a
company domiciled in New York (“XLCA”), XL Financial Assurance Ltd, a company
domiciled in Bermuda (“XLFA”), XL Reinsurance America Inc., a company also
domiciled in New York (“XLRA”), and XL Insurance (Bermuda) Ltd, formerly known
as XL Insurance Ltd, a company also domiciled in Bermuda (“XLI”). XLCA and XLFA
are hereinafter referred to collectively as the “SCA Companies;” XLRA and XLI
are hereinafter referred to collectively as the “XL Companies;” and the SCA
Companies and the XL Companies are hereinafter referred to collectively as the
“Parties.”

RECITALS

                    WHEREAS, XLCA and XLRA previously entered into an Adverse
Development Reinsurance Agreement effective as of August 4, 2006, pursuant to
which XLRA agreed to reinsure certain liabilities of XLCA (the “Reinsurance
Agreement”); and

                    WHEREAS, XLFA and XLI previously entered into an
Indemnification Agreement, dated August 4, 2006, pursuant to which XLI agreed to
indemnify XLFA in respect of future adverse development as respect certain of
its liabilities (the “Indemnification Agreement,” the Reinsurance Agreement and
the Indemnification Agreement are hereinafter referred to collectively as the
“Adverse Development Cover”); and

                    WHEREAS, the Parties are parties to that certain Master
Commutation, Release and Restructuring Agreement, dated as of July __, 2008, by
and among the SCA Companies, the XL Companies, Security Capital Assurance Ltd
and the other parties thereto (the “Master Transaction Agreement”), pursuant to
which the Parties have agreed to enter into this Agreement; and

                    WHEREAS, the Parties agree that it is in each of their best
interests to freely and voluntarily enter into this Agreement and to fully and
forever release and discharge each other from their respective existing and
future liabilities and obligations, including contingent and uncertain
liabilities, both known and unknown, under the Adverse Development Cover and to
compromise, resolve and settle all amounts due, or which may become due, between
each other arising out of, in respect of, or relating to the Adverse Development
Cover; and

                    WHEREAS, the Parties or their affiliates, may be parties to
agreements other than the Adverse Development Cover, and it is the intent of the
Parties that this Agreement will not have any effect upon such other agreements.

                    NOW, THEREFORE, in consideration of the covenants,
conditions, promises and releases contained herein, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

Exh. 1.01(b)-1

--------------------------------------------------------------------------------



ARTICLE I
PAYMENT

                    (a) The XL Companies shall pay to the SCA Companies the sum
of Sixty Five Million, Three Hundred Thousand Dollars ($65,300,000.00) (the
“Commutation Amount”) via direct wire transfer, in immediately available funds,
in accordance with the payment instructions set forth on Schedule A hereto on
the Closing Date (as such term is defined in the Master Transaction Agreement)
as follows: (i) XLI shall pay to XLFA the sum of Fifty Eight Million, Three
Hundred Thousand Dollars ($58,300,000.00); and (ii) XLRA shall pay to XLCA the
sum of Seven Million Dollars ($7,000,000.00). The date on which the Commutation
Amount is paid and received shall be referred to hereinafter as the “Effective
Date.”

                    (b) The SCA Companies shall accept the Commutation Amount in
full satisfaction of all of the XL Companies’ liabilities and obligations under
the Adverse Development Cover.

ARTICLE II
RELEASE

                    (a) Upon the XL Companies’ payment of the Commutation Amount
to the SCA Companies, the SCA Companies, on behalf of themselves and their
shareholders, parents, affiliates and subsidiaries, and their respective
officers, directors and employees, hereby irrevocably and unconditionally
releases and forever discharges the XL Companies, their parents, subsidiaries
and affiliates, and their respective predecessors, successors, assigns,
officers, directors, agents, employees, shareholders, representatives, and
attorneys from any and all present and future actions, causes of action, suits,
debts, liens, contracts, rights, agreements, obligations, promises, liabilities,
claims, counterclaims, demands, damages, controversies, losses, costs and
expenses (including attorneys’ fees and costs actually incurred) of any kind,
character, description or nature whatsoever, known or unknown to any or all of
the Parties, suspected or unsuspected, reported or unreported, fixed or
contingent, which the SCA Companies now have, own or hold or claim to have, own,
or hold, or at any time heretofore had, owned, or held or claimed to have had,
owned, or held, or may hereafter have, own, or hold or claim to have, own, or
hold, arising out of conduct or matters occurring on, prior to or subsequent to
the Effective Date, against the XL Companies, arising directly or indirectly out
of, based upon, or in any way related to or in connection with the Adverse
Development Cover, whether grounded in law or equity, or sounding in tort or
contract or otherwise; provided, however, that the provisions of this Article
II(a) shall not discharge obligations of the XL Companies, which have been
undertaken or imposed by the express terms of this Agreement or the Master
Transaction Agreement (including the Ancillary Agreements).

                    (b) Contemporaneous with the payment of the Commutation
Amount to the SCA Companies, the XL Companies, on behalf of themselves and their
shareholders, parents, affiliates and subsidiaries, and their respective
officers, directors and employees, hereby irrevocably and unconditionally
releases and forever discharges the SCA Companies, their shareholders, parents,
subsidiaries and affiliates, and their respective predecessors, successors,
assigns, officers, directors, agents, employees, shareholders, representatives,
and attorneys from any and all present and future actions, causes of action,
suits, debts, liens, contracts, rights,

Exh. 1.01(b)-2

--------------------------------------------------------------------------------



agreements, obligations, promises, liabilities, claims, counterclaims, demands,
damages, controversies, losses, costs and expenses (including attorneys’ fees
and costs actually incurred) of any kind, character, description or nature
whatsoever, known or unknown to any or all of the Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the XL Companies
now have, own, hold or claim to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
SCA Companies, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Adverse Development Cover, whether grounded
in law or equity or sounding in tort or contract or otherwise; provided,
however, that the provisions of this Article II(b) shall not discharge
obligations of the SCA Companies, which have been undertaken or imposed by the
express terms of this Agreement or the Master Transaction Agreement (including
the Ancillary Agreements).

                    (c) The Parties understand that it is possible that unknown
losses or claims may exist, or that present or future losses or claims may be
underestimated in amounts or severity. Furthermore, the Parties expressly accept
and assume the risk that the factual or legal assumptions made by any Party in
connection with this Agreement may be found hereafter to be different from the
true facts or law, and the Parties agree that this Agreement shall be and shall
remain in full force and effect notwithstanding such differences in facts or
law. Each Party expressly takes all of the foregoing into account in determining
the amount of consideration to be given and paid for the giving of this
Agreement, and a portion of the said consideration, having been bargained for
between the Parties with the knowledge of the possibility of such unknown losses
and claims, is given in exchange for the full accord, satisfaction and discharge
of all such losses and claims.

                    (d) Full payment of the Commutation Amount shall be in
complete accord, satisfaction, settlement and commutation of any and all past,
current and future liabilities and obligations that each Party owes or may owe
to the other arising directly or indirectly out of or related to or in
connection with the Adverse Development Cover and that upon payment of the
Commutation Amount, the Adverse Development Cover shall be terminated as of the
Effective Date and no Party shall have any further obligation or liability to
the other Party under the Adverse Development Cover.

ARTICLE III
NON-RELIANCE

                    (a) This Agreement fully and finally resolves the rights,
duties and obligations of the Parties under the Adverse Development Cover, and
no Party shall:

 

 

 

          (i) have any remedy in respect of any representation, warranty or
undertaking of the other that is not specifically set forth in this Agreement,
the Master Transaction Agreement, or the Ancillary Agreements commuting the
reinsurance agreements listed in Part I of Schedule 2.01 of the Master
Transaction Agreement, whether or not relied upon by the other Party; or

Exh. 1.01(b)-3

--------------------------------------------------------------------------------



 

 

 

          (ii) seek to reopen or set aside this Agreement or the Adverse
Development Cover on any basis whatsoever, including, without limitation, that
this Agreement or the Adverse Development Cover are void or voidable due to a
mistake or change in law or a unilateral or mutual mistake of fact in any way
related to this Agreement or the Adverse Development Cover.

                    (b) The SCA Companies and the XL Companies have voluntarily
entered into this Agreement based: (i) upon their own independent assessment of
the relevant facts and their rights and obligations under the Adverse
Development Cover and (ii) except as expressly set forth in Article III and
Article IV of the Master Transaction Agreement, not upon any representations
that were made or disclosures that were made by the other Party, their
affiliates, officers, directors, shareholders, employees, representatives,
agents, attorneys or their respective heirs, administrators, predecessors,
successors and assigns. Each Party acknowledges that it has carefully read, and
that it understands the scope and effect of this Agreement and has had a full
and fair opportunity to consult with, and seek the advice and recommendations of
its attorneys, actuaries and other professional advisors prior to its execution
of this Agreement.

                    (c) This Agreement and the negotiations and proceedings
leading to this Agreement shall not form the basis of any claim by a Party
against another Party or against any officer, director, consultant, professional
or shareholder of the another Party, except with respect to an action for
enforcement of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements).

ARTICLE IV
EXCLUSIVE BENEFIT OF THE PARTIES AND BINDING EFFECT

                    The rights, duties and obligations set forth herein shall
inure to the benefit of and be binding upon the SCA Companies and the XL
Companies as they are identified in this Agreement and their parents,
subsidiaries and affiliates, and their respective predecessors, successors,
assigns, officers, directors, agents, employees, shareholders, representatives,
and attorneys and this Agreement is not intended to confer any rights or
benefits upon persons or entities other than the foregoing parties.

ARTICLE V
COMPROMISE

                    This Agreement sets forth a compromise and shall never at
any time for any purpose be considered as an admission of liability or
responsibility on the part of any party hereto regarding any aspect of the
Adverse Development Cover. Neither this Agreement nor any of its terms shall be
admissible in any action, arbitration, or proceeding other than one to enforce
the terms of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements), including, but not limited to, the releases provided in
Article II.

Exh. 1.01(b)-4

--------------------------------------------------------------------------------



ARTICLE VI
FURTHER ASSURANCES

                    The Parties, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to effect this Agreement.

ARTICLE VII
MISCELLANEOUS

                    (a) Should any part, term or provision of this Agreement,
except Article I or Article II, be declared or determined to be illegal or
invalid pursuant to a final and unappealable order of a court of competent
jurisdiction, the validity of the remaining parts, terms and provisions shall
not be affected thereby and such illegal or invalid part, term or provision
shall be deemed not to be part of this Agreement. If either Article I or Article
II is determined by a court of competent jurisdiction or regulatory authority to
be unenforceable, any Party, at its option, shall be entitled to rescind this
Agreement, and the XL Companies shall be entitled to repayment of the
Commutation Amount immediately upon such rescission. Upon such rescission, the
Adverse Development Cover and all rights, obligations and liabilities of the
Parties under the Adverse Development Cover shall be reinstated as if this
Agreement had never been executed. Notwithstanding the foregoing, the releases
given pursuant to Article II shall remain in full force and effect as to the
Parties’ officers, directors, agents, employees, shareholders, representatives,
advisors and attorneys.

                    (b) This Agreement and the Master Transaction Agreement
(including the Ancillary Agreements) set forth the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements or understanding between them pertaining to the subject matter
hereof. A facsimile copy of a signature shall have the same force and effect as
an original signature.

                    (c) This Agreement may not be amended, altered, supplemented
or modified, except by written agreement signed by the Parties.

                    (d) This Agreement may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument and agreement.

                    (e) For purposes of this Agreement, a “Business Day” is any
day other than a Saturday, Sunday or a public holiday in New York.

                    (f) This Agreement shall be governed by and construed in
accordance with the laws of New York without regard to principles of conflicts
of law or choice of law and the Parties submit to the exclusive jurisdiction of
the Supreme Court of the State of New York in respect of all disputes arising
out of or in connection with this Agreement.

                    (g) All notices under this Agreement shall be in writing and
shall be deemed to be duly given and received (i) upon delivery if delivered by
certified mail; or (ii) on the next Business Day if sent by overnight courier
(iii) on the date sent by facsimile if sent during the

Exh. 1.01(b)-5

--------------------------------------------------------------------------------



recipient’s normal business hours or, if sent by facsimile outside such hours,
on the next Business Day; provided, that such notices are sent to a Party to its
Address for Notices set forth on Schedule B hereto or to such other address as
either Party may have furnished to the other in writing.

                    (h) For all purposes this Agreement shall be deemed to have
been drafted jointly by the Parties.

                    (i) This Agreement is an agreement solely between the SCA
Companies and the XL Companies. No right of action against the XL Companies
shall accrue to any insured, policyholder, or other contracting party of the SCA
Companies unless granted herein by virtue of this Agreement.

Exh. 1.01(b)-6

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have executed this Agreement
by their respective authorized officers as of the day and year first written
below.

 

 

 

 

 

Dated: 

 

 

XL CAPITAL ASSURANCE INC.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Dated: 

 

 

XL FINANCIAL ASSURANCE LTD

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Dated: 

 

 

XL REINSURANCE AMERICA INC.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Dated: 

 

 

XL INSURANCE (BERMUDA) LTD

 

--------------------------------------------------------------------------------

 

FORMERLY KNOWN AS

 

 

 

XL INSURANCE LTD

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

Exh. 1.01(b)-7

--------------------------------------------------------------------------------



SCHEDULE A

WIRE TRANSFER INSTRUCTIONS

Transfer instructions for remitting funds to XL Capital Assurance Inc.

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

Rebecca O’Connell (VP & Assistant Treasurer) at SCA
Phone: (212) 478-3629
Fax: (212) 478-3587
E-mail: rebecca.oconnell@xlgroup.com

Transfer instructions for remitting funds to XL Financial Assurance Ltd

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

Rebecca O’Connell (VP & Assistant Treasurer) at SCA
Phone: (212) 478-3629
Fax: (212) 478-3587
E-mail: rebecca.oconnell@xlgroup.com

Exh. 1.01(b)-8

--------------------------------------------------------------------------------



SCHEDULE B

ADDRESS FOR NOTICE

 

 

TO XLCA:

 

 

XL Capital Assurance Inc.

 

1221 Avenue of the Americas

 

New York, New York 10022

 

Attn: General Counsel

 

Facsimile: 212-478-3579

 

 

TO XLFA:

 

 

XL Financial Assurance Ltd

 

A.S. Cooper Building

 

26 Reid Street, 4th Floor

 

Hamilton, Bermuda HM 11

 

Attn: President

 

Facsimile: 441-296-4351

 

 

 

and

 

 

 

XL Capital Assurance Inc.

 

1221 Avenue of the Americas

 

New York, New York 10022

 

Attn: General Counsel

 

Facsimile: 212-478-3579

 

 

TO XLRA:

 

 

XL Reinsurance America Inc.

 

Seaview House

 

70 Seaview Avenue

 

Stamford, CT 06902-6040

 

Attention: General Counsel

 

Facsimile: 203-964-5309

 

 

TO XLI:

 

 

XL Insurance (Bermuda) Ltd

 

XL House

 

One Bermudiana Road

 

Hamilton HM 11

 

Bermuda

 

Attention: General Counsel

 

Facsimile: 441-295-2840

Exh. 1.01(b)-9

--------------------------------------------------------------------------------



EXHIBIT 1.01(c)

FORM OF JOINDER AGREEMENT

Exhibit 1.01(c)

--------------------------------------------------------------------------------



JOINDER AGREEMENT

          JOINDER AGREEMENT (this “Joinder Agreement”), dated as of _____, 2008,
is entered into pursuant to the Master Commutation, Release and Restructuring
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Master Agreement”), dated as of July __, 2008, among XL CAPITAL LTD, an
exempted limited company incorporated under the Laws of the Cayman Islands
(“XL”), XL INSURANCE (BERMUDA) LTD, (formerly known as X.L. Insurance Ltd) a
Bermuda exempted company (“XLI”), XL REINSURANCE AMERICA INC., a New York
insurance corporation (“XLRA”), X.L. GLOBAL SERVICES, INC., a service company
incorporated under the Laws of Delaware (“XLGS”), XL SERVICES (BERMUDA) LTD, a
service company incorporated under the Laws of Bermuda (“XLBS”), X.L. AMERICA,
INC., a company incorporated under the Laws of Delaware (“XLA”), SECURITY
CAPITAL ASSURANCE LTD, a Bermuda exempted company (“SCA”), XL FINANCIAL
ASSURANCE LTD., a Bermuda exempted company (“XLFA”), XL CAPITAL ASSURANCE INC.,
a New York insurance company (“XLCA”), XL FINANCIAL ADMINISTRATIVE SERVICES
INC., a company incorporated under the Laws of Delaware (“XLFAS”), SCA BERMUDA
ADMINISTRATIVE LTD., a company incorporated under the Laws of Bermuda (“SCAB”),
XL CAPITAL ASSURANCE (U.K.) LIMITED, an insurance company regulated by the
Financial Services Authority and incorporated under the Laws of England and
Wales (“XLCAUK”), those portfolio trusts that may become a Party to the
Agreement from time to time, and such counterparties to credit default swap
agreements with Affiliates of XLCA that may become Party to the Agreement from
time to time. Unless otherwise defined herein, capitalized terms used herein and
defined in the Master Agreement and shall have the meanings given to them in the
Master Agreement.

RECITALS:

          WHEREAS, the party hereto wishes to enter into the Master Agreement;

          NOW, THEREFORE, IT IS AGREED:

          1. Joinder to the Master Agreement. The party hereto confirms that it
has received a copy of the Master Agreement and such other documents and
information as it has deemed appropriate to conduct its own analysis and make
its own decision to enter into this Joinder Agreement and agrees to:

                    (a) join the Master Agreement as a [CDS
Counterparty/portfolio trust Affiliate of XLCA that is an SCA Party] thereunder
with the same force and effect as if originally named therein as a CDS
Counterparty and, without limiting the generality of the foregoing, hereby
expressly accepts and assumes all rights and obligations of a [CDS
Counterparty/SCA Party] thereunder, including the releases entered into by such
party pursuant to Section 2.05 of the Master Agreement;

                    (b) be bound by, and hereby confirms, all covenants,
agreements, consents, submissions, appointments, benefits and acknowledgments
attributable to a [CDS Counterparty/SCA Party] in the Master Agreement; and

Exh. 1.01(c)-1

--------------------------------------------------------------------------------



                    (c) perform all obligations required of it as a [CDS
Counterparty/SCA Party] by the Master Agreement.

          2. Representations and Warranties. Each [CDS Counterparty/SCA Party]
hereby represents and warrants that the representations and warranties with
respect to it contained in, or made by it in, [Article V/III] of the Master
Agreement, are true and correct in all material respects on the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of the date
hereof (except that any applicable representation or warranty that by its terms
is made as of an earlier date is true and correct as of such earlier date).

          3. Effective Date. The effective date of this Joinder Agreement shall
be the date hereof (the “Effective Date”). Upon execution, the party hereto
shall promptly provide delivery of an executed copy of this Joinder Agreement to
the XL Parties, the SCA Parties and Davis Polk & Wardwell as counsel to the CDS
Counterparties along with all disclosure schedules and information required to
be delivered pursuant to the Master Agreement. This Joinder Agreement shall
become effective upon delivery to XL.

          4. Governing Law. This Joinder Agreement shall be interpreted under
and governed by the Laws of the State of New York, without giving effect to
conflicts of law provisions thereof.

          5. Signature Pages. A facsimile or Portable Document Format copy of a
signature shall have the same force and effect as an original signature.

[SIGNATURE FOLLOWS IMMEDIATELY HEREAFTER]

Exh. 1.01(c)-2

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the party hereto has caused this Joinder
Agreement to be duly executed and delivered by its proper and duly authorized
officers as of this [___] day of [_______], 2008.

 

 

 

 

[CDS Counterparty/Portfolio Trust]

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

[Notice Information]

 

 

Exh. 1.01(c)-3

--------------------------------------------------------------------------------



EXHIBIT 1.01(d)

FORM OF EXCESS OF LOSS COMMUTATION AGREEMENT

Exhibit 1.01(d)

--------------------------------------------------------------------------------



COMMUTATION AND RELEASE AGREEMENT

                    This Commutation and Release Agreement (the “Agreement”)
dated as of _____, 2008, is made by and between XL Financial Assurance Ltd, a
company domiciled in Bermuda (the “Company”) and XL Insurance (Bermuda) Ltd,
formerly known as XL Insurance Ltd, a company also domiciled in Bermuda ( the
“Reinsurer”). The Reinsurer and the Company are hereinafter referred to
collectively as the “Parties.”

RECITALS

                    WHEREAS, the Parties previously entered into a reinsurance
agreement entitled the Excess of Loss Reinsurance Agreement executed on October
3, 2001, as amended, pursuant to which the Reinsurer agreed to reinsure certain
liabilities of the Company (the “Reinsurance Agreement”); and

                    WHEREAS, the vast majority of the Reinsurer’s exposure under
the Reinsurance Agreement is attributable to a Facultative Quota Share
Reinsurance Treaty dated as of October 6, 1999 as amended and restated by an
Amended and Restated Facultative Quota Share Reinsurance Treaty dated as of June
22, 2001, as further amended and restated by a Second Amended and Restated
Facultative Quota Share Reinsurance Treaty dated as of May 1, 2004, and as
further amended and restated by a Third Amended and Restated Facultative Quota
Share Reinsurance Treaty dated as of June 29, 2006 (the “Quota Share”) pursuant
to which the Company reinsures certain liabilities of XL Capital Assurance Inc.
(“XLCA”); and

                    WHEREAS, the Parties and XLCA are parties to that certain
Master Commutation, Release and Restructuring Agreement, dated as of July __,
2008, by and among the Company, the Reinsurer, Security Capital Assurance Ltd
and other parties thereto (the “Master Transaction Agreement”), pursuant to
which (a) the Company and the Reinsurer have agreed to enter into this
Agreement; and (b) XLCA and the Company have agreed to commute the Quota Share
and fully and finally extinguish all of the parties’ rights and obligations
under the Quota Share (the “Quota Share Commutation”); and

                    WHEREAS, the Reinsurer believes it is entitled to terminate
the Reinsurance Agreement upon thirty (30) days notice and to seek reimbursement
of the monies it previously paid under the Reinsurance Agreement based upon its
belief that the Company used an improper “Threshold Amount” for purposes of
calculating the “Liability Amount” under the Reinsurance Agreement, and the
Company believes that the Reinsurer has no such entitlement and confirms its
position that it had used the proper Threshold Amount for purposes of
calculating the Liability Amount under the Reinsurance Agreement (the
“Dispute”); and

                    WHEREAS, the Parties agree that it is in each of their best
interests to freely and voluntarily enter into this Agreement and the Master
Transaction Agreement and to settle the Dispute and to fully and forever release
and discharge each other from their respective existing and future liabilities
and obligations, including contingent and uncertain liabilities, both known and
unknown, under the Reinsurance Agreement and to compromise, resolve and settle
all amounts due, or which may become due, between each other arising out of, in
respect of, or relating to the Reinsurance Agreement; and

Exh. 1.01(d)-1

--------------------------------------------------------------------------------



                    WHEREAS, the Company has agreed that it will pay the
Commutation Amount it receives under this Agreement as part of the consideration
it pays to XLCA under the Quota Share Commutation;

                    WHEREAS, the Company and the Reinsurer, or their affiliates,
may be parties to agreements other than the Reinsurance Agreement, and it is the
intent of the Parties that this Agreement will not have any effect upon such
other agreements.

                    NOW, THEREFORE, in consideration of the covenants,
conditions, promises and releases contained herein, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE I

PAYMENT

                    (a) The Reinsurer shall pay to the Company the sum of One
Hundred Million Dollars ($100,000,000.00) (the “Commutation Amount”) via direct
wire transfer, in immediately available funds, in accordance with the payment
instructions set forth on Schedule A hereto on the Closing Date (as such term is
defined in the Master Transaction Agreement). The date on which the Commutation
Amount is paid and received shall be referred to hereinafter as the “Effective
Date.”

                    (b) The Company shall accept the Commutation Amount in full
satisfaction of all of the Reinsurer’s liabilities and obligations under the
Reinsurance Agreement.

ARTICLE II

RELEASE

                    (a) Upon the Reinsurer’s payment of the Commutation Amount
to the Company, the Company, on behalf of itself and its shareholders, parents,
affiliates and subsidiaries, and their respective officers, directors and
employees, hereby irrevocably and unconditionally releases and forever
discharges the Reinsurer, its parents, subsidiaries and affiliates, and their
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, and attorneys from any and all present
and future actions, causes of action, suits, debts, liens, contracts, rights,
agreements, obligations, promises, liabilities, claims, counterclaims, demands,
damages, controversies, losses, costs and expenses (including attorneys’ fees
and costs actually incurred) of any kind, character, description or nature
whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Company now
has, owns or holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Reinsurer, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement, whether grounded in
law or equity, or sounding in tort or contract or otherwise; provided, however,
that the provisions of this Article II(a) shall not discharge

Exh. 1.01(d)-2

--------------------------------------------------------------------------------



obligations of the Reinsurer, which have been undertaken or imposed by the
express terms of this Agreement or the Master Transaction Agreement (including
the Ancillary Agreements).

                    (b) Contemporaneous with the payment of the Commutation
Amount to the Company, the Reinsurer, on behalf of itself and its shareholders,
parents, affiliates and subsidiaries, and their respective officers, directors
and employees, hereby irrevocably and unconditionally releases and forever
discharges the Company, its shareholders, parents, subsidiaries and affiliates,
and their respective predecessors, successors, assigns, officers, directors,
agents, employees, shareholders, representatives, and attorneys from any and all
present and future actions, causes of action, suits, debts, liens, contracts,
rights, agreements, obligations, promises, liabilities, claims, counterclaims,
demands, damages, controversies, losses, costs and expenses (including
attorneys’ fees and costs actually incurred) of any kind, character, description
or nature whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Reinsurer
now has, owns, holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Company, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement, whether grounded in
law or equity or sounding in tort or contract or otherwise; provided, however,
that the provisions of this Article II(b) shall not discharge obligations of the
Company, which have been undertaken or imposed by the express terms of this
Agreement or the Master Transaction Agreement (including the Ancillary
Agreements).

                    (c) The Parties understand that it is possible that unknown
losses or claims may exist, or that present or future losses or claims may be
underestimated in amounts or severity. Furthermore, the Parties expressly accept
and assume the risk that the factual or legal assumptions made by any Party in
connection with this Agreement may be found hereafter to be different from the
true facts or law, and the Parties agree that this Agreement shall be and shall
remain in full force and effect notwithstanding such differences in facts or
law. Each Party expressly takes all of the foregoing into account in determining
the amount of consideration to be given and paid for the giving of this
Agreement, and a portion of the said consideration, having been bargained for
between the Parties with the knowledge of the possibility of such unknown losses
and claims, is given in exchange for the full accord, satisfaction and discharge
of all such losses and claims.

                    (d) Full payment of the Commutation Amount shall be in
complete accord, satisfaction, settlement and commutation of any and all past,
current and future liabilities and obligations that each Party owes or may owe
to the other arising directly or indirectly out of or related to or in
connection with the Reinsurance Agreement and that upon payment of the
Commutation Amount, the Reinsurance Agreement shall be terminated as of the
Effective Date and neither Party shall have any further obligation or liability
to the other Party under the Reinsurance Agreement.

Exh. 1.01(d)-3

--------------------------------------------------------------------------------



ARTICLE III

NON-RELIANCE

                    (a) This Agreement fully and finally resolves the rights,
duties and obligations of the Company and the Reinsurer under the Reinsurance
Agreement, and neither Party shall:

 

 

 

          (i) have any remedy in respect of any representation, warranty or
undertaking of the other that is not specifically set forth in this Agreement,
the Master Transaction Agreement, or the Ancillary Agreements commuting the
reinsurance agreements listed in Part I of Schedule 2.01 of the Master
Transaction Agreement, whether or not relied upon by the other Party; or

 

 

 

          (ii) seek to reopen or set aside this Agreement or the Reinsurance
Agreement on any basis whatsoever, including, without limitation, that this
Agreement or the Reinsurance Agreement is void or voidable due to a mistake or
change in law or a unilateral or mutual mistake of fact in any way related to
this Agreement or the Reinsurance Agreement.

                    (b) The Company and the Reinsurer have voluntarily entered
into this Agreement based: (i) upon their own independent assessment of the
relevant facts and their rights and obligations under the Reinsurance Agreement
and (ii) except as expressly set forth in Article III and Article IV of the
Master Transaction Agreement, not upon any representations that were made or
disclosures that were made by the other Party, their affiliates, officers,
directors, shareholders, employees, representatives, agents, attorneys or their
respective heirs, administrators, predecessors, successors and assigns. Each
Party acknowledges that it has carefully read, and that it understands the scope
and effect of this Agreement and has had a full and fair opportunity to consult
with, and seek the advice and recommendations of its attorneys, actuaries and
other professional advisors prior to its execution of this Agreement.

                    (c) This Agreement and the negotiations and proceedings
leading to this Agreement shall not form the basis of any claim by either Party
against the other Party or against any officer, director, consultant,
professional or shareholder of the other Party, except with respect to an action
for enforcement of this Agreement or the Master Transaction Agreement (including
the Ancillary Agreements).

ARTICLE IV

EXCLUSIVE BENEFIT OF THE PARTIES AND BINDING EFFECT

                    The rights, duties and obligations set forth herein shall
inure to the benefit of and be binding upon the Company and the Reinsurer as
they are identified in this Agreement and their parents, subsidiaries and
affiliates, and their respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, and attorneys and
this Agreement is not intended to confer any rights or benefits upon persons or
entities other than the foregoing parties.

Exh. 1.01(d)-4

--------------------------------------------------------------------------------



ARTICLE V

COMPROMISE

                    This Agreement sets forth a compromise and shall never at
any time for any purpose be considered as an admission of liability or
responsibility on the part of any party hereto regarding any aspect of the
Reinsurance Agreement. Neither this Agreement nor any of its terms shall be
admissible in any action, arbitration, or proceeding other than one to enforce
the terms of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements), including, but not limited to, the releases provided in
Article II.

ARTICLE VI

FURTHER ASSURANCES

                    The Parties, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to effect this Agreement.

ARTICLE VII

MISCELLANEOUS

                    (a) Should any part, term or provision of this Agreement,
except Article I or Article II, be declared or determined to be illegal or
invalid pursuant to a final and unappealable order of a court of competent
jurisdiction, the validity of the remaining parts, terms and provisions shall
not be affected thereby and such illegal or invalid part, term or provision
shall be deemed not to be part of this Agreement. If either Article I or Article
II is determined by a court of competent jurisdiction or regulatory authority to
be unenforceable, either Party, at its option, shall be entitled to rescind this
Agreement, and the Reinsurer shall be entitled to repayment of the Commutation
Amount immediately upon such rescission. Upon such rescission, the Reinsurance
Agreement and all rights, obligations and liabilities of the Parties under the
Reinsurance Agreement shall be reinstated as if this Agreement had never been
executed. Notwithstanding the foregoing, the releases given pursuant to Article
II shall remain in full force and effect as to the Parties’ officers, directors,
agents, employees, shareholders, representatives, advisors and attorneys.

                    (b) This Agreement and the Master Transaction Agreement
(including the Ancillary Agreements thereto) set forth the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements or understanding between them pertaining to the subject matter
hereof. A facsimile copy of a signature shall have the same force and effect as
an original signature.

                    (c) This Agreement may not be amended, altered, supplemented
or modified, except by written agreement signed by the Parties.

Exh. 1.01(d)-5

--------------------------------------------------------------------------------



                    (d) This Agreement may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument and agreement.

                    (e) For purposes of this Agreement, a “Business Day” is any
day other than a Saturday, Sunday or a public holiday in Bermuda.

                    (f) This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to principles of conflicts of
law or choice of law and the Parties submit to the exclusive jurisdiction of the
Supreme Court of Bermuda in respect of all disputes arising out of or in
connection with this Agreement.

                    (g) All notices under this Agreement shall be in writing and
shall be deemed to be duly given and received (i) upon delivery if delivered by
certified mail; or (ii) on the next Business Day if sent by overnight courier
(iii) on the date sent by facsimile if sent during the recipient’s normal
business hours or, if sent by facsimile outside such hours, on the next Business
Day; provided, that such notices are sent to a Party to its Address for Notices
set forth on Schedule B hereto or to such other address as either Party may have
furnished to the other in writing.

                    (h) For all purposes this Agreement shall be deemed to have
been drafted jointly by the Parties.

                    (i) This Agreement is an agreement solely between the
Company and the Reinsurer. No right of action against the Reinsurer shall accrue
to any insured, policyholder, or other contracting party of the Company unless
granted herein by virtue of this Agreement.

Exh. 1.01(d)-6

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have executed this Agreement
by their respective authorized officers as of the day and year first written
below.

 

 

 

 

 

Dated:

 

 

XL FINANCIAL ASSURANCE LTD

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

XL INSURANCE (BERMUDA) LTD

 

--------------------------------------------------------------------------------

 

FORMERLY KNOWN AS XL

 

 

 

INSURANCE LTD

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

Exh. 1.01(d)-7

--------------------------------------------------------------------------------



SCHEDULE A

WIRE TRANSFER INSTRUCTIONS

Transfer instructions for remitting funds to XL Financial Assurance Ltd

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

Rebecca O’Connell (VP & Assistant Treasurer) at SCA
Phone: (212) 478-3629
Fax: (212) 478-3587
E-mail: rebecca.oconnell@xlgroup.com

Exh. 1.01(d)-8

--------------------------------------------------------------------------------



SCHEDULE B

ADDRESS FOR NOTICE

 

 

TO THE COMPANY:

 

 

XL Financial Assurance Ltd

 

A.S. Cooper Building

 

26 Reid Street, 4th Floor

 

Hamilton, Bermuda HM 11

 

Attn: President

 

Facsimile: 441-296-4351

 

 

 

and

 

 

 

XL Capital Assurance Inc.

 

1221 Avenue of the Americas

 

New York, New York 10022

 

Attn: General Counsel

 

Facsimile: 212-478-3579

 

 

TO THE REINSURER:

 

 

 

XL Insurance (Bermuda) Ltd

 

XL House

 

One Bermudiana Road

 

Hamilton HM 11

 

Bermuda

 

Attention: General Counsel

 

Facsimile: 441-295-2840

Exh. 1.01(d)-9

--------------------------------------------------------------------------------



\

EXHIBIT 1.01(e)

FORM OF FACULTATIVE MASTER CERTIFICATE COMMUTATION AGREEMENT

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Exhibit 1.01(e)

--------------------------------------------------------------------------------



EXHIBIT 1.01(f)

FORM OF QUOTA SHARE TREATY COMMUTATION AGREEMENT

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Exhibit 1.01(f)

--------------------------------------------------------------------------------



EXHIBIT 1.01(g)

FORM OF SUBSCRIPTION AGREEMENT

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Exhibit 1.01(g)

--------------------------------------------------------------------------------



EXHIBIT 1.01(h)

FORM OF XL STOCK RESALE AND REGISTRATION RIGHTS AGREEMENT

[Intentionally omitted—superseded by the
Amended and Restated Registration Rights Agreement
dated as of August 5, 2008]

Exhibit 1.01(h)

--------------------------------------------------------------------------------



EXHIBIT 1.01(i)

FORM OF SCA SHAREHOLDER ENTITY AGREEMENT

Exhibit 1.01(i)

--------------------------------------------------------------------------------



SHAREHOLDER AGREEMENT

          THIS SHAREHOLDER AGREEMENT (this “Agreement”) dated August [__], 2008,
is entered into between [HSBC Private Bank, Bermuda Trust Company Limited] (the
“Trustee”), a Bermuda exempted company as trustee of the special purpose trust
(the “Trust”) established by the Declaration of Trust defined below and known as
[name of trust] (the “SCA Shareholder Entity”), and Security Capital Assurance
Ltd, a Bermuda exempted company (“SCA”).

          WHEREAS, SCA has entered into the Master Commutation, Release and
Restructuring Agreement dated as of July [__], 2008 (the “Master Restructuring
Agreement”) among SCA, XL Capital Assurance Inc. (“XLCA”), XL Financial
Assurance Ltd., XL Financial Administrative Services Inc., SCA Bermuda
Administrative Ltd., XL Capital Assurance (U.K.) Limited and those Portfolio
Trusts a party thereto, XL Capital Ltd., XL Insurance (Bermuda) Ltd. (“XLI”), XL
Reinsurance America Inc., X.L. Global Services Inc., XL Services (Bermuda)
Limited and X.L. America, Inc. and the consenting counterparties party thereto
(the “Consenting Counterparties”);

          WHEREAS, the parties to the Master Restructuring Agreement have agreed
that 30,069,049 Common Shares (as hereinafter defined), which represent
approximately 46% of the outstanding Common Shares and all of the Common Shares
beneficially owned by XLI as of the date of this Agreement (the “SCA Shares”),
shall be transferred to the SCA Shareholder Entity, which shall hold the SCA
Shares in accordance with the terms of that certain Declaration of Trust dated
as of the date hereof (the “Declaration of Trust”) establishing the SCA
Shareholder Entity; and

          WHEREAS, the parties to the Master Restructuring Agreement have agreed
that in connection with the transfer of the SCA Shares to the SCA Shareholder
Entity, certain rights afforded to XLI under the Bye-Laws (as hereinafter
defined) and under that certain transition agreement entered into on August 4,
2006 between XLI, SCA and the other parties thereto shall be transferred to the
SCA Shareholder Entity.

          NOW, THEREFORE, in consideration of the covenants and agreements
contained herein, the parties hereto agree as follows:

          SECTION 1. Definitions.

          (a) “Act” means the Companies Act 1981 of Bermuda, as amended from
time to time.

          (b) “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes of this definition, the term “control” (including its
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
For purposes of this Agreement, no Consenting Counterparty shall be deemed to be
an Affiliate of

Exh. 1.01(i)-1

--------------------------------------------------------------------------------



the SCA Shareholder Entity and the SCA Shareholder Entity shall not be deemed to
be an Affiliate of SCA or any of its Subsidiaries.

          (c) “Business Day” means any day excluding Saturday, Sunday and any
day on which banks in New York, New York or Hamilton, Bermuda have the option or
are required by law or other governmental action to close.

          (d) “Bye-Laws” means the Amended and Restated Bye-Laws of SCA, as
amended from time to time.

          (e) “Common Shares” means the common shares, $0.01 par value per
common share, of SCA, and any share capital into which such common shares shall
have been converted or any share capital resulting from a reclassification of
such common shares.

          (f) “Finance and Risk Oversight Committee” means the finance and risk
oversight committee of the SCA Board.

          (g) “Independent” means, with respect to any director or nominee for
director, an individual who is both (i) “independent” (as defined in the
corporate governance rules of the listing standards of the New York Stock
Exchange) of (A) SCA and its subsidiaries and (B) each Consenting Counterparty
and the SCA Shareholder Entity assuming for purposes of this clause (B) that
such independence standard were applied to, and such individual were a director
of, each such Consenting Counterparty and the SCA Shareholder Entity and (ii)
not a director, officer or employee of the SCA Shareholder Entity or any
Consenting Counterparty, or an officer or employee of SCA or any of its
Affiliates.

          (h) “Material Subsidiary” means at any time, (i) XLCA and (ii) any
subsidiary of SCA which at such time is a “significant subsidiary” under
Regulation S-X of the Securities Exchange Act of 1934, as amended.

          (i) “New York Stock Exchange” means the New York Stock Exchange Inc.

          (j) “Person” means an individual, corporation, partnership,
association, trust, limited liability company or any other entity or
organization, including a government or political subdivision or an agency, unit
or instrumentality thereof.

          (k) “Representatives” means with respect to any Person, such Person’s
Affiliates and its and their respective officers, directors, employees,
accountants, counsel, consultants, advisors, agents and representatives.

          (l) “SCA Board” means the board of directors of SCA.

          (m) “SCA Board Nominee” means an individual who was nominated for
election by the SCA Board (and who is not an SCA Shareholder Entity Nominee).

          (n) “Voting Restriction Termination Event” means the time at which the
SCA Shareholder Entity’s and its Affiliates’ aggregate ownership of the then
outstanding Common Shares is first equal to or less than 35%.

Exh. 1.01(i)-2

--------------------------------------------------------------------------------



          SECTION 2. Corporate Governance.

          (a) Voting of SCA Shares. The SCA Shareholder Entity will vote the SCA
Shares at each annual or special meeting of stockholders of SCA at which
directors are to be elected, or execute proxies or written consents, as the case
may be, in favor of (i) each SCA Shareholder Entity Nominee then standing for
election and (ii) with respect to each other open board seat then standing for
election that is not required to be filled by an SCA Shareholder Entity Nominee
pursuant to Section 2(b) below, an individual that is Independent or, at the SCA
Shareholder Entity’s election, an SCA Board Nominee; provided that in exercising
its discretion pursuant to the foregoing clause (ii), the SCA Shareholder Entity
will vote the SCA Shares so that a majority of the SCA Board is at all times
Independent; provided, however, that the SCA Shareholder Entity shall not vote
in favor of any individual who, to the SCA Shareholder Entity’s knowledge (after
reasonable inquiry), is either receiving or entitled to receive, directly or
indirectly, any compensation or entitlement to indemnification, or is named or
entitled to be named as a beneficiary under any D&O insurance policy, for
service on the SCA Board, any SCA Board committees or any SCA subsidiary boards
or committees from the Consenting Counterparties or the SCA Shareholder Entity.

 

 

 

(b) SCA Shareholder Entity Nominees.

 

 

 

          (i) Until the occurrence of a Voting Restriction Termination Event,
the SCA Shareholder Entity will have the right to nominate for the SCA Board (i)
for so long as the SCA Board consists of nine or fewer directors, such number of
nominees as would equal one nominee less than a majority of the directors and
(ii) for so long as the SCA Board consists of ten or more directors, such number
of nominees as would equal two nominees less than a majority of the directors
(the “SCA Shareholder Entity Nominees”); provided that until the occurrence of a
Voting Restriction Termination Event, the SCA Shareholder Entity shall at all
times be entitled to nominate at least one nominee to the SCA Board. Such SCA
Shareholder Entity Nominees will be allocated among the classes of the SCA Board
as follows: (i) two to the “Class I” directors and (ii) one each to the “Class
II” directors and “Class III” directors (or as substantially equivalent thereto
if for any reason the SCA Board consists of more or fewer than nine directors),
in each case, as such “classes” of directors are described in paragraph (3) of
Section 8 of the Bye-Laws. For the avoidance of doubt, so long as the SCA Board
consists of eleven directors, the SCA Shareholder Entity will have the right to
nominate four of the eleven directors. If, for any reason, there is a vacancy in
the SCA Board, which vacancy is of a director so nominated by the SCA
Shareholder Entity, SCA shall replace that directorship as soon as practicable
with a nominee selected by the SCA Shareholder Entity. Similarly, if there is a
vacancy created by an increase in the number of directors, then such vacancy
shall be filled in a manner consistent with the SCA Shareholder Entity’s rights
set forth in this Section 2(b)(i). Moreover, if the size of the SCA Board is at
any time reduced, the SCA Shareholder Entity shall cause such number of SCA
Shareholder Entity Nominees, if any, in excess of those to which the SCA
Shareholder Entity is entitled based on the reduced size of the SCA Board to
resign from the SCA Board and any directorships they hold with subsidiaries of
SCA. All SCA Shareholder Entity Nominees shall be Independent and shall be
designated for nomination in accordance with Section 1.2.3 of Schedule B of the
Declaration of Trust. SCA shall, subject to Section 2(b)(vi), take all action
reasonably

Exh. 1.01(i)-3

--------------------------------------------------------------------------------



 

 

 

necessary to appoint the initial SCA Shareholder Entity Nominees to the SCA
Board as promptly as practicable following the execution and delivery hereof.

 

 

 

          (ii) SCA shall include the SCA Shareholder Entity Nominees in each
slate of directors proposed, recommended or nominated for election by SCA or the
SCA Board, and will use the same efforts to cause the election of such nominees
as it uses for the SCA Board Nominees in connection with that election (it being
understood that for so long as the SCA Board shall remain classified under the
Act, this Section 2(b)(ii) shall apply to only the SCA Shareholder Entity
Nominees assigned to the appropriate “class” then up for election).

 

 

 

          (iii) SCA agrees that each SCA Shareholder Entity Nominee shall be
entitled to receive compensation and indemnification from SCA and its
subsidiaries, and to be covered by D&O insurance policies of SCA and its
subsidiaries, on the same terms as the SCA Board Nominees who are Independent.
The SCA Shareholder Entity agrees that no SCA Shareholder Entity Nominee shall
receive, directly or indirectly, any compensation or entitlement to
indemnification, or be named as a beneficiary under any D&O insurance policy,
for service on the SCA Board, any SCA Board committees or any SCA subsidiary
boards or committees from the Consenting Counterparties or the SCA Shareholder
Entity.

 

 

 

          (iv) Notwithstanding any provision of SCA’s Corporate Governance
Guidelines and any confidentiality undertaking by the SCA Shareholder Entity or
any SCA Shareholder Entity Nominee to the contrary, the parties acknowledge and
agree that each SCA Shareholder Entity Nominee (i) is hereby authorized to
disclose information to the SCA Shareholder Entity and its Representatives, (ii)
is under no obligation to communicate any information received from the SCA
Shareholder Entity or any of its Representatives to the SCA Chairman or any
other Person and (iii) is authorized to initiate communications, directly or
indirectly, with the SCA Shareholder Entity and its Representatives without any
requirement to first pre-clear such communications with the SCA Chairman or any
other Person, in each case, to the extent such SCA Shareholder Entity Nominee
determines in good faith that the taking or the failure to take any such actions
will not be inconsistent with his or her fiduciary duties to SCA under
applicable law. For the avoidance of doubt, the provisions of the immediately
preceding sentence shall not apply to disclosures to or communications with the
Consenting Counterparties or their Representatives. SCA shall, effective as of
the date hereof, amend SCA’s Corporate Governance Guidelines to extent necessary
so that SCA’s Corporate Governance Guidelines do not contain any provisions
inconsistent with the second preceding sentence.

 

 

 

          (v) Until the occurrence of a Voting Restriction Termination Event,
the SCA Shareholder Entity will not form or join a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with any other Person, including without
limitation any of the Consenting Counterparties, for the purpose of seeking to
elect more than the number of SCA Shareholder Entity Nominees to which it is
then entitled under Section 2(b)(i); provided that, subject to Section 2(a), the
foregoing shall in no way prohibit the SCA Shareholder Entity from voting any
securities of SCA in its discretion (including in

Exh. 1.01(i)-4

--------------------------------------------------------------------------------



 

 

 

connection with any election contest) or otherwise independently exercising its
rights as a stockholder of SCA.

 

 

 

          (vi) The SCA Shareholder Entity agrees not to nominate any individual
that SCA’s Nominating & Governance Committee, after having the opportunity to
conduct a reasonable inquiry, reasonably determines in the good faith discharge
of its fiduciary duties (i) does not meet the requirements set forth in the
penultimate sentence of Section 2(b)(i) or would be a party to or benefit from
any arrangement that would violate the last sentence of Section 2(b)(iii) or
(ii) does not meet the suitability criteria of the SCA Board, which criteria
shall be consistently applied to individuals presented as SCA Shareholder Entity
Nominees to the same extent as those presented as Independent SCA Board
Nominees.

 

 

 

(c) Committees; Subsidiary Boards.

 

 

 

          (i) Until the occurrence of the Voting Restriction Termination Event,
(i) the SCA Shareholder Entity will have the right to designate one member of
the SCA Compensation Committee and (ii) the Compensation Committee of the SCA
Board shall consist of at least five members which number of members shall not
be changed without the SCA Shareholder Entity’s prior consent (subject to any
restrictions imposed by applicable law, rule or regulation).

 

 

 

          (ii) Until the occurrence of the Voting Restriction Termination Event,
(i) SCA will maintain a Finance and Risk Oversight Committee whose charter shall
be substantially in its current form (with such changes thereto as may be agreed
by a majority of the members of the Finance and Risk Oversight Committee and the
SCA Board), (ii) the Finance and Risk Oversight Committee shall consist of at
five members which number of members shall not be changed without the SCA
Shareholder Entity’s prior consent, and (iii) two of the members of such
Committee shall be SCA Shareholder Entity Nominees.

 

 

 

          (iii) Other than the Audit Committee, a Compensation Committee, a
Nominating & Governance Committee and a Finance and Risk Oversight Committee,
SCA shall establish no other committees of the SCA Board without the prior
written consent of at least a majority of the SCA Shareholder Entity Nominees
then in office (which shall not unreasonably be withheld).

 

 

 

          (iv) Subject to applicable law (including the Act) and New York Stock
Exchange regulations, until the occurrence of the Voting Restriction Termination
Event, upon the request of the SCA Shareholder Entity, SCA and the SCA Board
shall take all actions necessary so that the composition of the board of
directors, general partner, managing member (or controlling committee thereof)
or any other board or committee serving a similar function with respect to each
of SCA’s Material Subsidiaries (each a “Subsidiary Board”) shall be
proportionate to the composition requirements of the SCA Board such that the SCA
Shareholder Entity shall have the same proportional representation (rounded to
the nearest whole number of directors, but in no event less

Exh. 1.01(i)-5

--------------------------------------------------------------------------------



 

 

 

than one) on each such Subsidiary Board and committee thereof as it has on the
SCA Board.

 

 

 

          (v) In each case where the SCA Shareholder Entity has the right to
designate one or more members to any committee of the SCA Board, any Subsidiary
Board or any committee thereof in accordance with this Section 2(c), the SCA
Board shall select the SCA Shareholder Entity Nominee or SCA Shareholder Entity
Nominees, as the case may be, to serve on such Subsidiary Board or committee in
the same manner as Independent SCA Board Nominees are selected to serve on such
Subsidiary Board or committee.

          (d) Notice of SCA Board Meetings. In addition to any other notice
required by the Act or the Bye-Laws, SCA shall give each SCA Shareholder Entity
Nominee the same notice and information provided to any other member of the SCA
Board with respect to each meeting of the SCA Board or any committee thereof
(even if such SCA Shareholder Entity Nominee is not a member of such committee),
at the same time such notice is first made available to any such other member of
the SCA Board; provided that if such notice and information is given by means
other than email, SCA shall, simultaneously with the giving of such notice and
information by such other means, deliver such notice and information to each SCA
Shareholder Entity Nominee by email to the email address of such SCA Shareholder
Entity Nominee provided to SCA.

          (e) Approval of Certain Matters. In addition to any other actions or
approvals required under the Act or the Bye-Laws, each of SCA and the
Shareholder Entity Nominee agree that until the occurrence of the Voting
Restriction Termination Event, (i) the acquisition, sale, lease or transfer of
all or substantially all of the assets of SCA, (ii) the discontinuance or
redomestication of SCA out of Bermuda to another jurisdiction, (iii) mergers or
amalgamations and (iv) the liquidation, dissolution or winding-up of SCA shall,
in each case, require, as a condition to consummation thereof, the approval by
the affirmative vote of at least sixty-six and two-thirds percent (66 2/3%) of
the votes cast in accordance with the provisions of the Bye-Laws; provided that
this Section 2(e) shall not apply to the approval of any of the Transactions (as
such term is defined in the Master Restructuring Agreement).

          SECTION 3. Certain Additional Agreements.

          (a) No Voting Reduction of SCA Shares. SCA hereby acknowledges and
agrees that for purposes of Section 44 of the Bye-Laws, (x) clause (ii) of
paragraph (1) of Section 44 of the Bye-Laws applies to the transfer of the SCA
Shares by XLI to the SCA Shareholder Entity and, in accordance with such clause,
no reduction in votes contemplated by Section 44 of the Bye-Laws shall occur
with respect to the SCA Shares or any other Common Shares acquired by the SCA
Shareholder Entity (or any Affiliate thereof) for so long as the SCA Shareholder
Entity (or any Affiliate thereof) continues to hold such shares, (y) the Master
Restructuring Agreement shall be deemed to constitute for all purposes of
Section 44 of the Bye-Laws the notice required to be delivered by XLI to the SCA
Board pursuant clause (ii) of paragraph (1) of Section 44 of the Bye-Laws in
connection with the transfer of the SCA Shares and no other condition as to the
applicability of such clause is required to be satisfied and (z) the SCA
Shareholder Entity (and its Affiliates) are entitled to the full benefit of
clause (ii) of paragraph (1) of Section 44 of the Bye-Laws (including as to the
applicability of such benefit to Section 45 of the Bye-Laws).

Exh. 1.01(i)-6

--------------------------------------------------------------------------------



          (b) Applicability of Paragraph (2) of Bye-Law 44. The SCA Shareholder
Entity agrees that paragraph (2) of Section 44 of the Bye-Laws shall apply to
the SCA Shareholder Entity on a mutatis mutandis basis as though the SCA
Shareholder Entity were XL for purposes of such paragraph.

          (c) Information Rights. Until the occurrence of the Voting Restriction
Termination Event, SCA shall furnish or make available to the SCA Shareholder
Entity, promptly after such information becomes available to SCA:

 

 

 

          (i) such annual budget, business plans and financial forecasts as are
customarily provided to the SCA Board;

 

 

 

          (ii) following the end of each fiscal quarter and fiscal year of SCA,
such consolidated financial statements and operations reports of SCA (including
audit reports with respect to fiscal years) as are customarily provided to the
SCA Board; and

 

 

 

          (iii) all information that is provided to members of the Finance and
Risk Oversight Committee in their capacity as such.

 

 

          (d) Access. Until the occurrence of the Voting Restriction Termination
Event, SCA will, and will cause its subsidiaries, officers, directors and
employees to, afford that SCA Shareholder Entity and its Representatives the
opportunity to discuss SCA’s and its subsidiaries’ affairs, finances and
accounts with SCA’s and its subsidiaries’ officers from time to time as the SCA
Shareholder Entity may reasonably request, in each event, only to the extent
necessary or reasonably appropriate to accomplish the reasonable purpose of the
proposed inspection.

 

 

 

(e) Confidentiality.

 

 

 

          (i) The SCA Shareholder Entity shall not, and shall not permit any of
its Representatives to, disclose any information of a known confidential nature
received from SCA or any of its subsidiaries in connection with the SCA
Shareholder Entity’s investment in SCA (“Confidential Information”). The SCA
Shareholder Entity may disclose Confidential Information to its Representatives
so long as such Representatives are informed by the SCA Shareholder Entity of
the confidential nature of such information and provided that in any event the
SCA Shareholder Entity will be responsible for any breach of this Section 3(e)
by its Representatives. For the avoidance of doubt, the SCA Shareholder Entity
shall not disclose any Confidential Information to the Consenting Counterparties
or any of their respective Representatives; provided that a Person that serves
as an accountant, counsel, consultant, advisor, agent and/or other
representative to both a Consenting Counterparty and the SCA Shareholder Entity
shall not be deemed to be a Representative of such Consenting Counterparty if
(A) such Person is not acting as a Representative of such Consenting
Counterparty in connection with the transactions contemplated by the Master
Restructuring Agreement and (B) internal information barriers customary for the
applicable industry are established as may be reasonably necessary to prevent
the unauthorized disclosure of Confidential Information between such Person and
any Person serving as a Representative to such Consenting

Exh. 1.01(i)-7

--------------------------------------------------------------------------------



 

 

 

Counterparty with respect to the transactions contemplated by the Master
Restructuring Agreement.

 

 

 

          (ii) “Confidential Information” shall not include information (A) that
is or becomes generally known on a non-confidential basis from a source other
than the SCA Shareholder Entity or its Representatives, (B) that has become
available to the SCA Shareholder Entity on a non-confidential basis from a
source that is not, to the SCA Shareholder Entity’s knowledge, under an
obligation of confidentiality or (C) that has been developed by or on behalf of
the SCA Shareholder Entity or any of its Representatives independently of any
disclosure from SCA or its subsidiaries.

 

 

 

          (iii) If the SCA Shareholder Entity or any of its Representatives is
legally requested or required under an order or subpoena issued by a court,
administrative agency or arbitration panel, or to comply with regulatory or
ratings agency requests or requirements (through oral examination,
interrogatories, requests for information or documents, civil investigation
demand or other legal, administrative or arbitration processes) to disclose any
Confidential Information, such Person being so requested or required to disclose
such Confidential Information shall use reasonable efforts to give SCA such
request or requirement prompt written notice of the request, requirement,
subpoena or order to permit (to the extent reasonable) SCA (if it so elects at
its expense) to seek an appropriate protective order preventing or limiting
disclosure or waive compliance with the provisions of this Section 3(e). If, in
the absence of such protective order or waiver, the SCA Shareholder Entity or
any of its Representatives is compelled to disclose Confidential Information,
such Person may disclose such Confidential Information without liability
hereunder.

 

 

 

          (iv) The SCA Shareholder Entity agrees that money damages would not be
a sufficient remedy for any breach of this Section 3(e) and that, in addition to
all other remedies, SCA shall be entitled to specific performance and injunctive
or other equitable relief as a remedy for any such breach.

 

 

 

          (v) The SCA Shareholder Entity acknowledges that any information
provided to the SCA Shareholder Entity or any of its Representatives by SCA
pursuant to Section 3(c) or Section 3(d) may constitute material non-public
information and that its possession of such information may subject the SCA
Shareholder Entity to the restrictions imposed by federal and state securities
laws on Persons in possession of material non-public information.

 

 

 

(f) Constituent Documents.

 

 

 

          (i) SCA shall take or cause to be taken all lawful action necessary or
appropriate to ensure that none of SCA’s Memorandum of Association, Bye-Laws,
Corporate Governance Guidelines and any other similar documents of SCA and any
of the corresponding constituent documents of SCA’s subsidiaries contain any
provisions inconsistent with this Agreement or which would in any way nullify or
impair the terms of this Agreement or the rights of the SCA Shareholder Entity
hereunder.

Exh. 1.01(i)-8

--------------------------------------------------------------------------------



 

 

 

          (ii) Until the occurrence of the Voting Restriction Termination Event,
SCA shall not, without the prior written consent of the SCA Shareholder Entity,
amend, alter or repeal its Memorandum of Association, Bye-Laws, Corporate
Governance Guidelines and any other similar document of SCA in any manner
adverse to the SCA Shareholder Entity.

          SECTION 4. Miscellaneous.

          (a) Interpretation. In this Agreement, the SCA Shareholder Entity
shall be deemed to be the Trust, the Trustee (or any trustee or trustees of the
Trust) acting in its capacity as such trustee, in each case as the context may
require to be most protective of the interests of SCA.

          (b) Termination. This Agreement (except for the provisions of Sections
3(a) and 3(e)) shall terminate upon the occurrence of the Voting Restriction
Termination Event at which time the SCA Shareholder Entity shall cause the SCA
Shareholder Entity Nominees to resign from the SCA Board and all directorships
they hold in subsidiaries of SCA.

          (c) Amendment and Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the SCA and the SCA
Shareholder Entity. Any party hereto may waive any right of such party hereunder
by an instrument in writing signed by such party and delivered to the other
party. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

          (d) Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

          (e) Entire Agreement. This Agreement embodies the complete agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

          (f) Successors and Assigns. Neither this Agreement nor any right or
obligation hereunder is assignable in whole or in part by any party without the
prior written consent of the other party hereto; provided, that the SCA
Shareholder Entity may assign any or all its rights under this Agreement to one
or more of its Affiliates; provided, further, that no such assignment shall
relieve the SCA Shareholder Entity of any of its obligations hereunder and all
Common Shares held by any subsidiary or Affiliate of the SCA Shareholder Entity
shall be deemed to be held by the SCA Shareholder Entity for all purposes under
this Agreement.

          (g) Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed by facsimile signature(s).

Exh. 1.01(i)-9

--------------------------------------------------------------------------------



          (h) Public Announcement. No party to this Agreement shall make, or
cause to be made, any press release or public announcement or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated hereby without the prior consent of the other party and the parties
shall cooperate as to the timing of any such press release or public
announcement; provided, however, that this provision does not apply to any
disclosures required by law.

          (i) Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day or
(iii) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:

 

 

 

 

If to SCA:

 

 

 

 

 

A.S. Cooper Building

 

 

26 Reid Street, 4th Floor

 

 

Hamilton HM 11

 

 

Bermuda

 

 

Attention: General Counsel

 

 

Fax: (441) 296-4351

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Weil, Gotshal & Manges LLP,

 

 

767 Fifth Avenue

 

 

New York, New York 10153

 

 

Attention: Gary Holtzer

 

 

Fax: (212) 310-8007

 

 

 

 

If to the SCA Shareholder Entity:

 

 

 

 

 

[ ___________________ ]

 

 

[ ___________________ ]

 

 

Attention: [  __________ ]

 

 

Fax: [ _______________ ]

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

[ ___________________ ]

 

 

[ ___________________ ]

 

 

Attention: [  __________ ]

 

 

Fax: [ _______________ ]

Exh. 1.01(i)-10

--------------------------------------------------------------------------------



 

 

 

(j) Governing Law; Consent to Jurisdiction.

 

 

 

          (i) This Agreement shall be governed in all respects by the laws of
the State of New York, without regard to its conflicts of laws principles.

 

 

 

          (ii) Each of the parties hereto agrees that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any Federal or state court located in the Borough of
Manhattan in the City of New York, New York, and each of the parties hereby
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 4(i) shall be deemed effective service of
process on such party.

 

 

 

          (iii) Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal Action or proceeding in
relation to this Agreement and for any counterclaim therein.

          (k) Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

          (l) No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and shall not be deemed to confer upon third
parties (including stockholders or members of any party hereto) any remedy,
claim, reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.

          (m) Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

[signature page follows]

Exh. 1.01(i)-11

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Shareholders Agreement as of the date first written above.

 

 

 

 

SECURITY CAPITAL ASSURANCE LTD.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

 

 

 

 

[SCA SHAREHOLDER ENTITY]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

Exh. 1.01(i)-12

--------------------------------------------------------------------------------



EXHIBIT 1.01(j)

FORM OF SCA REGISTRATION RIGHTS AGREEMENT

Exhibit 1.01(j)

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT

          REGISTRATION RIGHTS AGREEMENT, dated as of August [__], 2008, by and
between Security Capital Assurance Ltd., a Bermuda exempted company (the
“Company”), and [ HSBC Private Bank, Bermuda Trust Company Limited] (the
“Trustee”), a Bermuda exempted company as trustee of the special purpose trust
(the “Trust”) established by that certain Declaration of Trust dated as of the
date hereof and known as [name of trust] (the “SCA Shareholder Entity”).

          WHEREAS, pursuant to that certain Master Commutation, Release and
Restructuring Agreement, dated as of July [__], 2008, by and among the Company,
XL Capital Assurance Ltd., XL Financial Assurance Ltd., XL Capital Ltd. and the
other parties thereto (the “Master Transaction Agreement”), among other things,
the Company has agreed to provide the SCA Shareholder Entity certain rights as
set forth herein.

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and obligations hereinafter set forth (and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
the Company), the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

          Section 1.1 Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

          “Action” means any legal, administrative, regulatory or other suit,
action, claim, audit, assessment, arbitration or other proceeding, investigation
or inquiry.

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For purposes of this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

          “Agreement” means this Registration Rights Agreement as it may be
amended, supplemented, restated or modified from time to time.

          “Beneficial Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The term “Beneficially Own” shall
have a correlative meaning.

Exh. 1.01(j)-1

--------------------------------------------------------------------------------



          “Business Day” means any day, other than a Saturday, Sunday or a day
on which banking institutions in New York, New York are authorized or obligated
to close.

          “Common Shares” means the Common Shares, $0.01 par value per share, of
the Company.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC from time to time
thereunder.

          “Form S-3” means such form under the Securities Act as is in effect on
the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

          “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign and any applicable industry self-regulatory
organization.

          “Holders” means the SCA Shareholder Entity and any Transferee of
Registrable Securities that agrees to be bound by the terms of this Agreement
pursuant to Section 3.6 hereof (and “Holder” means any of such Persons).

          “Holders’ Representative” means the SCA Shareholder Entity or any or
any other Holder designated by the SCA Shareholder Entity as the Holders’
Representative.

          “Issuer Free Writing Prospectus” means an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of the Registrable Securities.

          “Law” means any statute, law, code, ordinance, rule or regulation of
any Governmental Entity.

          “Other Securities” means Common Shares other than Registrable
Securities.

          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) comprised of two or more of the foregoing.

          “Prospectus” means the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

Exh. 1.01(j)-2

--------------------------------------------------------------------------------



          “Registrable Securities” means (a) all Common Shares held by the SCA
Shareholder Entity as of the date of this Agreement, and (b) any securities
issued directly or indirectly with respect to such shares described in clause
(a) because of stock splits, stock dividends, reclassifications,
recapitalizations, mergers, consolidations, or similar events. As to any
particular Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement, or (ii) such securities shall have been disposed of pursuant to Rule
144, or (iii) following any transfer of such securities to a Transferee, such
securities are eligible to be sold to the public without volume limitations
pursuant to Rule 144, it being understood that in the event that such securities
cease to be eligible to be sold to the public without volume limitations
pursuant to Rule 144 as a result of any act or failure to act of the Company,
then subject to clauses (i) and (ii) above such securities will again be
Registrable Securities hereunder until such time as such securities are eligible
to be sold to the public without volume limitations pursuant to Rule 144.

          “Registration Statement” means any registration statement of the
Company under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

          “Rule 144” means Rule 144 under the Securities Act (or any successor
provision).

          “SEC” means the United States Securities and Exchange Commission.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

          “Selling Holder” means each Holder of Registrable Securities included
in a registration pursuant to Article II.

          “Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC on Form S-3 for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities. To the extent the Company is a well-known
seasoned issuer (as defined in Rule 405 under the Securities Act), a “Shelf
Registration Statement” shall be deemed to refer to an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) on Form
S-3.

          A “Subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
person.

          “Transferee” means any of (i) the transferee of all or any portion of
the Registrable Securities held by the SCA Shareholder Entity or (ii) the
subsequent transferee of all or any

Exh. 1.01(j)-3

--------------------------------------------------------------------------------



portion of the Registrable Securities held by any such transferee; provided,
that no Transferee shall be entitled to any benefits of a Transferee hereunder
unless such Transferee executes and delivers to the Company an instrument
substantially in the form provided as Exhibit A attached hereto.

          Section 1.2 Terms Generally. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
unless the context expressly provides otherwise. All references herein to
Articles, Sections, paragraphs, subparagraphs, clauses or Exhibits shall be
deemed references to Articles, Sections, paragraphs, subparagraphs or clauses
of, or Exhibits to, this Agreement, unless the context requires otherwise.
Unless otherwise expressly defined, terms defined in this Agreement have the
same meanings when used in any Exhibit hereto. Unless otherwise specified, the
words “this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other
words of similar import refer to this Agreement as a whole (including the
Exhibits) and not to any particular provision of this Agreement. The term “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless expressly stated otherwise, any Law defined or referred to
herein means such Law as from time to time amended, modified or supplemented,
including by succession of comparable successor Laws and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

ARTICLE II
REGISTRATION RIGHTS

          Section 2.1 Demand Registrations. (a) Subject to Section 2.1(h), at
any time and from time to time, the Holders’ Representative shall have the right
by delivering a written notice to the Company (a “Demand Notice”) to require the
Company to, pursuant to the terms of this Agreement, register under and in
accordance with the provisions of the Securities Act the number of Registrable
Securities Beneficially Owned by Holders and requested by such Demand Notice to
be so registered (a “Demand Registration”); provided, however, that a Demand
Notice may only be made if the amount of Registrable Securities requested to be
registered is either (i) at least 20% of the aggregate number of Registrable
Securities then held by all Holders or (ii) reasonably expected to generate
aggregate gross proceeds on sale (prior to deducting underwriting discounts and
commissions and offering expenses) of at least $10 million. A Demand Notice
shall also specify the expected method or methods of disposition of the
applicable Registrable Securities. Following receipt of a Demand Notice, the
Company shall use its reasonable best efforts to file, as promptly as reasonably
practicable, but not later than, 60 days with respect to any underwritten
offering, or 30 days with respect to any other offering, after receipt by the
Company of such Demand Notice (subject to paragraph (e) of this Section 2.1), a
Registration Statement relating to the offer and sale of the Registrable
Securities requested to be included therein by the Holders thereof in accordance
with the methods of distribution elected by such Holders (a “Demand Registration
Statement”) and shall use its

Exh. 1.01(j)-4

--------------------------------------------------------------------------------



reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as promptly as practicable after the filing
thereof.

                    (b) No securities shall be included under any Demand
Registration Statement related to an underwritten offering without the written
consent of the Holders’ Representative, except Registrable Securities requested
to be included therein pursuant to Section 2.1(a). Subject to the preceding
sentence, if any of the Registrable Securities to be registered pursuant to a
Demand Registration are to be sold in a firm commitment underwritten offering,
and the managing underwriter(s) of such underwritten offering advise the Holders
in writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with any Other Securities proposed to be included by holders thereof which are
entitled to include securities in such Registration Statement, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

 

 

 

          (i) first, the Registrable Securities for which inclusion in such
demand offering was requested by the Holders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder; and

 

 

 

          (ii) second, among any holders of Other Securities, pro rata, based on
the number of Other Securities Beneficially Owned by each such holder.

                    (c) The Holders collectively shall be entitled to request no
more than three Demand Registrations pursuant to this Section 2.1; provided,
however, that (i) in no event shall the Company be required to effect more than
one Demand Registration in any three-month period and (ii) subject to Section
2.1(h), in case the Company shall receive from the Holders’ Representative a
Demand Notice requesting that the Company effect a registration on Form S-3
(provided that the Company is eligible to effect such registration on Form S-3
at such time), the Company shall be obligated to effect any such Demand
Registration without regard to the number of Demand Registrations made.

                    (d) In the event of a Demand Registration, the Company shall
use its reasonable best efforts to maintain the continuous effectiveness of the
applicable Registration Statement for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold. For
the avoidance of doubt, the foregoing sentence is not intended to limit the
obligation of the Company to maintain the continuous effectiveness of the
Short-Form Registration contemplated by Section 2.2 as required by Section 2.2.

                    (e) The Company shall be entitled to postpone (but not more
than once in any six-month period), for a reasonable period of time, together
with any postponement under Section 2.2(c), not in excess of 60 days (and not
for periods exceeding, in the aggregate, 90 days

Exh. 1.01(j)-5

--------------------------------------------------------------------------------



during any twelve-month period), the filing or initial effectiveness of, or
suspend the use of, a Demand Registration Statement if the Company delivers to
the Holders’ Representative a certificate signed by both the Chief Executive
Officer and Chief Financial Officer of the Company certifying that, in their
good faith judgment, such registration, offering or use would reasonably be
expected to materially adversely affect or materially interfere with any bona
fide and imminent material financing of the Company or any imminent material
transaction under consideration by the Company or would require the disclosure
of information that has not been, and is not otherwise required to be, disclosed
to the public, the premature disclosure of which would materially adversely
affect the Company. Such certificate shall contain, if requested by the Holders’
Representative (and subject to their entering into a customary confidentiality
obligation as to such information), a reasonably detailed statement of the
reasons for such postponement or suspension and an approximation of the
anticipated delay. If the Company so postpones the filing of a Registration
Statement, the Holders’ Representative will have the right to withdraw the
request for registration by giving written notice to the Company within ten days
of the anticipated termination date of the postponement period, as provided in
the notice delivered to the Holders’ Representative and such withdrawn
registration will not count as a Demand Registration.

                    (f) The Holders’ Representative shall have the right to
notify the Company that it has determined that the Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement.

                    (g) No request for registration will count for the purposes
of the limitations in Section 2.1(c) if: (A) the Holders’ Representative
determines in good faith to withdraw the proposed registration prior to the
effectiveness of the Registration Statement relating to such request due to
marketing conditions or regulatory reasons relating to the Company, (B) the
Registration Statement relating to such request is not declared effective within
60 days of the date such Registration Statement is first filed with the SEC
(other than solely by reason of the applicable Holders having refused to
proceed), (C) the Registration Statement is not maintained effective for the
period required pursuant to this Section 2.1(d), (D) prior to the sale of at
least 90% of the Registrable Securities included in the applicable registration
relating to such request, such registration is adversely affected by any stop
order, injunction or other order or requirement of the SEC or other Governmental
Entity or court, (E) more than 10% of the Registrable Securities requested by
the Holders to be included in the registration are not so included pursuant to
Section 2.1(b), or (F) the conditions to closing specified in any underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a material
default or breach thereunder by the applicable Holders). Notwithstanding
anything to the contrary, the Company will pay all expenses (in accordance with
Section 2.9) in connection with any request for registration pursuant to this
Agreement regardless of whether or not such request counts toward the limitation
set forth above.

                    (h) Notwithstanding anything else to the contrary in this
Section 2.1, if, prior to any request for registration pursuant to this Section
2.1, (i) the Company shall have filed a Shelf Registration Statement covering
all of the Registrable Securities in accordance with Section 2.2, (ii) the plan
of distribution set forth in such Shelf Registration Statement includes

Exh. 1.01(j)-6

--------------------------------------------------------------------------------



underwritten offerings and (iii) the Shelf Registration Statement is effective
when the Holders’ Representative would otherwise make a request for registration
under this Section 2.1, the Company shall not be required to separately register
any Registrable Securities (including, for the avoidance of doubt, any request
that the Company effect a registration on Form S-3 pursuant to clause (ii) of
Section 2.1(c)) in response to such request, and such request shall be deemed to
be a request that the Company cooperate in effecting a Takedown of the
Registrable Securities pursuant to such Shelf Registration Statement. Subject to
Section 2.2(e), the Company may also register Other Securities on any such Shelf
Registration Statement.

          Section 2.2 Shelf Registration. (a) As promptly as practicable (but no
later than 60 days) after the Company becomes eligible to effect a registration
on Form S-3 (and provided that the Company is eligible to effect such
registration at such time), the Company shall file with the SEC a Shelf
Registration Statement providing for the registration and sale of all of the
Registrable Securities by the Holders and shall use its reasonable best efforts
to cause such Shelf Registration Statement to be declared effective under the
Securities Act as soon as reasonably practicable thereafter (provided that the
Company is eligible to effect such registration at such time).

                    (b) Subject to the Company being eligible to do so under the
Securities Act, the Company shall use its reasonable best efforts to keep such
Shelf Registration Statement continuously effective under the Securities Act in
order to permit the Prospectus forming a part thereof to be usable by Holders
until the earlier of (i) all Common Shares held by all Holders are no longer
Registrable Securities and (ii) the date as of which all Registrable Securities
have been sold pursuant to the Shelf Registration Statement or another
Registration Statement has been filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) (such period of effectiveness, the “Shelf Period”).
Subject to Section 2.2(c), the Company shall not be deemed to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Company voluntarily takes any action or omits to
take any action that would result in Holders of Registrable Securities covered
thereby not being able to offer and sell any Registrable Securities pursuant to
such Shelf Registration Statement during the Shelf Period, unless such action or
omission is required by applicable Law.

                    (c) The Company shall be entitled to postpone (but not more
than once in any six-month period), for a reasonable period of time, together
with any postponement under Section 2.1(e), not in excess of 60 days (and not
for periods exceeding, in the aggregate, 90 days during any twelve-month
period), the filing or initial effectiveness of, or suspend the use of, a Shelf
Registration Statement if the Company delivers to the Holders’ Representative a
certificate signed by both the Chief Executive Officer and Chief Financial
Officer of the Company certifying that, in their good faith judgment, such
registration, offering or use would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of the Company or any material transaction under consideration by the Company or
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially adversely affect the Company. Such certificate shall
contain, if requested by the Holders’ Representative (and subject to their
entering into a customary confidentiality obligation as to such information), a
reasonably

Exh. 1.01(j)-7

--------------------------------------------------------------------------------



detailed statement of the reasons for such postponement or suspension and an
approximation of the anticipated delay.

                    (d) Upon a written request from any Holder (an “Initiating
Holder”) to effect an offering under the Shelf Registration Statement (a
“Takedown”), provided that the Company is eligible to utilize such Registration
Statement at such time, the Company will, as soon as practicable, (x) deliver a
written notice relating to the proposed Takedown to all other Holders and (y)
promptly (and in any event not later than twenty days after receiving such
Initiating Holder’s request) supplement the Prospectus included in the Shelf
Registration Statement as would permit or facilitate the sale and distribution
of all or such portion of such Initiating Holder’s Registrable Securities as are
specified in such request together with the Registrable Securities requested to
be included in such Takedown by any other Holders who notify the Company in
writing within ten business days after receipt of such written notice from the
Company. If the Company and/or the holders of any Other Securities request
inclusion of Other Securities in a Takedown, such Other Securities shall be
included in the Takedown if, and only if, inclusion of such Other Securities
would not be reasonably likely to delay in any material respect the timely
effectuation of the Takedown or the sale of Registrable Securities pursuant to
the Takedown. In the case of a request for or effectuation of a Takedown, all
references in this Agreement to the effective date of a Registration Statement
shall be deemed to refer to the date of pricing of such Takedown and all
references to registration shall be deemed to refer to the Takedown.

                    (e) If any of the Registrable Securities to be sold pursuant
to a Shelf Registration Statement are to be sold in a firm commitment
underwritten offering, and the managing underwriter(s) of such underwritten
offering advise the Holders in writing that it is their good faith opinion that
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering, together with any Other Securities proposed to be included by
holders thereof which are entitled to include securities in such Registration
Statement, exceeds the total number or dollar amount of such securities that can
be sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter(s) can be sold
without so adversely affecting such offering, and such number of Registrable
Securities and Other Securities shall be allocated for inclusion as follows:

 

 

 

          (i) first, the Registrable Securities for which inclusion in such
underwritten offering requested by the Holders, pro rata (if applicable), based
on the number of Registrable Securities Beneficially Owned by each such Holder;
and

 

 

 

          (ii) second, among any holders of Other Securities, pro rata, based on
the number of Other Securities Beneficially Owned by each such holder of Other
Securities.

          Section 2.3 Piggyback Registrations. (a) If, other than pursuant to
Section 2.1 or Section 2.2, the Company proposes or is required to file a
registration statement under the Securities Act with respect to an offering of
Common Shares, whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms

Exh. 1.01(j)-8

--------------------------------------------------------------------------------



thereto, (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan, or (iii) so long as a Shelf Registration Statement is
effective and available pursuant to Section 2.2 hereof, filed solely in
connection with the issuance or resale of Common Shares issuable upon
conversion, exercise or exchange of any securities of the Company or any of its
Subsidiaries, where such convertible, exercisable or exchangeable securities
were issued in, or as part of, a financing transaction), in a manner that would
permit registration of Registrable Securities for sale to the public under the
Securities Act, then the Company shall give prompt written notice of such
proposed filing at least 30 days before the anticipated filing date (the
“Piggyback Notice”) to the Holders. The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement the number of
Registrable Securities as they may request (a “Piggyback Registration”). Subject
to Section 2.3(b) hereof, the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after notice has
been given to the Holders, to permit the distribution of such Registrable
Securities in accordance with the methods of distribution elected by such
Holders. The Holders shall be permitted to withdraw all or part of the
Registrable Securities from a Piggyback Registration at any time at least two
Business Days prior to the effective date of the Registration Statement relating
to such Piggyback Registration. The Company shall use its reasonable best
efforts to maintain the effectiveness of the Registration Statement for a
Piggyback Registration for a period of at least 180 days after the effective
date thereof or such shorter period in which all Registrable Securities included
in such Registration Statement have actually been sold. No Piggyback
Registration shall count towards registrations required under Section 2.1.

                    (b) If any of the securities to be registered pursuant to
the registration giving rise to the Holders’ rights under this Section 2.3 are
to be sold in an underwritten offering, the Holders shall be permitted to
include all Registrable Securities requested to be included in such registration
in such offering on the same terms and conditions as any Other Securities
included therein; provided, however, that if such offering involves a firm
commitment underwritten offering and the managing underwriter(s) of such
underwritten offering advise the Company in writing that it is their good faith
opinion that the total amount of Registrable Securities requested to be so
included, together with all Other Securities that the Company and any other
Persons having rights to participate in such registration intend to include in
such offering, exceeds the total number or dollar amount of such securities that
can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be so included together with all
Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:

 

 

 

          (i) first, all Other Securities being sold by the Company for its own
account or by any Person (other than a Holder) exercising a contractual right to
demand registration;

 

 

 

          (ii) second, all Registrable Securities requested to be included by
the Holders, pro rata (if applicable), based on the number of Registrable
Securities Beneficially Owned by each such Holder; and

Exh. 1.01(j)-9

--------------------------------------------------------------------------------



 

 

 

          (iii) third, among any other holders of Other Securities requesting
such registration, pro rata, based on the number of Other Securities
Beneficially Owned by each such holder of Other Securities.

          Section 2.4 Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible (to the extent applicable, in
the case of a Takedown):

                    (a) Prepare and file with the SEC a Registration Statement
or Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(excluding documents that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish or otherwise make available to
the Selling Holders, their counsel and the managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (excluding such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to any registration pursuant to Section 2.1, 2.2
or 2.3 to which any Holder (if such Registration Statement includes Registrable
Securities of such Holder), its counsel, or the managing underwriter(s), if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable Law.

                    (b) Prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement, and cause the related Prospectus to be supplemented by
any Prospectus supplement or Issuer Free Writing Prospectus as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act.

                    (c) Notify each Selling Holder and the managing
underwriter(s), if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement,
Issuer Free Writing Prospectus or post-effective

Exh. 1.01(j)-10

--------------------------------------------------------------------------------



amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Issuer Free
Writing Prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
or the initiation of any proceedings for that purpose, (iv) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement contemplated by Section 2.4(o) below)
cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                    (d) Use its reasonable best efforts to avoid the issuance of
any order suspending the effectiveness of a Registration Statement or any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, or, if issued, to obtain
the withdrawal or lifting of any such order or suspension at the reasonably
earliest practicable date.

                    (e) If requested by the managing underwriter(s), if any, or
the Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Company has received such request.

                    (f) Furnish or make available to each Selling Holder, and
each managing underwriter, if any, without charge, such number of conformed
copies of the Registration Statement and each post-effective amendment thereto,
including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such Holder, counsel or managing
underwriter(s)), and such other documents, as such Holders or such managing
underwriter(s) may reasonably request, and upon request a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offering.

Exh. 1.01(j)-11

--------------------------------------------------------------------------------



                    (g) Deliver to each Selling Holder, and the managing
underwriter(s), if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus and any Issuer Free Writing
Prospectus related to any such Prospectuses) and each amendment or supplement
thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to Section
2.5(b), hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the Selling Holders and the managing
underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.

                    (h) Prior to any public offering of Registrable Securities,
use its reasonable best efforts to register or qualify or cooperate with the
Selling Holders, the managing underwriter(s), if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or “Blue Sky” laws of such jurisdictions within the
United States as any Selling Holder or managing underwriter(s) reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Selling Holders to consummate the disposition of
such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified, (ii) subject itself to material
taxation in any such jurisdiction where it is not then so subject, or (iii) take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject.

                    (i) Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least two Business Days prior to any sale of
Registrable Securities.

                    (j) Use its reasonable best efforts to cause the Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other Governmental Entities within the United States, except as
may be required solely as a consequence of the nature of such Selling Holder’s
business, in which case the Company will cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals, as may be necessary to enable the seller or sellers thereof or the
managing underwriter(s), if any, to consummate the disposition of such
Registrable Securities.

                    (k) Upon the occurrence of any event contemplated by Section
2.4(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference or an Issuer Free Writing Prospectus related thereto, or
file any other required document so that, as thereafter delivered to the Selling
Holders,

Exh. 1.01(j)-12

--------------------------------------------------------------------------------



such Prospectus will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                    (l) Prior to the effective date of the Registration
Statement relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities.

                    (m) Provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement.

                    (n) To the extent that the Common Shares are then listed on
any national securities exchange, use reasonable best efforts to cause all
Registrable Securities covered by such Registration Statement to be authorized
to be listed on such national securities exchange, provided, however, that the
Company shall have no obligation under this Section 2.3(n) if at the time of
such registration the Company or Common Shares do not satisfy all criteria
imposed by such national securities exchange to maintain such listing.

                    (o) Enter into such agreements (including an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the Holders
of a majority of the Registrable Securities being sold in connection therewith
or by the managing underwriter(s), if any, to expedite or facilitate the
disposition of such Registrable Securities, and in connection therewith, whether
or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration, (i) make such representations and
warranties to the Selling Holders and the managing underwriter(s), if any, with
respect to the business of the Company and its Subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, (ii) use its reasonable best
efforts to furnish to the Selling Holders of such Registrable Securities
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s), if any, and counsels to the Selling Holders of the
Registrable Securities), addressed to each Selling Holder of Registrable
Securities and each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and managing
underwriter(s), (iii) use its reasonable best efforts to obtain “comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each Selling
Holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession or such action is otherwise inconsistent with the then current
practice in the accounting profession) and each of the managing underwriter(s),
if any, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the

Exh. 1.01(j)-13

--------------------------------------------------------------------------------



same shall contain customary indemnification provisions and procedures, except
as otherwise agreed by the Holders of a majority of the Registrable Securities
being sold in connection therewith and the managing underwriter(s), if any, and
(v) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority of the Registrable Securities being sold in connection
therewith, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder.

                    (p) Upon execution of a customary confidentiality agreement,
make available for inspection by a representative of the Selling Holders, the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Selling Holders or managing underwriter(s), at the offices where normally
kept, during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

                    (q) Cause its officers to use their reasonable best efforts
to support the marketing of the Registrable Securities covered by the
Registration Statement (including, without limitation, by participation in “road
shows” and appearing before rating agencies) taking into account the Company’s
business needs.

                    (r) Otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.

          Section 2.5 Certain Additional Agreements.

                    (a) The Company may require each Selling Holder to furnish
to the Company in writing such information required in connection with such
registration regarding such Selling Holder and the distribution of such
Registrable Securities as the Company may, from time to time, reasonably request
in writing and the Company may exclude from such registration the Registrable
Securities of any Selling Holder who fails to furnish such information within a
reasonable time after receiving such request.

                    (b) Each Selling Holder agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.4(c)(iii) or (c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.4(k) hereof, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed

Exh. 1.01(j)-14

--------------------------------------------------------------------------------



to be incorporated by reference in such Prospectus; provided, however, that (i)
in no event shall such discontinuance exceed the time period set forth in
Section 2.1(e) hereof, and (ii) the Company shall extend the time periods under
Section 2.1 and Section 2.3 with respect to the length of time that the
effectiveness of a Registration Statement must be maintained by the amount of
time the Holder is required to discontinue disposition of such securities.

                    (c) The Company covenants and agrees that, so long as any
Holder holds any Registrable Securities in respect of which any registration
rights provided for in this Article II remain in effect, the Company will not,
directly or indirectly, grant to any Person or agree to or otherwise become
obligated in respect of rights of registration in the nature or substantially in
the nature of those set forth in this Article II that would have priority over
the Registrable Securities with respect to the inclusion of such securities in
any registration by the Company (other than rights granted to a new registration
rights holder after the date hereof to exercise a contractual right to demand
registration that have terms no more favorable than the demand registration
rights granted to the Holders in this Agreement), without the prior written
consent of the Holders’ Representative. The Company has not entered into and
will not enter into any agreement that is inconsistent with the rights granted
to the Holders in this Agreement or otherwise conflicts with the provisions
hereof. The rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted prior to the date hereof
to the holders of any of the Company’s other issued and outstanding securities
under any such agreements.

                    (d) E ach Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it or an exemption therefrom in connection with sale of Registrable Securities
pursuant to the Registration Statement.

          Section 2.6 Indemnification.

                    (a) Indemnification by the Company. The Company shall
indemnify and hold harmless, to the fullest extent permitted by Law, each
Selling Holder whose Registrable Securities are covered by a Registration
Statement or Prospectus, the officers, directors, partners (limited and
general), members, managers, shareholders, accountants, attorneys, agents and
employees of each of them, each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) each such
Selling Holder and the officers, directors, partners (limited and general),
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling Person, each underwriter (including any Holder that is
deemed to be an underwriter pursuant to any SEC comments or policies), if any,
and each Person who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, expenses (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any other reasonable fees or expenses incurred by
such party in connection with any investigation or Action), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any applicable Registration Statement
(or in any preliminary or final Prospectus contained therein, any document
incorporated by reference therein or Issuer Free Writing Prospectus related
thereto) amendment of or supplement to any of the foregoing or other

Exh. 1.01(j)-15

--------------------------------------------------------------------------------



document incident to any such registration, qualification, or compliance, or
based on any omission (or alleged omission) to state therein (in the case of a
final or preliminary Prospectus, in light of the circumstances under which they
were made) a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act or of the Exchange Act in connection with any such registration,
qualification, or compliance; provided, that the Company will not be liable to a
Selling Holder or underwriter, as the case may be, in any such case to the
extent that any such Loss arises out of or is based on any untrue statement or
omission by such Selling Holder or underwriter, as the case may be, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto), amendment
of or supplement to any of the foregoing or other document in reliance upon and
in conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document; and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in any underwritten offering or sale of Registrable Securities,
or to any Person who is a Selling Holder in any non-underwritten offering or
sale of Registrable Securities, or any other Person, if any, who controls such
underwriter or Selling Holder within the meaning of the Securities Act, under
the indemnity agreement in this Section 2.6 with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented
preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, Selling Holder or
controlling Person results from the fact that such underwriter or Selling Holder
sold Registrable Securities to a Person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the final
Prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter or Selling
Holder and such final Prospectus, as then amended or supplemented, has corrected
any such misstatement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder
Indemnitee or any other Holder and shall survive the transfer of such
securities. The foregoing indemnity agreement is in addition to any liability
that the Company may otherwise have to each Holder Indemnitee.

                    (b) Indemnification by Selling Holders. In connection with
any Registration Statement in which a Selling Holder is participating by
registering Registrable Securities, such Selling Holder shall furnish to the
Company in writing such information as the Company reasonably requests
specifically for use in connection with any Registration Statement or Prospectus
and agrees, severally and not jointly with any other Person, to indemnify and
hold harmless, to the fullest extent permitted by Law, the Company, the officers
and directors of the Company, and each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) the
Company, and each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter (collectively, “Company Indemnitees”), from and against all
Losses, as incurred, arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto) or any amendment of or supplement to any of the foregoing or
any other document incident to such registration, or any omission (or alleged
omission) to

Exh. 1.01(j)-16

--------------------------------------------------------------------------------



state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a final or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case solely to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto), offering circular, or any amendment of or supplement to any of
the foregoing or other document in reliance upon and in conformity with written
information furnished to the Company by such Selling Holder expressly for
inclusion in such document. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any of
its directors, officers or controlling Persons. The Company may require as a
condition to its including Registrable Securities in any Registration Statement
filed hereunder that the holder thereof acknowledge its agreement to be bound by
the provisions of this Agreement (including Section 2.6) applicable to it.

                    (c) Conduct of Indemnification Proceedings. If any Person
shall be entitled to indemnity hereunder (an “indemnified party”), such
indemnified party shall give prompt notice to the party from which such
indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any Action with respect to which such indemnified party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the indemnifying party shall not relieve the
indemnifying party from any obligation or liability except to the extent that
the indemnifying party has been actually prejudiced by such delay or failure.
The indemnifying party shall have the right, exercisable by giving written
notice to an indemnified party promptly after the receipt of written notice from
such indemnified party of such claim or Action, to assume, at the indemnifying
party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such indemnified party; provided, however, that an indemnified
party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party unless: (i) the indemnifying
party agrees to pay such fees and expenses; (ii) the indemnifying party fails
reasonably promptly to assume, or in the event of a conflict of interest, as
determined after receiving written advice from outside counsel, cannot assume,
the defense of such Action or fails to employ counsel reasonably satisfactory to
such indemnified party, in which case the indemnified party shall also have the
right to employ counsel and to assume the defense of such Action; or (iii) in
the indemnified party’s reasonable judgment, after receiving written advice from
outside counsel, a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such Action; provided, further,
however, that the indemnifying party shall not, in connection with any one such
Action or separate but substantially similar or related Actions in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the indemnified parties,
or for fees and expenses that are not reasonable. Whether or not such defense is
assumed by the indemnifying party, such indemnified party will not be subject to
any liability for any settlement made without its written consent (but such
consent will not be unreasonably withheld or delayed). No indemnifying party
will be subject to any liability for any settlement made without its written
consent (but such consent will not be unreasonably withheld or delayed). The
indemnifying party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
all claimants or plaintiffs to such

Exh. 1.01(j)-17

--------------------------------------------------------------------------------



indemnified party of a release, in form and substance reasonably satisfactory to
the indemnified party, from all liability in respect of such claim or
litigation.

                    (d) Contribution.

 

 

 

          (i) If the indemnification provided for in this Section 2.6 is
unavailable to an indemnified party in respect of any Losses (other than in
accordance with its terms), then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party, on
the one hand, and such indemnified party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such indemnifying
party, on the one hand, and indemnified party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.

 

 

 

          (ii) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 2.6(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.

 

 

 

          (iii) No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

                    (e) Limitation on Holder Liability. Notwithstanding anything
to the contrary contained in this Agreement, an indemnifying party that is a
Holder shall not be required to indemnify or contribute any amount in excess of
the amount by which the net proceeds received by such Holder from the sale of
the Registrable Securities sold by such Holder in the applicable offering
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of the applicable untrue or alleged untrue
statement or omission or alleged omission.

          Section 2.7 Rule 144; Rule 144A. The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available other information so long as necessary to
permit sales pursuant to Rule 144 or 144A under the Securities Act), and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the

Exh. 1.01(j)-18

--------------------------------------------------------------------------------



Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

          Section 2.8 Underwritten Registrations. (a) If any offering of
Registrable Securities is an underwritten offering, the Holders’ Representative
shall have the right to select the investment banker or investment bankers and
managers to administer the offering, subject to approval by the Company, not to
be unreasonably withheld or delayed. The Company shall have the right to select
the investment banker or investment bankers and managers to administer any
incidental or piggyback registration.

                    (b) No Person may participate in any underwritten
registration hereunder unless such Person (i) agrees to sell the Registrable
Securities or Other Securities it desires to have covered by the registration on
the basis provided in any underwriting arrangements in customary form (including
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter, provided that no such Person will be required to sell
more than the number of Registrable Securities that such Person has requested
the Company to include in any registration), and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person (other than the Company) shall not be required to make
any representations or warranties other than those related to title and
ownership of shares and as to the accuracy and completeness of statements made
in a Registration Statement, Prospectus or other document in reliance upon and
in conformity with written information furnished to the Company or the managing
underwriter(s) by such Person and, provided further, that such Person’s (other
than the Company’s) liability in respect of such representations and warranties
shall not exceed such Person’s net proceeds from the offering.

          Section 2.9 Registration Expenses. The Company shall pay all
reasonable documented expenses incident to the Company’s performance of or
compliance with its obligations under this Article II, including, without
limitation, (i) all registration and filing fees (including fees and expenses
(A) with respect to filings required to be made with the SEC, all applicable
securities exchanges and/or the Financial Industry Regulatory Authority and (B)
of compliance with securities or Blue Sky laws including any fees and
disbursements of counsel for the underwriter(s) in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 2.4(h)), (ii)
printing expenses (including expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter(s), if any, or by the Holders of a majority of the
Registrable Securities included in any Registration Statement), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) expenses of the Company incurred in connection with
any road show, and (vi) fees and disbursements of all independent certified
public accountants (including, without limitation, the expenses of any “comfort”
letters required by this Agreement) and any other Persons, including special
experts retained by the Company. In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts,

Exh. 1.01(j)-19

--------------------------------------------------------------------------------



retained by the Company. In addition, the Company shall pay the reasonable
documented fees and disbursements of one firm of counsel (and, if needed, one
firm of local counsel) for the SCA Shareholder Entity (but no Transferee or any
other Person) in connection with registrations under Article II, but the Company
shall not be obligated to pay any underwriting discounts attributable to sales
of Registrable Securities by any Holder including the SCA Shareholder Entity.

          Section 2.10 Securities Held by the Company or its Subsidiaries.
Whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, in the event that the Company or
any of its Subsidiaries holds Registrable Securities, such Registrable
Securities shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

ARTICLE III
MISCELLANEOUS

          Section 3.1 Conflicting Agreements. Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.

          Section 3.2 Termination. This Agreement shall terminate at such time
as there are no Registrable Securities, except for the provisions of Sections
2.6, 2.7, 2.9 and this Article III, which shall survive such termination.

          Section 3.3 Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Company and
the SCA Shareholder Entity (or, in the case of an amendment at any time when the
SCA Shareholder Entity is not the sole Holder, signed on behalf of each of (i)
the Company and (ii) the Holders of a majority of the aggregate number of
Registrable Securities then held by all Holders). Any party hereto may waive any
right of such party hereunder by an instrument in writing signed by such party
and delivered to the other parties (or, in the case of a waiver of any rights of
the Holders at any time when the SCA Shareholder Entity is not the sole Holder,
by an instrument in writing signed by the Holders of a majority of the aggregate
number of Registrable Securities then held by all Holders and delivered to the
Company and the Holders’ Representative). The failure of any party to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

          Section 3.4 Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

          Section 3.5 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the Master Transaction Agreement, together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or

Exh. 1.01(j)-20

--------------------------------------------------------------------------------



representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

          Section 3.6 Successors and Assigns. Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other party hereto; provided that the
SCA Shareholder Entity may transfer its rights and obligations hereunder (in
whole or in part) to any Transferee (and any Transferee may transfer such rights
and obligations to any subsequent Transferee) without the prior written consent
of the Company. Any such assignment shall be effective upon receipt by the
Company of (x) written notice from the transferring Holder stating the name and
address of any Transferee and identifying the number of shares of Registrable
Securities being acquired by the Transferee and with respect to which the rights
under this Agreement are being transferred and the nature of the rights so
transferred and (y) a written agreement in substantially the form attached as
Exhibit A hereto from such Transferee to be bound by the applicable terms of
this Agreement.

          Section 3.7 Counterparts; Execution by Facsimile Signature. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).

          Section 3.8 Remedies. (a) Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement is not performed in accordance with its terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy.

                    (b) All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.

          Section 3.9 Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given (i) upon personal delivery
to the party to be notified, (ii) when sent by confirmed facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day or (iii) one Business Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the addresses set forth below or
such other address or facsimile number as a party may from time to time specify
by notice to the other parties hereto:

                    If to the Company: Security Capital Assurance Ltd., 1221
Avenue of the Americas, New York NY 10020-1001; Attention: General Counsel; Fax:
(212) 478-3587; and with a copy (which shall not constitute notice) to: Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153; Attention:
Joseph Verdesca; Fax: (212) 310-8007.

Exh. 1.01(j)-21

--------------------------------------------------------------------------------



                    If to the SCA Shareholder Entity: __________, [insert
address]; Attention: __________; Fax: (___) ___-_____; and with a copy (which
shall not constitute notice) to: [insert law firm and address]; Attention:
__________; Fax: (___) ____-_____.

          Section 3.10 Governing Law; Consent to Jurisdiction. (a) This
Agreement shall be governed in all respects by the laws of the State of New
York, without regard to its conflicts of laws principles.

                    (b) Each of the parties hereto (i) consents to submit itself
to the personal jurisdiction of any Federal or state court located in the
Borough of Manhattan in the City of New York, New York in the event any dispute
arises out of this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any Action relating to this
Agreement in any court other than a Federal or state court located in the
Borough of Manhattan in the City of New York, New York.

                    (c) Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal Action or proceeding in
relation to this Agreement and for any counterclaim therein.

          Section 3.11 Interpretation. In this Agreement, the SCA Shareholder
Entity shall be deemed to be the Trust, the Trustee (or any trustee or trustees
of the Trust) acting in its capacity as such trustee, in each case as the
context may require to be most protective of the interests of the Company.

[signature page follows]

Exh. 1.01(j)-22

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have executed this
Registration Rights Agreement as of the date first written above.

 

 

 

 

SECURITY CAPITAL ASSURANCE LTD.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

[SCA SHAREHOLDER ENTITY]

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Exh. 1.01(j)-23

--------------------------------------------------------------------------------



EXHIBIT A

JOINDER

                    Reference is made to the Registration Rights Agreement dated
as of [________], 2008 (as amended from time to time, the “Registration Rights
Agreement”) among Security Capital Assurance Ltd., a Bermuda exempted company,
______________ [a Bermuda exempted company [limited by guarantee]], and each
other person who shall have become a party to the Registration Rights Agreement
in accordance with the terms thereof.

                    By execution of this Joinder, the undersigned agrees to
become a party to the Registration Rights Agreement and to be bound by the
terms, conditions, restrictions and provisions thereof as a “Holder” thereunder,
entitled to all of the rights available thereto and subject to all of the
burdens imposed thereon.

 

 

 

Name:

 

 

 

Address for Notices:

With Copies to:

 

 

Signature:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------

 

Exh. 1.01(j)-24

--------------------------------------------------------------------------------



EXHIBIT 1.01(k)

FORM OF TRANSITION AGREEMENT AMENDMENT

Exhibit 1.01(k)

--------------------------------------------------------------------------------



AMENDMENT NO. 2 TO TRANSITION AGREEMENT

                    AMENDMENT NO. 2 dated as of [______], 2008 (this “Amendment
No. 2”) among XL Capital Ltd., a Cayman Islands company (“XL Capital”), XL
Insurance (Bermuda) Ltd., a Bermuda company (“XLI”), X.L. America, Inc., a
Delaware corporation (“XLA”), and Security Capital Assurance Ltd., a Bermuda
company (“SCA” and collectively with XL Capital, XLI, and XLA, the “Parties”).

                    WHEREAS, on August 4, 2006, the Parties entered into a
certain transition agreement, as amended on May 3, 2007 (the “Transition
Agreement”); and

                    WHEREAS, the Parties have entered into that certain Master
Commutation, Release and Restructuring Agreement dated as of July __, 2008 (the
“Master Restructuring Agreement”) among SCA, XL Capital Assurance Inc., XL
Financial Assurance Ltd., XL Financial Administrative Services Inc., SCA Bermuda
Administrative Ltd., XL Capital Assurance (U.K.) Limited and those Portfolio
Trusts a party thereto, XL Capital, XLI, XL Reinsurance America Inc., X.L.
Global Services Inc., XL Services (Bermuda) Limited and XLA and the consenting
counterparties party thereto, pursuant to which the Parties have agreed to amend
the Transition Agreement.

                    NOW, THEREFORE, in consideration of the premises and the
covenants and agreements contained herein and in the Master Restructuring
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

                    Section 1. Definitions. Capitalized terms not otherwise
defined in this Amendment No. 1 shall have the meanings ascribed to them in the
Transition Agreement.

                    Section 2. Amendments. Articles III, VII, and IX of the
Transition Agreement are hereby amended as follows:

                    2.1 The second and third paragraphs of Section 3.3 shall be
stricken and deleted in their entirety, including any other references to such
paragraphs of such section as it appears in the Transition Agreement.

                    2.2 Section 7.1 of the Transition Agreement shall be
stricken and deleted in its entirety, including any other references to such
section as it appears in the Transition Agreement.

                    2.3 The second sentence of Section 7.5(b) and the second
sentence of Section 7.5(c) of the Transition Agreement shall be stricken and
deleted in their entirety, including any other references to such sections as it
appears in the Transition Agreement.

                    2.4 Section 7.7 of the Transition Agreement shall be
stricken and deleted in its entirety, including any other references to such
section as it appears in the Transition Agreement.

                    2.5 Section 7.8 of the Transition Agreement shall be
stricken and deleted in its entirety, including any other references to such
section as it appears in the Transition Agreement.

Exh. 1.01(k)-1

--------------------------------------------------------------------------------



                    2.6 Section 9.12 of the Transition Agreement shall be
stricken and deleted in its entirety, including any other references to such
section as it appears in the Transition Agreement.

                    Section 3. Voting Restriction Termination Event. The Parties
hereby acknowledge and agree that upon transfer of all of the SCA common shares
owned by the XL Group to the SCA Shareholder Entity (as defined in the Master
Restructuring Agreement) or upon deposit of certificates evidencing all of the
SCA common shares owned by the XL Group with the Escrow Agent (as defined in the
Master Restructuring Agreement) pursuant to the terms of the Master
Restructuring Agreement, a Voting Restriction Termination Event will be deemed
to occur.

                    Section 4. Miscellaneous.

                    4.1 Except as provided herein, the Transition Agreement
shall remain unchanged and in full force and effect.

                    4.2 This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same amendatory instrument. This Amendment No. 2
may be executed by facsimile signature(s).

                    4.3 This Amendment No. 2 shall be governed by, and construed
in accordance with, the laws of the state of New York, without regard to its
conflict of laws principles. The Parties consent to the non-exclusive
jurisdiction of the courts of New York.

                    4.4 The Parties hereby forever waive and release each other
and their respective subsidiaries, affiliates, predecessors, and successors in
interest, and all of their current, past, and future officers, directors,
partners, principals, agents, insurers, servants, employees, representatives,
attorneys, and advisors, acting in their capacities as such, from any and all
claims, liabilities, causes of action, demands, and damages of whatever kind or
nature and whether known or unknown arising under the Transition Agreement prior
to the Closing Date (as defined in the Master Restructuring Agreement).

[Signature Page to Follow]

Exh. 1.01(k)-2

--------------------------------------------------------------------------------



                    IN WITNESS HEREOF, the Parties have caused this Amendment
No. 2 to the Transition Agreement to be duly executed and delivered as of the
day and year first written above.

 

 

 

 

XL Capital Ltd.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

XL Insurance (Bermuda) Ltd.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

X.L. America, Inc.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

 

 

 

Security Capital Assurance Ltd.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Exh. 1.01(k)-3

--------------------------------------------------------------------------------



EXHIBIT 2.06

CUSTOMARY SECURITIES LAW REPRESENTATIONS

Exhibit 2.06

--------------------------------------------------------------------------------



CUSTOMARY SECURITIES LAW REPRESENTATIONS

Capitalized terms used, but not otherwise defined herein, have the same meaning
as defined in the Agreement to which this document is attached as Exhibit 2.06.

                    The SCA Shareholder Entity represents, warrants and agrees
as follows:

                    (a) Investment Purpose. The SCA Shareholder Entity is
obtaining the XL Owned SCA Common Shares for investment purposes only and not
with a view to or for distributing or reselling such XL Owned SCA Common Shares
or any part thereof, without prejudice, however, to its right, subject to any
transfer restrictions, to sell or otherwise dispose of all or any part of the XL
Owned SCA Common Shares pursuant to an effective registration statement under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities or “blue sky” laws.

                    (b) Compliance with Securities Act. The SCA Shareholder
Entity agrees that any sale of the XL Owned SCA Common Shares shall be made in
compliance with the registration requirements of the Securities Act or any
applicable exemption therefrom.

                    (c) Reliance on Exemptions. The SCA Shareholder Entity
understands that the XL Owned SCA Common Shares are being offered and issued to
it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities or “blue sky” laws, and, assuming
that the transfer of the XL Owned SCA Common Shares to the SCA Shareholder
Entity in accordance with the terms of the Agreement is made in compliance with
the Securities Act, the SCA Shareholder Entity agrees that any subsequent sale
of the XL Owned SCA Common Shares by it will not cause such transfer by the XL
Parties to violate the provisions of the Securities Act.

                    (d) Authorization; Enforceability. This Agreement has been
duly and validly authorized by the SCA Shareholder Entity. This Agreement has
been duly executed and delivered on behalf of the SCA Shareholder Entity, and
constitutes the valid and binding agreement of the SCA Shareholder Entity
enforceable in accordance with their terms, subject, in each case, to applicable
bankruptcy, insolvency, reorganization or similar laws affecting generally the
enforcement of creditors’ rights and subject to a court’s discretionary
authority with respect to the granting of specific performance or other
equitable remedies.

                    (e) No Conflicts. The execution and performance of this
Agreement does not conflict with any agreement to which the SCA Shareholder
Entity is a party or is bound thereby, any court order or judgment addressed to
the SCA Shareholder Entity, or the constituent documents of the SCA Shareholder
Entity.

                    (f) Interpretation. Any reference to the “SCA Shareholder
Entity” for purposes of this letter shall be deemed to be the relevant trust
and/or the trustee(s) thereof acting in its(their) capacities as such
trustee(s), in each case as the context may require to be most protective of the
XL Parties, including for purposes of such trustee(s)’ representations and
warranties as to their power and authority as trustee(s) and the
non-contravention of the trust’s governing instruments.

Exh. 2.06-1

--------------------------------------------------------------------------------



EXHIBIT 6.18

FORM OF SCA SHAREHOLDER ENTITY TRUST AGREEMENT

Exhibit 6.18

--------------------------------------------------------------------------------



DATED [___________], 2008

* Subject to further review and comment by the parties, including by the trustee
and its counsel

[_____________]

[Draft 30/07/2008]

DEED CONSTITUTING

The [__________] Purpose Trust

--------------------------------------------------------------------------------



THIS DECLARATION OF TRUST dated [__________] 2008 is made BY [____________], a
company incorporated under the laws of Bermuda whose registered office is at
[___________], Bermuda (“the First Trustee”).

BACKGROUND

 

 

(A)

The First Trustee wishes to create a purpose trust within the meaning of the
Trusts (Special Provisions) Act 1989, in the terms set out below and wishes to
declare that it holds the Trust Fund upon the trusts and subject to the powers
and provisions set out below.

 

 

(B)

Further money investments or other property may be paid or transferred to the
Trustees to hold on the trusts set out below.

 

 

(C)

Simultaneously with the execution of this deed, the Company (as defined below)
has entered into a deed of covenant and indemnity in favour of the First Trustee
in the form set out in Schedule D.

OPERATIVE PROVISIONS

 

 

 

1.

NAME

 

 

 

 

This Trust shall be known as [__________] or by such other title as the Trustees
may from time to time determine in writing.

 

 

 

2.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

In this Trust where the context admits the following definitions and rules of
construction shall apply:

 

 

 

 

2.1

“affiliate” means, with respect to any person, any other person directly or
indirectly Controlling, Controlled by or under common Control with such person,
provided that none of the SCA Parties shall be deemed to be an affiliate of any
XL Party. “Control,” “Controlled,” or “Controlling,” with respect to the
relationship between or among two or more persons, means the possession,
directly or indirectly, or as trustee, personal representative or executor, of
the power to direct or cause the direction of the affairs or management of a
person, whether through the ownership of voting securities, as trustee, as
personal representative or executor, by contract, by credit arrangement or
otherwise.

 

 

 

 

2.2

“assets” shall be construed according to the widest generality and any reference
in this Trust to any asset other than money shall include the proceeds of sale
of that asset.

Exh. 6.18-1

--------------------------------------------------------------------------------



 

 

 

 

2.3

“charitable purposes” means purposes and objects recognised as charitable by the
Governing Law.

 

 

 

 

2.4

“charity” means any trust, foundation, institution, corporation or
unincorporated body in any part of the world established exclusively for
charitable purposes.

 

 

 

 

2.5

“the Company” shall mean Security Capital Assurance Ltd, a Bermuda exempted
company.

 

 

 

 

2.6

“the Consenting Counterparties” means such counterparties to credit default swap
agreements with affiliates of XLCA that may become party to the Master
Restructuring Agreement from time to time in accordance with the terms thereof.

 

 

 

 

2.7

“the Consenting Counterparty Restructuring Agreement” means that certain
agreement entered into after the date hereof among the SCA Parties and
Consenting Counterparties representing not less than the Minimum Consenting CDS
Counterparty Restructuring Threshold (as such term is defined in the Master
Restructuring Agreement) to give effect to the CDS Counterparty Restructuring
(as such term is defined in the Master Restructuring Agreement).

 

 

 

 

2.8

“the Consenting Counterparties Enforcer” means the Consenting Counterparties or
the Consenting Counterparties Enforcer for the time being of this Trust as
appointed in accordance with the provisions of Schedule C.

 

 

 

 

2.9

“corporation” or “corporate body” means any body, public or private,
incorporated anywhere in the world and includes any company or corporation
whether limited by shares or by guarantee and any other legal entity or
organisation, such as without limitation, a limited partnership, a general
partnership, limited liability company or a limited duration company.

 

 

 

 

2.10

“the Enforcers” shall be the persons named in Schedule C or such additional or
other person or persons who is or are for the time being occupying the office of
Enforcers pursuant to the provisions of Schedule C.

 

 

 

 

2.11

“the Governing Law” means, subject to any change effected by clause 9, the law
of Bermuda which law shall govern all matters of validity, construction, effect
and administration of this Trust.

 

 

 

 

2.12

“the Master Restructuring Agreement” means the Master Commutation, Release and
Restructuring Agreement dated as of July [     ], 2008 among the Company, XLCA,
XLI, the Consenting Counterparties and the other parties thereto, as amended,
supplemented or otherwise modified from time to time.

 

 

 

 

2.13

“person” means any individual or corporation and shall be taken to include any
charity (whether or not incorporated) and any non-charitable unincorporated
body.

Exh. 6.18-2

--------------------------------------------------------------------------------



 

 

 

 

 

2.14

“proceeds” means all assets received upon the sale or other any disposition of
an asset comprised in the Trust Fund other than new additional or changed number
of the Shares of the Company received in a transaction described in Clause 7.2.

 

 

 

 

 

2.15

“the Purposes” means those purposes set out in Clause 3.

 

 

 

 

 

2.16

“SCA Registration Rights Agreement” means the Registration Rights Agreement
dated as of the date hereof between the Company and the First Trustee, as
amended, supplemented or otherwise modified from time to time.

 

 

 

 

 

2.17

“the Restructuring Effective Time” shall mean such time that the Consenting
Counterparty Restructuring Agreement shall first become effective.

 

 

 

 

 

2.18

“securities” includes shares, stocks, bonds, notes, debentures and debenture
stock and any interest of a member in a corporation (and any options or warrants
in respect of any of them) and includes securities payable to bearer and
otherwise transferable by delivery, with or without endorsement.

 

 

 

 

 

2.19

“SCA Parties” has the meaning set forth in the Master Restructuring Agreement.

 

 

 

 

 

2.20

“SCA Shareholder Agreement” means the Shareholder Agreement [dated as of the
date hereof] between the Company and the Trustees, as amended, supplemented or
otherwise modified from time to time.

 

 

 

 

 

2.21

“the Shares” means the [     ] common shares of the Company which represent
approximately [46]% of the outstanding common shares of the Company and all of
the common shares of the Company beneficially owned by XLI immediately prior to
the transfer of such common shares to this Trust in accordance with the terms of
the Master Restructuring Agreement.

 

 

 

 

 

2.22

“taxes” means any tax, duty or other fiscal imposition arising anywhere in the
world.

 

 

 

 

 

2.23

“the Termination Date” means the earliest to occur of:

 

 

 

 

 

 

2.23.1

the expiration of the period of five years commencing at the date of this Trust
(which period shall be the applicable perpetuity period) if the Restructuring
Effective Time shall not have occurred prior to such time;

 

 

 

 

 

 

2.23.2

the Trustees’ distribution of all proceeds from the sale or other disposition of
all assets comprised in the Trust Fund to the relevant parties in accordance
with the provisions of Clause 5.1; and

 

 

 

 

 

 

2.23.3

from and after the Restructuring Effective Time, in accordance with the terms of
the Consenting Counterparty Restructuring Agreement.

 

 

 

 

 

2.24

“this Trust” means the trust created by this deed.

Exh. 6.18-3

--------------------------------------------------------------------------------



 

 

 

 

 

2.25

“trust corporation” has the meaning, if any, given to that term under the
Governing Law.

 

 

 

 

 

2.26

“the Trustees” means the First Trustee or the trustee or trustees for the time
being of this Trust.

 

 

 

 

 

2.27

“the Trust Fund” means:-

 

 

 

 

 

 

2.27.1

the Shares;

 

 

 

 

 

 

2.27.2

all assets paid or transferred to, or so as to be under the control of the
Trustees as additions to the Trust Fund;

 

 

 

 

 

 

2.27.3

all accumulations (if any) of income added to the Trust Fund; and

 

 

 

 

 

 

2.27.4

the assets from time to time representing the above.

 

 

 

 

 

2.28

“XLCA” means XL Capital Assurance Inc., a New York insurance company.

 

 

 

 

 

2.29

The “XLCA Enforcer” means XLCA or the XLCA Enforcer for the time being of this
Trust as appointed in accordance with the provisions of Schedule C.

 

 

 

 

 

2.30

“XLI” means XL Insurance (Bermuda) Ltd (formerly known as X.L. Insurance Ltd), a
Bermuda exempted company.

 

 

 

 

 

2.31

“XL Party” has the meaning set forth in the Master Restructuring Agreement.

 

 

 

 

 

2.32

Words denoting the singular shall include the plural and vice versa.

 

 

 

 

 

2.33

Words denoting any gender shall include both the other genders.

 

 

 

 

 

2.34

References to any statutory provision shall include any statutory modification
or re-enactment of such provision.

 

 

 

 

 

2.35

Clause headings are included for reference and shall not affect the
interpretation of this deed.

 

 

 

 

3.

PURPOSES

 

 

 

 

 

3.1

Subject to the provisions of Clause 4 and Clause 5, the Trustees shall hold the
Trust Fund and the income of the Trust Fund on trust to pay or apply all or any
part or parts of the Trust Fund and the income of the Trust Fund, at such time
or times and in such manner, for or towards or in furtherance of the following
purposes as the Trustees may in their discretion think fit.

Exh. 6.18-4

--------------------------------------------------------------------------------



 

 

 

 

 

 

3.2

The purposes of this Trust are:-

 

 

 

 

 

 

 

3.2.1

To subscribe for or otherwise acquire, whether by purchase or receipt of a
contribution or gift, ownership or effective control of the Shares and to take
such actions as are necessary or appropriate, consistent with the terms of this
Trust as determined in the Trustees’ discretion exercised in good faith, to
maximise the value of the Trust Fund for;

 

 

 

 

 

 

 

 

(a)

XLCA prior to the Restructuring Effective Time; and

 

 

 

 

 

 

 

 

(b)

the Consenting Counterparties in accordance with the Consenting Counterparty
Restructuring Agreement from and after the Restructuring Effective Time.

 

 

 

 

 

 

 

3.2.2

Without limiting the foregoing to engage in the following activities:

 

 

 

 

 

 

 

 

(a)

to own, hold, manage and/or dispose of the Trust Fund in accordance with the
terms of this Trust;

 

 

 

 

 

 

 

 

(b)

to pay any dividends or distributions arising from the Trust Fund and any
proceeds of any sale or other disposition of any or all of the Trust Fund to (a)
prior to the Restructuring Effective Time, XLCA, which dividends, distribution
or payment to XLCA shall be treated as “SCA Share Sale Proceeds” for purposes of
Section 6.12 of the Master Restructuring Agreement, or (b) from and after the
Restructuring Effective Time, as set forth in the Consenting Counterparty
Restructuring Agreement; and

 

 

 

 

 

 

 

 

(c)

to perform or cause to be performed all of the other obligations of the Trustees
under this Trust.

 

 

 

 

 

 

 

3.2.3

To exercise the Trustees’ rights as shareholder of the Company and provide such
support and assistance as considered advisable by the Trustees in accordance
with Clause 1.2.3 of Schedule B and Clause 1.2.4 of Schedule B but otherwise in
their absolute discretion and any other actions that in the sole judgement and
absolute discretion of the Trustees are necessary, advisable or desirable to
accomplish the foregoing or are incidental thereto.

 

 

 

 

 

 

 

3.2.4

To exercise the voting rights attaching to the Shares as may be appropriate to
carry out the purposes of this Trust.

 

 

 

 

 

4.

PAYMENT OF DIVIDENDS AND ACCUMULATION OF INCOME

 

 

 

 

 

 

4.1

If the Company pays or issues dividends or makes other distributions relating to
the Trust Fund or if any other income arises from the Trust Fund, the Trustees
shall accept and receive such dividends, distributions and other income. Upon
receipt of any such dividends, distributions or other income and subject to the
provisions of

Exh. 6.18-5

--------------------------------------------------------------------------------



 

 

 

 

 

 

Clause 4.2, such dividends, distributions and other income shall be distributed
promptly:

 

 

 

 

 

 

4.1.1

prior to the Restructuring Effective Time, to XLCA, which payment or
distribution to XLCA shall be treated as “SCA Share Sale Proceeds” for purposes
of Section 6.12 of the Master Restructuring Agreement; and

 

 

 

 

 

 

4.1.2

from and after the Restructuring Effective Time, pursuant to the terms of the
Consenting Counterparty Restructuring Agreement.

 

 

 

 

 

4.2

If the dividend, distribution or other income is in securities, such securities
shall be held in accordance with the terms of this Trust.

 

 

 

 

5.

PROCEEDS OF DISPOSITION

 

 

 

 

 

5.1

The proceeds of any sale or other disposition of all or any assets comprised in
the Trust Fund shall be paid promptly and in no event later than two business
days after such sale, together with any interest earned thereon:

 

 

 

 

 

 

5.1.1

prior to the Restructuring Effective Time, to XLCA, which payment or
distribution to XLCA shall be treated as “SCA Share Sale Proceeds” for purposes
of Section 6.12 of the Master Restructuring Agreement; and

 

 

 

 

 

 

5.1.2

from and after the Restructuring Effective Time, pursuant to the terms of the
Consenting Counterparty Restructuring Agreement.

 

 

 

 

 

5.2

Together with the proceeds of any disposition as described in Clause 5.1, the
Trustees shall deliver a notice setting forth the calculation thereof to XLCA
and the Consenting Counterparties.

 

 

 

 

6.

TERMINATION PROVISIONS

 

 

 

 

 

On the Termination Date the Trustees shall cease the application of the capital
and income of the Trust Fund towards the Purposes and:

 

 

 

 

 

6.1

Upon termination of this Trust in accordance with Clause 2.23.1 the Trustees
shall deliver to XLCA a certificate or certificates for the Shares, properly
endorsed for transfer and any other property constituting the Trust Fund.

 

 

 

 

 

6.2

Upon termination of the Trust in accordance with Clause 2.23.3, the Trustees
shall deliver a certificate or certificates for the Shares, properly endorsed
for transfer and any other property constituting the Trust Fund in accordance
with the provisions of the Consenting Counterparty Restructuring Agreement.

Exh. 6.18-6

--------------------------------------------------------------------------------



 

 

 

 

7.

BUSINESS COMBINATIONS AND RECAPITALISATIONS

 

 

 

 

 

7.1

Any merger, consolidation, reorganisation or dissolution of the Company or the
sale of all or substantially all of the assets of the Company pursuant to which
common shares or other voting securities of another corporation are to be issued
in payment or exchange for or upon conversion of the Shares shall constitute a
disposition of the Shares which shall be subject to the provisions of Clause 5.

 

 

 

 

 

7.2

In the event of an increase in the amount of outstanding common shares of the
Company by virtue of a stock split or the decrease in the number of common
shares of the Company because of a contraction of shares or a change in the
number of outstanding shares as a result of some other capitalisation in which
the Company receives no consideration for the issuance of the additional or
reduced amount of common shares, the new additional or changed number of the
Shares shall be held by the Trustees.

 

 

 

 

8.

ADMINISTRATION AND MANAGEMENT

 

 

 

 

 

8.1

Subject to the provisions of Clause 1.2.3 of Schedule B and Clause 1.2.4 of
Schedule B the Trustees shall conduct the affairs of this Trust in such manner
as they may consider appropriate, and they shall make such arrangements in
relation to the administration of this Trust as they consider advisable to
further the purposes of this Trust.

 

 

 

 

 

8.2

The Trustees shall in addition and without prejudice to all other powers at law
have the powers and immunities set out in the Schedule to section 17 of The
Trusts (Special Provisions) Act 1989 (except those contained in Clauses 3(b) and
4(6) thereof) which shall be incorporated herein by reference to form Clause 1
of Schedule A hereto and renumbered to follow sequentially without the
incorporation of the above mentioned excepted clauses provided that all
references to a beneficiary or beneficiaries in such Schedule shall be deemed to
refer to the purposes of this Trust and additionally the Trustees shall have the
powers and provisions set out in Clause 2 of Schedule A provided that the
Trustees shall not exercise any of their powers other than in furtherance of the
purposes of this Trust.

 

 

 

 

 

8.3

In the event that there is any conflict between any one or more of the
provisions comprised in or incorporated into Schedule A hereto (“the servient
provisions”) and any provision or provisions of this Trust other than those
comprised in or incorporated into Schedule A hereto (“the dominant provisions”),
the dominant provisions shall prevail.

 

 

 

 

9.

POWER TO CHANGE GOVERNING LAW AND FORUM

 

 

 

 

 

9.1

The Trustees may at any time or times before the Termination Date declare by
writing (with the written consent of the Enforcers) that from the date of the
declaration (and subject to any future declaration in exercise of this power)
the

Exh. 6.18-7

--------------------------------------------------------------------------------



 

 

 

 

 

 

Governing Law shall be changed to the law of some other jurisdiction, state or
territory in any part of the world.

 

 

 

 

 

9.2

So often as any declaration shall be made the Trustees may make such
consequential alterations or additions in or to the trusts, powers and
provisions of this Trust as the Trustees may consider necessary or desirable to
ensure that the trusts, powers and provisions of this Trust shall (mutatis
mutandis) be as valid and effective under the new Governing Law as they are
under the original Governing Law of this Trust.

 

 

 

 

 

9.3

Subject to the power to change the forum for the administration of this Trust
contained below, the forum for the administration of this Trust shall be the
courts of the Governing Law.

 

 

 

 

 

9.4

The Trustees may at any time or times declare by writing (with the written
consent of the Enforcers) that from the date of the declaration (and subject to
any future declaration in exercise of this power) the forum for the
administration of this Trust shall be the courts of any jurisdiction in the
world, whether or not such courts are of the jurisdiction which is for the time
being the Governing Law of this Trust.

 

 

 

 

 

9.5

The Trustees may carry on the general administration of this Trust in any
jurisdiction in the world, whether or not the jurisdiction is for the time being
the Governing Law of this Trust or the courts of the jurisdiction are for the
time being the forum for the administration of these trusts and whether or not
the Trustees or any of them are for the time being resident and/or domiciled in,
or incorporated in and/or carrying on business in, or otherwise connected with,
the jurisdiction.

 

 

 

 

10.

IRREVOCABLE TRUST AND POWER TO VARY

 

 

 

 

 

This Trust is irrevocable provided however that, subject to the provisions of
Clause 11, the Trustees may in writing (but only with the written consent of the
Enforcers) vary, add to, alter or amend any or all of the provisions of this
Trust (including, without limitation, the purposes in clause 3) as the Trustees
in their absolute discretion think fit.

 

 

 

 

11.

BENEFICIAL OWNERSHIP AND PROHIBITED TRANSFERS OR SALES

 

 

 

 

 

11.1

Notwithstanding any provision of this Trust to the contrary the Trustees shall
be obligated at all times prior to the Termination Date to retain beneficial
ownership of the Shares until they are sold or otherwise disposed of in
accordance with the terms of this Trust.

 

 

 

 

 

11.2

Notwithstanding any provision of this Trust to the contrary, the Trustees may
not, under any circumstances, transfer any of the Shares to any SCA party, any
Consenting Counterparty or any of their respective affiliates prior to the
Termination Date.

Exh. 6.18-8

--------------------------------------------------------------------------------



 

 

 

 

 

11.3

Notwithstanding any provision of this Trust to the contrary no sale or other
disposition of the Shares may be made prior to October 15, 2008, except as set
forth in the Consenting Counterparty Restructuring Agreement.

IN WITNESS whereof the First Trustee has executed and delivered this instrument
as its deed on the date shown on page one.

Exh. 6.18-9

--------------------------------------------------------------------------------



SCHEDULE A

In furtherance of the Purposes and subject to Clause 8.2 and Clause 8.3 above
but not further or otherwise the Trustees shall have the following additional
powers:-

 

 

 

1.

Incorporation by Reference

 

 

 

 

Further administrative powers incorporated by reference to the Trusts (Special
Provisions) Act 1989, as amended.

 

 

 

2.

Further Powers

 

 

 

 

 2.1

to construct, maintain, improve or alter any buildings or works (so far as
necessary for carrying out the purposes of the this Trust) on land comprised in
the Trust Fund;

 

 

 

 

 2.2

to sell, lease, demise, let, license and generally manage and deal with any land
or buildings or interest therein in such manner as the Trustees shall think fit;

 

 

 

 

 2.3

to borrow money subject to such consents as may be required by law on such terms
as to interest repayment or otherwise as the Trustees may think fit without
security or (subject as aforesaid) upon the security of the whole or any part or
parts of the Trust Fund and to use such money so borrowed for any purpose for
which capital of the Trust Fund may be used;

 

 

 

 

 2.4

to seek the advice of any person who is in the opinion of the Trustees qualified
to advise on the management of any land comprised in the Trust Fund or the
making and changing of investments of this Trust;

 

 

 

 

 2.5

to employ any person firm or company not being a Trustee to manage or assist in
managing the Trust Fund upon such reasonable terms as the Trustees think fit and
to pay a secretary and other such officials or staff not being a trustee as the
Trustees may in their discretion from time to time determine and to enter into
agreements and to fix such reasonable salaries as the Trustees may deem proper
and to enter into any service agreements which they shall consider to be
necessary including the power to determine any such employment upon such terms
as the Trustees may decide and to make all reasonable and necessary provisions
for the payment of pensions and superannuation to or on behalf of employees and
their widows or widowers and dependants;

 

 

 

 

 2.6

to apply capital or income in insuring any buildings or other property to their
full value;

 

 

 

 

 2.7

when making grants of any funds to any charities to accept as a good discharge
in respect of any such funds the receipt of the treasurer or secretary or other
authorized officer for the time being of such charities;

Exh. 6.18-10

--------------------------------------------------------------------------------



 

 

 

 

2.8

in respect of any property subject to the trust hereof to vest the same in any
corporation or any other person or persons (whether or not being one or more of
the Trustees) as nominee or nominees for the Trustees;

 

 

 

 

2.9

to make contributions as they may think fit or otherwise to assist (and whether
out of capital or income) towards the purposes of this Trust;

 

 

 

 

2.10

to pay and discharge any rent rates taxes costs of insurance improvements
repairs or other outgoings payable from time to time in respect of any property
held subject to these trusts and to pay and discharge all expenses incurred in
the exercise of any powers conferred upon the Trustees by, or in conformity
with, the provisions of this deed or by any transfer to the Trustees upon these
trusts of any freehold leasehold or other property any legal or other
administrative expenses payable from time to time in connection with these
trusts or with any property held on such trusts;

 

 

 

 

2.11

to invest any moneys for the time being comprised in the Trust Fund and also in
the hands of the Trustees and for the time being unapplied in the names or under
the control of the Trustees in or upon any investments authorised by this deed
with power to vary or transpose investments for or into others of any nature so
authorised;

 

 

 

 

2.12

to do all such lawful acts or things as shall further the attainment of the
purposes of this Trust and so far as may be necessary to do such acts or things
in collaboration with any person.

Exh. 6.18-11

--------------------------------------------------------------------------------



SCHEDULE B

Rights and Immunities of the Trustees

 

 

 

 

1.

Width of discretions

 

 

 

 

 

1.1

Every power by this Trust or by law conferred on the Trustees shall confer an
absolute discretion.

 

 

 

 

 

1.2

In amplification of the foregoing;

 

 

 

 

 

 

1.2.1

subject to the provisions of Clause 11.3 above, the Trustees shall have the
exclusive power and authority in their sole discretion, exercised in good faith
in accordance with the Purposes, to sell (and to determine the terms and
conditions of such a sale), all or a portion of the Shares in one or more
private or public transactions in accordance with the applicable laws, whether
in whole or in part;

 

 

 

 

 

 

1.2.2

subject to the provisions of Clause 1.2.3 of this Schedule, the Trustees shall
have the exclusive right and obligation to vote the Shares and at all times
prior to the Termination Date the Trustees shall have full power and authority,
and are empowered to vote (or give written consent in person or by proxy, at all
meetings of shareholders of the Company), the Shares as they in their sole
judgement, believe to be in accordance with the Purposes and to do any and all
other things and take any and all other actions as fully as any shareholder of
the Company might do if personally present at a meeting of the shareholders of
the Company or otherwise, all to the fullest extent permitted by law;

 

 

 

 

 

 

1.2.3

if at any time the Trustees shall have the right pursuant to the SCA Shareholder
Agreement to nominate one or more nominees to the Company’s board of directors,
the Trustees shall nominate such person or persons in accordance with the
procedures set forth on Schedule E;

 

 

 

 

 

 

1.2.4

the Trustees shall not amend or modify the SCA Shareholder Agreement or the
Registration Rights Agreement without the prior written consent of the
Enforcers; and

 

 

 

 

 

 

1.2.5

subject to the above the Trustees shall have the exclusive power and authority
in their sole discretion exercised in good faith in accordance with the
Purposes, to exercise, direct and enforce any and all rights that the Trustees
may have under the SCA Shareholder Agreement (including the determination as to
whether to assert any claim, commence any action or settle, dismiss or continue
the prosecution of any such action).

 

 

 

 

 

1.3

The Trustees may exercise any power by this Trust or by law conferred by
majority. Any trustee who is not a member of such majority (including a
dissenting

Exh. 6.18-12

--------------------------------------------------------------------------------



 

 

 

 

 

 

trustee) shall be obliged to join in any deed or writing made, or act to be
done, in the name of the Trustees pursuant to a majority decision of the
Trustees if requested by the majority of the Trustees to do so.

 

 

 

 

2.

Release or restriction of powers

 

 

 

 

 

The Trustees may release or restrict the future exercise of any power by this
Trust or by law conferred on the Trustees notwithstanding the fiduciary nature
of such power. Any release or restriction shall bind any future trustee unless
the contrary is expressly stated.

 

 

 

 

3.

Indemnity

 

 

 

 

 

3.1

Each Trustee shall be entitled to a full indemnity out of the capital and/or
income of the Trust Fund in respect of any costs, expenses or any other
liabilities of whatsoever nature (including any taxes and associated penalties
and interest for which they are personally liable and any liability which may be
payable to an Outgoing Trustee (as defined below)) incurred by the trustee in or
about the professed execution of the trusts and powers of this Trust, but not in
respect of any costs, expenses or any other liabilities incurred by any trustee
in acting or omitting to act in a manner in which the trustee is not entitled to
the protection of the exclusion of liability provisions contained in this Trust.

 

 

 

 

 

3.2

Any of the Trustees (including an Outgoing Trustee as defined below) shall be
entitled to assert a lien over any of the capital and/or income of the Trust
Fund in order to secure his right of indemnity or, at his election, to release
any capital and/or income of the Trust Fund subject to the recipient and/or the
continuing trustee (as the case may be) granting to the trustee (and the
trustee’s successors and assigns) a charge over the released assets securing the
right of indemnity and/or an express indemnity.

 

 

 

 

 

3.3

Without prejudice to the entitlement of a retiring or removed trustee to request
that the trustee be granted an express indemnity on retirement or removal, the
rights of indemnity conferred by this Trust shall endure following the
retirement or removal, death or (as the case may be) liquidation of a trustee
(an “Outgoing Trustee”) to the intent that an Outgoing Trustee and his personal
representatives or (as the case may be) its liquidator shall be entitled to
assert the same rights of indemnity in respect of costs, expenses or other
liabilities of whatsoever nature (including any taxes for which the Outgoing
Trustee is personally liable) as the Outgoing Trustee would have been entitled
to assert had the Outgoing Trustee remained in office as a trustee of this Trust
at the time when the right of indemnity is asserted.

 

 

 

 

4.

Exclusion of liability

 

 

 

 

 

4.1

In the professed execution of the trusts and powers of this Trust, no trustee or
member or officer or employee of any corporation which is a trustee of this
Trust shall be liable for any loss to the Trust Fund or the income of the Trust
Fund arising

Exh. 6.18-13

--------------------------------------------------------------------------------



 

 

 

 

 

 

by reason of any improper investment made or retained in good faith, or for the
negligence or fraud of any agent, nominee, delegate or sub-delegate appointed by
or with the authority of the Trustees or any of them (notwithstanding that the
appointment of the agent, nominee, delegate or sub-delegate was not strictly
necessary or expedient), or by reason of any mistake or omission made in good
faith by any trustee, or by reason of any other matter or thing whatsoever
undertaken in good faith, except:

 

 

 

 

 

 

4.1.1

deliberate fraud or other deliberate wrongdoing;

 

 

 

 

 

 

4.1.2

wilful misconduct or wilful neglect; and

 

 

 

 

 

 

4.1.3

in the case of a professional trustee or a corporate trustee in business as a
trustee, reckless misconduct on the part of the particular trustee who it is
sought to make liable.

 

 

 

 

 

4.2

Without prejudice to the generality of the foregoing:

 

 

 

 

 

 

4.2.1

in any case where the Trustees have appointed and reasonably relied in good
faith on a person or persons to manage investments, the Trustees shall not be
liable for any loss arising out of the failure of the investment policy
implemented by or at the direction of that person or those persons; and

 

 

 

 

 

 

4.2.2

the exclusion of liability provided for above shall extend to any matter or
thing arising out of any trustee, or any member or officer or employee of a
corporate trustee, acting in good faith as a member or officer or employee of
any corporation incorporated or acquired pursuant to the powers of the Trustees.

 

 

 

 

5.

Supervision of officers of corporations

 

 

 

 

 

The Trustees shall not be bound or required to interfere in the management or
conduct of the business of any corporation and may waive any requirement for the
appointment of auditors or for the preparation of accounts even though the
Trustees control the whole or the majority of the securities of such corporation
(or of its parent corporation). So long as the Trustees shall have no notice of
any act of dishonesty or misappropriation of assets or other deliberate
misconduct on the part of the officers or employees having the management of any
corporation, the Trustees shall be at liberty to leave the conduct of its
business (including the payment or non-payment of dividends) wholly to its
officers or employees.

Exh. 6.18-14

--------------------------------------------------------------------------------



 

 

 

 

6.

Charging clauses

 

 

 

 

 

6.1

Any of the Trustees who shall be an individual engaged in any profession or
business either alone or in partnership:

 

 

 

 

 

 

6.1.1

may be appointed to act as a trustee on a like charging basis to that provided
for in relation to corporate trustees below; and

 

 

 

 

 

 

6.1.2

subject to that, shall be entitled to charge and be paid all professional or
other proper charges for business done or time spent or services rendered by the
trustee or his firm in connection with this Trust, whether or not within the
usual scope of his or his firm’s profession or business and including acts which
a trustee not being in any profession or business could have done personally.

 

 

 

 

 

6.2

Any of the Trustees which shall be a trust corporation or other corporate
trustee shall be entitled to charge and be paid the fees for its services as may
be agreed at the time of its appointment by the Enforcers and the terms and
conditions relating to fees may include provision for the subsequent variation
of the fees from time to time with the agreement of the Enforcers. In the
absence of an agreement, any trust corporation or corporate trustee shall be
entitled to charge and be paid fees for its services in accordance with its
usual scale or schedule of fees from time to time in effect.

 

 

 

 

7.

Incidental profits

 

 

 

 

 

7.1

Any trustee or any member or officer or employee of any corporate trustee of
this Trust may act as an officer or employee of any corporation (or of any
subsidiary of such corporation) the securities of which are comprised in the
Trust Fund and may retain any remuneration or other benefits received by virtue
of the office or employment notwithstanding that any votes or other rights
attaching to the securities have been instrumental in procuring or maintaining
that person in the remunerated office or employment.

 

 

 

 

 

7.2

Any trustee or any member or officer or employee of any corporate trustee of
this Trust or any corporation in the same group of corporations as any corporate
trustee of this Trust shall be entitled to retain any brokerage or commission
paid by any broker, agent or insurance office to that person (or his firm) in
connection with the acquisition or dealing with any assets or the effecting of,
or payment of, any premium on any policy subject or intended to become subject
to this Trust.

 

 

 

 

 

7.3

Any trustee or any firm or corporation of which a trustee is a member or officer
or employee or any corporation in the same group of corporations as any
corporate trustee of this Trust which carries on the business of banking or
providing investment services may act as banker or investment adviser (as the
case may be) to this Trust on the same terms as are offered to any ordinary
customer without being liable to account for any profits arising therefrom.

Exh. 6.18-15

--------------------------------------------------------------------------------



 

 

 

 

8.

Conflicts of interest

 

 

 

 

 

Any of the Trustees may join in exercising any of the powers by this Trust or by
law conferred on the Trustees (whether of a beneficial or administrative nature)
notwithstanding that he may have some other interest (either personally or in
some other fiduciary capacity) in the manner or result of exercising the power.

 

 

 

 

Appointment and Retirement of the Trustees

 

 

 

 

9.

Persons who may serve as trustees

 

 

 

 

 

9.1

Any individual or corporation may be appointed and serve as a trustee
notwithstanding that the individual or corporation is resident and/or domiciled,
or incorporated and/or carrying on business, outside the jurisdiction of the
Governing Law and that as a result of the appointment (and any retirement
occurring in connection with the appointment) all, or a majority, of the
Trustees are resident and/or domiciled, or incorporated and/or carrying on
business, outside the jurisdiction of the Governing Law and carrying on the
administration of this Trust outside the jurisdiction of the Governing Law and
notwithstanding that all or any of the assets subject to the trusts of this
Trust are situated in the jurisdiction of the Governing Law.

 

 

 

 

 

9.2

The power of appointing new trustees shall not be exercisable solely by virtue
of a trustee remaining outside the jurisdiction of the Governing Law for any
period.

 

 

 

 

10.

Number of trustees

 

 

 

 

 

Subject to any express provision of this Trust to the contrary and without
prejudice to any restriction under the Governing Law on the number of trustees
necessary to give a receipt for capital money or otherwise, a single trustee
(whether or not being a trust corporation) may act for all the purposes of this
Trust.

 

 

 

 

11.

Power of appointment and removal of new trustees

 

 

 

 

 

The power of appointing new trustees and the power to remove trustees of this
Trust shall be exercisable by writing and shall be vested in the Enforcers.

 

 

 

 

12.

Retirement of trustees

 

 

 

 

 

12.1

Any trustee may retire from the office of trustee either forthwith or at some
specified future date or event by writing (which may be in counterparts) to
which the trustee retiring and the other trustees of this Trust are party and
written notice and a copy of which shall be given to the Enforcers.

Exh. 6.18-16

--------------------------------------------------------------------------------



 

 

 

 

 

12.2

No retirement shall take effect unless following the retirement there will be at
least one trustee (or the greater number of trustees as may be required by any
mandatory provision of the Governing Law) remaining in office.

 

 

 

 

Separate Bodies Of Trustees

 

 

 

 

13.

Appointment of separate bodies of trustees

 

 

 

 

 

13.1

A separate person or body of persons may be appointed to act as the Trustees in
relation to any specified share or part of the Trust Fund and the income of the
Trust Fund.

 

 

 

 

 

13.2

If and so long as one or more shares or parts of the Trust Fund and the income
of the Trust Fund have a separate person or body of persons acting as the
Trustees in relation to such assets, the provisions of this schedule shall apply
to each such person or body of persons as if references to the share or part of
the Trust Fund and the income of the Trust Fund in question were substituted for
references to the Trust Fund and the income of the Trust Fund.

Exh. 6.18-17

--------------------------------------------------------------------------------



SCHEDULE C

 

 

 

 

1.

Initial Enforcers and Unanimity

 

 

 

 

 

1.1

Subject to the provisions of Clauses 2, 3, 5 and 6 of this Schedule, the
Enforcers shall be XLCA and the Consenting Counterparties (together “the First
Enforcers”).

 

 

 

 

 

1.2

All actions of the Enforcers shall only be effective if they are the result of a
unanimous decision of the XLCA Enforcer and the Consenting Counterparties
Enforcer.

 

 

 

 

2.

Appointment and Resignation of the XLCA Enforcer

 

 

 

 

 

2.1

The XLCA Enforcer shall have the power, by writing:-

 

 

 

 

 

 

2.1.1

to add to the number of persons then serving as the XLCA Enforcer;

 

 

 

 

 

 

2.1.2

to appoint a person or persons to serve as the XLCA Enforcer in the event all
other persons cease to serve as the XLCA Enforcer and that appointment may be
made irrevocably or may be made so as to be revocable up until the time it takes
effect; and

 

 

 

 

 

 

2.1.3

to make provisions concerning how any two or more persons entitled to exercise
the powers of the XLCA Enforcer at a given time shall exercise those powers.

 

 

 

 

 

2.2

Any person other than XLCA appointed to serve as the XLCA Enforcer shall accept
that appointment in writing. Copies of any appointment and acceptance shall be
supplied to the Trustees and all other Enforcers in office at that time as soon
as is practicable.

 

 

 

 

3.

Persons who may serve as XLCA Enforcers

 

 

 

 

 

Any individual or corporation may be appointed and serve as an XLCA Enforcer
notwithstanding that the individual or corporation is resident and/or domiciled,
or incorporated and/or carrying on business, outside the jurisdiction of the
Governing Law.

 

 

 

 

4.

XLCA Enforcers acting together

 

 

 

 

 

Subject to the exercise of the power contained in Clause 2.1.3 of this Schedule,
in any case where there are two or more persons entitled to exercise the powers
of the XLCA Enforcer at a given time, the powers shall be exercisable by
majority.

Exh. 6.18-18

--------------------------------------------------------------------------------



 

 

 

 

5.

Resignation of the XLCA Enforcer

 

 

 

 

 

5.1

Subject to the provisions of Clause 5.2 of this Schedule, any person serving as
an XLCA Enforcer or appointed to be an XLCA Enforcer:

 

 

 

 

 

 

5.1.1

may resign by writing to that effect which may be signed in advance of assuming
office as an XLCA Enforcer;

 

 

 

 

 

 

5.1.2

shall, as soon as is practicable, supply the Trustees and all other Enforcers in
office at that time with a copy of the resignation;

 

 

 

 

 

 

5.1.3

shall, in the case of any prospective resignation, as soon as is practicable
supply the Trustees and all other Enforcers in office at that time with a copy
of the resignation.

 

 

 

 

 

5.2

No XLCA Enforcer may resign if as a consequence there would be no XLCA Enforcer.

 

 

 

 

6.

The Consenting Counterparties Enforcer

 

 

 

 

 

The provisions of Clauses 2 to 5 of this Schedule shall apply to the Consenting
Counterparties Enforcer as if those clauses had been repeated verbatim herein
provided that all references to the XLCA Enforcer or the XLCA Enforcers shall be
deemed to refer to the Consenting Counterparties Enforcer or the Consenting
Counterparties Enforcers respectively.

 

 

 

 

Rights and Immunities of the Enforcer

 

 

 

 

7.

Width of discretions

 

 

 

 

 

Every power conferred on the Enforcers shall confer an absolute and
non-fiduciary discretion and no person shall be entitled to compel control or
otherwise interfere with the exercise by the Enforcers of any such power.

 

 

 

 

8.

Statutory Power to Enforce

 

 

 

 

 

The Enforcers, XLCA and any person appointed by a majority of the Consenting
Counterparties are each appointed by this Trust as a person entitled to make
application to the Supreme Court for an order relating to the enforcement of
this Trust in accordance with the provisions of Section 12B of the Trusts
(Special Provisions) Act 1989.

 

 

 

 

9.

Release or restriction of powers

 

 

 

 

 

9.1

The Enforcers may by writing release or restrict the future exercise of any
power conferred on the Enforcer. Any release or restriction shall bind any
persons appointed in the future to be Enforcers unless the contrary is expressly
stated.

Exh. 6.18-19

--------------------------------------------------------------------------------



 

 

 

 

 

9.2

The Enforcers shall, as soon as is practicable, supply the Trustees with any
release or restriction of power.

 

 

 

 

10.

Indemnity

 

 

 

 

 

Each Enforcer other than the First Enforcers and any of their respective
affiliates shall be entitled to a full indemnity out of the Trust Fund and/or
the income of the Trust Fund in respect of any costs, expenses or any other
liabilities of whatsoever nature incurred in or about the professed execution of
powers under this Trust, but not in respect of any costs, expenses or any other
liabilities incurred by any such Enforcer in acting or omitting to act in a
manner in which that person is not entitled to the protection of the exclusion
of liability provisions contained in this Trust.

 

 

 

 

11.

Exclusion of liability

 

 

 

 

 

In the professed execution of powers under this Trust no Enforcer or member or
officer or employee of any corporation which is an Enforcer of this Trust shall
be liable for any loss to the Trust Fund or the income of the Trust Fund arising
by reason of any mistake or omission made in good faith by any such Enforcer or
by reason of any other matter or thing whatsoever undertaken in good faith
except:

 

 

 

 

 

11.1

deliberate fraud or other deliberate wrongdoing; and

 

 

 

 

 

11.2

in the case of a professional Enforcer or a corporation in business as an
Enforcer, reckless misconduct on the part of the particular Enforcer who it is
sought to make liable.

 

 

 

 

12.

Charging clauses

 

 

 

 

 

12.1

Any Enforcer other than the First Enforcers and any of their respective
affiliates who shall be an individual engaged in any profession or business
either alone or in partnership:

 

 

 

 

 

 

12.1.1

may be appointed to act as an Enforcer on a like charging basis to that provided
for in relation to corporate Enforcers below; and

 

 

 

 

 

 

12.1.2

subject to that, shall be entitled to charge and be paid all professional or
other proper charges for business done or time spent or services rendered by the
Enforcer or his firm in connection with this Trust, whether or not within the
usual scope of his or his firm’s profession or business and including acts which
an Enforcer not being in any profession or business could have done personally.

 

 

 

 

 

12.2

Any corporation which is an Enforcer shall be entitled to charge and be paid the
fees for its services as may be agreed at the time of its appointment by the
Trustees. The terms and conditions relating to its appointment may include
provision for the subsequent variation of such fees from time to time with the
agreement of the

Exh. 6.18-20

--------------------------------------------------------------------------------



 

 

 

 

 

 

Trustees as may be specified in those terms and conditions for the purpose of
approving any variation. In the absence of agreement, it shall be entitled to
charge and be paid fees for its services in accordance with its usual scale or
schedule of fees from time to time in effect.

 

 

 

 

13.

Incidental profits

 

 

 

 

 

13.1

Any Enforcer or any member or officer or employee of any corporate Enforcer of
this Trust may act as an officer or employee of any corporation (or of any
subsidiary of such corporation) the securities of which are comprised in the
Trust Fund and may retain any remuneration or other benefit which is received by
virtue of such office or employment notwithstanding that any votes or other
rights attaching to the securities have been instrumental in procuring or
maintaining that person in such remunerated office or employment.

 

 

 

 

 

13.2

Any Enforcer or any member or officer or employee of any corporate Enforcer of
this Trust or any corporation in the same group of corporations as any corporate
Enforcer of this Trust shall be entitled to retain any brokerage or commission
paid by any broker, agent or insurance office to that person (or his firm) in
connection with the acquisition or dealing with any assets or the effecting of,
or payment of, any premium on any policy subject or intended to become subject
to this Trust.

 

 

 

 

 

13.3

Any Enforcer or any firm or corporation of which an Enforcer is a member or
officer or employee or any corporation in the same group of corporations as any
corporate Enforcer of this Trust which carries on the business of banking or
providing investment services may act as banker or investment adviser (as the
case may be) to this Trust on the same terms as are offered to any ordinary
customer without being liable to account for any profits arising therefrom.

 

 

 

 

14.

Conflicts of interest

 

 

 

 

 

Any Enforcer may join in exercising any of the powers by this Trust or by law
conferred on the Enforcers notwithstanding that he or it may have some other
interest (either personally or in some fiduciary capacity) in the manner or
result of exercising the power.

 

 

 

 

All Incidental Powers

 

 

 

 

15.

All incidental powers

 

 

 

 

 

15.1

The Enforcers shall have and be entitled to exercise all powers otherwise
enjoyed by an absolute beneficial owner which the Enforcers consider necessary
or expedient in order to carry out the functions of the office of the Enforcers
under this Trust including (without prejudice to the generality of the
foregoing) similar powers to those conferred on the Trustees by Schedule A
concerning agents and disputes.

Exh. 6.18-21

--------------------------------------------------------------------------------



 

 

 

 

 

15.2

The provisions in Schedule A concerning confidentiality shall apply to the
Enforcers as if references to the Enforcers had been substituted for references
to the Trustees therein.

Exh. 6.18-22

--------------------------------------------------------------------------------



SCHEDULE D

Form of Covenant and Indemnity

THIS DEED OF COVENANT AND INDEMNITY dated [__________], 2008 (“the Commencement
Date”) is made by [_______________] (“the Company”) in favour of
[______________], a Bermuda exempted company (“the Trustee”).

BACKGROUND

 

 

 

 

 

 

(A)

This deed is supplemental to a trust (“the Trust”) established by a Declaration
of Trust made by the Trustee of even date herewith (the “Trust Deed”) and known
as The [                      ] Purpose Trust.

 

 

(B)

The Trustee is the present trustee of the Trust.

 

 

(C)

The Company has agreed to covenant with and indemnify the Trustee, its
successors in title, the officers and employees of the Trustee and the officers
and employees of its successors in title (together “the Covenantees”) in the
terms set out below.

 

 

OPERATIVE PROVISIONS

 

1.

DEFINITIONS

 

 

 

In this Deed, where the context admits, the following definitions shall apply
and subject thereto the definitions and rules of construction contained in the
Trust shall apply:

 

 

 

1.1

“The Agreed Fee” means [a single payment/monthly payments of/quarterly payments
of/annual payments of] US$[     ].

 

 

 

 

1.2

“Excepted Liabilities” means any loss to any of the Covenantees, the Trust Fund
or the income of the Trust Fund arising by reason of any act or omission of any
Covenantee that amounts to

 

 

 

 

 

1.2.1

deliberate fraud or deliberate wrongdoing;

 

 

 

 

 

 

1.2.2

wilful misconduct or wilful neglect; or

 

 

 

 

 

 

1.2.3

in the case of a professional trustee or a corporate trustee in business as a
trustee, reckless misconduct on the part of the particular trustee who it is
sought to make liable.

 

 

 

 

 

1.3

“The Liabilities” means all liabilities, actions, proceedings, claims, demands,
taxes and duties and all associated interest, penalties and costs, and all other
costs and expenses whatever (including but not limited to costs and expenses
incurred by or

Exh. 6.18-23

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

payable by the Covenantees or any of them in connection with the Trustee’s role
as trustee of the Trust) other than Excepted Liabilities.

 

 

 

 

 

 

2.

COVENANT AND INDEMNITY

 

 

 

The Company hereby covenants with the Covenantees:

 

 

 

2.1

To pay the Agreed Fee to the Trustee [on the Commencement Date in consideration
of the Trustee providing the service of acting as trustee of the Trust for the
period beginning with the Commencement Date and ending on the Termination
Date/on the Commencement date and monthly/quarterly/annually thereafter in
advance for the period commencing on the date when payment is due and ending one
month/one quarter/one year after that date].

 

 

 

 

2.2

At all times fully and effectually to indemnify the Covenantees in respect of
any Liabilities which are not otherwise paid to the Covenantees from the
property of the Trust pursuant to the provisions of the Trust Deed..

 

 

 

3.

GOVERNING LAW

 

 

 

This Deed shall be governed by the law of Bermuda and the Company submits to the
exclusive jurisdiction of the Courts of Bermuda.

Exh. 6.18-24

--------------------------------------------------------------------------------



IN WITNESS whereof the Company has executed and delivered this instrument as its
deed on the date shown above.

THE COMMON SEAL OF THE COMPANY) was hereunto affixed in the presence of: )

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Director

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Director/Officer

 

 

 

The COMMON SEAL of

)

 

 

 

 

[            ]

)

 

 

 

 

was hereunto affixed in the presence of

)

--------------------------------------------------------------------------------

 

 

Director

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Director / Officer

Exh. 6.18-25

--------------------------------------------------------------------------------



SCHEDULE E

SCA Shareholder Entity Nominee Nomination Procedures

If at any time the Trustees shall have the right pursuant to the SCA Shareholder
Agreement to nominate one or more SCA Shareholder Entity Nominees (as such term
is defined in the SCA Shareholder Agreement) to the Company’s board of
directors, the Trustees shall nominate such person or persons in accordance with
the following procedures:

 

 

 

 

 

 

1.

With respect to each open board seat for which the Trustees shall have the right
to nominate an SCA Shareholder Entity Nominee, the XLCA Enforcer and the
Consenting Counterparties Enforcer or their respective designees shall each have
the right to submit the names of up to two individuals as candidates to fill
such board seat (each, a “Proposed Nominee”).

 

 

2.

The XLCA Enforcer and the Consenting Counterparties Enforcer shall upon the
Trustees request, jointly submit within a reasonable period of time requested by
the Trustees a single consolidated list of their respective Proposed Nominees.
The consolidated list shall be a “blind” written submission containing no
information regarding which Enforcer has submitted a particular name.

 

 

3.

Each written submission with respect to a Proposed Nominee:

 

 

 

(a)

shall set forth the following information:

 

 

 

 

 

(i)

the name, age, business address and residence address of such Proposed Nominee;

 

 

 

 

 

 

(ii)

the principal occupation or employment of such Proposed Nominee, and such other
biographical information regarding the Proposed Nominee as the submitting
enforcer deems relevant;

 

 

 

 

 

 

(iii)

the number of shares of capital stock of the Company or any Consenting
Counterparty which are owned of record and beneficially by such Proposed
Nominee; and

 

 

 

 

 

(b)

shall include a completed and signed written director questionnaire (in the form
provided by the Secretary of the Company) with respect to the background,
independence and qualification of such Proposed Nominee.

 

 

 

4.

The Enforcers shall, upon the Trustees request, endeavor to provide the Trustees
with such other information reasonably requested by the Trustees with respect to
any Proposed Nominee, which information shall be made available to the Trustees
in the same “blind” manner as the initial written submissions are submitted to
the Trustees.

 

 

5.

With respect to each open board seat for which the Trustees shall have the right
to nominate an SCA Shareholder Entity Nominee, the Trustees shall then choose
among the

Exh. 6.18-26

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

Proposed Nominees the person the Trustees deem, in their sole and absolute
discretion, to be the most qualified director of the Company.

 

 

6.

The Trustees shall submit the name of each Proposed Nominee selected in
accordance with paragraph 5 above to the Company’s Nominating & Corporate
Governance Committee in accordance with Section 2(b)(vi) of the SCA Shareholder
Agreement, but only to the extent such Proposed Nominee first executes a written
representation and agreement (in the form provided by the Secretary of the
Company) stating that he or she (A) meets the criteria set forth in the
definition of “Independent” in the SCA Shareholder Agreement and (B) is not and
will not become a party to any agreement, arrangement or understanding that
would violate the last sentence of Section 2(b)(iii) of the SCA Shareholder
Agreement. [Confirmation from the Consenting Counterparties Enforcer under
discussion]

 

 

7.

If the Company’s Nominating & Corporate Governance Committee does not object to
the Proposed Nominee submitted to such committee solely on the basis provided
for in Section 2(b)(vi) of the SCA Shareholder Agreement within 10 business days
after submission of such Proposed Nominee’s name to such committee, such
Proposed Nominee shall become an SCA Shareholder Entity Nominee in accordance
with the SCA Shareholder Agreement. If the Company’s Nominating & Corporate
Governance Committee objects to the Proposed Nominee, the Trustees may select
another Proposed Nominee from the submitted list of Proposed Nominees or, at its
option, request that the Enforcers submit additional names for consideration in
accordance with the procedures described above.

 

 

8.

In performing the Trustees’ duties hereunder, the Trustees shall be entitled to
rely upon any document submitted in connection with the written submissions
described above including the completed and signed written director
questionnaires and the signed written representation and agreements, and the
Trustees shall not be required to investigate the truth or accuracy of any
statement contained in any such document.

 

 

9.

The Trustees shall not be liable for any error of judgment, or any action taken,
in selecting the SCA Shareholder Entity Nominees so long as the SCA Shareholder
Entity Nominees are selected by the Trustees from among the Proposed Nominees in
good faith.

Exh. 6.18-27

--------------------------------------------------------------------------------



SCHEDULE 1.01(a)

MLI ABS CDO CREDIT DEFAULT SWAP AGREEMENTS

 

 

1.

West Trade Funding CDO II Ltd., executed on January 25, 2007, between MLI and
Portfolio CDS Trust 138;

 

 

2.

Silver Marlin CDO I Ltd., executed on April 11, 2007, between MLI and Portfolio
CDS Trust 153;

 

 

3.

Tazlina Funding CDO II, Ltd., executed on June 4, 2007, between MLI and
Portfolio CDS Trust 164;

 

 

4.

West Trade Funding CDO III Ltd., executed on June 4, 2007, between MLI and
Portfolio CDS Trust 165;

 

 

5.

Jupiter High-Grade CDO VI, Ltd., executed on June 15, 2007, between MLI and
Portfolio CDS Trust 170;

 

 

6.

Robeco High Grade CDO I, Ltd., executed on June 29, 2007, between MLI and
Portfolio CDS Trust 172;

 

 

7.

Biltmore CDO 2007-1, Ltd., executed on August 10, 2007, between MLI and
Portfolio CDS Trust 186; and

 

 

8.

Ipswich Street CDO Ltd., executed on December 14, 2006, between MLI and
Portfolio CDS Trust 129.

Sch. 1.01(a)-1

--------------------------------------------------------------------------------



SCHEDULE 1.01(b)

OTHER TERMINATED AGREEMENTS

Part I

 

 

1.

Indemnification Agreement, dated August 4, 2006, between XLCA and XLA;

 

 

2.

Master Services Agreement, dated August 4, 2006, between XLA and XLFAS;

 

 

3.

Master Services Agreement, dated August 4, 2006, between XL and SCAB;

 

 

4.

Master Services Agreement, dated August 4, 2006, between XLGS and XLFAS; and

 

 

5.

Master Services Agreement, dated August 4, 2006, between XLBS and SCAB.

 

 

Part II

 

1.

Master Services Agreement, dated July 1, 2006, between XLCAUK, in respect of its
Spanish Branch and XL Services UK Limited, in respect of its Spanish Branch;

 

 

2.

Master Services Agreement, dated August 4, 2006, between XLCAUK and XL Services
UK Limited; and

 

 

3.

General Services Agreement, dated as of October 22, 2004, between XLCA and XL
Financial Products Ltd., a company formed under the laws of England.

Sch. 1.01(b)-1

--------------------------------------------------------------------------------



SCHEDULE 1.01(c)

KNOWLEDGE OF SCA

Paul Giordano: President and Chief Executive Officer, SCA

Elizabeth Keys: Senior Vice President and Chief Financial Officer, SCA

Claude LeBlanc: Executive Vice President, Corporate Development and Strategy,
SCA

Susan Comparato: General Counsel, SCA; Senior Vice President, General Counsel,
XLCA

Edward Hubbard: President and Chief Operating Officer, XLCA

Michael Rego: Executive Vice President and Chief Operating Officer, XLFA

Sch. 1.01(c)-1

--------------------------------------------------------------------------------



SCHEDULE 1.01(d)

TERMS OF ESCROW AGREEMENT

 

 

•

Certificates evidencing all of the XL Owned SCA Common Shares free and clear of
any Liens, together with a stock power duly endorsed in blank will be deposited
with the Escrow Agent and held by the Escrow Agent until release in accordance
with the Escrow Agreement.

 

 

•

If the Escrow Agent receives a certificate signed by the Secretaries of SCA and
XLCA stating that the SCA Shareholder Entity Formation Conditions have been
satisfied and directing the Escrow Agent to deliver the XL Owned SCA Common
Shares (together with the related certificates and stock powers) to the SCA
Shareholder Entity, then the Escrow Agent shall immediately deliver all of the
XL Owned SCA Common Shares (together with the related certificates and stock
powers) to the SCA Shareholder Entity.

 

 

•

The Escrow Agreement will be otherwise drafted to meet applicable regulatory
requirements.

Sch. 1.01(d)-1

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMUTED REINSURANCE AGREEMENTS

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Schedule 2.01

--------------------------------------------------------------------------------



SCHEDULE 2.04

REINSURANCE AGREEMENTS WITH THIRD PARTIES
THAT MAY BE COMMUTED

Master Facultative Retrocession Agreement, effective as of September 15, 2003,
between XLFA and RAM Reinsurance Company Limited; and Amended and Restated
Variable Comprehensive Automatic Treaty, effective as of January 1, 2006,
between XLFA and RAM Reinsurance Company Ltd.

Master Facultative Retrocession Agreement, effective as of December 1, 2004,
between XLFA and BluePoint Re, Limited; and Variable Comprehensive Automatic
Treaty Retrocession Agreement, effective as of January 1, 2006, between XLFA and
BluePoint Re.

Master Facultative Retrocession Agreement, effective as of January 1, 2003,
between XLFA and ACE Capital Re International Ltd.

Variable Comprehensive Automatic Treaty Retrocession Agreement, effective as of
January 1, 2007, between XLFA and Assured Guaranty Re Ltd.

Master Facultative Retrocession Agreement, effective as of December 19, 2000,
between XLFA and Radian Reinsurance Inc.

Master Facultative Retrocession Agreement, effective as of October 25, 2002,
between XLFA and CDC IXIS Financial Guaranty North America, Inc.

Master Facultative Retrocession Agreement, effective as of May 1, 2003, between
XLFA and AMBAC Assurance Corporation.

Master Facultative Retrocession Agreement, effective as of June 1, 2001, between
XLFA and Partner Reinsurance Company, Ltd., Zurich Branch.

Sch. 2.04-1

--------------------------------------------------------------------------------



SCHEDULE 2.05

SCHEDULE 2.05 AGREEMENTS

 

 

 

 

 

 

1.

Facultative Quota Share Reinsurance Treaty, dated December 31, 1999, as amended,
between XLFA and XLI, which was terminated by agreement of the parties, dated
July 20, 2006.

 

 

2.

Underwriting Agreement, dated July 28, 2006, between XLI, SCA and the
Underwriters (as defined therein).

 

 

3.

Underwriting Agreement, dated May 15, 2007, between XLI, SCA and the
Underwriters (as defined therein).

 

 

4.

General Services Agreement, dated as of August 4, 2006, between XLFAS and XLI
(surveillance).

 

 

5.

The following agreements relating to third-party payment undertaking agreements
entered into by certain Affiliate(s) of XL:

 

 

 

(a)

Fixed and Floating Charge Agreement, dated December 31, 2001, between XLI and
XLFA.

 

 

 

 

(b)

Reimbursement Agreement, dated December 31, 2001, between XLI and XLFA.

 

 

 

 

(c)

Fixed and Floating Charge Agreement, dated September 30, 2002, between XLI and
XLFA.

 

 

 

 

(d)

Reimbursement Agreement, dated September 30, 2002, between XLI and XLFA.

 

 

 

 

(e)

Fixed and Floating Charge Agreement, dated December 18, 2003, between XLI and
XLFA.

 

 

 

 

(f)

Reimbursement Agreement, dated December 18, 2003, between XLI and XLFA.

 

 

 

6.

The following agreements relating to third-party guaranteed investment contracts
entered into by certain Affiliate(s) of XL:

 

 

 

(a)

Securities Account Control Agreement, dated July 20, 2006, among XL Asset
Funding Company I LLC, XLCA and Mellon Bank, N.A.

 

 

 

 

(b)

Insurance and Indemnity Agreement, dated October 13, 2006, among XLCA, XL Asset
Funding Company I LLC, and XL Life and Annuity Holding Company.

 

 

 

 

(c)

Premium Letter Agreement, dated October 13, 2006, among XLCA, XL Asset Funding
Company I LLC, and XL Life and Annuity Holding Company.

Sch. 2.05-1

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(d)

Collateral Pledge, Security and Management Agreement, dated October 13, 2006,
between XLCA, XL Asset Funding Company I LLC, XL Life and Annuity Holding
Company, and Mellon Bank, N.A.

 

 

 

 

(e)

Omnibus Amendment Agreement, dated November 30, 2007, between XLCA, XL Asset
Funding Company I LLC, and XL Life and Annuity Holding Company.

 

 

 

 

(f)

UCC Financing Statement, dated October 13, 2006 between XL Asset Funding Company
I LLC (as debtor) and XLCA (as secured party).

 

 

 

7.

Transition Agreement, dated August 4, 2006, among XL, XLI, XLA and SCA, as
amended on May 3, 2007, and as further amended as of the Closing Date.

 

 

8.

The following agreements relating to total return swaps:

 

 

 

(a)

Detroit Metropolitan Wayne County Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated October 12, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated October
12, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated October 18, 2005.

 

 

 

 

 

(b)

Raleigh-Durham, NC Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated October 12, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated October
12, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated October 18, 2005.

 

 

 

 

 

(c)

Metropolitan Washington Airports Authority

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated October 12, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated October
12, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated October 18, 2005.

Sch. 2.05-2

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

(d)

San Diego County Regional Airport Authority

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated December 6, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated December
6, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated December 6, 2005.

 

 

 

 

 

(e)

City of Chicago - Chicago Midway Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated December 6, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated December
6, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated December 6, 2005.

 

 

 

 

 

(f)

City of Chicago - Chicago O’Hare International Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated December 6, 2005.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated December
6, 2005.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated December 6, 2005.

 

 

 

 

 

(g)

Dallas Fort Worth International Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated January 13, 2006.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated January
13, 2006.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated January 13, 2006.

 

 

 

 

 

(h)

Milwaukee County Wisconsin

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated January 13, 2006.

Sch. 2.05-3

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated January
13, 2006.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated January 13, 2006.

 

 

 

 

 

(i)

State of Alaska International Airports System

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated January 13, 2006.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated January
13, 2006.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated January 13, 2006.

 

 

 

 

 

(j)

Rhode Island Economic Development Corp Airport

 

 

 

 

 

(i)

Insurance and Indemnity Agreement between XLCA and XL Asset Funding Company I
LLC, dated January 13, 2006.

 

 

 

 

 

 

(ii)

Premium letter between XLCA and XL Asset Funding Company I LLC, dated January
13, 2006.

 

 

 

 

 

 

(iii)

Letter of Agreement between XLCA and XL Asset Funding Company I LLC for Economic
Risk of Loss, dated January 13, 2006.

Sch. 2.05-4

--------------------------------------------------------------------------------



SCHEDULE 2.06(a)

SCA PARTIES RECEIVING A PORTION OF THE CASH CONSIDERATION AMOUNT

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Sch. 2.06(a)-1

--------------------------------------------------------------------------------



SCHEDULE 2.06(b)

SCA PARTIES RECEIVING A PORTION OF THE STOCK CONSIDERATION

[Intentionally omitted—superseded by
Amendment No. 1 to Master Transaction Agreement]

Sch. 2.06(b)-1

--------------------------------------------------------------------------------



SCHEDULE 9.02

ADDRESSES FOR THE CDS COUNTERPARTIES

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

 

Address:

 

40 Bank Street, Canary Wharf

 

 

 

 

London El4 5EJ

 

 

Phone:

 

+44-20-3229-2816

 

 

Fax:

 

+44-20-3229-2378

 

 

Email:

 

bill.holmes@anz.com

 

 

Attention:

 

William Holmes, Credit Executive

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

 

Australia and New Zealand Banking Group Limited

 

 

 

 

1177 Avenue of the Americas

 

 

 

 

New York, NY 10036

 

 

Phone:

 

(212) 801-9769

 

 

Fax:

 

(212) 536-9299

 

 

Email:

 

wendy.tso@anz.com

 

 

Attention:

 

Wendy Tso, Vice President

 

 

 

 

 

Bank of America, N.A.

 

 

Address:

 

901 Main Street, 66th Floor

 

 

 

 

Dallas, TX 75202

 

 

Fax:

 

(214) 290-8314

 

 

Attention:

 

John W. Woodiel, Senior Vice President

 

 

 

 

 

Barclays Bank PLC

 

 

Address:

 

200 Park Avenue

 

 

 

 

New York, NY 10166

 

 

Email:

 

mark.manski@barcap.com

 

 

Attention:

 

Mark Manski

 

 

 

 

 

Calyon

 

 

Address:

 

1301 Avenue of the Americas

 

 

 

 

New York, NY 10019

 

 

Fax:

 

(212) 261-3431

 

 

Email:

 

david.perl@us.calyon.com

 

 

 

 

vanessche@us.calyon.com

 

 

Attention:

 

Capital Markets Legal – David Perl

 

 

 

 

DAS – John-Charles van Essche

Sch. 9.02-1

--------------------------------------------------------------------------------



 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

 

Calyon London Branch, Head of Legal

 

 

 

 

5 Appold Street

 

 

 

 

London EC2A 2DA

 

 

Fax:

 

+44 20 7214 6670

 

Canadian Imperial Bank of Commerce

 

 

Address:

 

199 Bay Street, Commerce Court West, 6th floor

 

 

 

 

Toronto, Ontario, M5L 1A2, Canada

 

 

Fax:

 

(416) 214-8749

 

 

Attention:

 

Frank deVries, Vice-President

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Address:

 

199 Bay Street, Commerce Court West, 11th floor

 

 

 

 

Toronto, Ontario, M5L 1A2, Canada

 

 

Fax:

 

(416) 304-4573

 

 

Attention:

 

Frank Vivacqua, Assistant General Counsel

 

Deutsche Bank AG London Branch

 

 

Address:

 

60 Wall Street, 11th Floor

 

 

 

 

New York, NY 10005

 

 

Fax:

 

(212) 797-5695

 

 

Attention:

 

Keith Braun, Managing Director, Workout

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Fax:

 

(732) 578-5271

 

 

Attention:

 

Robert Lee, Director, Legal

 

Dexia Bank Belgium SA

 

 

Address:

 

44 boulevard Pacheco

 

 

 

 

1000 Brussels

 

 

Email:

 

Geert.Gielens@dexia.com

 

 

Attention:

 

Geert Gielens

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Address:

 

Legal Department - Securities & Financial Markets

 

 

Fax:

 

+32 2 222 2568

 

 

Email:

 

Heidi.Wynants@dexia.com

 

 

 

 

Bernhard.Ardaen@dexia.com

 

 

Attention:

 

Heidi Wynants

 

 

 

 

Bernhard Ardaen

Sch. 9.02-2

--------------------------------------------------------------------------------



 

 

 

 

 

Dresdner Bank AG, London Branch

 

 

Address:

 

30 Gresham Street

 

 

 

 

London EC2P 2XY, England  

 

 

Fax:

 

+44 870 889 6904

 

 

Attention:

 

Transaction Legal Team

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Fax:

 

(212) 969-7944

 

 

Attention:

 

Ivor Wolk

 

Hypo Public Finance Bank AG

 

 

Address:

 

3 Harbourmaster Place, IFSC

 

 

 

 

Dublin 1, Ireland

 

 

Fax:

 

+353 1 611 6183

 

 

Attention:

 

Heather Nesbitt

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

Fax:

 

(212) 905-4700

 

 

Attention:

 

Nancy Henderson, NY, USA

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

Fax:

 

+49 89 20 30 07 772

 

 

Attention:

 

Tom Glynn, Munich, Germany

 

Lehman Brothers Inc.

 

 

Address:

 

745 Seventh Avenue, 8th Floor

 

 

 

 

New York, NY 10019

 

 

Fax:

 

(646) 758-2211

 

 

Attention:

 

Daniel J. Sullivan

 

Natixis

 

 

Address:

 

810 Seventh Avenue

 

 

 

 

New York, New York 10019

 

 

Fax:

 

(212) 299-0030

 

 

Attention:

 

Joshua Laterman

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Fax:

 

(212) 299-0030

 

 

Attention:

 

Jeremy Newel1

Sch. 9.02-3

--------------------------------------------------------------------------------



 

 

 

 

 

Nomura International plc

 

 

Address:

 

1 St Martin’s le-Grand

 

 

 

 

London EC1A 4NP, England

 

 

Fax:

 

+44 207 521 2391

 

 

Attention:

 

Matthew Wadhams/Robert Eveleigh, Transaction Legal Derivatives

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

 

Shearman & Sterling LLP

 

 

Fax:

 

(212) 848-7179

 

 

Attention:

 

Douglas Bartner

 

Royal Bank of Canada

 

 

Address:

 

200 Royal Bank Plaza

 

 

 

 

200 Bay St., 2nd Floor, Toronto

 

 

 

 

Ontario, Canada M5J 2W7

 

 

Fax:

 

(416) 842-4334

 

 

Email:

 

matthew.gilchrist@rbccm.com

 

 

Attention:

 

Matthew Gilchrist

 

The Royal Bank of Scotland

 

 

Address:

 

The Royal Bank of Scotland plc

 

 

 

 

c/o Greenwich Capital Markets, Inc.

 

 

 

 

600 Steamboat Road

 

 

 

 

Greenwich, CT 06830

 

 

Fax:

 

(203) 422-4096

 

 

Attention:

 

Legal Department (Andrew Kwok)

 

Société Générale

 

 

Address:

 

1221 Avenue of the Americas

 

 

 

 

New York, New York 10020

 

 

Fax:

 

(212) 278-7614

 

 

Attention:

 

Edith Hornick

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

 

Luskin, Stern & Eisler LLP

 

 

Fax:

 

(212) 293-2705

 

 

Attention:

 

Richard Stern

 

UBS AG, London branch

 

 

Address:

 

677 Washington Boulevard

 

 

 

 

Stamford, Connecticut 06901

 

 

Fax:

 

(203) 719-0680

 

 

Attention:

 

Bryan Murtagh

Sch. 9.02-4

--------------------------------------------------------------------------------



 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Address:

 

1285 Avenue of the Americas, 11th Floor

 

 

 

 

New York, NY 10019-6031

 

 

Fax:

 

(212) 713-1153

 

 

Attention:

 

Jamie Tramontana

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

Address:

 

Pillsbury Winthrop Shaw Pittman LLP

 

 

 

 

1540 Broadway

 

 

 

 

New York, NY 10036-4039

 

 

Fax:

 

(212) 858-1500

 

 

Attention:

 

Rick B. Antonoff

 

Wachovia Bank, National Association

 

 

Fax:

 

(267) 321-6903

 

 

Attention:

 

Helen Wessling

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

Fax:

 

(704) 374-4881

 

 

Attention:

 

Gene Wood

 

 

 

 

 

and:

 

 

 

 

 

 

 

 

Fax:

 

(704) 383-1383

 

 

Attention::

 

Doug Mundell

Sch. 9.02-5

--------------------------------------------------------------------------------



SCA PARTIES’ DISCLOSURE SCHEDULE

          This document (the “SCA Parties’ Disclosure Schedule”) has been
delivered by the SCA Parties to the XL Parties and the CDS Counterparties
concurrently with the execution of the Master Commutation, Release and
Restructuring Agreement (the “Agreement”), dated as of July 28, 2008, by and
among the XL Parties, the SCA Parties and the CDS Counterparties. Capitalized
terms used, but not otherwise defined, in the SCA Parties’ Disclosure Schedule
shall have the meanings set forth in the Agreement.

          Any matter that is disclosed in any section of the SCA Parties’
Disclosure Schedule will be deemed to be a disclosure for all purposes of the
Agreement to the extent that the relevance of such matter to other sections of
the Agreement is reasonably apparent.

          The disclosure of any matter in any section of the SCA Parties’
Disclosure Schedule will expressly not be deemed to constitute an admission by
any Party to the Agreement, or to otherwise imply, that any such matter is
material for the purposes of the Agreement or otherwise, or that any such matter
is required to be disclosed pursuant to the Agreement or otherwise.

          The heading and title references in the SCA Parties’ Disclosure
Schedule are for convenience purposes only, do not constitute a part of the SCA
Parties’ Disclosure Schedule and shall not be deemed to limit or affect anything
contained herein.

SCA PARTIES’ DISCLOSURE SCHEDULE

--------------------------------------------------------------------------------



SECTION 3.02

CONFLICTS

Financial Guaranty Facultative Reinsurance Agreement, effective October 24,
2007, between MBIA Insurance Corporation, Armonk, New York, and XLCA.

Comprehensive Automatic Treaty Reinsurance Agreement, effective July 1, 2003, as
amended by Amendment No. 1 to the Comprehensive Automatic Treaty Reinsurance
Agreement, effective July 1, 2003, between MBIA Insurance Corporation, Armonk,
New York; and/or MBIA Assurance S.A., Paris France; and/or any other monoline
insurance or reinsurance company subsidiary of MBIA Inc. listed in Exhibit 1
attached thereto and XLFA.

Facultative Reinsurance Agreement, dated as of December 1, 2006, between
Financial Guaranty Insurance Company and XLFA.

Financial Guaranty Master Facultative Reinsurance Agreement, effective
January 1, 2005, between MBIA Insurance Corporation, Armonk, New York; and/or
MBIA Assurance S.A., Paris, France; and/or MBIA UK Insurance Limited, London,
England; and/or any other insurance or reinsurance company subsidiary of MBIA
Inc. listed in Exhibit 1 attached thereto and XLFA.

Credit Agreement, dated as of August 1, 2006, among SCA, XLCA, XLFA, the various
lenders from time to time party thereto and Citibank, N.A., as administrative
agent (as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms thereof).

Section 3.02-1

--------------------------------------------------------------------------------



SECTION 3.03

GOVERNMENTAL CONSENTS AND APPROVALS

Approval of the New York Insurance Department

Approval of the Bermuda Monetary Authority

Approval of the United Kingdom Financial Services Authority

Approval of the Delaware Insurance Department

Section 3.03-1

--------------------------------------------------------------------------------



SECTION 3.05

COMPLIANCE WITH LAWS

An Undertaking of XLFA, dated as of April 11, 2008, addressed to the Bermuda
Monetary Authority.

A letter, dated as of May 20, 2008, from XLCAUK to Financial Services Authority,
Re: XL Capital Assurance (U.K.) Limited.

Section 3.05-1

--------------------------------------------------------------------------------



XL PARTIES’ DISCLOSURE SCHEDULE

          This document (the “XL Parties’ Disclosure Schedule”) has been
delivered by the XL Parties to the SCA Parties and the CDS Counterparties
concurrently with the execution of the Master Commutation, Release and
Restructuring Agreement (the “Agreement”), dated as of July 28, 2008, by and
among the XL Parties, the SCA Parties and the CDS Counterparties. Capitalized
terms used, but not otherwise defined, in the XL Parties’ Disclosure Schedule
shall have the meanings set forth in the Agreement.

          Any matter that is disclosed in any section of the XL Parties’
Disclosure Schedule will be deemed to be a disclosure for all purposes of the
Agreement to the extent that the relevance of such matter to other sections of
the Agreement is reasonably apparent.

          The disclosure of any matter in any section of the XL Parties’
Disclosure Schedule will expressly not be deemed to constitute an admission by
any Party to the Agreement, or to otherwise imply, that any such matter is
material for the purposes of the Agreement or otherwise, or that any such matter
is required to be disclosed pursuant to the Agreement or otherwise.

          The heading and title references in the XL Parties’ Disclosure
Schedule are for convenience purposes only, do not constitute a part of the XL
Parties’ Disclosure Schedule and shall not be deemed to limit or affect anything
contained herein.

XL PARTIES’ DISCLOSURE SCHEDULE

--------------------------------------------------------------------------------



SECTION 4.02

CONFLICTS

 

 

1.

Credit Agreement among XL, XLA, XLI, and XL RE LTD (collectively, the “Account
Parties”); JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity,
the “Administrative Agent”); and the Lenders party thereto, with respect to the
Credit Agreement, dated as of June 21, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) entered into among
the Account Parties, the Administrative Agent and the other institutions from
time to time party thereto as Lenders.

 

 

2.

Credit Agreement among XL, XLA, XLI, and XL RE LTD (collectively, the
“Obligors”); JPMORGAN CHASE BANK, N.A. (as successor to Bear Stearns Corporate
Lending Inc.), as administrative agent (in such capacity, the “Administrative
Agent”); and the Lenders party thereto, with respect to the Credit Agreement,
dated as of August 3, 2005, (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among the
Obligors, the Administrative Agent and the other institutions from time to time
party thereto as Lenders.

 

 

3.

Five-Year Credit Agreement among XL, XLA, XLI, and XL RE LTD (collectively, the
“Account Parties”); JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”); and the Lenders party thereto, with
respect to the Credit Agreement, dated as of June 22, 2005, (as may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among the Account Parties, the Administrative Agent and the other
institutions from time to time party thereto as Lenders.

 

 

4.

Letter of Credit Facility among XL (the “Account Party”), the Guarantors
(collectively, with the Account Party, the “Obligors”), and CITIBANK
INTERNATIONAL PLC, as agent and trustee for the Lenders (in such capacity, the
“Agent”), with respect to the Letter of Credit Facility and Reimbursement
Agreement, dated November 14, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Facility Agreement”) entered into
among the Obligors, the Agent and the other institutions from time to time party
thereto as Lenders.

 

 

5.

Note Purchase Agreement, dated April 12, 2001, among XL, XLA, XLI, XL RE LTD,
and each of the Purchasers named therein.

Section 4.02-1

--------------------------------------------------------------------------------



SECTION 4.03

GOVERNMENTAL CONSENTS AND APPROVALS

Approval of the New York State Insurance Department

Section 4.03-1

--------------------------------------------------------------------------------



SECTION 4.04(a)

XL CAPITALIZATION

XL has authorized 999,990,000 Ordinary Shares. As of July 25, 2008, there were
179,059,101 outstanding Class A Ordinary Shares, $0.01 par value per share.

XL has outstanding options to purchase 12,027,578 Class A Ordinary Shares, $0.01
par value per share.

1,000,000 Series E Preference Ordinary Shares are issued and outstanding.

Section 4.04(a)-1

--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO MASTER COMMUTATION, RELEASE AND
RESTRUCTURING AGREEMENT

Dated as of August 1, 2008

--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO MASTER COMMUTATION, RELEASE AND
RESTRUCTURING AGREEMENT

                    AMENDMENT NO. 1 dated as of August 1, 2008 (this “Amendment
No. 1”) among XL CAPITAL LTD, an exempted limited company incorporated under the
Laws of Cayman Islands, XL INSURANCE (BERMUDA) LTD (formerly known as X.L.
Insurance Ltd), a Bermuda exempted company, XL REINSURANCE AMERICA INC., a New
York insurance corporation, X.L. GLOBAL SERVICES, INC., a service company
incorporated under the Laws of Delaware, XL SERVICES (BERMUDA) LTD, a service
company incorporated under the Laws of Bermuda, X.L. AMERICA, INC., a company
incorporated under the Laws of Delaware, SECURITY CAPITAL ASSURANCE LTD, a
Bermuda exempted company, XL FINANCIAL ASSURANCE LTD., a Bermuda exempted
company, XL CAPITAL ASSURANCE INC., a New York insurance company, XL FINANCIAL
ADMINISTRATIVE SERVICES INC., a company incorporated under the Laws of Delaware,
SCA BERMUDA ADMINISTRATIVE LTD., a company incorporated under the Laws of
Bermuda, XL CAPITAL ASSURANCE (U.K.) LIMITED, an insurance company regulated by
the Financial Services Authority and incorporated under the Laws of England and
Wales, and those portfolio trusts that are Affiliates of XLCA and become a Party
to the Master Agreement from time to time pursuant to the execution of a joinder
agreement.

                    WHEREAS, on July 28, 2008, the parties hereto (the
“Parties”) entered into a certain Master Commutation, Release and Restructuring
Agreement (the “Master Agreement”);

                    WHEREAS, the Parties wish to reallocate the Stock
Consideration and the Cash Consideration Amount pursuant to Schedule 2.01; and

                    WHEREAS, the Parties wish to take such actions necessary to
give effect to such reallocation;

                    NOW, THEREFORE, in consideration of the premises and the
covenants and agreements contained herein and in the Master Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties agree
as follows:

                    Section 1. Definitions. Capitalized terms not otherwise
defined in this Amendment No. 1 shall have the meanings ascribed to them in the
Master Agreement.

                    Section 2. Amendments. Articles I and II, Exhibits 1.01(e),
1.01(f), 1.01(g), and 1.01(h) and Schedules 2.01, 2.06(a) and 2.06(b) of the
Master Agreement are hereby amended as follows:

                    2.1 The definition of “Subscription Agreement” in Section
1.01 of the Master Agreement will be stricken and deleted in its entirety and
replaced with the following text:

 

 

 

“Subscription Agreements” means the subscription agreement to be executed by
XLFA and XL and delivered at the Closing, in the form of Exhibit 1.01(g-1), and
the subscription agreement to be executed by


--------------------------------------------------------------------------------



 

 

 

XLCA and XL and delivered at the Closing in the form of Exhibit 1.01(g-2).

                    2.2 Section 2.08(ii) of the Master Agreement will be
stricken and deleted in its entirety and replaced with the following text:

 

 

 

the Subscription Agreements executed by each SCA Party which is a party thereto;

                    2.3 Section 2.09(iii) of the Master Agreement will be
stricken and deleted in its entirety and replaced with the following text:

 

 

 

the Subscription Agreements executed by each XL Party which is a party thereto;

                    2.4 The contents of Exhibit 1.01(e) to the Master Agreement
shall be stricken and deleted in their entirety and replaced with the contents
of Exhibit 1.01(e-1) attached hereto.

                    2.5 The contents of Exhibit 1.01(f) to the Master Agreement
shall be stricken and deleted in their entirety and replaced with the contents
of Exhibit 1.01(f-1) attached hereto.

                    2.6 The contents of Exhibit 1.01(g) to the Master Agreement
shall be stricken and deleted in their entirety and replaced with the contents
of Exhibits 1.01(g-1) attached hereto.

                    2.7 The contents of Exhibit 1.01(g-2) attached hereto will
be added as Exhibit 1.01(g-2) to the Master Agreement.

                    2.8 The contents of Exhibit 1.01(h) to the Master Agreement
shall be stricken and deleted in their entirety and replaced with Exhibits
1.01(h-1) attached hereto.

                    2.9 The contents of Schedule 2.01 to the Master Agreement
shall be stricken and deleted in their entirety and replaced with the contents
of Schedule 2.01-1 attached hereto.

                    2.10 The contents of Schedule 2.06(a) to the Master
Agreement shall be stricken and deleted in their entirety and replaced with the
contents of Schedule 2.06(a)-1 attached hereto.

                    2.11 The contents of Schedule 2.06(b) to the Master
Agreement shall be stricken and deleted in their entirety and replaced with the
contents of Schedule 2.06(b)-1 attached hereto.

                    Section 3. Miscellaneous.

                    3.1 This Amendment No. 1 may be executed and delivered in
multiple counterparts, each of which, when so executed and delivered, shall be
an original, but such counterparts shall together constitute but one and the
same instrument and agreement. A facsimile or Portable Document Format copy of a
signature shall have the same force and effect as an original signature.

-2-

--------------------------------------------------------------------------------



                    3.2 This Amendment No. 1 is to be interpreted under and
governed by the Laws of the State of New York without giving effect to conflicts
of law provisions thereof. In the event that there is a dispute between or among
the Parties arising under this Amendment No. 1, the Parties (i) agree that the
exclusive forum to seek remedy shall be to institute a legal proceeding in the
courts of the State of New York located in the City and County of New York, (ii)
hereby expressly submit to the personal jurisdiction and venue of such courts
for the purposes thereof and expressly waive any claim of lack of personal
jurisdiction and improper venue and any claim that such courts are an
inconvenient forum and (iii) agree that the prevailing Parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other Parties (in addition to any other relief to which the prevailing Parties
may be entitled). Each Party hereby irrevo cably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address provided to the Parties in accordance with
Section 9.02, of the Master Agreement, such service to become effective ten (10)
days after such mailing.

                    3.3 Each of the Parties hereby waives to the fullest extent
permitted by applicable Law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under, or in
connection with this Amendment No. 1. Each of the Parties hereby (i) certifies
that no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Amendment No. 1 by, among other things, the
mutual waivers and certifications in this Section 3.3.

                    3.4 Each Party has had the opportunity to negotiate the
terms, consult with counsel, and modify the provisions of this Amendment No. 1.
Therefore, the terms of this Amendment No. 1 will be considered and interpreted
without any presumption, inference or rule requiring construction or
interpretation of any provision of this Amendment No. 1 against the interests of
the drafter of this Amendment No. 1.

[Signature Page to Follow]

-3-

--------------------------------------------------------------------------------



                    IN WITNESS HEREOF, the Parties have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first written
above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By: 

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Executive Vice President and Chief of Staff

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL INSURANCE (BERMUDA) LTD

 

 

 

 

By: 

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Director

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL REINSURANCE AMERICA INC.

 

 

 

 

By: 

/s/ Steven P. Agosta

 

 

--------------------------------------------------------------------------------

 

 

Name: Steven P. Agosta

 

 

Title: Vice President, General Counsel and Secretary

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

X.L. GLOBAL SERVICES, INC.

 

 

 

 

By: 

/s/ Kenneth P. Meagher

 

 

--------------------------------------------------------------------------------

 

 

Name: Kenneth P. Meagher

 

 

Title: Assistant Secretary

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL SERVICES (BERMUDA) LTD

 

 

 

 

By: 

/s/ Fiona Luck

 

 

--------------------------------------------------------------------------------

 

 

Name: Fiona Luck

 

 

Title: Deputy Chairman

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

X.L. AMERICA, INC.

 

 

 

 

By: 

/s/ Richard G. McCarty

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard G. McCarty

 

 

Title: Senior Vice President, General Counsel and Secretary

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SECURITY CAPITAL ASSURANCE LTD

 

 

 

 

By: 

/s/ Claude Le Blanc

 

 

--------------------------------------------------------------------------------

 

 

Name: Claude Le Blanc

 

 

Title: EVP

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL FINANCIAL ASSURANCE LTD.

 

 

 

 

By: 

/s/ Tom Cume

 

 

--------------------------------------------------------------------------------

 

 

Name: Tom Cume

 

 

Title: SVP

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL CAPITAL ASSURANCE INC.

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: SVP & General Counsel

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL FINANCIAL ADMINISTRATIVE SERVICES INC.

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Managing Director & Secretary

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SCA BERMUDA ADMINISTRATIVE LTD.

 

 

 

 

By: 

/s/ Tom Cume

 

 

--------------------------------------------------------------------------------

 

 

Name: Tom Cume

 

 

Title: SVP

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

 

XL CAPITAL ASSURANCE (U.K.) LIMITED

 

 

 

 

By: 

/s/ Fredrick B. Hnat

 

 

--------------------------------------------------------------------------------

 

 

Name:

Fredrick B. Hnat

 

 

Title:

Managing Director & Chief Operating Officer

[AMENDMENT NO. 1 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT 1.01(e-1)

FORM OF FACULTATIVE MASTER CERTIFICATE COMMUTATION AGREEMENT

Exhibit 1.01(e-1)

--------------------------------------------------------------------------------



COMMUTATION AND RELEASE AGREEMENT

                    This Commutation and Release Agreement (the “Agreement”)
dated as of August 5, 2008, is made by and between Syncora Guarantee Inc.
(formerly known as XL Capital Assurance Inc.), a company domiciled in New York
(the “Company”) and XL Reinsurance America Inc., a company also domiciled in New
York (the “Reinsurer”). The Reinsurer and the Company are hereinafter referred
to collectively as the “Parties.”

RECITALS

                    WHEREAS, the Parties previously entered into a Facultative
Master Certificate effective as of November 1, 2002, which was amended and
restated pursuant to the First Amended and Restated Facultative Master
Certificate, effective as of August 4, 2006, and which was further amended and
restated pursuant to the Second Amended and Restated Facultative Master
Certificate, effective as of March 1, 2007, pursuant to which the Reinsurer
agreed to reinsure certain liabilities of the Company (together, the
“Reinsurance Agreement”); and

                    WHEREAS, the Parties are parties to that certain Master
Commutation, Release and Restructuring Agreement, dated as of July 28, 2008, by
and among the Company, the Reinsurer, Security Capital Assurance Ltd and the
other parties thereto (the “Master Transaction Agreement”), pursuant to which
the Company and the Reinsurer have agreed to enter into this Agreement; and

                    WHEREAS, the Parties agree that it is in each of their best
interests to freely and voluntarily enter into this Agreement and to fully and
forever release and discharge each other from their respective existing and
future liabilities and obligations, including contingent and uncertain
liabilities, both known and unknown, under the Reinsurance Agreement and the
individual risk cessions thereunder and to compromise, resolve and settle all
amounts due, or which may become due, between each other arising out of, in
respect of, or relating to the Reinsurance Agreement and/or the individual risk
cessions thereunder; and

                    WHEREAS, Company and Reinsurer, or their affiliates, may be
parties to agreements other than the Reinsurance Agreement, and it is the intent
of the Parties that this Agreement will not have any effect upon such other
agreements.

                    NOW, THEREFORE, in consideration of the covenants,
conditions, promises and releases contained herein, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE I

PAYMENT

                    (a) XL Capital Ltd shall, on behalf of the Reinsurer, issue
to the Company Five Million, Seven Hundred and Seventy-Six Thousand, Six Hundred
and Twenty-One (5,776,621) of Class A Ordinary Shares of XL Capital Ltd (the
“Commutation Amount”) on the

Exh. 1.01(e-1)-1

--------------------------------------------------------------------------------



Closing Date (as such term is defined in the Master Transaction Agreement). The
date on which the Commutation Amount is paid and received shall be referred to
hereinafter as the “Effective Date.”

                    (b) The Company shall accept the Commutation Amount in full
satisfaction of all of the Reinsurer’s liabilities and obligations under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE II

RELEASE

                    (a) Upon the Reinsurer’s payment of the Commutation Amount
to the Company, the Company, on behalf of itself and its shareholders, parents,
affiliates and subsidiaries, and their respective officers, directors, and
employees, hereby irrevocably and unconditionally releases and forever
discharges the Reinsurer, its parents, subsidiaries and affiliates, and their
respective predecessors, successors, assigns, officers, directors, agents,
employees, shareholders, representatives, and attorneys from any and all present
and future actions, causes of action, suits, debts, liens, contracts, rights,
agreements, obligations, promises, liabilities, claims, counterclaims, demands,
damages, controversies, losses, costs and expenses (including attorneys’ fees
and costs actually incurred) of any kind, character, description or nature
whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Company now
has, owns or holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Reinsurer, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement and/or the individual
risk cessions thereunder, whether grounded in law or equity, or sounding in tort
or contract or otherwise; provided, however, that the provisions of this Article
II(a) shall not discharge obligations of the Reinsurer, which have been
undertaken or imposed by the express terms of this Agreement or the Master
Transaction Agreement (including the Ancillary Agreements).

                    (b) Contemporaneous with the payment of the Commutation
Amount to the Company, the Reinsurer, on behalf of itself and its shareholders,
parents, affiliates and subsidiaries, and their respective officers, directors
and employees, hereby irrevocably and unconditionally releases and forever
discharges the Company, its shareholders, parents, subsidiaries and affiliates,
and their respective predecessors, successors, assigns, officers, directors,
agents, employees, shareholders, representatives, and attorneys from any and all
present and future actions, causes of action, suits, debts, liens, contracts,
rights, agreements, obligations, promises, liabilities, claims, counterclaims,
demands, damages, controversies, losses, costs and expenses (including
attorneys’ fees and costs actually incurred) of any kind, character, description
or nature whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Reinsurer
now has, owns, holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective

Exh. 1.01(e-1)-2

--------------------------------------------------------------------------------



Date, against the Company, arising directly or indirectly out of, based upon, or
in any way related to or in connection with the Reinsurance Agreement and/or the
individual risk cessions thereunder, whether grounded in law or equity or
sounding in tort or contract or otherwise; provided, however, that the
provisions of this Article II(b) shall not discharge obligations of the Company,
which have been undertaken or imposed by the express terms of this Agreement or
the Master Transaction Agreement (including the Ancillary Agreements).

                    (c) The Parties understand that it is possible that unknown
losses or claims may exist, or that present or future losses or claims may be
underestimated in amounts or severity. Furthermore, the Parties expressly accept
and assume the risk that the factual or legal assumptions made by any Party in
connection with this Agreement may be found hereafter to be different from the
true facts or law, and the Parties agree that this Agreement shall be and shall
remain in full force and effect notwithstanding such differences in facts or
law. Each Party expressly takes all of the foregoing into account in determining
the amount of consideration to be given and paid for the giving of this
Agreement, and a portion of the said consideration, having been bargained for
between the Parties with the knowledge of the possibility of such unknown losses
and claims, is given in exchange for the full accord, satisfaction and discharge
of all such losses and claims.

                    (d) Full payment of the Commutation Amount shall be in
complete accord, satisfaction, settlement and commutation of any and all past,
current and future liabilities and obligations that each Party owes or may owe
to the other arising directly or indirectly out of or related to or in
connection with the Reinsurance Agreement and/or the individual risk cessions
thereunder and that upon payment of the Commutation Amount, the Reinsurance
Agreement shall be terminated as of the Effective Date and neither Party shall
have any further obligation or liability to the other Party under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE III

NON-RELIANCE

                    (a) This Agreement fully and finally resolves the rights,
duties and obligations of the Company and the Reinsurer under the Reinsurance
Agreement, and neither Party shall:

 

 

 

          (i) have any remedy in respect of any representation, warranty or
undertaking of the other that is not specifically set forth in this Agreement,
the Master Transaction Agreement, or the Ancillary Agreements commuting the
reinsurance agreements listed in Part I of Schedule 2.01 of the Master
Transaction Agreement, whether or not relied upon by the other Party; or

 

 

 

          (ii) seek to reopen or set aside this Agreement or the Reinsurance
Agreement on any basis whatsoever, including, without limitation, that this
Agreement or the Reinsurance Agreement is void or voidable due to a mistake or
change in law or a unilateral or mutual mistake of fact in any way related to
this Agreement or the Reinsurance Agreement.

Exh. 1.01(e-1)-3

--------------------------------------------------------------------------------



                    (b) The Company and the Reinsurer have voluntarily entered
into this Agreement based: (i) upon their own independent assessment of the
relevant facts and their rights and obligations under the Reinsurance Agreement
and (ii) except as expressly set forth in Article III and Article IV of the
Master Transaction Agreement, not upon any representations that were made or
disclosures that were made by the other Party, their affiliates, officers,
directors, shareholders, employees, representatives, agents, attorneys or their
respective heirs, administrators, predecessors, successors and assigns. Each
Party acknowledges that it has carefully read, and that it understands the scope
and effect of this Agreement and has had a full and fair opportunity to consult
with, and seek the advice and recommendations of its attorneys, actuaries and
other professional advisors prior to its execution of this Agreement.

                    (c) This Agreement and the negotiations and proceedings
leading to this Agreement shall not form the basis of any claim by either Party
against the other Party or against any officer, director, consultant,
professional or shareholder of the other Party, except with respect to an action
for enforcement of this Agreement or the Master Transaction Agreement (including
the Ancillary Agreements).

ARTICLE IV

EXCLUSIVE BENEFIT OF THE PARTIES AND BINDING EFFECT

                    The rights, duties and obligations set forth herein shall
inure to the benefit of and be binding upon the Company and the Reinsurer as
they are identified in this Agreement and their parents, subsidiaries and
affiliates, and their respective predecessors, successors, assigns, officers,
directors, agents, employees, shareholders, representatives, and attorneys and
this Agreement is not intended to confer any rights or benefits upon persons or
entities other than the foregoing parties.

ARTICLE V

COMPROMISE

                    This Agreement sets forth a compromise and shall never at
any time for any purpose be considered as an admission of liability or
responsibility on the part of any party hereto regarding any aspect of the
Reinsurance Agreement. Neither this Agreement nor any of its terms shall be
admissible in any action, arbitration, or proceeding other than one to enforce
the terms of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements), including, but not limited to, the releases provided in
Article II.

ARTICLE VI

FURTHER ASSURANCES

                    The Parties, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to effect this Agreement.

Exh. 1.01(e-1)-4

--------------------------------------------------------------------------------



ARTICLE VII

MISCELLANEOUS

                    (a) Should any part, term or provision of this Agreement,
except Article I or Article II, be declared or determined to be illegal or
invalid pursuant to a final and unappealable order of a court of competent
jurisdiction, the validity of the remaining parts, terms and provisions shall
not be affected thereby and such illegal or invalid part, term or provision
shall be deemed not to be part of this Agreement. If either Article I or Article
II is determined by a court of competent jurisdiction or regulatory authority to
be unenforceable, either Party, at its option, shall be entitled to rescind this
Agreement, and the Reinsurer shall be entitled to repayment of the Commutation
Amount immediately upon such rescission. Upon such rescission, the Reinsurance
Agreement and all rights, obligations and liabilities of the Parties under the
Reinsurance Agreement shall be reinstated as if this Agreement had never been
executed. Notwithstanding the foregoing, the releases given pursuant to Article
II shall remain in full force and effect as to the Parties’ officers, directors,
agents, employees, shareholders, representatives, advisors and attorneys.

                    (b) This Agreement and the Master Transaction Agreement
(including the Ancillary Agreements) set forth the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements or understanding between them pertaining to the subject matter
hereof. A facsimile copy of a signature shall have the same force and effect as
an original signature.

                    (c) This Agreement may not be amended, altered, supplemented
or modified, except by written agreement signed by the Parties.

                    (d) This Agreement may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument and agreement.

                    (e) For purposes of this Agreement, a “Business Day” is any
day other than a Saturday, Sunday or a public holiday in New York.

                    (f) This Agreement shall be governed by and construed in
accordance with the laws of New York without regard to principles of conflicts
of law or choice of law and the Parties submit to the exclusive jurisdiction of
the Supreme Court of the State of New York in respect of all disputes arising
out of or in connection with this Agreement.

                    (g) All notices under this Agreement shall be in writing and
shall be deemed to be duly given and received (i) upon delivery if delivered by
certified mail; or (ii) on the next Business Day if sent by overnight courier
(iii) on the date sent by facsimile if sent during the recipient’s normal
business hours or, if sent by facsimile outside such hours, on the next Business
Day; provided, that such notices are sent to a Party to its Address for Notices
set forth on Schedule B hereto or to such other address as either Party may have
furnished to the other in writing.

Exh. 1.01(e-1)-5

--------------------------------------------------------------------------------



                    (h) For all purposes this Agreement shall be deemed to have
been drafted jointly by the Parties.

                    (i) This Agreement is an agreement solely between the
Company and the Reinsurer. No right of action against the Reinsurer shall accrue
to any insured, policyholder, or other contracting party of the Company unless
granted herein by virtue of this Agreement.

[Signature Page to follow]

Exh. 1.01(e-1)-6

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have executed this Agreement
by their respective authorized officers as of the day and year first written
below.

 

 

 

 

Dated:

 

SYNCORA GUARANTEE INC.

 

--------------------------------------------------------------------------------

FORMERLY KNOWN AS

 

 

XL CAPITAL ASSURANCE INC.

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

[SIGNATURE PAGE – FACULTATIVE MASTER CERTIFICATE COMMUTATION AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

Dated:

 

XL REINSURANCE AMERICA INC.

 

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

[SIGNATURE PAGE – FACULTATIVE MASTER CERTIFICATE COMMUTATION AGREEMENT]

--------------------------------------------------------------------------------



SCHEDULE A

WIRE TRANSFER INSTRUCTIONS

Transfer instructions for remitting funds to Syncora Guarantee Inc. (formerly
known as XL Capital Assurance Inc.)

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

Rebecca O’Connell (VP & Assistant Treasurer) at SCA
Phone: (212) 478-3629
Fax: (212) 478-3587
E-mail: rebecca.oconnell@scafg.com

--------------------------------------------------------------------------------



SCHEDULE B

ADDRESS FOR NOTICE

TO THE COMPANY:

Syncora Guarantee Inc.
1221 Avenue of the Americas
New York, New York 10022
Attn: General Counsel
Facsimile: 212-478-3579

TO THE REINSURER:

XL Reinsurance America Inc.
Seaview House
70 Seaview Avenue
Stamford, CT 06902-6040
Attention: General Counsel
Facsimile: 203-964-5309

--------------------------------------------------------------------------------



EXHIBIT 1.01(f-1)

FORM OF QUOTA SHARE TREATY COMMUTATION AGREEMENT

Exhibit 1.01(f-1)

--------------------------------------------------------------------------------



COMMUTATION AND RELEASE AGREEMENT

                    This Commutation and Release Agreement (the “Agreement”)
dated as of August 5, 2008, is made by and between Syncora Guarantee Inc., a
company domiciled in New York formerly known as XL Capital Assurance Inc. (the
“Company”), and Syncora Guarantee Re Ltd., a company organized in Delaware,
formerly domiciled in Bermuda and known as XL Financial Assurance Ltd (the
“Reinsurer”). The Reinsurer and the Company are hereinafter referred to
collectively as the “Parties.”

RECITALS

                    WHEREAS, the Parties previously entered into a Facultative
Quota Share Reinsurance Treaty dated as of October 6, 1999 as amended and
restated by an Amended and Restated Facultative Quota Share Reinsurance Treaty
dated as of June 22, 2001, as further amended and restated by a Second Amended
and Restated Facultative Quota Share Reinsurance Treaty dated as of May 1, 2004,
and as further amended and restated by a Third Amended and Restated Facultative
Quota Share Reinsurance Treaty dated as of June 29, 2006 (together, the
“Reinsurance Agreement”); and

                    WHEREAS, XL Insurance (Bermuda) Ltd, formerly known as XL
Insurance Ltd, a company domiciled in Bermuda (“XLIB”) guarantees the
obligations of the Reinsurer to the Company under the Second Amended and
Restated Facultative Quota Share Reinsurance Treaty;

                    WHEREAS, XLIB reinsures the Reinsurer pursuant to an Excess
of Loss Reinsurance Agreement executed on October 3, 2001 (the “Excess of Loss
Reinsurance Agreement”) that covers certain business assumed by the Reinsurer
under the Reinsurance Agreement; and

                    WHEREAS, the Parties and XLIB are parties to that certain
Master Commutation, Release and Restructuring Agreement, dated as of July 28,
2008, by and among the Company, the Reinsurer, Security Capital Assurance Ltd
and other parties thereto (the “Master Transaction Agreement”), pursuant to
which (a) the Company and the Reinsurer have agreed to enter into this
Agreement; and (b) XLIB and the Reinsurer have agreed to commute the Excess of
Loss Reinsurance Agreement and fully and finally extinguish all of the parties’
rights and obligations under the Excess of Loss Reinsurance Agreement (the
“Excess of Loss Commutation”);

                    WHEREAS, XL Capital Ltd (“XL Capital”) is the ultimate
parent of XLIB;

                    WHEREAS, XLIB has agreed pursuant to the Master Transaction
Agreement to pay the sum of One Billion, Five Hundred and Eighty-Four Million,
Seven Hundred Thousand Dollars ($1,584,700,000.00) to the Reinsurer and XL
Capital has agreed to issue and transfer to the Reinsurer 2,223,379 of its Class
A Ordinary Shares (together, the “XL Consideration”) on the express condition
that the Company and the Reinsurer commute the Reinsurance Agreement and the
individual risk cessions thereunder and fully and finally extinguish the
parties’ rights and obligations under the Reinsurance Agreement and/or the
individual risk cessions thereunder; and

Exh. 1.01(f-1)-1

--------------------------------------------------------------------------------



                    WHEREAS, the Reinsurer has agreed that it will pay the
Commutation Amount (as that term is defined in the Excess of Loss Commutation)
it received under the Excess of Loss Commutation as part of the consideration it
pays to the Company under this Agreement;

                    WHEREAS, the Parties agree that it is in each of their best
interests to freely and voluntarily enter into this Agreement and to fully and
forever release and discharge each other from their respective existing and
future liabilities and obligations, including contingent and uncertain
liabilities, both known and unknown, under the Reinsurance Agreement and the
individual risk cessions thereunder and to compromise, resolve and settle all
amounts due, or which may become due, between each other arising out of, in
respect of, or relating to the Reinsurance Agreement and/or the individual risk
cessions thereunder; and

                    WHEREAS, Company and Reinsurer, or their affiliates, may be
parties to agreements other than the Reinsurance Agreement, and it is the intent
of the Parties that this Agreement will not have any effect upon such other
agreements.

                    NOW, THEREFORE, in consideration of the covenants,
conditions, promises and releases contained herein, and for other valuable
consideration including but not limited to the XL Consideration that XLIB and XL
Capital agreed to pay on the express condition that Company and Reinsurer
commute the Reinsurance Agreement and the individual risk cessions thereunder,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:

ARTICLE I
PAYMENT

                     (a) The Reinsurer shall on the Closing Date (as such term
is defined in the Master Transaction Agreement): transfer to the Company the
following, having an aggregate value of Three Billion, Nine Hundred and
Twenty-Six Million Dollars ($3,926,000,000.00) (i) the XL Capital shares it
received as part of the XL Consideration, valued at market value as of market
close on the immediately preceding trading day, (ii) withdrawal by the Company
and retention for its own account of all assets from the trust account
established pursuant to the Reinsurance Agreement, such assets to be valued at
market value as of market close on August 1, 2008, and (iii) the balance in cash
via direct wire transfer, in immediately available funds, in accordance with the
payment instructions set forth on Schedule A hereto (collectively, the
“Commutation Amount”). The date on which the Commutation Amount is paid and
received shall be referred to hereinafter as the “Effective Date.”

                     (b) The Company shall accept the Commutation Amount in full
satisfaction of all of the Reinsurer’s liabilities and obligations under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE II
RELEASE

                     (a) Upon the Reinsurer’s payment of the Commutation Amount
to the Company, the Company, on behalf of itself and its shareholders, parents,
affiliates and

Exh. 1.01(f-1)-2

--------------------------------------------------------------------------------



subsidiaries, and their respective officers, directors, and employees, hereby
irrevocably and unconditionally releases and forever discharges the Reinsurer,
its parents, subsidiaries and affiliates, and their respective predecessors,
successors, assigns, officers, directors, agents, employees, shareholders,
representatives, and attorneys from any and all present and future actions,
causes of action, suits, debts, liens, contracts, rights, agreements,
obligations, promises, liabilities, claims, counterclaims, demands, damages,
controversies, losses, costs and expenses (including attorneys’ fees and costs
actually incurred) of any kind, character, description or nature whatsoever,
known or unknown to either or both Parties, suspected or unsuspected, reported
or unreported, fixed or contingent, which the Company now has, owns or holds or
claims to have, own, or hold, or at any time heretofore had, owned, or held or
claimed to have had, owned, or held, or may hereafter have, own, or hold or
claim to have, own, or hold, arising out of conduct or matters occurring on,
prior to or subsequent to the Effective Date, against the Reinsurer, arising
directly or indirectly out of, based upon, or in any way related to or in
connection with the Reinsurance Agreement and/or the individual risk cessions
thereunder, whether grounded in law or equity, or sounding in tort or contract
or otherwise; provided, however, that the provisions of this Article II(a) shall
not discharge obligations of the Reinsurer, which have been undertaken or
imposed by the express terms of this Agreement or the Master Transaction
Agreement (including the Ancillary Agreements).

                    (b) Contemporaneous with the payment of the Commutation
Amount to the Company, the Reinsurer, on behalf of itself and its shareholders,
parents, affiliates and subsidiaries, and their respective officers, directors
and employees, hereby irrevocably and unconditionally releases and forever
discharges the Company, its shareholders, parents, subsidiaries and affiliates,
and their respective predecessors, successors, assigns, officers, directors,
agents, employees, shareholders, representatives, and attorneys from any and all
present and future actions, causes of action, suits, debts, liens, contracts,
rights, agreements, obligations, promises, liabilities, claims, counterclaims,
demands, damages, controversies, losses, costs and expenses (including
attorneys’ fees and costs actually incurred) of any kind, character, description
or nature whatsoever, known or unknown to either or both Parties, suspected or
unsuspected, reported or unreported, fixed or contingent, which the Reinsurer
now has, owns, holds or claims to have, own, or hold, or at any time heretofore
had, owned, or held or claimed to have had, owned, or held, or may hereafter
have, own, or hold or claim to have, own, or hold, arising out of conduct or
matters occurring on, prior to or subsequent to the Effective Date, against the
Company, arising directly or indirectly out of, based upon, or in any way
related to or in connection with the Reinsurance Agreement and/or the individual
risk cessions thereunder, whether grounded in law or equity or sounding in tort
or contract or otherwise; provided, however, that the provisions of this Article
II(b) shall not discharge obligations of the Company, which have been undertaken
or imposed by the express terms of this Agreement or the Master Transaction
Agreement (including the Ancillary Agreements).

                    (c) The Parties understand that it is possible that unknown
losses or claims may exist, or that present or future losses or claims may be
underestimated in amounts or severity. Furthermore, the Parties expressly accept
and assume the risk that the factual or legal assumptions made by any Party in
connection with this Agreement may be found hereafter to be different from the
true facts or law, and the Parties agree that this Agreement shall be and shall
remain in full force and effect notwithstanding such differences in facts or
law. Each Party expressly takes all of the foregoing into account in determining
the amount of consideration to be

Exh. 1.01(f-1)-3

--------------------------------------------------------------------------------



given and paid for the giving of this Agreement, and a portion of the said
consideration, having been bargained for between the Parties with the knowledge
of the possibility of such unknown losses and claims, is given in exchange for
the full accord, satisfaction and discharge of all such losses and claims.

                    (d) Full payment of the Commutation Amount shall be in
complete accord, satisfaction, settlement and commutation of any and all past,
current and future liabilities and obligations that each Party owes or may owe
to the other arising directly or indirectly out of or related to or in
connection with the Reinsurance Agreement and/or the individual risk cessions
thereunder and that upon payment of the Commutation Amount, the Reinsurance
Agreement shall be terminated as of the Effective Date and neither Party shall
have any further obligation or liability to the other Party under the
Reinsurance Agreement and/or the individual risk cessions thereunder.

ARTICLE III
NON-RELIANCE

                   (a) This Agreement fully and finally resolves the rights,
duties and obligations of the Company and the Reinsurer under the Reinsurance
Agreement, and neither Party shall:

 

 

 

         (i) have any remedy in respect of any representation, warranty or
undertaking of the other that is not specifically set forth in this Agreement,
the Master Transaction Agreement, or the Ancillary Agreements commuting the
reinsurance agreements listed in Part I of Schedule 2.01 of the Master
Transaction Agreement, whether or not relied upon by the other Party; or

 

 

 

         (ii) seek to reopen or set aside this Agreement or the Reinsurance
Agreement on any basis whatsoever, including, without limitation, that this
Agreement or the Reinsurance Agreement is void or voidable due to a mistake or
change in law or a unilateral or mutual mistake of fact in any way related to
this Agreement or the Reinsurance Agreement.

                    (b) The Company and the Reinsurer have voluntarily entered
into this Agreement based: (i) upon their own independent assessment of the
relevant facts and their rights and obligations under the Reinsurance Agreement
and (ii) except as expressly set forth in Article III and Article IV of the
Master Transaction Agreement, not upon any representations that were made or
disclosures that were made by the other Party, their affiliates, officers,
directors, shareholders, employees, representatives, agents, attorneys or their
respective heirs, administrators, predecessors, successors and assigns. Each
Party acknowledges that it has carefully read, and that it understands the scope
and effect of this Agreement and has had a full and fair opportunity to consult
with, and seek the advice and recommendations of its attorneys, actuaries and
other professional advisors prior to its execution of this Agreement.

                    (c) This Agreement and the negotiations and proceedings
leading to this Agreement shall not form the basis of any claim by either Party
against the other Party or against any officer, director, consultant,
professional or shareholder of the other Party, except with

Exh. 1.01(f-1)-4

--------------------------------------------------------------------------------



respect to an action for enforcement of this Agreement or the Master Transaction
Agreement (including the Ancillary Agreements).

ARTICLE IV
COMPROMISE

                    This Agreement sets forth a compromise and shall never at
any time for any purpose be considered as an admission of liability or
responsibility on the part of any party hereto regarding any aspect of the
Reinsurance Agreement. Neither this Agreement nor any of its terms shall be
admissible in any action, arbitration, or proceeding other than one to enforce
the terms of this Agreement or the Master Transaction Agreement (including the
Ancillary Agreements), including, but not limited to, the releases provided in
Article II.

ARTICLE V
FURTHER ASSURANCES

                    The Parties, without further consideration, shall execute
and deliver such other documents and take such other action as may be necessary
to effect this Agreement.

ARTICLE VI
MISCELLANEOUS

                    (a) This Agreement and the Master Transaction Agreement
(including the Ancillary Agreements) set forth the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements or understanding between them pertaining to the subject matter
hereof. A facsimile copy of a signature shall have the same force and effect as
an original signature.

                    (b) This Agreement may not be amended, altered, supplemented
or modified, except by written agreement signed by the Parties.

                    (c) This Agreement may be executed and delivered in multiple
counterparts, each of which, when so executed and delivered, shall be an
original, but such counterparts shall together constitute but one and the same
instrument and agreement.

                    (d) For purposes of this Agreement, a “Business Day” is any
day other than a Saturday, Sunday or a public holiday in New York.

                    (e) This Agreement shall be governed by and construed in
accordance with the laws of New York without regard to principles of conflicts
of law or choice of law and the Parties submit to the exclusive jurisdiction of
the Supreme Court of the State of New York in respect of all disputes arising
out of or in connection with this Agreement.

                     (f) All notices under this Agreement shall be in writing
and shall be deemed to be duly given and received (i) upon delivery if delivered
by certified mail; or (ii) on the next Business Day if sent by overnight courier
(iii) on the date sent by facsimile if sent during the recipient’s normal
business hours or, if sent by facsimile outside such hours, on the next

Exh. 1.01(f-1)-5

--------------------------------------------------------------------------------



Business Day; provided, that such notices are sent to a Party to its Address for
Notices set forth on Schedule B hereto or to such other address as either Party
may have furnished to the other in writing.

                    (g) For all purposes this Agreement shall be deemed to have
been drafted jointly by the Parties.

                    (h) This Agreement is an agreement solely between the
Company and the Reinsurer. No right of action against the Reinsurer shall accrue
to any insured or policyholder of the Company.

[Signature Page to follow]

Exh. 1.01(f-1)-6

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Parties have executed this Agreement
by their respective authorized officers as of the day and year first written
below.

 

 

 

 

Dated:

 

 

SYNCORA GUARANTEE INC.

 

--------------------------------------------------------------------------------

 

FORMERLY KNOWN AS

 

 

 

XL CAPITAL ASSURANCE INC.


 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[SIGNATURE PAGE – QUOTA SHARE TREATY COMMUTATION AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

Dated:

 

 

SYNCORA GUARANTEE RE LTD.

 

--------------------------------------------------------------------------------

 

FORMERLY KNOWN AS

 

 

 

XL FINANCIAL ASSURANCE LTD


 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[SIGNATURE PAGE – QUOTA SHARE TREATY COMMUTATION AGREEMENT]

--------------------------------------------------------------------------------



SCHEDULE A

WIRE TRANSFER INSTRUCTIONS

Transfer instructions for remitting funds to Syncora Guarantee Inc. (formerly
known as XL Capital Assurance Inc.)

[Intentionally omitted]

Please send e-mail / fax containing details of the transfer to:

[Intentionally omitted]

Rebecca O’Connell (VP & Assistant Treasurer) at SCA
Phone: (212) 478-3629
Fax: (212) 478-3587
E-mail: rebecca.oconnell@scafg.com

--------------------------------------------------------------------------------



SCHEDULE B

ADDRESS FOR NOTICE

TO THE COMPANY:

Syncora Guarantee Inc.
1221 Avenue of the Americas
New York, New York 10022
Attn: General Counsel
Facsimile: 212-478-3579

TO THE REINSURER:

Syncora Guarantee Re Ltd.
A.S. Cooper Building
26 Reid Street, 4th Floor
Hamilton, Bermuda HM 11
Attn: President
Facsimile: 441-296-4351

--------------------------------------------------------------------------------



EXHIBIT 1.01(g-1)

FORM OF XLFA SUBSCRIPTION AGREEMENT

Exhibit 1.01(g-1)

--------------------------------------------------------------------------------



XL CAPITAL LTD

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 5, 2008, by
and between XL Capital Ltd, a Cayman Islands exempted limited company (the
“Company”), and Syncora Guarantee Re Ltd. (formerly known as XL Financial
Assurance Ltd), a Bermuda exempted company (the “Subscriber”).

          WHEREAS, the Company and the Subscriber are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”);

          WHEREAS, this Agreement is being entered into for the purpose of
setting forth the terms, conditions and agreements between the Company and the
Subscriber in connection with the Company’s issuance to the Subscriber of
2,223,379 shares (the “Shares”) of its Class A Ordinary Shares, par value $0.01
per share (“Common Stock”), pursuant to the Master Commutation, Release and
Restructuring Agreement dated as of July 28, 2008 among the Company, Security
Capital Assurance Ltd, XL Financial Assurance Ltd, XL Capital Assurance Inc. and
the other parties thereto (the “Master Agreement”); and

          WHEREAS, on the Closing Date (as defined below), the parties hereto
and Syncora Guarantee Inc. (formerly known as XL Capital Assurance Inc.) will
execute and deliver a Registration Rights Agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit A, pursuant to
which the Company has agreed to provide certain registration rights under the
Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, the Company and the Subscriber
hereby agree as follows:

          1. SUBSCRIPTION FOR SHARES; CLOSING.

                    (a) Subject to the terms and conditions herein and in
reliance upon the respective representations, warranties and covenants contained
herein, the Subscriber hereby subscribes for the Shares and the Company hereby
agrees to issue the Shares as consideration for the Subscriber and certain of
its affiliates entering into the Master Agreement and related transactions
contemplated thereby, as set forth therein.

                    (b) The issuance of the Shares shall be effected on the
Closing Date (defined below) by the Company executing and delivering to the
Subscriber, duly registered in its name, a duly executed stock certificate
evidencing the Shares being purchased by it. The closing of the purchase and
sale of the Shares pursuant to this Section 1(b) will take place at the time and
location set forth for the closing in Section 2.07 of the Master Agreement or at
such other time

Exh. 1.01(g-1)-1

--------------------------------------------------------------------------------



and location as the Company and the Subscriber shall otherwise mutually agree
(the “Closing Date”).

          2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

                    The Company represents and warrants, as of the date hereof
and as of the Closing Date, that:

                    (a) Incorporation and Good Standing. The Company is duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted.

                    (b) Authorization. The board of directors of the Company
(the “Board”) has authorized the execution, delivery and performance of this
Agreement and the transactions contemplated hereby and the Company has the
requisite power, authority and legal capacity to execute, deliver and perform
this Agreement and the transactions contemplated hereby. No other corporate
action is necessary to authorize such execution, delivery and performance, and
upon such execution and delivery by the Company, this Agreement shall constitute
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms except as enforceability may be (i) limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights, or (ii) subject to general principles of equity. The Board
has authorized the issuance and delivery of the Shares in accordance with this
Agreement.

                    (c) Authorization of Shares. The Shares to be issued and
sold by the Company pursuant to this Agreement, when issued and paid for in
accordance with the provisions hereof, will be duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock free and clear of all liens
and the issuance of the Shares will not be subject to any preemptive or similar
rights.

                    (d) Non-Contravention. Except as set forth on Schedule 2(d)
and except with respect to any filings made in connection with exemptions from
registration under state or federal securities laws, the creation,
authorization, issuance, offer and sale of the Shares do not require any
consent, approval or authorization of, or filing, registration or qualification
with, any governmental authority on the part of the Company or the vote, consent
or approval in any manner of the holders of any security of the Company as a
condition to the execution and delivery of this Agreement or the creation,
authorization, issuance, offer and sale of the Shares. Except as set forth on
Schedule 2(d), the execution and delivery by the Company of this Agreement and
the performance by the Company of its obligations hereunder will not violate (i)
the terms and conditions of the Memorandum and Articles of Association of the
Company, or any material agreement to which the Company is a party or by which
it is bound or (ii) subject to the accuracy of the Subscriber’s representations
and warranties contained in Section 3 hereof, any federal or state securities
law.

                    (e) No General Solicitation. The Company has not engaged in
a general solicitation of the public for sale of the Shares in violation of the
Securities Act, and the offering and sale of the Shares are exempt from
registration under the Securities Act.

Exh. 1.01(g-1)-2

--------------------------------------------------------------------------------



                    (f) Capitalization. As of December 31, 2007, the Company had
the authorized capitalization as set forth in the Company’s Annual Report on
Form 10-K for its most recent fiscal year, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, and were issued in compliance with federal and
state securities laws and not in violation of any preemptive right, resale
right, right of first refusal or similar right. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with federal and state securities laws. The Company
has not, in the twelve months preceding the date hereof, received notice
(written or oral) from the NYSE to the effect that the Company is not in
compliance with its listing or maintenance requirements.

                    (g) No Integration. There has been no sale, offer for sale,
solicitation of an offer to buy or negotiation by the Company or any of its
subsidiaries in respect of any security that would be integrated with the Shares
issued pursuant to this Agreement in a manner that would require the
registration of the Shares under the Securities Act.

                    (h) Listing. The Common Stock is registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934 and prior to the Closing
Date, the Shares will be approved for listing on the NYSE, subject to official
notice of issuance.

                    (i) No Registration. Assuming the accuracy of the
representations and warranties of the Subscriber contained in Section 3 and its
compliance with the agreements set forth herein, it is not necessary, in
connection with the issuance and sale of the Shares to the Subscriber in the
manner contemplated by this Agreement, to register the Shares under the
Securities Act.

          3. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER.

                    The Subscriber represents and warrants, as of the date
hereof and as of the Closing Date, that:

                    (a) Investment Purpose. The Subscriber is obtaining the
Shares for investment purposes only and not with a view to or for distributing
or reselling such Shares or any part thereof, without prejudice, however, to the
Subscriber’s right, subject to the provisions of this Agreement (including,
without limitation, Section 5), to sell or otherwise dispose of all or any part
of the Shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities or “blue sky” laws. The Subscriber
understands that it may bear the economic risk of this investment indefinitely.

                    (b) Institutional Accredited Investor Status. The Subscriber
was at the time it was first offered the Shares, and at the date hereof is, an
institutional “accredited investor” as defined in Rule 501(a) under the
Securities Act.

                    (c) Reliance on Exemptions. The Subscriber understands that
the Shares are being offered and issued to it in reliance upon specific
exemptions from the registration

Exh. 1.01(g-1)-3

--------------------------------------------------------------------------------



requirements of United States federal and state securities or “blue sky” laws,
including Section 4(2) of the Securities Act and that the Company is relying
upon the truth and accuracy of, and the Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of the Subscriber to acquire the Shares.

                    (d) Knowledge. The Subscriber has, either alone or together
with its representatives, such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the ownership of the Shares, and has so evaluated the merits and risks
of such investment. The Subscriber understands that ownership of the Shares
involves a high degree of risk, is able to bear the economic risk of ownership
of the Shares and, at the present time, is able to afford a complete loss with
respect to such ownership.

                    (e) Access to Information. The Subscriber acknowledges that
it has access to and has reviewed the Company’s disclosures about its Common
Stock made in its filings with the SEC including the Company’s Annual Report on
Form 10-K for its latest fiscal year, the Company’s Quarterly Report on Form
10-Q for its latest fiscal quarter, and any Current Report on Form 8-K filed by
the Company since the date of such Quarterly Report on Form 10-Q and has access
to information about the Company and its subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects contained in the Company’s public filings with the SEC, and
acknowledges that such information is sufficient to enable it to evaluate its
investment.

                    (f) No Reliance. In connection with its acceptance of the
Shares, the Subscriber has not relied upon any representations made by, or other
information (whether oral or written) furnished by or on behalf of, the Company
other than as set forth in this Agreement, the Master Agreement or any Ancillary
Agreements (as defined in the Master Agreement).

                    (g) No General Solicitation. The Subscriber acknowledges
that the Shares were offered and will be issued to the Subscriber without any
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

                    (h) No Advice Provided. The Subscriber understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Subscriber in connection with the issuance of the Shares
constitutes legal, tax or investment advice. The Subscriber has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its receipt of the Shares.

                    (i) Authorization; Enforceability. This Agreement has been
duly and validly authorized by the Subscriber. This Agreement has been duly
executed and delivered on behalf of the Subscriber, and constitutes the valid
and binding agreement of the Subscriber enforceable in accordance with their
terms, subject, in each case, to applicable bankruptcy, insolvency,
reorganization or similar laws affecting generally the enforcement of creditors’
rights and subject

Exh. 1.01(g-1)-4

--------------------------------------------------------------------------------



to a court’s discretionary authority with respect to the granting of specific
performance or other equitable remedies.

                    (j) No Conflicts. The execution and performance of this
Agreement does not conflict with any agreement to which the Subscriber is a
party or is bound thereby, any court order or judgment addressed to the
Subscriber, or the constituent documents of the Subscriber.

          4. TRANSFER RESTRICTIONS

                    (a) Restrictions. The Subscriber recognizes and agrees that
(i) the Shares will be subject to a Holding Period (as defined in the
Registration Rights Agreement) and other restrictions on transferability
pursuant to this Agreement and the Registration Rights Agreement and (ii) as a
result of the foregoing, the marketability of the Shares will be severely
limited. The Subscriber agrees that it will not Transfer (as such term is
defined in the Registration Rights Agreement) the Shares in any manner that will
violate such restrictions under this Agreement, the Registration Rights
Agreement, the Securities Act or any state securities laws, the rules and
regulations of the SEC or any other state or municipality having jurisdiction
thereof.

                    (b) Legends. The Subscriber understands and agrees that the
Shares will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against the transfer of the certificates for
the Shares):

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), OR UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE
OF CLAUSE (B), IF REQUESTED BY THE ISSUER, UNLESS THE ISSUER RECEIVES AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY IS ALSO SUBJECT TO SIGNIFICANT RESTRICTIONS ON
TRANSFER (WHICH INCLUDES A RIGHT OF FIRST OFFER) PURSUANT TO THE TERMS OF A
REGISTRATION RIGHTS AGREEMENT AMONG THE ISSUER, THE HOLDER AND SYNCORA GUARANTEE
INC. (FORMERLY KNOWN AS XL CAPITAL ASSURANCE INC.) DATED AUGUST 5, 2008 AND MAY
NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH AGREEMENT.

          5. MISCELLANEOUS

                    (a) Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

Exh. 1.01(g-1)-5

--------------------------------------------------------------------------------



                    (b) Notices. All communications under this Agreement shall
be in writing and shall be delivered by hand or facsimile or mailed by overnight
courier or by registered mail or certified mail, postage prepaid:

 

 

 

          (i) if to the Company, XL Capital Ltd, One Bermudiana Road, Hamilton
HM 11, Bermuda, Attention: General Counsel, Fax: 441-295-2840 or at such other
address or facsimile number as may have been furnished in writing.

 

 

 

          (ii) if to the Subscriber, c/o Syncora Guarantee Inc., 1221 Avenue of
the Americas, New York, New York 10020-1001, Fax: 212-478-3579; Attention: Susan
Comparato, General Counsel; or at such other address or facsimile number as may
have been furnished in writing.

Any notice so addressed shall be deemed to be given: if delivered by hand or
facsimile, on the date of such delivery, if a business day and delivered during
regular business hours, otherwise the first business day thereafter; if mailed
by courier, on the first business day following the date of such mailing; and if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

                    (c) Survival. All representations, warranties and covenants
made by the Subscriber and the Company herein shall be considered to have been
relied upon by the Company or the Subscriber, as the case may be, and shall
survive all deliveries to you of the Shares, or regardless of any investigation
made by the Company or the Subscriber, as the case may be, or on the Company’s
or the Subscriber’s behalf.

                    (d) Assignment; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties. It is understood that the Subscriber may assign this
Agreement or any of their rights or obligations hereunder to any affiliate,
provided, however, that any assignment of the obligations under this Agreement
shall not release the assignor from any of its obligations under this Agreement.
Nothing in this Agreement shall confer upon any person not a party to this
Agreement any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

                    (e) Entire Agreement. This Agreement, the Master Agreement
and the Registration Rights Agreement constitute the entire understandings of
the parties hereto and supersede all prior agreements or understandings with
respect to the subject matter hereof among such parties. This Agreement may be
amended, and the observance of any term of this Agreement may be waived, with
(and only with) the written consent of each of the parties hereto.

                    (f) Severability. In the event that any part or parts of
this Agreement shall be held illegal or unenforceable by any court or
administrative body of competent jurisdiction, such determination shall not
effect the remaining provisions of this Agreement which shall remain in full
force and effect.

                    (g) Counterparts. This Agreement may be executed in any
number of counterparts (including by facsimile), each of which shall be deemed
an original and all of which together shall be considered one and the same
agreement.

Exh. 1.01(g-1)-6

--------------------------------------------------------------------------------



                    (h) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

                    (i) Jurisdiction. The parties to this Agreement irrevocably
submit to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement. To the fullest
extent permitted by applicable law, the parties to this Agreement irrevocably
waive and agree not to assert, by way of motion, as a defense or otherwise, any
claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

                    (j) Specific Performance. The Company and the Subscriber
hereby declare that it is impossible to measure in money the damages which will
accrue to the parties hereto by reason of the failure of any party hereto to
perform any of its obligations set forth in this Agreement. Therefore, the
Company and the Subscriber shall have the right to specific performance of such
obligations, and if any party hereto shall institute any action or proceeding to
enforce the provisions hereof, the Company and the Subscriber hereby waive the
claim or defense that the party instituting such action or proceeding has an
adequate remedy at law.

[Signature Page to Follow]

Exh. 1.01(g-1)-7

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Subscriber and the Company have
caused this Agreement to be duly executed as of the date first written above.

 

 

 

 

SYNCORA GUARANTEE RE LTD.

 

FORMERLY KNOWN AS

 

XL FINANCIAL ASSURANCE LTD

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

--------------------------------------------------------------------------------



 

 

Accepted and Agreed

as of the date first written above:

 

 

XL CAPITAL LTD

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

--------------------------------------------------------------------------------



Schedule 2(d) – Non-Contravention

1. Credit Agreement among XL CAPITAL LTD, X.L. AMERICA, INC., XL INSURANCE
(BERMUDA) LTD, XL RE LTD (together with XL, XLA and XLI, the “Account Parties”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the Lenders party thereto, with respect to the
Credit Agreement, dated as of June 21, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) entered into among
the Account Parties, the Administrative Agent and the other institutions from
time to time party thereto as Lenders.

2. Credit Agreement among XL CAPITAL LTD (“XL”), X.L. AMERICA, INC. (“XLA”), XL
INSURANCE (BERMUDA) LTD (“XLI”), XL RE LTD (together with XL, XLA and XLI, the
“Obligors”), JPMORGAN CHASE BANK, N.A. (as successor to Bear Stearns Corporate
Lending Inc.), as administrative agent (in such capacity, the “Administrative
Agent”) and the Lenders party thereto, with respect to the Credit Agreement,
dated as of August 3, 2005, (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among the
Obligors, the Administrative Agent and the other institutions from time to time
party thereto as Lenders.

3. Credit Agreement among XL CAPITAL LTD (“XL”), X.L. AMERICA, INC. (“XLA”), XL
INSURANCE (BERMUDA) LTD (“XLI”), XL RE LTD (together with XL, XLA and XLI, the
“Account Parties”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the Lenders party thereto, with
respect to the Credit Agreement, dated as of June 22, 2005, (as may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among the Account Parties, the Administrative Agent and the other
institutions from time to time party thereto as Lenders.

4. Credit Agreement among XL CAPITAL LTD (“XL”) (the “Account Party”), the
Guarantors (collectively, with the Account Party, the “Obligors”), and CITIBANK
INTERNATIONAL PLC, as agent and trustee for the Lenders (in such capacity, the
“Agent”), with respect to the Letter of Credit Facility and Reimbursement
Agreement, dated November 14, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Facility Agreement”) entered into
among the Obligors, the Agent and the other institutions from time to time party
thereto as Lenders.

5. Note purchase agreement dated April 12, 2001 among X.L. America, Inc., XL
Capital Ltd, XL Insurance Ltd, XL Re Ltd and each of the purchasers listed
therein. Such notes will be defeased on the Closing Date.

--------------------------------------------------------------------------------



EXHIBIT 1.01(g-2)

FORM OF XLCA SUBSCRIPTION AGREEMENT

Exhibit 1.01(g-2)

--------------------------------------------------------------------------------



XL CAPITAL LTD

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 5, 2008, by
and between XL Capital Ltd, a Cayman Islands exempted limited company (the
“Company”), and Syncora Guarantee Inc. (formerly known as XL Capital Assurance
Inc.), a New York insurance company (the “Subscriber”).

          WHEREAS, the Company and the Subscriber are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Section 4(2) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”);

          WHEREAS, this Agreement is being entered into for the purpose of
setting forth the terms, conditions and agreements between the Company and the
Subscriber in connection with the Company’s issuance to the Subscriber of
5,776,621 shares (the “Shares”) of its Class A Ordinary Shares, par value $0.01
per share (“Common Stock”), pursuant to the Master Commutation, Release and
Restructuring Agreement dated as of July 28, 2008 among the Company, Security
Capital Assurance Ltd, XL Financial Assurance Ltd, XL Capital Assurance Inc. and
the other parties thereto (the “Master Agreement”); and

          WHEREAS, on the Closing Date (as defined below), the parties hereto
and Syncora Guarantee Re Ltd. (formerly known as XL Financial Assurance Ltd)
will execute and deliver a Registration Rights Agreement (the “Registration
Rights Agreement”), substantially in the form attached hereto as Exhibit A,
pursuant to which the Company has agreed to provide certain registration rights
under the Securities Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound, the Company and the Subscriber
hereby agree as follows:

          1. SUBSCRIPTION FOR SHARES; CLOSING.

                    (a) Subject to the terms and conditions herein and in
reliance upon the respective representations, warranties and covenants contained
herein, the Subscriber hereby subscribes for the Shares and the Company hereby
agrees to issue the Shares as consideration for the Subscriber and certain of
its affiliates entering into the Master Agreement and related transactions
contemplated thereby, as set forth therein.

                    (b) The issuance of the Shares shall be effected on the
Closing Date (defined below) by the Company executing and delivering to the
Subscriber, duly registered in its name, a duly executed stock certificate
evidencing the Shares being purchased by it. The closing of the purchase and
sale of the Shares pursuant to this Section 1(b) will take place at the time and
location set forth for the closing in Section 2.07 of the Master Agreement or at
such other time

Exh. 1.01(g-2)-1

--------------------------------------------------------------------------------



and location as the Company and the Subscriber shall otherwise mutually agree
(the “Closing Date”).

          2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

                    The Company represents and warrants, as of the date hereof
and as of the Closing Date, that:

                    (a) Incorporation and Good Standing. The Company is duly
organized, validly existing and in good standing under the laws of the Cayman
Islands and has all requisite power and authority to carry on its business as
now conducted and as proposed to be conducted.

                    (b) Authorization. The board of directors of the Company
(the “Board”) has authorized the execution, delivery and performance of this
Agreement and the transactions contemplated hereby and the Company has the
requisite power, authority and legal capacity to execute, deliver and perform
this Agreement and the transactions contemplated hereby. No other corporate
action is necessary to authorize such execution, delivery and performance, and
upon such execution and delivery by the Company, this Agreement shall constitute
a valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms except as enforceability may be (i) limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor’s rights, or (ii) subject to general principles of equity. The Board
has authorized the issuance and delivery of the Shares in accordance with this
Agreement.

                    (c) Authorization of Shares. The Shares to be issued and
sold by the Company pursuant to this Agreement, when issued and paid for in
accordance with the provisions hereof, will be duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock free and clear of all liens
and the issuance of the Shares will not be subject to any preemptive or similar
rights.

                    (d) Non-Contravention. Except as set forth on Schedule 2(d)
and except with respect to any filings made in connection with exemptions from
registration under state or federal securities laws, the creation,
authorization, issuance, offer and sale of the Shares do not require any
consent, approval or authorization of, or filing, registration or qualification
with, any governmental authority on the part of the Company or the vote, consent
or approval in any manner of the holders of any security of the Company as a
condition to the execution and delivery of this Agreement or the creation,
authorization, issuance, offer and sale of the Shares. Except as set forth on
Schedule 2(d), the execution and delivery by the Company of this Agreement and
the performance by the Company of its obligations hereunder will not violate (i)
the terms and conditions of the Memorandum and Articles of Association of the
Company, or any material agreement to which the Company is a party or by which
it is bound or (ii) subject to the accuracy of the Subscriber’s representations
and warranties contained in Section 3 hereof, any federal or state securities
law.

                    (e) No General Solicitation. The Company has not engaged in
a general solicitation of the public for sale of the Shares in violation of the
Securities Act, and the offering and sale of the Shares are exempt from
registration under the Securities Act.

Exh. 1.01(g-2)-2

--------------------------------------------------------------------------------



                    (f) Capitalization. As of December 31, 2007, the Company had
the authorized capitalization as set forth in the Company’s Annual Report on
Form 10-K for its most recent fiscal year, and all of the issued shares of
capital stock of the Company have been duly authorized and validly issued, are
fully paid and non-assessable, and were issued in compliance with federal and
state securities laws and not in violation of any preemptive right, resale
right, right of first refusal or similar right. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with federal and state securities laws. The Company
has not, in the twelve months preceding the date hereof, received notice
(written or oral) from the NYSE to the effect that the Company is not in
compliance with its listing or maintenance requirements.

                    (g) No Integration. There has been no sale, offer for sale,
solicitation of an offer to buy or negotiation by the Company or any of its
subsidiaries in respect of any security that would be integrated with the Shares
issued pursuant to this Agreement in a manner that would require the
registration of the Shares under the Securities Act.

                    (h) Listing. The Common Stock is registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934 and prior to the Closing
Date, the Shares will be approved for listing on the NYSE, subject to official
notice of issuance.

                    (i) No Registration. Assuming the accuracy of the
representations and warranties of the Subscriber contained in Section 3 and its
compliance with the agreements set forth herein, it is not necessary, in
connection with the issuance and sale of the Shares to the Subscriber in the
manner contemplated by this Agreement, to register the Shares under the
Securities Act.

          3. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER.

                    The Subscriber represents and warrants, as of the date
hereof and as of the Closing Date, that:

                    (a) Investment Purpose. The Subscriber is obtaining the
Shares for investment purposes only and not with a view to or for distributing
or reselling such Shares or any part thereof, without prejudice, however, to the
Subscriber’s right, subject to the provisions of this Agreement (including,
without limitation, Section 5), to sell or otherwise dispose of all or any part
of the Shares pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities or “blue sky” laws. The Subscriber
understands that it may bear the economic risk of this investment indefinitely.

                    (b) Institutional Accredited Investor Status. The Subscriber
was at the time it was first offered the Shares, and at the date hereof is, an
institutional “accredited investor” as defined in Rule 501(a) under the
Securities Act.

                    (c) Reliance on Exemptions. The Subscriber understands that
the Shares are being offered and issued to it in reliance upon specific
exemptions from the registration

Exh. 1.01(g-2)-3

--------------------------------------------------------------------------------



requirements of United States federal and state securities or “blue sky” laws,
including Section 4(2) of the Securities Act and that the Company is relying
upon the truth and accuracy of, and the Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of the Subscriber to acquire the Shares.

                    (d) Knowledge. The Subscriber has, either alone or together
with its representatives, such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the ownership of the Shares, and has so evaluated the merits and risks
of such investment. The Subscriber understands that ownership of the Shares
involves a high degree of risk, is able to bear the economic risk of ownership
of the Shares and, at the present time, is able to afford a complete loss with
respect to such ownership.

                    (e) Access to Information. The Subscriber acknowledges that
it has access to and has reviewed the Company’s disclosures about its Common
Stock made in its filings with the SEC including the Company’s Annual Report on
Form 10-K for its latest fiscal year, the Company’s Quarterly Report on Form
10-Q for its latest fiscal quarter, and any Current Report on Form 8-K filed by
the Company since the date of such Quarterly Report on Form 10-Q and has access
to information about the Company and its subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects contained in the Company’s public filings with the SEC, and
acknowledges that such information is sufficient to enable it to evaluate its
investment.

                    (f) No Reliance. In connection with its acceptance of the
Shares, the Subscriber has not relied upon any representations made by, or other
information (whether oral or written) furnished by or on behalf of, the Company
other than as set forth in this Agreement, the Master Agreement or any Ancillary
Agreements (as defined in the Master Agreement).

                    (g) No General Solicitation. The Subscriber acknowledges
that the Shares were offered and will be issued to the Subscriber without any
general solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

                    (h) No Advice Provided. The Subscriber understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Subscriber in connection with the issuance of the Shares
constitutes legal, tax or investment advice. The Subscriber has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its receipt of the Shares.

                    (i) Authorization; Enforceability. This Agreement has been
duly and validly authorized by the Subscriber. This Agreement has been duly
executed and delivered on behalf of the Subscriber, and constitutes the valid
and binding agreement of the Subscriber enforceable in accordance with their
terms, subject, in each case, to applicable bankruptcy, insolvency,
reorganization or similar laws affecting generally the enforcement of creditors’
rights and subject

Exh. 1.01(g-2)-4

--------------------------------------------------------------------------------



to a court’s discretionary authority with respect to the granting of specific
performance or other equitable remedies.

                    (j) No Conflicts. The execution and performance of this
Agreement does not conflict with any agreement to which the Subscriber is a
party or is bound thereby, any court order or judgment addressed to the
Subscriber, or the constituent documents of the Subscriber.

          4. TRANSFER RESTRICTIONS

                    (a) Restrictions. The Subscriber recognizes and agrees that
(i) the Shares will be subject to a Holding Period (as defined in the
Registration Rights Agreement) and other restrictions on transferability
pursuant to this Agreement and the Registration Rights Agreement and (ii) as a
result of the foregoing, the marketability of the Shares will be severely
limited. The Subscriber agrees that it will not Transfer (as such term is
defined in the Registration Rights Agreement) the Shares in any manner that will
violate such restrictions under this Agreement, the Registration Rights
Agreement, the Securities Act or any state securities laws, the rules and
regulations of the SEC or any other state or municipality having jurisdiction
thereof.

                    (b) Legends. The Subscriber understands and agrees that the
Shares will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against the transfer of the certificates for
the Shares).

THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO
DISTRIBUTION AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), OR UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS SECURITY OR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE
OF CLAUSE (B), IF REQUESTED BY THE ISSUER, UNLESS THE ISSUER RECEIVES AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY IS ALSO SUBJECT TO SIGNIFICANT RESTRICTIONS ON
TRANSFER (WHICH INCLUDES A RIGHT OF FIRST OFFER) PURSUANT TO THE TERMS OF A
REGISTRATION RIGHTS AGREEMENT AMONG THE ISSUER, THE HOLDER AND SYNCORA GUARANTEE
RE LTD. (FORMERLY KNOWN AS XL FINANCIAL ASSURANCE LTD) DATED AUGUST 5, 2008 AND
MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH SUCH AGREEMENT.

          5. MISCELLANEOUS

                    (a) Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

Exh. 1.01(g-2)-5

--------------------------------------------------------------------------------



                    (b) Notices. All communications under this Agreement shall
be in writing and shall be delivered by hand or facsimile or mailed by overnight
courier or by registered mail or certified mail, postage prepaid:

 

 

 

          (i) if to the Company, XL Capital Ltd, One Bermudiana Road, Hamilton
HM 11, Bermuda, Attention: General Counsel, Fax: 441-295-2840 or at such other
address or facsimile number as may have been furnished in writing.

 

 

 

          (ii) if to the Subscriber, Syncora Guarantee Inc., 1221 Avenue of the
Americas, New York, New York 10020-1001, Fax: 212-478-3579; Attention: Susan
Comparato, General Counsel; or at such other address or facsimile number as may
have been furnished in writing.

Any notice so addressed shall be deemed to be given: if delivered by hand or
facsimile, on the date of such delivery, if a business day and delivered during
regular business hours, otherwise the first business day thereafter; if mailed
by courier, on the first business day following the date of such mailing; and if
mailed by registered or certified mail, on the third business day after the date
of such mailing.

                    (c) Survival. All representations, warranties and covenants
made by the Subscriber and the Company herein shall be considered to have been
relied upon by the Company or the Subscriber, as the case may be, and shall
survive all deliveries to you of the Shares, or regardless of any investigation
made by the Company or the Subscriber, as the case may be, or on the Company’s
or the Subscriber’s behalf.

                    (d) Assignment; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties. It is understood that the Subscriber may assign this
Agreement or any of their rights or obligations hereunder to any affiliate,
provided, however, that any assignment of the obligations under this Agreement
shall not release the assignor from any of its obligations under this Agreement.
Nothing in this Agreement shall confer upon any person not a party to this
Agreement any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

                    (e) Entire Agreement. This Agreement, the Master Agreement
and the Registration Rights Agreement constitute the entire understandings of
the parties hereto and supersede all prior agreements or understandings with
respect to the subject matter hereof among such parties. This Agreement may be
amended, and the observance of any term of this Agreement may be waived, with
(and only with) the written consent of each of the parties hereto.

                    (f) Severability. In the event that any part or parts of
this Agreement shall be held illegal or unenforceable by any court or
administrative body of competent jurisdiction, such determination shall not
effect the remaining provisions of this Agreement which shall remain in full
force and effect.

                    (g) Counterparts. This Agreement may be executed in any
number of counterparts (including by facsimile), each of which shall be deemed
an original and all of which together shall be considered one and the same
agreement.

Exh. 1.01(g-2)-6

--------------------------------------------------------------------------------



                    (h) Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

                     (i) Jurisdiction. The parties to this Agreement irrevocably
submit to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement. To the fullest
extent permitted by applicable law, the parties to this Agreement irrevocably
waive and agree not to assert, by way of motion, as a defense or otherwise, any
claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

                    (j) Specific Performance. The Company and the Subscriber
hereby declare that it is impossible to measure in money the damages which will
accrue to the parties hereto by reason of the failure of any party hereto to
perform any of its obligations set forth in this Agreement. Therefore, the
Company and the Subscriber shall have the right to specific performance of such
obligations, and if any party hereto shall institute any action or proceeding to
enforce the provisions hereof, the Company and the Subscriber hereby waive the
claim or defense that the party instituting such action or proceeding has an
adequate remedy at law.

[Signature Page to Follow]

Exh. 1.01(g-2)-7

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the Subscriber and the Company have
caused this Agreement to be duly executed as of the date first written above.

 

 

 

 

SYNCORA GUARANTEE INC.

 

FORMERLY KNOWN AS

 

XL CAPITAL ASSURANCE INC.

 

 

 

 

By: 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

--------------------------------------------------------------------------------



Accepted and Agreed
as of the date first written above:

 

 

XL CAPITAL LTD

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

[SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT]

--------------------------------------------------------------------------------



Schedule 2(d) – Non-Contravention

1. Credit Agreement among XL CAPITAL LTD, X.L. AMERICA, INC., XL INSURANCE
(BERMUDA) LTD, XL RE LTD (together with XL, XLA and XLI, the “Account Parties”),
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the Lenders party thereto, with respect to the
Credit Agreement, dated as of June 21, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) entered into among
the Account Parties, the Administrative Agent and the other institutions from
time to time party thereto as Lenders.

2. Credit Agreement among XL CAPITAL LTD (“XL”), X.L. AMERICA, INC. (“XLA”), XL
INSURANCE (BERMUDA) LTD (“XLI”), XL RE LTD (together with XL, XLA and XLI, the
“Obligors”), JPMORGAN CHASE BANK, N.A. (as successor to Bear Stearns Corporate
Lending Inc.), as administrative agent (in such capacity, the “Administrative
Agent”) and the Lenders party thereto, with respect to the Credit Agreement,
dated as of August 3, 2005, (as may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among the
Obligors, the Administrative Agent and the other institutions from time to time
party thereto as Lenders.

3. Credit Agreement among XL CAPITAL LTD (“XL”), X.L. AMERICA, INC. (“XLA”), XL
INSURANCE (BERMUDA) LTD (“XLI”), XL RE LTD (together with XL, XLA and XLI, the
“Account Parties”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the Lenders party thereto, with
respect to the Credit Agreement, dated as of June 22, 2005, (as may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
entered into among the Account Parties, the Administrative Agent and the other
institutions from time to time party thereto as Lenders.

4. Credit Agreement among XL CAPITAL LTD (“XL”) (the “Account Party”), the
Guarantors (collectively, with the Account Party, the “Obligors”), and CITIBANK
INTERNATIONAL PLC, as agent and trustee for the Lenders (in such capacity, the
“Agent”), with respect to the Letter of Credit Facility and Reimbursement
Agreement, dated November 14, 2007, (as may be amended, supplemented or
otherwise modified from time to time, the “Facility Agreement”) entered into
among the Obligors, the Agent and the other institutions from time to time party
thereto as Lenders.

5. Note purchase agreement dated April 12, 2001 among X.L. America, Inc., XL
Capital Ltd, XL Insurance Ltd, XL Re Ltd and each of the purchasers listed
therein. Such notes will be defeased on the Closing Date.

--------------------------------------------------------------------------------



EXHIBIT 1.01(h-1)

XL STOCK RESALE AND REGISTRATION RIGHTS AGREEMENT

[Intentionally omitted—superseded by
the Amended and Restated Registration Rights Agreement
dated as of August 5, 2008]

Exhibit 1.01(h-1)

--------------------------------------------------------------------------------



SCHEDULE 2.01-1

COMMUTED REINSURANCE AGREEMENTS

Part I

 

 

 

Agreement

 

Commutation Amount (pursuant to
applicable commutation agreement)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2001 Facultative Quota Share Treaty

 

$25,000,000

Excess of Loss Agreement

 

$100,000,000

Adverse Development Cover

 

$65,300,000

Facultative Master Certificate

 

5,776,621 of XL’s Class A Ordinary Shares

Part II

 

 

 

 

 

Agreement

 

Portion of Commutation Amount Under
Quota Share Treaty Commutation
Agreement Paid By The XL Parties

 

Total Commutation
Amount Under
Quota Share Treaty

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Quota Share Treaty

 

$1,584,700,000, plus 2,223,379 of XL’s Class A Ordinary Shares received by XLFA
from XL as part of the consideration for commuting, terminating or settling the
Quota Share Treaty

 

$3,926,000,000

Sch. 2.01-1-1

--------------------------------------------------------------------------------



SCHEDULE 2.06(a-1)

SCA PARTIES RECEIVING A PORTION OF THE CASH CONSIDERATION AMOUNT

 

 

 

 

Allocation of Cash Proceeds

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Total cash received by XLFA:

 

$

1,768,000,000

 

 

 

 

Transfer instructions for remitting funds to XLFA:

 

 

 

[Intentionally omitted]

 

 

 

 

 

 

 

Please send email/fax containing details of the transfer to:

 

 

 

[Intentionally omitted]

 

 

 

 

 

 

 

Rebecca O’Connell (VP & Assistant Treasurer) at SCA

 

 

 

Phone:   (212) 478-3629

 

 

 

Fax:       (212) 478-3587

 

 

 

E-mail: rebecca.oconnell@scafg.com

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

Total cash received by XLCA:

 

$

7,000,000

 

 

 

 

Transfer instructions for remitting funds to XLCA:

 

 

 

[Intentionally omitted]

 

 

 

 

 

 

 

Please send email/fax containing details of the transfer to:

 

 

 

[Intentionally omitted]

 

 

 

 

 

 

 

Rebecca O’Connell (VP & Assistant Treasurer) at SCA

 

 

 

Phone:   (212) 478-3629

 

 

 

Fax:       (212) 478-3587

 

 

 

E-mail: rebecca.oconnell@scafg.com

 

 

 

Sch. 2.06(a-1)-1

--------------------------------------------------------------------------------



SCHEDULE 2.06(b-1)

SCA PARTIES RECEIVING A PORTION OF THE STOCK CONSIDERATION

 

 

XLFA:

2,223,379 shares of XL’s Class A Ordinary Shares, par value $0.01 per share

 

 

XLCA:

5,776,621 shares of XL’s Class A Ordinary Shares, par value $0.01 per share

Sch. 2.06(b-1)-1

--------------------------------------------------------------------------------



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

by and among

XL Capital Ltd.,

Syncora Guarantee Re Ltd.

and

Syncora Guarantee Inc.

Dated as of August 5, 2008

--------------------------------------------------------------------------------



EXECUTION COPY

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

                    AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as
of August 5, 2008, by and between XL Capital Ltd., an exempted limited company
incorporated under the laws of the Cayman Islands (the “Company”), Syncora
Guarantee Re Ltd. (formerly known as, XL Financial Assurance Ltd., a company
domiciled in Bermuda) (“XLFA”) and Syncora Guarantee Inc. (formerly known as, XL
Capital Assurance Inc., a New York insurance company) (“XLCA”).

                    WHEREAS, the Company, XLFA and XLCA are parties to that
certain Master Commutation, Release and Restructuring Agreement, dated as of
July 28, 2008, by and among Syncora Holdings Ltd (formerly known as Security
Capital Assurance Ltd), XLFA, XLCA, the Company and the other parties thereto
(the “Master Transaction Agreement”);

                    WHEREAS, the Closing (as defined in the Master Transaction
Agreement) has occurred; and

                    WHEREAS, the Company, XLFA and XLCA previously entered into
a Registration Rights Agreement, dated as of August 5, 2008 (the “Registration
Rights Agreement”); and

                    WHEREAS, the Company, XLFA and XLCA now wish to amend and
restate in its entirety the Registration Rights Agreement;

                    NOW, THEREFORE, in consideration of the premises and of the
mutual covenants and obligations hereinafter set forth (and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by the Company), the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS; HOLDING PERIOD AND RIGHT OF FIRST REFUSAL

          Section 1.1 Certain Defined Terms. As used herein, the following terms
shall have the following meanings:

          “Action” means any legal, administrative, regulatory or other suit,
action, claim, audit, assessment, arbitration or other proceeding, investigation
or inquiry.

          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with,
such Person. For purposes of this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

          “Agreement” means this Amended and Restated Registration Rights
Agreement as it may be amended, supplemented, restated or modified from time to
time.

--------------------------------------------------------------------------------



          “Beneficial Ownership” by a Person of any securities includes
ownership by any Person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares (i) voting
power which includes the power to vote, or to direct the voting of, such
security; and/or (ii) investment power which includes the power to dispose, or
to direct the disposition, of such security; and shall otherwise be interpreted
in accordance with the term “beneficial ownership” as defined in Rule 13d-3
adopted by the SEC under the Exchange Act. The term “Beneficially Own” shall
have a correlative meaning.

          “Business Day” means any day, other than a Saturday, Sunday or a day
on which banking institutions in New York, New York are authorized or obligated
to close.

          “Class A Ordinary Shares” means the Class A Ordinary Shares, par value
$0.01 per share, of the Company.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated by the SEC from time to time
thereunder.

          “Form S-3” means such form under the Securities Act as is in effect on
the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

          “Governmental Entity” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign and any applicable industry self-regulatory
organization.

          “Holders” means XLFA, XLCA and the Permitted Transferees that hold
Registrable Securities from time to time (and “Holder” means any of such
Persons).

          “Holders’ Representative” means XLFA or any other Holder designated in
writing by XLFA and XLCA as the Holders’ Representative.

          “Holding Period” means the period from the date of this Agreement
until the six-month anniversary of this Agreement.

          “Issuer Free Writing Prospectus” means an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act, relating to an
offer of the Registrable Securities.

          “Law” means any statute, law, code, ordinance, rule or regulation of
any Governmental Entity.

          “Other Securities” means Class A Ordinary Shares other than
Registrable Securities.

          “Permitted Transferee” has the meaning set forth in Section 3.6.

          “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof or any group (within

2

--------------------------------------------------------------------------------



the meaning of Section 13(d)(3) of the Exchange Act) comprised of two or more of
the foregoing.

          “Prospectus” means the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, any Issuer Free Writing Prospectus related thereto, and
all other amendments and supplements to such prospectus, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus.

          “Registrable Securities” means (a) all 8,000,000 Class A Ordinary
Shares issued to XLFA and XLCA as of the date of this Agreement, and (b) any
securities issued directly or indirectly with respect to such shares described
in clause (a) because of stock splits, stock dividends, reclassifications,
recapitalizations, mergers, consolidations, or similar events. As to any
particular Registrable Securities, such Registrable Securities shall cease to be
Registrable Securities when (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been disposed of in accordance with such Registration
Statement, (ii) such securities shall have been disposed of pursuant to Rule 144
or (iii) such securities are at such time eligible to be sold to the public
without volume limitations pursuant to Rule 144, it being understood that in the
event that such securities cease to be eligible to be sold to the public without
volume limitations pursuant to Rule 144, then subject to clauses (i) and (ii)
above such securities will again be Registrable Securities hereunder until such
time as such securities are eligible to be sold to the public without volume
limitations pursuant to Rule 144, and it being further agreed and understood
that if such securities are at such time ineligible to be sold without volume
limitations under Rule 144 because the Company does not satisfy the condition
set forth in Rule 144(c)(1) and such ineligibility is due solely to the failure
of Syncora Holdings Ltd after the date hereof to file with the SEC in a timely
manner its Annual Report on Form 10-K under the Exchange Act, then until such
time as such Annual Report on Form 10-K is filed by Syncora Holdings Ltd with
the SEC such securities shall not be deemed to be Registrable Securities and the
Company’s obligations under Sections 2.1, 2.2, 2.3, 2.4 and 2.7 hereof with
respect to such securities shall be suspended during such period.

          “Registration Statement” means any registration statement of the
Company under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

          “Rule 144” means Rule 144 under the Securities Act (or any successor
provision).

          “SEC” means the United States Securities and Exchange Commission.

3

--------------------------------------------------------------------------------



          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

          “Selling Holder” means each Holder of Registrable Securities included
in a registration pursuant to Article II.

          “Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC on either (a) Form S-3 or (b) if the Company is not
permitted to file a Registration Statement on Form S-3, a Registration Statement
on Form S-1 (or any successor form or other appropriate form under the
Securities Act), in each case for an offering to be made on a continuous or
delayed basis pursuant to Rule 415 under the Securities Act covering Registrable
Securities. To the extent the Company is a well-known seasoned issuer (as
defined in Rule 405 under the Securities Act), a “Shelf Registration Statement”
shall be deemed to refer to an automatic shelf registration statement (as
defined in Rule 405 under the Securities Act) on Form S-3.

          A “Subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which is owned directly or indirectly by such first
person).

          “Transfer” means, with respect to a given security, any transaction
whereby a given Person (a) offers, pledges, sells, contract to sells, sells any
option or contract to purchase, purchases any option or contract to sell, grants
any option, right or warrant to purchase, lends, or otherwise transfers or
disposes of, directly or indirectly, such given security or any securities
convertible into or exercisable or exchangeable for any or all of such given
security or (b) enters into any swap or any other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any or all of the given security, whether any such transaction described in
clause (a) or (b) is to be settled by delivery of any or all of the given
security or any other securities, in cash or otherwise.

          Section 1.2 Terms Generally. The definitions in Section 1.1 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
unless the context expressly provides otherwise. All references herein to
Articles, Sections, paragraphs, subparagraphs, clauses or Exhibits shall be
deemed references to Articles, Sections, paragraphs, subparagraphs or clauses
of, or Exhibits to, this Agreement, unless the context requires otherwise.
Unless otherwise expressly defined, terms defined in this Agreement have the
same meanings when used in any Exhibit hereto. Unless otherwise specified, the
words “this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other
words of similar import refer to this Agreement as a whole (including the
Exhibits) and not to any particular provision of this Agreement. The term “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless expressly stated otherwise, any Law defined or referred to
herein means such Law as from time to time amended, modified or supplemented,
including by

4

--------------------------------------------------------------------------------



succession of comparable successor Laws and references to all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          Section 1.3 Holding Period.

                    (a) The Holders agree that until the end of the Holding
Period, they will not Transfer any of the Registrable Securities to any Person
other than a Permitted Transferee.

                    (b) The Holders further agree that they will not publicly
disclose the intention to make any Transfer referred to in Section 1.3(a) above
prior to the end of the Holding Period. In furtherance of the foregoing, the
Company and its transfer agent and registrar are hereby authorized to decline to
make any transfer that would constitute a violation or breach of this Agreement.

          Section 1.4 Right of First Offer.

                    (a) Offering Notice. Prior to exercising any rights under
Article II or otherwise effecting any Transfer of any Class A Ordinary Shares,
any Holder who desires to Transfer any number of Class A Ordinary Shares (such
Holder being, a “Transferring Party”) shall first offer to the Company the
option to purchase from such Holder such number of the Class A Ordinary Shares
that such Holder desires to Transfer by giving written notice (the “Offering
Notice”) to the Company stating the number of Class A Ordinary Shares that such
Holder proposes to sell (the “Offered Stock”) and the proposed purchase price
per share to be paid for such Class A Ordinary Shares (the “Offer Price”). An
Offering Notice shall constitute an irrevocable offer from the Holder to the
Company to sell to the Company the Offered Stock on the terms and conditions set
forth in the Offering Notice for an amount of cash consideration per share equal
to the Offer Price, and such irrevocable offer, if not accepted by the Company
prior to the expiration of the Election Period (as defined below) in accordance
with Section 1.4(b), shall expire at the expiration of the Election Period.

                    (b) Company Option. The Company shall be entitled to
irrevocably commit to purchase all of the Offered Stock upon the terms and
conditions and for the cash consideration per share equal to the Offer Price, by
giving written notice of such election to the Transferring Party (the “Election
Notice”), no later than 5 p.m. (New York time) on the fifth Business Day after
the date on which the Offering Notice has been given to the Company (the
“Election Period”).

                    (c) Permitted Transfer.

 

 

 

          (i) If the Company does not elect to irrevocably commit to purchase
all of the Offered Stock prior to the expiration of the Election Period as set
forth in Section 1.4(b), then the Transferring Party may Transfer all, but not
less than all, of the Offered Stock to any Person at a price no less than the
Offering Price and on terms and conditions no more favorable to the transferee
than those specified in the Offering Notice for a period of up to thirty-five
(35) days from the expiration of the Election Period including, if such Class A
Ordinary Shares are at such time Registrable Securities, pursuant to Article II.
The

5

--------------------------------------------------------------------------------



 

 

 

Offered Stock so Transferred to any Person within such period shall cease to be
subject to the provisions of this Section 1.4, and any Offered Stock not so
Transferred within such period shall continue to be subject to the provisions of
this Section 1.4 in connection with any subsequent proposed Transfer.

 

 

 

          (ii) If the Company elects to purchase all of the Offered Stock, then
the closing of the purchase of such Offered Stock from such Transferring Party
shall be held at the offices of Cadwalader, Wickersham & Taft LLP, One World
Financial Center, New York, New York, or at such other location as shall be
mutually agreed, at a mutually agreed upon time on a mutually agreed upon
Business Day during the 10 day period immediately following the date on which
the Election Notice was delivered to the Transferring Party or at such other
time and place as the parties to the transaction may agree. At such closing, (x)
the Transferring Party will deliver stock certificates evidencing the Offered
Stock duly endorsed in blank (or accompanied by duly executed stock powers in
blank) and such other instruments as the Company may reasonably require to
consummate the purchase of such Offered Stock, (y) the Company shall deliver an
amount equal to the product of (1) the Offered Stock and (2) the Offering Price,
by wire transfer in immediately available funds to a bank account or bank
accounts designated by the Transferring Party in writing to the Company at least
two days prior to such closing.

                    (d) Failure to Elect. The failure of the Company to give any
written notice specified in this Section 1.4 within the time period specified
herein shall be deemed to be a waiver of its rights under this Section 1.4 to
purchase the Offered Stock pursuant to such Offering Notice (but not any
subsequent Offering Notice).

                    (e) Transfer to Permitted Transferee. Notwithstanding the
foregoing, it is agreed and understood that the provisions of this Section 1.4
shall not apply to any Transfer of Class A Ordinary Shares to a Permitted
Transferee in accordance with Section 3.6.

ARTICLE II
REGISTRATION RIGHTS

          Section 2.1 Demand Registrations. (a) Subject to Section 2.1(h), at
any time and from time to time following the last day of the Holding Period, the
Holders’ Representative shall have the right by delivering a written notice to
the Company (a “Demand Notice”) to require the Company to, pursuant to the terms
of this Agreement, register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities Beneficially Owned by
Holders and requested by such Demand Notice to be so registered (a “Demand
Registration”); provided, however, that a Demand Notice may only be made if the
amount of Registrable Securities requested to be registered is reasonably
expected to generate aggregate gross proceeds on sale (prior to deducting
underwriting discounts and commissions and offering expenses) of at least $35
million. A Demand Notice shall also specify the expected method or methods of
disposition of the applicable Registrable Securities. Following receipt of a
Demand Notice, the Company shall use its reasonable best efforts to file, as
promptly as reasonably practicable, but not later than, 60 days with respect to
any underwritten offering, or 30 days with respect to any other offering, after
receipt by the Company of such Demand Notice (subject to paragraph (e) of

6

--------------------------------------------------------------------------------



this Section 2.1) (provided, however, that with respect to a Demand Notice
delivered to the Company following the Company’s failure or decline to exercise
its option to purchase the Offered Stock pursuant to Section 1.4(b), such 60 or
30 day period, as applicable, shall commence from the date on which the Offering
Notice was delivered to the Company), a Registration Statement relating to the
offer and sale of the Registrable Securities requested to be included therein by
the Holders thereof in accordance with the methods of distribution elected by
such Holders (a “Demand Registration Statement”) and shall use its reasonable
best efforts to cause such Registration Statement to be declared effective under
the Securities Act as promptly as practicable after the filing thereof.

                    (b) If any of the Registrable Securities to be registered
pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter(s) of such underwritten
offering advise the Company and Holders in writing that it is their good faith
opinion that the total number or dollar amount of Registrable Securities
proposed to be sold in such offering, together with any Other Securities
proposed to be included by holders thereof which are entitled to include
securities in such Registration Statement, exceeds the total number or dollar
amount of such securities that can be sold without having an adverse effect on
the price, timing or distribution of the Registrable Securities to be so
included together with all such Other Securities, then there shall be included
in such firm commitment underwritten offering the number or dollar amount of
Registrable Securities and such Other Securities that in the opinion of such
managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities and Other Securities shall
be allocated for inclusion as follows:

 

 

 

          (i) first, the Registrable Securities for which inclusion in such
demand offering was requested by the Holders, pro rata (if applicable), based on
the number of Registrable Securities Beneficially Owned by each such Holder; and

 

 

 

          (ii) second, among any holders of Other Securities, pro rata, based on
the number of Other Securities Beneficially Owned by each such holder.

                    (c) The Holders collectively shall be entitled to request no
more than two Demand Registrations pursuant to this Section 2.1; provided, that
in no event shall the Company be required to effect more than one Demand
Registration in any three month period.

                    (d) In the event of a Demand Registration, the Company shall
use its reasonable best efforts to maintain the continuous effectiveness of the
applicable Registration Statement for a period of at least 180 days after the
effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold. For
the avoidance of doubt, the foregoing sentence is not intended to limit the
obligation of the Company to maintain the continuous effectiveness of the
Short-Form Registration contemplated by Section 2.2 as required by Section 2.2.

                    (e) The Company shall be entitled to postpone (but not more
than once in any six-month period), for a reasonable period of time, together
with any postponement under Section 2.2(c), not in excess of 60 days (and not
for periods exceeding, in the aggregate, 90 days during any twelve-month
period), the filing or initial effectiveness of, or suspend the use of, a

7

--------------------------------------------------------------------------------



Demand Registration Statement if the Company delivers to the Holders’
Representative a certificate signed by both the Chief Executive Officer and
Chief Financial Officer of the Company certifying that, in their good faith
judgment, such registration, offering or use would reasonably be expected to
materially adversely affect or materially interfere with any bona fide and
imminent material financing of the Company or any imminent material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public, the premature disclosure of which would materially adversely affect
the Company. The Company shall have no obligation to include in any such
certificate any reference to or description of the facts based upon which the
Company is delivering such certificate. If the Company so postpones the filing
of a Registration Statement, the Holders’ Representative will have the right to
withdraw the request for registration by giving written notice to the Company
within ten days of the anticipated termination date of the postponement period,
as provided in the notice delivered to the Holders’ Representative and such
withdrawn registration will not count as a Demand Registration.

                    (f) The Holders’ Representative shall have the right to
notify the Company that it has determined that the Registration Statement
relating to a Demand Registration be abandoned or withdrawn, in which event the
Company shall promptly abandon or withdraw such Registration Statement.

                    (g) No request for registration will count for the purposes
of the limitations in Section 2.1(c) if: (A) the Holders’ Representative
determines in good faith to withdraw the proposed registration prior to the
effectiveness of the Registration Statement relating to such request due to
marketing conditions or regulatory reasons relating to the Company, (B) the
Registration Statement relating to such request is not declared effective within
60 days of the date such Registration Statement is first filed with the SEC
(other than solely by reason of the applicable Holders having refused to
proceed), (C) the Registration Statement is not maintained effective for the
period required pursuant to this Section 2.1(d), (D) prior to the sale of at
least 90% of the Registrable Securities included in the applicable registration
relating to such request, such registration is adversely affected by any stop
order, injunction or other order or requirement of the SEC or other Governmental
Entity or court, (E) more than 10% of the Registrable Securities requested by
the Holders to be included in the registration are not so included pursuant to
Section 2.1(b), or (F) the conditions to closing specified in any underwriting
agreement or purchase agreement entered into in connection with the registration
relating to such request are not satisfied (other than as a result of a default
or breach thereunder by the applicable Holders). Notwithstanding anything to the
contrary, the Company will pay all expenses (in accordance with Section 2.9) in
connection with any request for registration pursuant to this Agreement
regardless of whether or not such request counts toward the limitation set forth
above.

                    (h) Notwithstanding anything else to the contrary in this
Section 2.1, if, prior to any request for registration pursuant to this
Section 2.1, (i) the Company shall have filed a Shelf Registration Statement
covering all of the Registrable Securities, (ii) the plan of distribution set
forth in such Shelf Registration Statement includes underwritten offerings and
(iii) the Shelf Registration Statement is effective when the Holders’
Representative would otherwise make a request for registration under this
Section 2.1, the Company shall not be required to separately register any
Registrable Securities in response to such request, and such request shall be
deemed to be a request that the Company cooperate in effecting a Takedown (as

8

--------------------------------------------------------------------------------



defined below) of the Registrable Securities pursuant to such Shelf Registration
Statement. The Company may also register Other Securities on any such Shelf
Registration Statement.

          Section 2.2 Shelf Registration. (a) Subject to the second to last
sentence of this Section 2.2(a), within 5 days following the end of the Holding
Period, the Company shall file with the SEC a Shelf Registration Statement
providing for the registration and sale of all of the Registrable Securities by
the Holders and shall use its reasonable best efforts to cause such Shelf
Registration Statement to be declared effective under the Securities Act as soon
as reasonably practicable thereafter. Notwithstanding the foregoing, the Company
shall have no obligation to file, or keep effective a Shelf Registration if all
Class A Ordinary Shares held by the Holders are no longer Registrable
Securities. In the event that Class A Ordinary Shares which are no longer
Registrable Securities (other than pursuant to clause (i) or (ii) of the
definition of Registrable Securities) become Registrable Securities, the Company
shall file or update a Shelf Registration Statement with respect to such
Registrable Securities within five Business Days of receiving notification of
such event and use its reasonable best efforts to cause such Shelf Registration
Statement to be declared effective under the Securities Act as soon as
reasonably practicable thereafter.

                    (b) The Company shall use its reasonable best efforts to
keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earlier of the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) (such period of effectiveness, the “Shelf Period”).
Subject to Section 2.2(c), the Company shall not be deemed to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the Shelf Period if the Company voluntarily takes any action or omits to
take any action that would result in Holders of Registrable Securities covered
thereby not being able to offer and sell any Registrable Securities pursuant to
such Shelf Registration Statement during the Shelf Period, unless such action or
omission is required by applicable Law. The Company shall use its reasonable
best efforts to remain a well-known seasoned issuer (as defined in Rule 405
under the Securities Act) and to not become an ineligible issuer (as defined in
Rule 405 under the Securities Act) during the Shelf Period.

                    (c) The Company shall be entitled to postpone (but not more
than once in any six-month period), for a reasonable period of time, together
with any postponement under Section 2.1(e), not in excess of 60 days (and not
for periods exceeding, in the aggregate, 90 days during any twelve-month
period), the filing or initial effectiveness of, or suspend the use of, a Shelf
Registration Statement if the Company delivers to the Holders’ Representative a
certificate signed by both the Chief Executive Officer and Chief Financial
Officer of the Company certifying that, in their good faith judgment, such
registration, offering or use would reasonably be expected to materially
adversely affect or materially interfere with any bona fide material financing
of the Company or any material transaction under consideration by the Company or
would require the disclosure of information that has not been, and is not
otherwise required to be, disclosed to the public, the premature disclosure of
which would materially adversely affect the Company. The Company shall have no
obligation to include in any such certificate any

9

--------------------------------------------------------------------------------



reference to or description of the facts based upon which the Company is
delivering such certificate.

                    (d) Upon a written request from any Holder (an “Initiating
Holder”) to effect an offering under the Shelf Registration Statement (a
“Takedown”), the Company will, as soon as practicable, (x) deliver a written
notice relating to the proposed Takedown to all other Holders and (y) promptly
(and in any event not later than twenty days after receiving such Initiating
Holder’s request) supplement the Prospectus included in the Shelf Registration
Statement as would permit or facilitate the sale and distribution of all or such
portion of such Initiating Holder’s Registrable Securities as are specified in
such request together with the Registrable Securities requested to be included
in such Takedown by any other Holders who notify the Company in writing within
ten business days after receipt of such written notice from the Company. If the
Company and/or the holders of any Other Securities request inclusion of Other
Securities in a Takedown, such Other Securities shall be included in the
Takedown if, and only if, inclusion of such Other Securities would not be
reasonably likely to delay in any material respect the timely effectuation of
the Takedown or the sale of Registrable Securities pursuant to the Takedown. In
the case of a request for or effectuation of a Takedown, all references in this
Agreement to the effective date of a Registration Statement shall be deemed to
refer to the date of pricing of such Takedown and all references to registration
shall be deemed to refer to the Takedown.

                    (e) If any of the Registrable Securities to be sold pursuant
to a Shelf Registration Statement are to be sold in a firm commitment
underwritten offering, and the managing underwriter(s) of such underwritten
offering advise the Holders in writing that it is their good faith opinion that
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering, together with any Other Securities proposed to be included by
holders thereof which are entitled to include securities in such Registration
Statement, exceeds the total number or dollar amount of such securities that can
be sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be so included together with all such Other
Securities, then there shall be included in such firm commitment underwritten
offering the number or dollar amount of Registrable Securities and such Other
Securities that in the opinion of such managing underwriter(s) can be sold
without so adversely affecting such offering, and such number of Registrable
Securities and Other Securities shall be allocated for inclusion as follows:

 

 

 

          (i) first, the Registrable Securities for which inclusion in such
underwritten offering requested by the Holders, pro rata (if applicable), based
on the number of Registrable Securities Beneficially Owned by each such Holder;
and

 

 

 

          (ii) second, among any holders of Other Securities, pro rata, based on
the number of Other Securities Beneficially Owned by each such holder of Other
Securities.

          Section 2.3 Piggyback Registrations. (a) If, other than pursuant to
Section 2.1 or Section 2.2, the Company proposes or is required to file a
registration statement under the Securities Act with respect to an offering of
Class A Ordinary Shares, whether or not for sale for its own account (other than
a registration statement (i) on Form S-4, Form S-8 or any successor forms
thereto, (ii) filed solely in connection with any employee benefit or dividend
reinvestment

10

--------------------------------------------------------------------------------



plan, or (iii) so long as a Shelf Registration Statement is effective and
available pursuant to Section 2.2 hereof, filed solely in connection with the
issuance or resale of Class A Ordinary Shares issuable upon conversion, exercise
or exchange of any securities of the Company or any of its Subsidiaries, where
such convertible, exercisable or exchangeable securities were issued in, or as
part of, a financing transaction), in a manner that would permit registration of
Registrable Securities for sale to the public under the Securities Act, then the
Company shall give prompt written notice of such proposed filing at least 30
days before the anticipated filing date (the “Piggyback Notice”) to the Holders.
The Piggyback Notice shall offer the Holders the opportunity to include in such
registration statement the number of Registrable Securities as they may request
(a “Piggyback Registration”). Subject to Section 2.3(b) hereof, the Company
shall include in each such Piggyback Registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 15 days after notice has been given to the Holders, to permit the
distribution of such Registrable Securities in accordance with the methods of
distribution elected by such Holders. The Holders shall be permitted to withdraw
all or part of the Registrable Securities from a Piggyback Registration at any
time at least two Business Days prior to the effective date of the Registration
Statement relating to such Piggyback Registration. The Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement for a Piggyback Registration for a period of at least 180 days after
the effective date thereof or such shorter period in which all Registrable
Securities included in such Registration Statement have actually been sold. No
Piggyback Registration shall count towards registrations required under
Section 2.1.

                    (b) If any of the securities to be registered pursuant to
the registration giving rise to the Holders’ rights under this Section 2.3 are
to be sold in an underwritten offering, the Holders shall be permitted to
include all Registrable Securities requested to be included in such registration
in such offering on the same terms and conditions as any Other Securities
included therein; provided, however, that if such offering involves a firm
commitment underwritten offering and the managing underwriter(s) of such
underwritten offering advise the Company in writing that it is their good faith
opinion that the total amount of Registrable Securities requested to be so
included, together with all Other Securities that the Company and any other
Persons having rights to participate in such registration intend to include in
such offering, exceeds the total number or dollar amount of such securities that
can be sold without having an adverse effect on the price, timing or
distribution of the Registrable Securities to be so included together with all
Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the opinion of such managing underwriter(s) can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows:

 

 

 

          (i) first, all Other Securities being sold by the Company for its own
account or by any Person (other than a Holder) exercising a contractual right to
demand registration;

 

 

 

          (ii) second, all Registrable Securities requested to be included by
the Holders, pro rata (if applicable), based on the number of Registrable
Securities Beneficially Owned by each such Holder; and

11

--------------------------------------------------------------------------------



 

 

 

          (iii) third, among any other holders of Other Securities requesting
such registration, pro rata, based on the number of Other Securities
Beneficially Owned by each such holder of Other Securities.

          Section 2.4 Registration Procedures. If and whenever the Company is
required to use its reasonable best efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible (to the extent applicable, in
the case of a Takedown):

                    (a) Prepare and file with the SEC a Registration Statement
or Registration Statements on such form which shall be available for the sale of
the Registrable Securities by the Holders or the Company in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause such Registration Statement to become effective and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(excluding documents that would be incorporated or deemed to be incorporated
therein by reference), the Company shall furnish or otherwise make available to
the Selling Holders, their counsel and the managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the reasonable review and comment of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, and, if requested by such counsel, provide such counsel reasonable
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein and such other opportunities to conduct a
reasonable investigation within the meaning of the Securities Act, including
reasonable access to the Company’s books and records, officers, accountants and
other advisors. The Company shall not file any such Registration Statement or
Prospectus or any amendments or supplements thereto (excluding such documents
that, upon filing, would be incorporated or deemed to be incorporated by
reference therein) with respect to any registration pursuant to Section 2.1, 2.2
or 2.3 to which any Holder (if such Registration Statement includes Registrable
Securities of such Holder), its counsel, or the managing underwriter(s), if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable Law.

                    (b) Prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective during the period
provided herein and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement, and cause the related Prospectus to be supplemented by
any Prospectus supplement or Issuer Free Writing Prospectus as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act.

                    (c) Notify each Selling Holder and the managing
underwriter(s), if any, promptly, and (if requested by any such Person) confirm
such notice in writing, (i) when a Prospectus or any Prospectus supplement,
Issuer Free Writing Prospectus or post-effective

12

--------------------------------------------------------------------------------



amendment has been filed, and, with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other Governmental Entity for amendments or
supplements to a Registration Statement or related Prospectus or Issuer Free
Writing Prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of a Registration Statement
or the initiation of any proceedings for that purpose, (iv) if at any time the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement contemplated by Section 2.4(o) below)
cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (vi) of the happening of any event that makes any statement made in
such Registration Statement or related Prospectus or any document incorporated
or deemed to be incorporated therein by reference or any Issuer Free Writing
Prospectus related thereto untrue in any material respect or that requires the
making of any changes in such Registration Statement, Prospectus, documents or
Issuer Free Writing Prospectus so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, not misleading, and that in the case of any Prospectus
or Issuer Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

                    (d) Use its reasonable best efforts to avoid the issuance of
any order suspending the effectiveness of a Registration Statement or any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, or, if issued, to obtain
the withdrawal or lifting of any such order or suspension at the reasonably
earliest practicable date.

                    (e) If requested by the managing underwriter(s), if any, or
the Holders of a majority of the Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement,
post-effective amendment or Issuer Free Writing Prospectus such information as
the managing underwriter(s), if any, or such Holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such Prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as reasonably practicable
after the Company has received such request.

                    (f) Furnish or make available to each Selling Holder, and
each managing underwriter, if any, without charge, such number of conformed
copies of the Registration Statement and each post-effective amendment thereto,
including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such Holder, counsel or managing
underwriter(s)), and such other documents, as such Holders or such managing
underwriter(s) may reasonably request, and upon request a copy of any and all
transmittal letters or other correspondence to or received from, the SEC or any
other Governmental Entity relating to such offering.

13

--------------------------------------------------------------------------------



                    (g) Deliver to each Selling Holder, and the managing
underwriter(s), if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus and any Issuer Free Writing
Prospectus related to any such Prospectuses) and each amendment or supplement
thereto as such Persons may reasonably request in connection with the
distribution of the Registrable Securities; and the Company, subject to
Section 2.5(b), hereby consents to the use of such Prospectus and each amendment
or supplement thereto by each of the Selling Holders and the managing
underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto.

                    (h) Prior to any public offering of Registrable Securities,
use its reasonable best efforts to register or qualify or cooperate with the
Selling Holders, the managing underwriter(s), if any, and their respective
counsel in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or “Blue Sky” laws of such jurisdictions within the
United States as any Selling Holder or managing underwriter(s) reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Selling Holders to consummate the disposition of
such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified, (ii) subject itself to material
taxation in any such jurisdiction where it is not then so subject, or (iii) take
any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject.

                    (i) Cooperate with the Selling Holders and the managing
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations from each Selling Holder that the
Registrable Securities represented by the certificates so delivered by such
Selling Holder will be transferred in accordance with the Registration
Statement, and enable such Registrable Securities to be in such denominations
and registered in such names as the managing underwriter(s), if any, or the
Selling Holders may request at least two Business Days prior to any sale of
Registrable Securities.

                    (j) Upon the occurrence of any event contemplated by
Section 2.4(c)(ii), (c)(iii), (c)(iv), (c)(v) or (c)(vi) above, prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference or an Issuer Free Writing Prospectus
related thereto, or file any other required document so that, as thereafter
delivered to the Selling Holders, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

                    (k) Prior to the effective date of the Registration
Statement relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities.

14

--------------------------------------------------------------------------------



                    (l) Provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by such Registration Statement
from and after a date not later than the effective date of such Registration
Statement.

                    (m) Use its reasonable best efforts to cause all Registrable
Securities covered by such Registration Statement to be authorized to be listed
on each national securities exchange, if any, on which similar securities issued
by the Company are then listed.

                    (n) Enter into such agreements (including an underwriting
agreement in form, scope and substance as is customary in underwritten
offerings) and take all such other actions reasonably requested by the Holders
of a majority of the Registrable Securities being sold in connection therewith
or by the managing underwriter(s), if any, to expedite or facilitate the
disposition of such Registrable Securities, and in connection therewith, whether
or not an underwriting agreement is entered into and whether or not the
registration is an underwritten registration, (i) make such representations and
warranties to the Selling Holders and the managing underwriter(s), if any, with
respect to the business of the Company and its Subsidiaries, and the
Registration Statement, Prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers in underwritten offerings, and, if
true, confirm the same if and when requested, (ii) use its reasonable best
efforts to furnish to the Selling Holders of such Registrable Securities
opinions of counsel to the Company and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriter(s), if any, and counsels to the Selling Holders of the
Registrable Securities), addressed to each Selling Holder of Registrable
Securities and each of the managing underwriter(s), if any, covering the matters
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such counsel and managing
underwriter(s), (iii) use its reasonable best efforts to obtain “comfort”
letters and updates thereof from the independent certified public accountants of
the Company (and, if necessary, any other independent certified public
accountants of any Subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each Selling
Holder of Registrable Securities (unless such accountants shall be prohibited
from so addressing such letters by applicable standards of the accounting
profession or such action is otherwise inconsistent with the then current
practice in the accounting profession) and each of the managing underwriter(s),
if any, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) if an underwriting agreement is entered into, the same shall
contain customary indemnification provisions and procedures, except as otherwise
agreed by the Company and Holders of a majority of the Registrable Securities
being sold in connection therewith and the managing underwriter(s), if any, and
(v) deliver such documents and certificates as may be reasonably requested by
the Holders of a majority of the Registrable Securities being sold in connection
therewith, their counsel and the managing underwriter(s), if any, to evidence
the continued validity of the representations and warranties made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company. The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder.

15

--------------------------------------------------------------------------------



                    (o) Upon execution of a customary confidentiality agreement,
make available for inspection by a representative of the Selling Holders, the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Selling Holders or managing underwriter(s), at the offices where normally
kept, during reasonable business hours, financial and other records, pertinent
corporate documents and properties of the Company and its Subsidiaries, and
cause the officers, directors and employees of the Company and its Subsidiaries
to supply all information in each case reasonably requested by any such
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement.

                    (p) Otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC and any applicable national
securities exchange, and make available to its security holders, as soon as
reasonably practicable (but not more than 18 months) after the effective date of
the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act.

          Section 2.5 Certain Additional Agreements.

                    (a) The Company may require each Selling Holder to furnish
to the Company in writing such information required in connection with such
registration regarding such Selling Holder and the distribution of such
Registrable Securities as the Company may, from time to time, reasonably request
in writing and the Company may exclude from such registration the Registrable
Securities of any Selling Holder who fails to furnish such information within a
reasonable time after receiving such request.

                    (b) Each Selling Holder agrees that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.4(c)(iii) or (c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.4(k) hereof, or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that (i) in no event shall such
discontinuance exceed the time period set forth in Section 2.1(e) hereof, and
(ii) the Company shall extend the time periods under Section 2.1 and Section 2.3
with respect to the length of time that the effectiveness of a Registration
Statement must be maintained by the amount of time the Holder is required to
discontinue disposition of such securities.

                    (c) The Company covenants and agrees that, so long as any
Holder holds any Registrable Securities in respect of which any registration
rights provided for in this Article II remain in effect, the Company will not,
directly or indirectly, grant to any Person or agree to or otherwise become
obligated in respect of rights of registration in the nature or substantially in
the nature of those set forth in this Article II that would have priority over
the Registrable Securities with respect to the inclusion of such securities in
any registration by the Company (other than rights granted to a new registration
rights holder after the date hereof to exercise a contractual right to demand
registration that have terms no more favorable than the demand registration
rights granted to the Holders in this Agreement), without the prior written
consent of the Holder’s Representative. The rights granted to the Holders
hereunder do not in any way conflict

16

--------------------------------------------------------------------------------



with and are not inconsistent with the rights granted prior to the date hereof
to the holders of any of the Company’s other issued and outstanding securities
under any such agreements.

                    (d) Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it or an exemption therefrom in connection with sale of Registrable Securities
pursuant to the Registration Statement.

          Section 2.6 Indemnification.

                    (a) Indemnification by the Company. The Company shall
indemnify and hold harmless, to the fullest extent permitted by Law, each
Selling Holder whose Registrable Securities are covered by a Registration
Statement or Prospectus, the officers, directors, partners (limited and
general), members, managers and shareholders of each of them, each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) each such Selling Holder and the officers, directors,
partners (limited and general), members, managers and shareholders of each such
controlling Person, each underwriter (including any Holder that is deemed to be
an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, “Holder
Indemnitees”), from and against any and all losses, claims, damages,
liabilities, expenses (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any other reasonable fees or expenses incurred by
such party in connection with any investigation or Action), judgments, fines,
penalties, charges and amounts paid in settlement (collectively, “Losses”), as
incurred, arising out of or based upon any untrue statement (or alleged untrue
statement) of a material fact contained in any applicable Registration Statement
(or in any preliminary or final Prospectus contained therein, any document
incorporated by reference therein or Issuer Free Writing Prospectus related
thereto), amendment of or supplement to any of the foregoing or other document
incident to any such registration, qualification, or compliance, or based on any
omission (or alleged omission) to state therein (in the case of a final or
preliminary Prospectus, in light of the circumstances under which they were
made) a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Company of the
Securities Act or of the Exchange Act in connection with any such registration,
qualification or compliance; provided, that the Company will not be liable to a
Selling Holder or underwriter, as the case may be, in any such case to the
extent that any such Loss arises out of or is based on any untrue statement or
omission by such Selling Holder or underwriter, as the case may be, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such Registration Statement (or in any
preliminary or final Prospectus contained therein, any document incorporated by
reference therein or Issuer Free Writing Prospectus related thereto), amendment
of or supplement to any of the foregoing or other document in reliance upon and
in conformity with written information furnished to the Company by such Selling
Holder or underwriter specifically for inclusion in such document; and provided,
further, that the Company will not be liable to any Person who participates as
an underwriter in any underwritten offering or sale of Registrable Securities,
or to any Person who is a Selling Holder in any non-underwritten offering or
sale of Registrable Securities, or any other Person, if any, who controls such
underwriter or Selling Holder within the meaning of the Securities Act, under
the indemnity agreement in this Section 2.6 with respect to any preliminary
Prospectus or the final Prospectus (including any amended or supplemented

17

--------------------------------------------------------------------------------



preliminary or final Prospectus), as the case may be, to the extent that any
such loss, claim, damage or liability of such underwriter, Selling Holder or
controlling Person results from the fact that such underwriter or Selling Holder
sold Registrable Securities to a Person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the final
Prospectus as then amended or supplemented, whichever is most recent, if the
Company has previously furnished copies thereof to such underwriter or Selling
Holder and such final Prospectus, as then amended or supplemented, has corrected
any such misstatement or omission. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of any Holder
Indemnitee or any other Holder and shall survive the transfer of such
securities. The foregoing indemnity agreement is in addition to any liability
that the Company may otherwise have to each Holder Indemnitee.

                    (b) Indemnification by Selling Holders. In connection with
any Registration Statement in which a Selling Holder is participating by
registering Registrable Securities, such Selling Holder shall furnish to the
Company in writing such information as the Company reasonably requests
specifically for use in connection with any Registration Statement or Prospectus
and agrees, severally and not jointly with any other Person, to indemnify and
hold harmless, to the fullest extent permitted by Law, the Company, the officers
and directors of the Company, and each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) the
Company, and each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter (collectively, “Company Indemnitees”), from and against all
Losses, as incurred, arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such Registration
Statement (or in any preliminary or final Prospectus contained therein, any
document incorporated by reference therein or Issuer Free Writing Prospectus
related thereto) or any amendment of or supplement to any of the foregoing or
any other document incident to such registration, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a final or preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case solely to the extent that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement (or in any preliminary or final Prospectus contained
therein, any document incorporated by reference therein or Issuer Free Writing
Prospectus related thereto), offering circular, or any amendment of or
supplement to any of the foregoing or other document in reliance upon and in
conformity with written information furnished to the Company by such Selling
Holder expressly for inclusion in such document. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or any of its directors, officers or controlling Persons. The
Company may require as a condition to its including Registrable Securities in
any Registration Statement filed hereunder that the holder thereof acknowledge
its agreement to be bound by the provisions of this Agreement (including Section
2.6) applicable to it.

                    (c) Conduct of Indemnification Proceedings. If any Person
shall be entitled to indemnity hereunder (an “indemnified party”), such
indemnified party shall give prompt notice to the party from which such
indemnity is sought (the “indemnifying party”) of any claim or of the
commencement of any Action with respect to which such indemnified party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to

18

--------------------------------------------------------------------------------



so notify the indemnifying party shall not relieve the indemnifying party from
any obligation or liability except to the extent that the indemnifying party has
been actually prejudiced by such delay or failure. The indemnifying party shall
have the right, exercisable by giving written notice to an indemnified party
promptly after the receipt of written notice from such indemnified party of such
claim or Action, to assume, at the indemnifying party’s expense, the defense of
any such Action, with counsel reasonably satisfactory to such indemnified party;
provided, however, that an indemnified party shall have the right to employ
separate counsel in any such Action and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
indemnified party unless: (i) the indemnifying party agrees to pay such fees and
expenses; (ii) the indemnifying party fails reasonably promptly to assume, or in
the event of a conflict of interest, as determined after receiving written
advice from outside counsel, cannot assume, the defense of such Action or fails
to employ counsel reasonably satisfactory to such indemnified party, in which
case the indemnified party shall also have the right to employ counsel and to
assume the defense of such Action; or (iii) in the indemnified party’s
reasonable judgment, after receiving written advice from outside counsel, a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such Action; provided, further, however, that the indemnifying
party shall not, in connection with any one such Action or separate but
substantially similar or related Actions in the same jurisdiction, arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one firm of attorneys (together with appropriate local
counsel) at any time for all of the indemnified parties, or for fees and
expenses that are not reasonable. Whether or not such defense is assumed by the
indemnifying party, such indemnified party will not be subject to any liability
for any settlement made without its written consent (but such consent will not
be unreasonably withheld or delayed). No indemnifying party will be subject to
any liability for any settlement made without its written consent (but such
consent will not be unreasonably withheld or delayed). The indemnifying party
shall not consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the giving by all claimants or
plaintiffs to such indemnified party of a release, in form and substance
reasonably satisfactory to the indemnified party, from all liability in respect
of such claim or litigation.

                    (d) Contribution. (i) If the indemnification provided for in
this Section 2.6 is unavailable to an indemnified party in respect of any Losses
(other than in accordance with its terms), then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of such indemnifying party, on the one hand, and indemnified party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.

 

 

 

          (ii) The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 2.6(d) were determined by pro rata
allocation or by

19

--------------------------------------------------------------------------------



 

 

 

any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.

 

 

 

          (iii) No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

                    (e) Limitation on Holder Liability. Notwithstanding anything
to the contrary contained in this Agreement, an indemnifying party that is a
Holder shall not be required to indemnify or contribute any amount in excess of
the amount by which the net proceeds received by such Holder from the sale of
the Registrable Securities sold by such Holder in the applicable offering
exceeds the amount of any damages that such indemnifying party has otherwise
been required to pay by reason of the applicable untrue or alleged untrue
statement or omission or alleged omission.

          Section 2.7 Rule 144; Rule 144A. The Company covenants that it will
file the reports required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of
any Holder, make publicly available other information so long as necessary to
permit sales pursuant to Rule 144 or 144A under the Securities Act), and it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or 144A or Regulation S under the Securities
Act, as such Rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Company will deliver to such Holder a written statement as to whether it has
complied with such requirements and, if not, the specifics thereof.

          Section 2.8 Underwritten Registrations. (a) If any offering of
Registrable Securities is an underwritten offering, the Holders’ Representative
shall have the right to select the investment banker or investment bankers and
managers to administer the offering, subject to approval by the Company, not to
be unreasonably withheld or delayed. The Company shall have the right to select
the investment banker or investment bankers and managers to administer any
incidental or piggyback registration.

                    (b) No Person may participate in any underwritten
registration hereunder unless such Person (i) agrees to sell the Registrable
Securities or Other Securities it desires to have covered by the registration on
the basis provided in any underwriting arrangements in customary form (including
pursuant to the terms of any over-allotment or “green shoe” option requested by
the managing underwriter, provided that no such Person will be required to sell
more than the number of Registrable Securities that such Person has requested
the Company to include in any registration), and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements,
provided that such Person (other than the Company) shall not be required to make
any representations or warranties other than those related to title and
ownership of shares and as to the accuracy and completeness of statements made
in a Registration Statement, Prospectus or other document in reliance upon and
in conformity with

20

--------------------------------------------------------------------------------



written information furnished to the Company or the managing underwriter(s) by
such Person and, provided further, that such Person’s (other than the Company’s)
liability in respect of such representations and warranties shall not exceed
such Person’s net proceeds from the offering.

          Section 2.9 Registration Expenses. The Company shall pay all
reasonable documented expenses incident to the Company’s performance of or
compliance with its obligations under this Article II, including, without
limitation, (i) all registration and filing fees (including fees and expenses
(A) with respect to filings required to be made with the SEC, all applicable
securities exchanges and/or the Financial Industry Regulatory Authority and (B)
of compliance with securities or Blue Sky laws including any fees and
disbursements of counsel for the underwriter(s) in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 2.4(h)), (ii)
printing expenses (including expenses of printing certificates for Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing Prospectuses if the printing of Prospectuses is requested by the
managing underwriter(s), if any, or by the Holders of a majority of the
Registrable Securities included in any Registration Statement), (iii) messenger,
telephone and delivery expenses of the Company, (iv) fees and disbursements of
counsel for the Company, (v) expenses of the Company incurred in connection with
any road show, and (vi) fees and disbursements of all independent certified
public accountants (including, without limitation, the expenses of any “comfort”
letters required by this Agreement) and any other Persons, including special
experts retained by the Company. In addition, the Company shall bear all of its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange on which similar
securities issued by the Company are then listed and rating agency fees and the
fees and expenses of any Person, including special experts, retained by the
Company. The Company shall not be obligated to pay any underwriting discounts
attributable to sales of Registrable Securities by Holders thereof or the fees
and disbursements of any counsel to the Holders.

ARTICLE III
MISCELLANEOUS

          Section 3.1 Conflicting Agreements. Each party represents and warrants
that it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.

          Section 3.2 Termination. This Agreement shall terminate at such time
as there are no Registrable Securities, except for the provisions of Sections
2.6, 2.7, 2.9 and this Article III, which shall survive such termination.

          Section 3.3 Amendment and Waiver. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Company, XLFA
and XLCA (or, in the case of an amendment at any time when XLFA and XLCA are not
the sole Holders, signed on behalf of each of (i) the Company and (ii) the
Holders of a majority of the aggregate number of Registrable Securities then
held by all Holders). Any party hereto may waive any right of such party
hereunder by an instrument in writing signed by such party and delivered to the
other parties (or, in the case of a waiver of any rights of the Holders at any
time when XLFA and

21

--------------------------------------------------------------------------------



XLCA are not the sole Holders, by an instrument in writing signed by the Holders
of a majority of the aggregate number of Registrable Securities then held by all
Holders and delivered to the Company and the Holders’ Representative). The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

          Section 3.4 Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

          Section 3.5 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement and the Master Transaction Agreement, together with the
several agreements and other documents and instruments referred to herein or
therein or annexed hereto or thereto, embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof in any way.

          Section 3.6 Successors and Assigns. Neither this Agreement nor any
right or obligation hereunder is assignable in whole or in part by any party
without the prior written consent of the other party hereto; provided that XLFA
and XLCA may transfer their respective rights and obligations hereunder (in
whole or in part) to Syncora Holdings Ltd or any of its Subsidiaries (each, a
“Permitted Transferee”) without the prior written consent of the Company. Any
such assignment shall be effective upon receipt by the Company of (x) written
notice from the transferring Holder stating the name and address of the
Permitted Transferee and identifying the number of shares of Registrable
Securities with respect to which the rights under this Agreement are being
transferred and the nature of the rights so transferred and (y) a written
agreement in substantially the form attached as Exhibit A hereto from such
Permitted Transferee to be bound by the applicable terms of this Agreement.

          Section 3.7 Counterparts; Execution by Facsimile Signature. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s).

          Section 3.8 Remedies. (a) Each party hereto acknowledges that monetary
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement is not performed in accordance with its terms,
and it is therefore agreed that, in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach or threatened breach and
enforcing specifically the terms and provisions hereof. Each party hereto agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy.

                    (b) All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative,

22

--------------------------------------------------------------------------------



and the exercise or beginning of the exercise of any thereof by any party shall
not preclude the simultaneous or later exercise of any other such right, power
or remedy by such party.

          Section 3.9 Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given (i) upon personal delivery
to the party to be notified, (ii) when sent by confirmed facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day or (iii) one Business Day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the addresses set forth below or
such other address or facsimile number as a party may from time to time specify
by notice to the other parties hereto:

          If to the Company: XL Capital Ltd, One Bermudiana Road, Hamilton HM
11, Bermuda, Attention: General Counsel, Fax: (441) 295-2840; and with a copy
(which shall not constitute notice) to: Cadwalader, Wickersham & Taft, LLP, 1201
F Street, NW, Washington, DC 20004; Attention: Mark C. Ellenberg; Fax (202)
862-2400.

          If to Syncora Guarantee Inc. or to Syncora Guarantee Re Ltd.: 1221
Avenue of the Americas, New York NY 10020-1001; Attention: General Counsel; Fax:
(212) 478-3587; and with a copy (which shall not constitute notice) to: Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153; Attention:
Joseph Verdesca; Fax: (212) 310-8007

          Section 3.10 Governing Law; Consent to Jurisdiction. (a) This
Agreement shall be governed in all respects by the laws of the State of New
York, without regard to its conflicts of laws principles.

                    (b) Each of the parties hereto (i) consents to submit itself
to the personal jurisdiction of any Federal or state court located in the
Borough of Manhattan in the City of New York, New York in the event any dispute
arises out of this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any Action relating to this
Agreement in any court other than a Federal or state court located in the
Borough of Manhattan in the City of New York, New York.

                    (c) Each of the parties hereto hereby irrevocably and
unconditionally waives trial by jury in any legal Action or proceeding in
relation to this Agreement and for any counterclaim therein.

[signature page follows]

23

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By: 

/s/ Robert Kuzloski

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert Kuzloski

 

 

Title: Senior Vice President

[SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE RE LTD.

 

formerly known as XL Financial Assurance Ltd.

 

 

 

 

By: 

/s/ Tom Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Tom Currie

 

 

Title: SVP

[SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE INC.

 

(formerly known as XL Capital Assurance Inc.

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: SVP and GC

[SIGNATURE PAGE TO AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT A

JOINDER

          Reference is made to the Registration Rights Agreement dated as of
August 5, 2008 (as amended from time to time, the “Registration Rights
Agreement”) among XL Capital Ltd, a Cayman Island corporation, Syncora Guarantee
Re Ltd. (formerly known as, XL Financial Assurance Ltd, a company domiciled in
Bermuda) and Syncora Guarantee Inc. (formerly known as, XL Capital Assurance
Inc., a New York insurance company), and each other person who shall have become
a party to the Registration Rights Agreement in accordance with the terms
thereof.

          By execution of this Joinder, the undersigned agrees to become a party
to the Registration Rights Agreement and to be bound by the terms, conditions,
restrictions and provisions thereof as a “Holder” thereunder, entitled to all of
the rights available thereto and subject to all of the burdens imposed thereon.

 

 

 

 

Name:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

 

Address for Notices:

 

 

With Copies to:

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

Signature:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------



AMENDMENT NO. 2 TO MASTER COMMUTATION, RELEASE AND
RESTRUCTURING AGREEMENT

Dated as of October 15, 2008

--------------------------------------------------------------------------------



AMENDMENT NO. 2 TO MASTER COMMUTATION, RELEASE AND
RESTRUCTURING AGREEMENT

                    AMENDMENT NO. 2 effective as of October 15, 2008 (this
“Amendment No. 2”) among XL CAPITAL LTD, an exempted limited company
incorporated under the Laws of Cayman Islands, XL INSURANCE (BERMUDA) LTD
(formerly known as X.L. Insurance Ltd), a Bermuda exempted company, XL
REINSURANCE AMERICA INC., a New York insurance corporation, X.L. GLOBAL
SERVICES, INC., a service company incorporated under the Laws of Delaware, XL
SERVICES (BERMUDA) LTD, a service company incorporated under the Laws of
Bermuda, X.L. AMERICA, INC., a company incorporated under the Laws of Delaware,
SYNCORA HOLDINGS LTD (formerly known as Security Capital Assurance Ltd), a
Bermuda exempted company, SYNCORA GUARANTEE INC. (formerly known as XL Capital
Assurance Inc., and successor by merger to Syncora Guarantee Re Ltd. (formerly
known as XL Financial Assurance Ltd) “SGI”), a New York insurance company,
SYNCORA GUARANTEE SERVICES INC. (formerly known as XL Financial Administrative
Services Inc.), a company incorporated under the Laws of Delaware, SYNCORA
BERMUDA ADMINISTRATIVE LTD (formerly known as SCA Bermuda Administrative Ltd.),
a company incorporated under the Laws of Bermuda, SYNCORA GUARANTEE (U.K.) LTD
(formerly known as XL Capital Assurance (U.K.) Limited), an insurance company
regulated by the Financial Services Authority and incorporated under the Laws of
England and Wales, those portfolio trusts that are Affiliates of SGI that are a
Party to the Master Agreement (as defined below) pursuant to the execution of a
joinder agreement, and the CDS Counterparties.

                    WHEREAS, the parties hereto (the “Parties”) entered into a
certain Master Commutation, Release and Restructuring Agreement dated as of July
28, 2008, and certain of the Parties amended such agreement as of August 1, 2008
(such agreement as amended, the “Master Agreement”);

                    WHEREAS, the Parties wish to change certain dates set forth
in the Master Agreement; and

                    WHEREAS, the Parties wish to take such actions necessary to
give effect to such changes;

                    NOW, THEREFORE, in consideration of the premises and the
covenants and agreements contained herein and in the Master Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Parties agree
as follows:

                    Section 1. Definitions. Capitalized terms not otherwise
defined in this Amendment No. 2 shall have the meanings ascribed to them in the
Master Agreement.

                    Section 2. Amendments. Sections 2.04(a), 6.10(b), 6.12,
6.13, 6.14, and 9.07 of the Master Agreement are hereby amended as follows:

                    2.1 Section 2.04(a) of the Master Agreement is hereby
amended by replacing the date “October 15, 2008” with the date “October 31,
2008.”

--------------------------------------------------------------------------------



                    2.2 Clause (i) of the first sentence of Section 6.10(b) of
the Master Agreement is hereby amended by replacing the date “October 15, 2008”
with the date “October 31, 2008.”

                    2.3 Clause (ii) of the first sentence of Section 6.12 of the
Master Agreement is hereby amended by replacing the date “October 15, 2008” with
the date “October 31, 2008.”

                    2.4 The last sentence of Section 6.12 of the Master
Agreement is hereby amended by replacing the date “October 15, 2008” with the
date “October 31, 2008.”

                    2.5 Section 6.13 of the Master Agreement is hereby amended
by replacing the date “October 15, 2008”, in each instance in which it appears
in such section, with the date “October 31, 2008.”

                    2.6 The last sentence of Section 6.14 of the Master
Agreement is hereby amended by replacing the date “October 15, 2008” with the
date “October 31, 2008.”

                    2.7 The Master Agreement is hereby amended by adding the
following sentence to the end of Section 9.07:

 

 

 

“Notwithstanding anything herein to the contrary, in no event shall the consent
of any of the XL Parties be necessary to extend or otherwise alter any of the
dates referenced in Sections 2.04(a), 6.10(b), 6.12, 6.13, or 6.14.”

                    Section 3. Substitution of Lehman Entity. (a) Lehman
Brothers Special Financing Inc. (“LBSF”) has provided to the SCA Parties a
written list (reflecting the best belief of an authorized signatory of LBSF) of
(A) those credit default swap agreements with SGI or Affiliates of SGI to which
LBSF was party, and of which LBSF was a beneficial owner, as of July 28, 2008
and (B) the notional amount of each such credit default swap agreement. For an
abundance of clarity, the foregoing representations and warranties contained in
this Section 3 only reflect the best belief of the authorized signatory of LBSF.
LBSF is not making any representation or warranty that is not qualified by the
best belief of such authorized signatory, and it will not be bound by or subject
to liability based on any inaccuracy contained in any such list that ultimately
results from such authorized signatory’s best belief being inadvertently
inaccurate.

                    (b) LBSF hereby agrees to be bound by the terms and
conditions of the Master Agreement and this Amendment No. 2. Each Party hereto
hereby agrees that, effective as of July 28, 2008, LBSF is substituted for
Lehman Brothers Inc. (“LBI”) as a Party to the Master Agreement for all purposes
and is hereby substituted for LBI as the Party executing that certain joinder
agreement to the Master Agreement dated as of July 28, 2008. LBSF has executed a
joinder agreement to the Master Agreement pursuant to Section 9.04 thereof,
effective as of July 28, 2008.

                    (c) Each Party hereby agrees that, for purposes of Section 2
of the joinder agreement to the Master Agreement executed and delivered by LBSF
in connection herewith, the representations and warranties made by LBSF pursuant
to Section 5.08 of the Master Agreement shall be deemed to be, and shall be
replaced by, the representations and warranties set forth above in Section 3(a)
hereof and, notwithstanding the provisions, and the date of effectiveness,

-2-

--------------------------------------------------------------------------------



of the joinder agreement, such representations and warranties are made by LBSF
on the date hereof with respect to factual matters as existing on July 28, 2008.

                    Section 4. Miscellaneous.

                    4.1 Except as specifically set forth herein, the terms of
this Amendment No. 2 shall not be deemed to be a consent, waiver or modification
with respect to any term, condition or obligation of any of the Parties in the
Master Agreement and shall not obligate any of the Parties to agree to any other
amendment to the Master Agreement, including a further extension or alteration
of the dates referenced in the Master Agreement.

                    4.2 This Amendment No. 2 may be executed and delivered in
multiple counterparts, each of which, when so executed and delivered, shall be
an original, but such counterparts shall together constitute but one and the
same instrument and agreement. A facsimile or Portable Document Format copy of a
signature shall have the same force and effect as an original signature.

                    4.3 This Amendment No. 2 is to be interpreted under and
governed by the Laws of the State of New York without giving effect to conflicts
of law provisions thereof. In the event that there is a dispute between or among
the Parties arising under this Amendment No. 2, the Parties (i) agree that the
exclusive forum to seek remedy shall be to institute a legal proceeding in the
courts of the State of New York located in the City and County of New York, (ii)
hereby expressly submit to the personal jurisdiction and venue of such courts
for the purposes thereof and expressly waive any claim of lack of personal
jurisdiction and improper venue and any claim that such courts are an
inconvenient forum and (iii) agree that the prevailing Parties shall be entitled
to recover their reasonable attorneys’ fees, costs and disbursements from the
other Parties (in addition to any other relief to which the prevailing Parties
may be entitled). Each Party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address provided to the Parties in accordance with
Section 9.02, of the Master Agreement, such service to become effective ten (10)
days after such mailing.

                    4.4 Each of the Parties hereby waives to the fullest extent
permitted by applicable Law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under, or in
connection with this Amendment No. 2. Each of the Parties hereby (i) certifies
that no representative, agent or attorney of any other Party has represented,
expressly or otherwise, that such other Party would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
has been induced to enter into this Amendment No. 2 by, among other things, the
mutual waivers and certifications in this Section 4.4.

                    4.5 Each Party has had the opportunity to negotiate the
terms, consult with counsel, and modify the provisions of this Amendment No. 2.
Therefore, the terms of this Amendment No. 2 will be considered and interpreted
without any presumption, inference or rule requiring construction or
interpretation of any provision of this Amendment No. 2 against the interests of
the drafter of this Amendment No. 2.

-3-

--------------------------------------------------------------------------------



                    Section 5. Effectiveness. Notwithstanding any provision to
the contrary contained in this Amendment No. 2 or the Master Agreement,
including, without limitation, the failure of the amendments thereto contained
herein to become effective pursuant to Sections 9.07 and 9.08 of the Master
Agreement, in the event such amendments fail to become effective solely as a
result of the fact that LBI has not executed this Amendment No. 2, the Parties
hereto agree that they shall be bound by all of the terms and conditions set
forth in the Master Agreement as though the amendments thereto contained herein
were in full force and effect.

[Signature Page Follows]

-4-

--------------------------------------------------------------------------------



                    IN WITNESS HEREOF, the Parties have caused this Amendment
No. 2 to be duly executed and delivered as of the day and year first written
above.

 

 

 

 

XL CAPITAL LTD

 

 

 

 

By: 

/s/ Brian W. Nocco

 

 

--------------------------------------------------------------------------------

 

 

Name: Brian Nocco

 

 

Title: EVP & CFO

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL SERVICES (BERMUDA) LTD

 

 

 

 

By: 

/s/ Brian W. Nocco

 

 

--------------------------------------------------------------------------------

 

 

Name: Brian Nocco

 

 

Title:

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

X.L. AMERICA, INC.

 

 

 

 

By: 

/s/ Richard G. McCarty

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard G. McCarty

 

 

Title: Senior Vice President,
General Counsel and Secretary

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

X.L. GLOBAL SERVICES, INC.

 

 

 

 

By: 

/s/ Toni A. Perkins

 

 

--------------------------------------------------------------------------------

 

 

Name: Toni A. Perkins

 

 

Title: Assistant Secretary

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

XL REINSURANCE AMERICA INC.

 

 

 

 

By: 

/s/ Richard G. McCarty

 

 

--------------------------------------------------------------------------------

 

 

Name: Richard G. McCarty

 

 

Title: Vice President

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA HOLDINGS LTD

 

(formerly known as Security Capital Assurance Ltd)

 

 

 

 

By: 

/s/ Tom Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Tom Currie

 

 

Title: SVP

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE INC.

 

(formerly known as XL Capital Assurance Inc.)

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: SVP, GC & Sec

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE INC., as successor
by merger to SYNCORA GUARANTEE RE LTD
(formerly known as XL Financial Assurance Ltd.)

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: SVP, GC & Secretary

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE SERVICES INC.

 

(formerly known as XL Financial

 

Administrative Services Inc.)

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: MD & Secretary

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA BERMUDA
ADMINISTRATIVE
LTD (formerly known as SCA
Bermuda Administrative Ltd)

 

 

 

 

By: 

/s/ Tom Currie

 

 

--------------------------------------------------------------------------------

 

 

Name: Tom Currie

 

 

Title: SVP

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SYNCORA GUARANTEE (U.K.) LTD

 

(formerly known as XL Capital

 

Assurance (U.K.) Limited)

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Acting CEO & GC

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

FF Trust 1

Portfolio CDS Trust 63

Portfolio CDS Trust 120

Portfolio CDS Trust 195

FF Trust 3

Portfolio CDS Trust 64

Portfolio CDS Trust 121

Portfolio CDS Trust 196

JPY Trust 3

Portfolio CDS Trust 65

Portfolio CDS Trust 122

Portfolio CDS Trust 197

Portfolio CDS Trust 1

Portfolio CDS Trust 66

Portfolio CDS Trust 123

Portfolio CDS Trust 198

Portfolio CDS Trust 2

Portfolio CDS Trust 67

Portfolio CDS Trust 124

Portfolio CDS Trust 199

Portfolio CDS Trust 3

Portfolio CDS Trust 68

Portfolio CDS Trust 128

Portfolio CDS Trust 208

Portfolio CDS Trust 4

Portfolio CDS Trust 70

Portfolio CDS Trust 130

Portfolio CDS Trust 209

Portfolio CDS Trust 6

Portfolio CDS Trust 71

Portfolio CDS Trust 132

Portfolio CDS Trust 210

Portfolio CDS Trust 7

Portfolio CDS Trust 72

Portfolio CDS Trust 133

Portfolio CDS Trust 211

Portfolio CDS Trust 8

Portfolio CDS Trust 73

Portfolio CDS Trust 135

Portfolio CDS Trust 212

Portfolio CDS Trust 10

Portfolio CDS Trust 74

Portfolio CDS Trust 136

Portfolio CDS Trust 213

Portfolio CDS Trust 11

Portfolio CDS Trust 75

Portfolio CDS Trust 139

Portfolio CDS Trust 214

Portfolio CDS Trust 12

Portfolio CDS Trust 76

Portfolio CDS Trust 141

Portfolio CDS Trust 215

Portfolio CDS Trust 13

Portfolio CDS Trust 77

Portfolio CDS Trust 142

Portfolio CDS Trust 216

Portfolio CDS Trust 15

Portfolio CDS Trust 78

Portfolio CDS Trust 144

Portfolio CDS Trust 219

Portfolio CDS Trust 16

Portfolio CDS Trust 80

Portfolio CDS Trust 145

Portfolio CDS Trust 222

Portfolio CDS Trust 17

Portfolio CDS Trust 81

Portfolio CDS Trust 146

Portfolio CDS Trust 224

Portfolio CDS Trust 18

Portfolio CDS Trust 82

Portfolio CDS Trust 147

Portfolio CDS Trust 229

Portfolio CDS Trust 22

Portfolio CDS Trust 83

Portfolio CDS Trust 150

Portfolio CDS Trust 230

Portfolio CDS Trust 24

Portfolio CDS Trust 84

Portfolio CDS Trust 151

Portfolio CDS Trust 231

Portfolio CDS Trust 25

Portfolio CDS Trust 86

Portfolio CDS Trust 154

Portfolio CDS Trust 232

Portfolio CDS Trust 26

Portfolio CDS Trust 88

Portfolio CDS Trust 155

Portfolio CDS Trust 234

Portfolio CDS Trust 27

Portfolio CDS Trust 89

Portfolio CDS Trust 158

Portfolio CDS Trust 235

Portfolio CDS Trust 28

Portfolio CDS Trust 92

Portfolio CDS Trust 159

Portfolio CDS Trust 236

Portfolio CDS Trust 30

Portfolio CDS Trust 93

Portfolio CDS Trust 160

Portfolio CDS Trust 237

Portfolio CDS Trust 31

Portfolio CDS Trust 94

Portfolio CDS Trust 161

Portfolio CDS Trust 238

Portfolio CDS Trust 32

Portfolio CDS Trust 96

Portfolio CDS Trust 162

Portfolio CDS Trust 239

Portfolio CDS Trust 33

Portfolio CDS Trust 97

Portfolio CDS Trust 166

Portfolio CDS Trust 240

Portfolio CDS Trust 34

Portfolio CDS Trust 99

Portfolio CDS Trust 167

Portfolio CDS Trust 241

Portfolio CDS Trust 35

Portfolio CDS Trust 100

Portfolio CDS Trust 168

Portfolio CDS Trust 242

Portfolio CDS Trust 36

Portfolio CDS Trust 101

Portfolio CDS Trust 171

Portfolio CDS Trust 243

Portfolio CDS Trust 40

Portfolio CDS Trust 103

Portfolio CDS Trust 174

Portfolio CDS Trust 244

Portfolio CDS Trust 41

Portfolio CDS Trust 104

Portfolio CDS Trust 175

Portfolio CDS Trust 248

Portfolio CDS Trust 42

Portfolio CDS Trust 105

Portfolio CDS Trust 178

Portfolio CDS Trust 249

Portfolio CDS Trust 43

Portfolio CDS Trust 106

Portfolio CDS Trust 179

Portfolio CDS Trust 250

Portfolio CDS Trust 49

Portfolio CDS Trust 107

Portfolio CDS Trust 180

Portfolio CDS Trust 251

Portfolio CDS Trust 50

Portfolio CDS Trust 108

Portfolio CDS Trust 181

Portfolio CDS Trust 252

Portfolio CDS Trust 51

Portfolio CDS Trust 110

Portfolio CDS Trust 182

Portfolio CDS Trust 253

Portfolio CDS Trust 54

Portfolio CDS Trust 111

Portfolio CDS Trust 187

Portfolio CDS Trust 24A

Portfolio CDS Trust 55

Portfolio CDS Trust 112

Portfolio CDS Trust 188

Portfolio CDS Trust 25A

Portfolio CDS Trust 56

Portfolio CDS Trust 113

Portfolio CDS Trust 189

Portfolio CDS Trust 29A

Portfolio CDS Trust 57

Portfolio CDS Trust 114

Portfolio CDS Trust 190

Portfolio CDS Trust 29B

Portfolio CDS Trust 58

Portfolio CDS Trust 115

Portfolio CDS Trust 191

Portfolio CDS Trust 4A

Portfolio CDS Trust 59

Portfolio CDS Trust 116

Portfolio CDS Trust 192

 

Portfolio CDS Trust 60

Portfolio CDS Trust 118

Portfolio CDS Trust 193

 

Portfolio CDS Trust 62

Portfolio CDS Trust 119

Portfolio CDS Trust 194

 


 

 

 

 

By: SYNCORA ADMIN LLC (formerly known as XLCA Admin,
LLC) acting through Syncora Admin LLC (formerly known as
XLCA Admin, LLC), as Trustee

 

 

 

 

By: 

/s/ Susan Comparato

 

 

--------------------------------------------------------------------------------

 

 

Name: Susan Comparato

 

 

Title: Managing Director & Secretary

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

AUSTRALIA AND NEW ZEALAND

 

BANKING GROUP LIMITED

 

 

 

 

By: 

/s/ Frank Bonavita

 

 

--------------------------------------------------------------------------------

 

 

Name: F. Bonavita

 

 

Title: Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By: 

/s/ John W. Woodiel III

 

 

--------------------------------------------------------------------------------

 

 

Name: John W. Woodiel III

 

 

Title: Senior Vice President

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

By: 

/s/ Kelly Smith

 

 

--------------------------------------------------------------------------------

 

 

Name: Kelly Smith

 

 

Title: Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

CALYON

 

 

 

 

By: 

/s/ Alan Sidrane

 

 

--------------------------------------------------------------------------------

 

 

Name: Alan Sidrane

 

 

Title: Managing Director

 

 

 

 

By: 

/s/ John-Charles van Essche

 

 

--------------------------------------------------------------------------------

 

 

Name: John-Charles van Essche

 

 

Title: Managing Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

By: 

/s/ Brian McDonough

 

 

--------------------------------------------------------------------------------

 

 

Name: B. T. McDonough

 

 

Title: Executive Vice-President

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

 

 

By: 

/s/ Steven Kessler

 

 

--------------------------------------------------------------------------------

 

 

Name: Steven Kessler

 

 

Title: Director

 

 

 

 

By: 

/s/ David N. Santore

 

 

--------------------------------------------------------------------------------

 

 

Name: David N. Santore

 

 

Title: Vice President

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

DEXIA BANK BELGIUM SA

 

 

 

 

By: 

/s/ Bernhard Ardaen

 

 

--------------------------------------------------------------------------------

 

 

Name: Bernhard Ardaen

 

 

Title: Proxyholder

 

 

 

 

By: 

/s/ Joris Laenen

 

 

--------------------------------------------------------------------------------

 

 

Name: Joris Laenen

 

 

Title: Head of Dealing Room

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

DRESDNER BANK AG, LONDON BRANCH

 

 

 

 

By: 

/s/ Ronald G. Raffan

 

 

--------------------------------------------------------------------------------

 

 

Name: Ronald G. Raffan

 

 

Title: Authorised Signatory

 

 

 

 

By: 

/s/ Christopher Croft

 

 

--------------------------------------------------------------------------------

 

 

Name: Christopher Croft

 

 

Title: Authorised Signatory

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

 

 

HYPO PUBLIC FINANCE BANK

 

 

 

 

 

By: 

/s/ Tom Glynn

/s/ Shampa Lahiri

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Name: Tom Glynn

Name: Shampa Lahiri

 

 

Title: Authorized Signatories

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

LEHMAN BROTHERS SPECIAL FINANCING INC.

 

 

 

 

By: 

/s/ David J. Colet

 

 

--------------------------------------------------------------------------------

 

 

Name: David J. Colet

 

 

Title: Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

NATIXIS

 

 

 

 

By: 

/s/ Joshua Laterman

 

 

--------------------------------------------------------------------------------

 

 

Name: Joshua Laterman

 

 

Title:

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

NOMURA INTERNATIONAL PLC

 

 

 

 

By: 

/s/ Clare Jarrett

 

 

--------------------------------------------------------------------------------

 

 

Name: Clare Jarrett

 

 

Title: Head Transaction Legal

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

By: 

/s/ Matthew Gilchrist

 

 

--------------------------------------------------------------------------------

 

 

Name: Matthew Gilchrist

 

 

Title: Authorized Signatory

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: Greenwich Capital Markets, Inc., its agent

 

 

 

 

By: 

/s/ Nadir-Benoit Elhied

 

 

--------------------------------------------------------------------------------

 

 

Name: Nadir-Benoit Elhied

 

 

Title: SVP

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

By: 

/s/ Edith L. Hormick

 

 

--------------------------------------------------------------------------------

 

 

Name: Edith L. Hormick

 

 

Title: Managing Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

UBS AG, LONDON BRANCH

 

 

 

 

By: 

/s/ Bryan M. Murtagh

 

 

--------------------------------------------------------------------------------

 

 

Name: Bryan M. Murtagh

 

 

Title: Attorney-in-Fact

 

 

 

 

 

 

 

By: 

/s/ Thomas D. Prangley

 

 

--------------------------------------------------------------------------------

 

 

Name: Thomas D. Prangley

 

 

Title: Attorney in Fact

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By: 

/s/ Helen F. Wessling

 

 

--------------------------------------------------------------------------------

 

 

Name: Helen F. Wessling

 

 

Title: Managing Director

[AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]

--------------------------------------------------------------------------------

